Exhibit 10.1
SPECIFIC TERMS IN EXHIBIT A TO THIS SUBCONTRACT HAVE BEEN OMITTED
AND SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
BECAUSE CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED.
THE OMITTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE IN EXHIBIT A
WITH FIVE ASTERISKS (*****).
SUBCONTRACT

     
Date: June 17,2009
  Subcontractor: IES Commercial, Inc.
Project Name: USAMRIID Replacement
  Address: 500 Woodlake Drive, Suite 150
Chesapeake, Virginia 23320
Address: Ft. Detrick, Maryland
  Attention: Mike Valentine
 
   
Project No.: 3239
  Telephone No.: 757-424-5164
Cost Code: 160.160010
  Fax No.: 757-424-7145

1. Subcontractor shall perform all work and furnish and pay for all supervision,
labor, materials, plans, scaffolding, tools, equipment, supplies, and anything
else necessary for the construction and completion of all work described in
Exhibit A, and all work incidental thereto or reasonably inferable therefrom, in
strict accordance and in full compliance with the terms of the Contract
Documents, as defined and described in Exhibit Al (all of which is hereinafter
referred to as the “Work”).
2. Manhattan Torcon A Joint Venture shall pay Subcontractor, for the performance
of the Work, subject to additions and deductions by change order or other
Subcontract provisions, the total sum of: Sixty one million one hundred forty
six thousand and 00/100 Dollars ($61,146,000.00). (Note: This sum includes the
cost of bonds.)
3. Applications for payment shall be submitted monthly on a date to be
determined by Manhattan Torcon A Joint Venture. Payments shall be made to
Subcontractor within five (5) working days of receipts of payment from the Owner
subject to the terms and conditions contained in the Manhattan Torcon A Joint
Venture General Provisions.
4. Payment and performance bonds are required in a form attached as Exhibit B.
The premium for said bonds is included within the Subcontract Price. Subcontract
shall invoice bond premium at direct cost based on invoice from surety and
provide proof of payment to surety.
5. Retainage shall be withheld from each pay application in the amount of 10%.
6. Subcontractor must furnish a certificate of insurance in accordance with
Manhattan Torcon A Joint Venture’s Subcontractor’s Minimum Insurance
Requirements attached as Exhibit C and obtain all required insurance prior to
commencing its work.
7. The terms and conditions contained in the following documents, including
General Provisions — Article 2.5, Indemnification, which are attached hereto,
are incorporated herein by reference as if fully written out

     
MANHATTAN TORCON A JOINT VENTURE GENERAL PROVISION
  Page(s) 1 — 13, Dated: June 17, 2009
MODIFICATIONS TO GENERAL PROVISIONS
  Page(s) 1, Dated: June 29, 2009
EXHIBIT A — Scope of Subcontractor’s Work
  Page(s) 1 — 7
EXHIBIT Al — Contract Documents
  Page(s) 1 — 52
EXHIBIT B — Payment and Performance Bonds
  Page(s) 1 — 2
EXHIBIT C — Insurance Requirements
  Page(s) 1 — 14
EXHIBIT D — Miscellaneous Provisions
  Page(s) 1 — 29

     
“Subcontractor”
  “MTJV”
SUBCONTRACTOR NAME
  MANHATTAN TORCON A JOINT VENTURE
 
   
/s/ MICHAEL J. CALIEL
  /s/ TED M. BAKER
 
   
Signature
  Signature
 
   
Michael J. Caliel
  Ted M. Baker
 
   
Printed Name
  Printed Name
 
   
President
  Executive Vice President
 
   
Title
  Title
 
   
June 30, 2009
  July 9, 2009
 
   
Date:
  Date:

 



--------------------------------------------------------------------------------



 



IES COMMERCIAL, INC.
JUNE 17, 2009
MANHATTAN TORCON A JOINT VENTURE GENERAL PROVISIONS
ARTICLE 1
CONTRACT DOCUMENTS
1.1 DEFINITIONS
1.1.1 THE CONTRACT DOCUMENTS
.1 The Contract Documents consist of the Agreement between Manhattan Torcon A
Joint Venture (MTJV) and the Owner (“Agreement”), General Conditions of the
Contract, Supplementary and other Conditions, Exhibits, and Riders enumerated
and attached to the Agreement, all addenda issued prior to and all modifications
issued after execution of the Agreement, and plans and specifications.
.2 Subcontractor acknowledges and agrees that its Subcontract and the Contract
Documents are adequate and sufficient to provide for the performance and
completion of the Work, and include all Work, whether or not shown or specified,
which reasonably may be inferred to be required for the completion of the Work
in accordance with all applicable laws, codes and professional standards.
1.1.2 THE SUBCONTRACT
.1 The Subcontract represents the entire and integrated Agreement between the
parties and supersedes all prior negotiations, representations or agreements,
whether written or oral.
.2 The Subcontract may not be construed to create any contractual relationship
of any kind between Subcontractor and Owner, between Subcontractor and Architect
or between any persons or entities other than MTJV and Subcontractor.
.3 Until Subcontractor’s obligations under this Subcontract are completely
fulfilled, Subcontractor agrees not to perform any Work directly for the Owner
or any of its tenants, or deal directly with the Owner’s representatives in
connection with the Project, unless directed in writing by MTJV.
.4 With respect to the Work covered by this Subcontract, Subcontractor shall
assume all obligations, risks and responsibilities to MTJV which MTJV has
assumed toward the Owner and MTJV shall have all rights and remedies with
respect to Subcontractor as Owner has with respect to MTJV, in the Contract
Documents, except to the extent of any conflict with the Subcontract.
1.1.3 THE WORK
     The Work of Subcontractor shall include the performing and furnishing by
Subcontractor of all supervision, labor, materials, plant, scaffolding,
hoisting, tools, equipment, supplies, and all other things necessary for the
construction and completion of the Work, as described in its Subcontract, and
all Work incidental thereto or reasonably inferable therefrom, in strict
accordance and in full compliance with the terms of the Contract Documents.
1.1.4 PARTICULARIZED TERMS
.1 Unless otherwise provided, all references to “days” shall be to calendar
days.
.2 The term “contractor” appearing in any of the Specification Sections or
Divisions applicable to the Subcontract shall mean Subcontractor unless
specifically stated otherwise herein.
.3 The term “subcontractor” shall mean any contractor, vendor or materialman who
is supplying material or performing Work in connection with the Subcontract and
who has a direct contractual relationship with Subcontractor.
.4 The term “lower-tier subcontractor” shall mean any subcontractor, vendor or
materialman at any tier supplying material or performing Work in connection with
the Subcontract.
.5 The term “subcontract” when referencing contractual arrangements between
subcontractors and Subcontractor shall include purchase orders and contracts for
construction, materials and/or services relating to the Project.
1.2 INTERPRETATION OF CONTRACT DOCUMENTS
1.2.1 It is the intention of the parties that all the terms of the Subcontract
are to be considered as complimentary. However, in the event that such an
interpretation is not possible, the order of precedence of the documents forming
this Subcontract shall be (1) modifications of any documents forming part of the
Subcontract; (2) the Subcontract, including attached Exhibits (unless the MTJV
General Provisions or the Contract Documents

Page 1 of 13



--------------------------------------------------------------------------------



 



impose a higher standard or greater requirement on the Subcontractor, in which
case the MTJV General Provisions or the Contract Documents shall govern);
(3) the MTJV General Provisions (unless the provisions of (2) apply), and
(4) the Contract Documents (unless the provisions of (2) apply.)
1.2.2 In the event of a conflict between or among modifications, the later in
date shall prevail. In the event of a conflict between or among the terms of the
Subcontract, the higher standard or greater requirement for Subcontractor shall
prevail.
1.2.3 Should inconsistencies or omissions appear in the Subcontract and/or the
Contract Documents it shall be the duty of Subcontractor to timely notify MTJV
in writing. Upon receipt of said notice MTJV shall instruct Subcontractor as to
the measures to be taken, and Subcontractor shall comply with MTJV’s
instructions. Nothing herein shall bar Subcontractors right, if any, to seek
additional compensation if allowable under the Subcontract.
ARTICLE 2
SUBCONTRACTOR
2.1 SUBCONTRACTORS INVESTIGATIONS AND REPRESENTATIONS
     Subcontractor represents that it is fully qualified to perform this
Subcontract, and acknowledges that prior to the execution of this Subcontract it
has (a) by its own independent investigation ascertained and fully evaluated
(i) the Work required by this Subcontract, (ii) the conditions and difficulties
involved in performing the Work, (iii) the obligations of this Subcontract and
the Contract Documents, and (iv) the nature, locality and site of the Work; and
(b) verified all information furnished by MTJV or others, satisfying itself as
to the correctness and accuracy of that information. Any failure by
Subcontractor to investigate independently and become fully informed will not
relieve Subcontractor from its responsibilities hereunder.
2.2 TIME OF PERFORMANCE
2.2.1 Subcontractor will proceed with the Work in a prompt and diligent manner,
in accordance with MTJV’s schedule, as reasonably amended from time to time.
Subcontractor shall be liable to MTJV for failure to adhere to MTJV’s schedule,
including amendments, even if such schedules differ from schedules set forth in
the Contract Documents or the time of completion called for by the Contract
Documents. TIME IS OF THE ESSENCE. In agreeing to perform the Work in accordance
herewith, Subcontractor has taken into account and made allowance for delays
which should be reasonably anticipated or foreseeable.
2.2.2 Subcontractor shall notify MTJV in writing of any objection to any
schedule or amendment thereof, within forty-eight (48) hours after receipt of
such schedule or amendment. The failure by Subcontractor to object to any
schedule or amendment shall constitute acceptance.
2.2.3 If requested by MTJV, Subcontractor shall submit detailed schedules for
the performance of this Subcontractor’s Work, in a form acceptable to MTJV,
which shall comply with all scheduling requirements of the Contract Documents
and of Paragraph 2.2.1 above. MTJV may from time to time, at its sole
discretion, direct Subcontractor to make reasonable modifications and revisions
in such schedules.
2.2.4 Subcontractor will coordinate its Work with the Work of MTJV, other
subcontractors and the Owner’s other contractors, if any, so no delays or
interference will occur in completion of any part and/or all of the Project.
2.2.5 EXTENSION OF TIME SHALL BE SUBCONTRACTOR’S SOLE REMEDY FOR DELAY,
INEFFICIENCIES OR LOSS OF PRODUCTIVITY INCURRED AS A RESULT OF DELAY OR AS A
RESULT OF SCHEDULE AMENDMENTS.
2.3 WARRANTY
2.3.1 Subcontractor warrants to MTJV, the Owner and the Architect that all
materials and equipment furnished under the Subcontract will be new unless
otherwise specified, and that all Work will be of the quality required by the
drawings and specifications, free from faults and defects and in conformance
with the Contract Documents. Subcontractor warrants that it and its lower tier
subcontractors will perform their Work and will manufacture and furnish material
and equipment in a good and workmanlike manner.
2.3.2 Subcontractor further warrants its Work, materials and equipment hereunder
to MTJV on the same terms, and for the same period, as MTJV warrants the Work to
the Owner under the Contract Documents.
2.3.3 In addition to any specific guarantees required by the Contract Documents,
or provided by law, the Subcontractor guarantees to perform the Work in a good
and workmanlike manner and agrees to repair or replace all Work that may prove
defective in workmanship or materials commencing on the date of issuance of
substantial completion and ending one year from the date of final completion and
acceptance of the Work by Owner.
2.3.4 The warranties and guarantees provided in this Paragraph 2.3 are in
addition to, and not in limitation of, any other right that MTJV may have or any
other warranty given by Subcontractor, and will not limit any recovery MTJV may
seek, including consequential damages. Specifically, and not by limitation, the
express warranty provided by Subcontractor and the lower-tier subcontractors
will not limit, in any respect, the implied warranty at law of the Subcontractor
for the entire Work, including a warranty for the quality of labor and
materials.

Page 2 of 13



--------------------------------------------------------------------------------



 



2.4 SUBCONTRACTOR’S LIABILITY
2.4.1 Subcontractor hereby assumes the entire responsibility and liability for
all Work, supervision, labor and materials provided hereunder, whether or not
erected in place, and for all plant, scaffolding, hoisting, tools, equipment,
supplies and other things provided by Subcontractor until final acceptance of
the Work by the Owner, and shall at all times prosecute the Work in a good and
workmanlike manner, with diligence and continuity; in the event of any loss,
damage or destruction thereof from any cause. Subcontractor shall be liable
therefor, and shall repair, rebuild and make good said loss, damage or
destruction at Subcontractor’s cost, except to the extent of any recoveries or
payments from Builders Risk or property insurance, if any, applicable to such
loss, damage or destruction.
2.4.2 Subcontractor shall be liable to MTJV for all costs MTJV incurs or becomes
responsible for as a result of Subcontractor’s failure to perform this
Subcontract in accordance with its terms. Subcontractor’s failure to perform
shall include the failure of its lower-tier subcontractors to perform.
Subcontractor’s liability shall include but not be limited to (1) damages and
other delay costs payable by MTJV to the Owner (including liquidated damages);
(2) MTJV’s or its agents increased costs of performance, such as extended
overhead and increased performance costs resulting from delays or improper Work;
(3) warranty and rework costs; (4) liability to third parties; (5) excess
reprocurement costs; (6) consultants’ fees; and (7) attorneys’ fees and related
costs.
2.4.3 In the event that Subcontractor or any of its agents, employees,
suppliers, or lower-tier subcontractors utilize any machinery, equipment, tools,
scaffolding, hoists, lifts or similar items belonging to or under the control of
MTJV, Subcontractor shall be liable to MTJV for any loss or damage (including
personal injury or death) which may arise or result from such use, except where
such loss or damage shall be due solely to the negligence of MTJV employees
operating MTJV-owned or MTJV-leased equipment.
2.4.4 Subcontractor’s assumption of liability is independent from, and not
limited in any manner by, the Subcontractor’s insurance coverage obtained
pursuant to Article 7, or otherwise. All amounts owed by Subcontractor to MTJV
as a result of the liability provisions of this Subcontract shall be paid upon
demand.
2.5 INDEMNIFICATION
2.5.1 To the fullest extent permitted by law, the Subcontractor is liable for
and will defend, indemnify, hold harmless and reimburse MTJV, Owner and
Architect, and each officer, agent, and employee of the same, against:
(i) all claims arising out of any breach of this Subcontract by the
Subcontractor, or a breach of any agreement relating to the Work or any Work
done by any lower-tier subcontractor, or any negligent act, gross negligence,
error or omission by Subcontractor or any lower-tier subcontractor, or any
patent or copyright infringement arising out of the performance of this
Subcontract by Subcontractor or any of its lower-tier subcontractors;
(ii) all liabilities, claims and demands for personal injury or bodily injury
(including death) or property damage (real, personal, tangible or intangible)
including injury or death to Subcontractor’s employees, together with any
resulting costs, legal fees and consulting fees, arising out of or caused by any
act or omission of the Subcontractor or any lower-tier subcontractor, their
agents or employees;
(iii) all liens, or claims of rights to enforce liens, against the Project,
Project Site or any other improvements erected on the Project Site, and claims
against MTJV or its surety, if any, arising out of any Work performed or to be
performed or labor, services or materials furnished or to be furnished under
this Subcontract by any subcontractor or supplier, of any tier, to
Subcontractor; and
(iv) all other costs, damage, expenses and liabilities (including all resulting
costs, legal fees and consultant fees) for which MTJV is liable to Owner under
its Agreement, or to any third party under agreements with those third parties
who may be affected by construction of the Project on account of or in any way
related to Subcontractor’s Work.
THIS INDEMNIFICATION APPLIES EVEN THOUGH THE MATTER TO BE INDEMNIFIED IS THE
RESULT OF THE CONCURRENT NEGLIGENCE OF MTJV, OWNER AND ARCHITECT, AND THEIR
EMPLOYEES, SERVANTS, AGENTS OR OTHER SUBCONTRACTORS. MTJV has a right to
withhold from any payments due or to become due Subcontractor an amount which,
in MTJV’s opinion is reasonable to protect MTJV from any claims or law suits
subject to this indemnification paragraph. These rights are in addition to
MTJV’s other legal and equitable rights. The indemnification obligation under
this provision and this Subcontract, or any other indemnification obligation
under any other subparagraph of this Subcontract, is not limited by a limitation
on amount or type of damages, compensation or benefits payable by or for the
Subcontractor, or any lower-tier subcontractor, under applicable Workers or
Workmen’s Compensation Acts, Disability Benefit Acts, Employee Benefit Acts nor
by any requirements for insurance, or the furnishing of insurance by
Subcontractor or any lower-tier subcontractor, under this Subcontract.
Subcontractor is not assuming liability for loss or damage due solely to the
negligence of MTJV.
2.6 PATENTS AND ROYALTIES
     Except as otherwise provided by the Contract Documents, Subcontractor shall
pay all royalties and license fees which may be due with respect to the Work.
Subcontractor shall defend all suits or claims for infringement of any patent
rights that may be brought against MTJV or the Owner arising out of its Work,
and shall be liable to MTJV and the Owner for all loss, including all costs and
expenses on account thereof.

Page 3 of 13



--------------------------------------------------------------------------------



 



2.7 TAXES AND PERMITS
2.7.1 Except as otherwise provided by the Contract Documents, Subcontractor
agrees to pay, comply with and hold MTJV harmless from and against the payment
of all Federal, state and local contributions, taxes, duties or premiums arising
out of the performance of this Subcontract, and all Sales, Use or other duties
or taxes of whatever nature levied or assessed against the Owner, MTJV or
Subcontractor arising out of this Subcontract, including any interest or
penalties. Subcontractor waives any and all claims for additional compensation
because of any new contributions, duties, taxes or premiums, or any increases
therein, unless payment therefor is specifically provided for in the Contract
Documents.
2.7.2 Subcontractor shall obtain and pay for all permits, licenses, fees and
certificates of inspection necessary for the prosecution and completion of the
Work. Subcontractor shall arrange for all necessary inspections and approvals by
public officials.
2.8 SUPERVISION
Subcontractor and its lower-tier subcontractors (i) shall not employ anyone to
perform Work whose employment is objected to by MTJV or the Owner, (ii) shall
employ skilled and competent supervisory and subordinate personnel at the
jobsite at all times who are familiar with their obligations under this
Subcontract, the Contract Documents and MTJV’s schedule, are capable of
communicating effectively with MTJV’s Project staff and who shall perform the
Work with the highest degree of skill.
2.9 CLEANUP
2.9.1 Subcontractor shall, on a daily basis, clean its Work and remove and
deposit all debris resulting from or associated with its Work in a manner that
will not impede either the progress of the Project or of other trades. Should
Subcontractor fail to clean its Work within twenty-four (24) hours after receipt
of written notice from MTJV, MTJV shall have the right to perform cleanup itself
and charge Subcontractor the reasonable cost thereof, Including an allocation of
the cost of cleanup not identifiable to any source. MTJV may request composite
crew clean up activities in which this Subcontractor will participate, if
performing Work during the period of such request.
2.9.2 Subcontractor agrees by the execution of this Subcontract, that no
hazardous substances are to be discharged into or deposited at the Project.
Title of such substances will remain the property of the Subcontractor and never
revert to MTJV. Subcontractor will be required to properly dispose of all
hazardous substances. All costs for any such disposal or reclamation operations
are to be borne by the Subcontractor.
2.10 INTERFERENCE WITH WORK OF CONTRACTORS
Neither Subcontractor nor any lower-tier subcontractor will directly or
indirectly cause, or induce others to cause, any interference with the Work of
any contractor or subcontractor on the jobsite. In the event any lawful or
unlawful strike, picketing or handbilling at the jobsite is directed at
Subcontractor or any lower-tier subcontractor by any person, group or
organization which causes or induces any interference with the Work of any
contractor or subcontractor on the jobsite, Subcontractor shall immediately take
all reasonable and necessary steps to terminate such strike, picketing or
handbilling at the jobsite, including, but not limited to, removing all of
Subcontractor’s (or lower-tier subcontractor’s) personnel, equipment, materials
and other property from the jobsite during periods when other contractors’ and
subcontractors’ employees are present on the jobsite. This Subcontract may be
terminated for default in the event that Subcontractor fails to terminate any
such interference with any such Work within forty-eight (48) hours of the
receipt of written notice from MTJV. No time lost by Subcontractor hereunder
shall excuse any failure of Subcontractor to timely perform or to meet its
contractual obligations or deadlines under this Subcontract.
2.11 ASSIGNMENT AND SUBCONTRACTING
2.11.1 Subcontractor shall not assign or transfer this Subcontract, or funds due
hereunder without the prior written consent of Subcontractor’s surety and MTJV.
Lower-tier subcontracts are subject to the provisions of this Subcontract, and
Subcontractor shall insert in Subcontractor’s subcontracts all provisions
required by the Contract Documents or necessary to enable Subcontractor to
comply with the terms hereof. Subcontracting by Subcontractor shall not abrogate
any obligation of Subcontractor under this Subcontract.
2.11.2 Subcontractor shall, within thirty (30) days after award of this
Subcontract and monthly thereafter, provide a detailed, itemized list of
materials and equipment to be provided under this Subcontract along with the
ultimate supplier of each material item and equipment, the supplier’s
representative and phone number, and the current proposed delivery date of the
material and equipment. MTJV reserves the right to review and/or approve
Subcontractor’s subcontractors. Such approval will not be unreasonably withheld.
2.11.3 Subcontractor, by execution of this Subcontract, contingently assigns to
MTJV all of Subcontractor’s subcontracts. The assignment of each of
Subcontractor’s subcontracts shall take effect only upon both Subcontractor’s
termination under either Article 9 or 10 and MTJV’s affirmative acceptance of
the assignment of the specific subcontract by written notice to Subcontractor
and Subcontractor’s subcontractor. MTJV shall have no liability to any of
Subcontractor’s subcontractors unless and until MTJV affirmatively accepts the
assignment as provided above.
2.12 APPROVALS
2.12.1 Subcontractor warrants and agrees that all requisite approvals from the
Owner as to its eligibility to serve as a Subcontractor, and that approvals of
all materials and performance of the Work as required by the Contract Documents,
are obtainable.

Page 4 of 13



--------------------------------------------------------------------------------



 



2.12.2 Subcontractor shall deliver to MTJV copies of shop drawings, cuts,
samples. material lists, and other submissions, including mock-ups and temporary
structures, required by MTJV or the Contract Documents within sufficient time so
as not to delay performance of the Project and within sufficient time for MTJV
to submit the same within the time stated in the Contract Documents, whichever
is earlier. Submissions shall be in strict accordance with the Contract
Documents provided, however, that if Subcontractor wishes to propose a deviation
from the Contract Documents, such deviation shall be clearly identified on the
submission and accompanied by a letter describing in detail such deviation and
the effect, if any, on Subcontractor’s Work and on the work of MTJV or any other
subcontractors on the Project, and the impact on the time of performance.
Requested deviations will be allowed only in accordance with the Contract
Documents and when specific written approval referencing the deviation is given
to Subcontractor. No general approval granted by MTJV or the Owner shall relieve
Subcontractor from complying with the Contract Documents.
2.12.3 MTJV’s review or approval of any shop drawings, cuts, samples, material
lists and other submissions, including mock-ups or temporary structures, shall
not to any extent, under any circumstances, (i) alter the requirements of the
Contract Documents for quality, quantity, finish, dimension, design or
configuration; (ii) constitute acceptance by MTJV of any method, material or
equipment not ultimately acceptable to the Owner; or (iii) relieve Subcontractor
from responsibility for errors of any sort therein or from the necessity of
furnishing any Work required by the Contract Documents which may have been
omitted therefrom.
2.13 INSPECTION AND ACCEPTANCE
2.13.1 Subcontractor shall provide appropriate facilities at all reasonable
times for inspection, by MTJV or the Owner, of the Work and materials provided
under this Subcontract, whether at the Project site or any place where such Work
or materials may be in preparation, manufacture, storage or installation.
Subcontractor shall promptly replace or correct any Work or materials which MTJV
or the Owner shall reject as failing to conform to the requirements of this
Subcontract. If Subcontractor does not do so within a reasonable time, MTJV
shall have the right to do so and Subcontractor shall be liable to MTJV for the
cost thereof. If, in the opinion of MTJV, it is not expedient to correct or
replace all or any part of rejected Work or materials, then MTJV, at its option,
may deduct from the payments due, or to become due, to Subcontractor such amount
as in MTJV’s reasonable judgment will represent (i) the difference between the
fair value of the rejected Work and materials and the value thereof if it
complied with this Subcontract, or (ii) the cost of correction, whichever MTJV
determines is more appropriate.
2.13.2 If rejection of Work is by the Owner, or by MTJV at the request of the
Owner, Subcontractor’s remedy for wrongful rejection of Work pursuant to
Paragraph 2.13.1 shall be limited to MTJV’s remedy under the Contract Documents.
MTJV shall be liable for any increased direct cost caused by its wrongful
rejection of Work only if the Owner was not involved in any such rejection.
2.13.3 The Work shall be accepted according to the terms of the Contract
Documents. Unless otherwise agreed in writing, however, entrance and use by the
Owner or MTJV, shall not constitute acceptance of the Work.
ARTICLE 3
CLAIMS AND DISPUTES
3.1 DEFINITION
     A claim is a demand or assertion by one of the parties seeking, as a matter
of right, adjustment or interpretation of Subcontract terms or payment of money,
extension of time, or other relief with respect to the terms of the Subcontract.
3.2 TIME LIMIT ON CLAIMS
     Claims by Subcontractor must be made within forty-eight (48) hours after
Subcontractor first recognizes the condition giving rise to the claim. Claims
must be made by written notice to MTJV containing a complete description of the
claim and circumstances thereof.
3.3 CONTINUING CONTRACT PERFORMANCE
     In the event of any dispute involving the Work, Subcontractor must proceed
diligently with performance of its Work and must follow any decision by MTJV
with respect to the dispute until final resolution. If Subcontractor makes a
claim as provided herein, Subcontractor must continue with its Work without
interruption, deficiency or delay.
3.4 ACCEPTANCE OF FINAL PAYMENT
     Acceptance of final payment for the Work by the Subcontractor constitutes a
waiver of any claims except those claims identified by the Subcontractor in
writing at the time of final payment.
3.5 SETTLEMENT OF DISPUTES
3.5.1 In case of any dispute between MTJV and Subcontractor in any way relating
to or arising from any act or omission of the Owner, the Architect, or involving
the Contract Documents, Subcontractor agrees to be bound to MTJV to the same
extent that MTJV is bound to the Owner by the terms of the Contract Documents,
and by any and all preliminary and final decisions or determinations made
thereunder by any party, board or court so authorized in the Contract Documents
or by law, whether or not Subcontractor is a party to such proceedings. In case
of such dispute, Subcontractor will comply with all provisions of the Contract
Documents and allow a reasonable time for MTJV to analyze and forward to the
Owner any required communications or documentation sufficiently in advance of
any time limits set forth in the Contract Documents. MTJV may, at

Page 5 of 13



--------------------------------------------------------------------------------



 



its option, (1) present to the Owner in MTJV’s name, or (2) authorize
Subcontractor to present to the Owner, in MTJV’s name, all of Subcontractors
claims and answer the Owner’s claims involving Subcontractor’s Work. MTJV may
further invoke on behalf of Subcontractor, or allow Subcontractor to invoke,
those provisions in the Contract Documents for determining disputes. Nothing
herein shall require MTJV to certify a claim under a contract when it cannot do
so in good faith. If such dispute is prosecuted or defended by MTJV,
Subcontractor at its own expense agrees to furnish all documents, statements,
witnesses, and other information required by MTJV and to pay or reimburse MTJV
for all costs incurred by MTJV in connection with the dispute, including
attorneys’ fees. If MTJV exercises either of the options referenced above,
Subcontractor agrees that it shall only recover against MTJV to the extent MTJV
recovers funds from the Owner.
3.5.2 All other disputes between the parties shall be resolved by litigation, in
a court of competent jurisdiction, except that MTJV may, at its sole option,
require that any dispute be submitted to arbitration pursuant to the
Construction Industry Rules of the American Arbitration Association except that
all arbitrators shall be attorneys with at least ten (10) years experience in
construction law. The election by MTJV shall be made no later than thirty
(30) days following receipt of service of process of any such litigation from
Subcontractor or, If the claim Is asserted by MTJV, shall be made upon the
filing of a demand for arbitration by MTJV. Notwithstanding the above, MTJV
shall not be deemed to have waived any right it may have to arbitrate its
dispute with Subcontractor by the filing of litigation against Subcontractor and
its surety.
3.5.3 If MTJV elects to arbitrate any such dispute with Subcontractor,
Subcontractor consents to the joint arbitration of any dispute it might have
with MTJV with the arbitration of any dispute MTJV might have with any other
subcontractor of MTJV or with Owner or Architect, if MTJV should so elect.
3.5.4 In the event of litigation or arbitration of any dispute between
Subcontractor and MTJV, the prevailing party shall be awarded attorneys’ fees,
costs of court and such other damages as may be permitted by the Subcontract and
applicable law.
3.6 MOISTURE INTRUSION AND MOLD
     The Subcontractor shall take all necessary precautions to protect, and
shall be liable for any damages to, adjacent surfaces or materials caused by its
Work, including, but not limited to, damages resulting from Subcontractor’s
cleaning of such surfaces, failing to properly supervise or execute its Work,
water or moisture intrusion caused in whole or in part by its Work. Furthermore,
Subcontractor shall take all necessary precautions to protect and shall be
liable for any damages to, its Work or materials caused in whole or in part by
the failure to properly protect its Work or materials, including, but not
limited to, failing to properly supervise or execute its Work and water or
moisture damage to its Work or materials.
ARTICLE 4
CHANGES IN THE WORK
4.1 MTJV may, at anytime, unilaterally or by agreement with Subcontractor,
without notice to any surety, make changes in the Work covered by this
Subcontract. Any unilateral order or agreement under this Article 4 shall be in
writing. Subcontractor shall perform the Work as changed without delay.
4.2 Subcontractor shall submit to MTJV any requests or claims for adjustment in
the price, schedule or other provisions of the Subcontract for changes directed
by the Owner, as a result of deficiencies or discrepancies in the Contract
Documents, or for circumstances otherwise permitted by the Contract Documents.
Said requests or claims shall be submitted in writing by Subcontractor in time
to allow MTJV to comply with the applicable provisions of the Contract
Documents. Subcontract adjustments shall be made only to the extent that MTJV is
entitled to relief from or must grant relief to the Owner. Further, each
Subcontract adjustment shall be equal only to Subcontractor’s allocable share of
any adjustment in MTJV’s Contract with the Owner. Subcontractor’s allocable
share shall be determined by MTJV, after allowance of MTJV’s normal overhead and
profit on any recovery and MTJV’s expense of recovery, by making a reasonable
apportionment, if applicable, between Subcontractor, MTJV and other
subcontractors or persons with interests in the adjustment. This paragraph shall
also cover other equitable adjustments or other relief allowed by the Contract
Documents.
4.3 Payment on account of pending changes made by the Owner shall be made only
if and when MTJV receives such payment from the Owner for Subcontractor’s
changed Work. Each payment to Subcontractor on account of pending change orders
shall be equal to Subcontractor’s allocable share of MTJV’s payment from the
Owner for the pending change as determined by MTJV. Amounts paid on account of
pending changes are provisional and not an admission of liability and shall be
repaid to MTJV on demand whenever MTJV determines there has been an overpayment.
4.4 For changes ordered by MTJV independent of the Owner or the Contract
Documents, Subcontractor shall be entitled to equitable adjustment in the
Subcontract price. If Subcontractor considers any action or inaction by MTJV
other than a formal change order to be a change, it shall so notify MTJV, in
writing, within forty-eight (48) hours of said action or inaction and seek a
confirmation from MTJV. Failure to comply with said confirmation procedure shall
constitute a waiver of the right to compensation for the action or inaction.
Change orders or changes of any kind, occurring between MTJV and Subcontractor
independent of the Owner or the Contract Documents shall be performed and paid
for on the basis of direct cost only, without any overhead, indirect expense or
profit.
4.5 Subcontractor shall within seven (7) days of a MTJV request submit a
reasonable price quotation for proposed changes. If Subcontractor does not do so
and MTJV is required to submit a price quotation to the Owner which includes a
proposed change to Subcontractor’s Work, MTJV shall use its best estimate of the
proposed change as it affects the Subcontract in its quotation to the Owner,
which estimate shall be the maximum equitable adjustment due to Subcontractor.
4.6 The payment of any incremental increase in the cost of bonds arising as a
result of changes in the Work shall be the responsibility of Subcontractor and
will be included as a part of Subcontractor’s price for proposed changes.

Page 6 of 13



--------------------------------------------------------------------------------



 



ARTICLE 5
PAYMENTS
5.1 SCHEDULE OF VALUES
5.1.1 Before the first application for payment, Subcontractor must submit to
MTJV for its approval an itemized schedule of values “Schedule of Values”)
allocated to the various portions of the Work prepared in such form and
supported by such data to substantiate its accuracy as MTJV may reasonably
require and/or as required by the Contract Documents.
5.1.2 This schedule, unless objected to by MTJV, Owner or the Architect, will be
used only as a basis of Subcontractor’s applications for payment. The form of
the application for payment will be as directed by MTJV and/or as required by
the Contract Documents together with applicable receipted bills and payroll
sheets.
5.2 APPLICATION FOR PAYMENT
5.2.1 Subcontractor must submit to MTJV an itemized application for payment,
notarized, if required by applicable law or requested by Owner, supported by
such data substantiating the Subcontractor’s right to payment as MTJV, Owner, or
the Architect may require, including requisitions from subcontractors and
sub-contractors.
5.2.2 If requested by MTJV, Subcontractor shall, as part of each request for
partial payment other than the initial request, furnish claim releases and lien
waivers with respect to all Work performed and materials supplied through the
date of the immediately preceding request for partial payment. Prior to final
payment, Subcontractor shall provide to MTJV a release of its liens and claims
and all liens and claims of all persons furnishing labor and/or materials for
the performance of this Subcontract, and satisfactory evidence that there are no
other liens or claims whatsoever outstanding against the Work relating to this
Subcontract.
5.2.3 If the Contract Documents allow partial payment for materials stored
either off-site or on-site, such payments shall be made to Subcontractor in the
amounts and under the standards set forth in the Contract Documents for off-site
or on-site stored materials once such payments have been approved by MTJV and
the Owner, but only after MTJV’s receipt of payment therefore from the Owner.
5.2.4 No partial payment shall be due Subcontractor unless and until MTJV
receives payment from Owner and provided that the Work has been approved by MTJV
and the Owner and provided that Subcontractor is in compliance with the terms of
its Subcontract. Final payment shall not be due until Subcontractor’s Work has
been completed and approved by the Owner, the entire Project is complete, all
final payment prerequisites under the Contract Documents have been satisfied,
satisfactory proof of payment of all amounts owed by Subcontractor in connection
with this Subcontract has been provided and MTJV has been paid in full for the
entire Project. Notwithstanding the above, MTJV may withhold from any partial or
final payment to Subcontractor such amounts as may be allowed by the Subcontract
in Paragraph 5.3. No certification of a progress payment and no partial nor
final payment made to Subcontractor pursuant to this Subcontract shall
constitute or imply acceptance of Work or materials.
5.2.5 If at any time any monies earned by or due to MTJV from the Owner are not
paid in full, MTJV shall in its sole discretion apportion the nonpayment
equitably and reduce payments otherwise due Subcontractor accordingly. Such
reductions shall continue until MTJV is paid all monies due to it, provided
however, if the withholdings do not relate to Subcontractor’s Work,
Subcontractor shall be paid in full when MTJV’s right to recover from the Owner
is finally determined or expires. Subcontractor acknowledges that this paragraph
establishes a reasonable time for payment.
5.2.6 MTJV, after giving a three (3) day notice to Subcontractor, may pay all
persons who have not been paid the monies due them in connection with the
Subcontract, whether or not a lien has been filed, unless Subcontractor, within
three days of receipt of said notice, or such shorter period of time as MTJV
finds necessary to meet its obligations to the Owner (i) demonstrates that such
sums are not due and (ii) provides MTJV adequate security. MTJV, without
prejudice to any other right it may have, may also issue a Joint Check to
Subcontractor and any lower-tier subcontractor or supplier of Subcontractor and
the delivery of said Joint Check to the lower tier subcontractor or supplier
shall constitute payment to Subcontractor.
5.2.7 All material and Work incorporated into the Project or for which partial
payment has been made shall become the property of MTJV, or if the Contract
Documents so provide, the property of the Owner; however, this provision shall
not relieve Subcontractor from the sole responsibility and liability for all
Work and materials for which payments have been made until final acceptance
thereof by the Owner.
5.3 PAYMENTS WITHHELD
5.3.1 Notwithstanding any provision of the Subcontract to the contrary, MTJV is
not obligated to make any payment to Subcontractor under the Subcontract if any
one or more of the following conditions exists:

  (a)   Subcontractor has failed to perform its obligations under the
Subcontract or otherwise is in default under the Subcontract or the Contract
Documents;     (b)   If any part of such payment is attributable to Work which
is not performed in accordance with the Contract Documents; provided, however,
payment will be made for the portions of the Work which have been performed in
accordance with the Contract Documents;

Page 7 of 13



--------------------------------------------------------------------------------



 



  (c)   Subcontractor or any subcontractor has failed to make payments promptly
to any lower-tier subcontractor, as applicable, or to pay for material or labor
used in the Work for which Subcontractor has received payment;     (d)  
Subcontractor has failed to provide the revised Schedule of Values with the
Application for Payment;     (e)   Subcontractor has suspended the Work other
than as authorized by Owner or the Contract; or     (f)   Subcontractor has
filed a voluntary petition for protection for relief under — or a petition has
been filed placing Subcontractor under the protection of the bankruptcy laws of
the United States and Subcontractor has not (1) notified MTJV that Subcontractor
has the necessary capacity and resources to finish the Work and honor the
Subcontract and will dismiss such petition and remove itself from bankruptcy
protection within 90 days of the filing or (2) affirmed and had the bankruptcy
court approve its obligations under this Subcontract to MTJV and evidence
Subcontractor’s ability to perform this Subcontract to MTJV’s reasonable
satisfaction; or     (g)   Subcontractor has failed to provide or maintain
required insurance and bonds; or     (h)   MTJV determines, in good faith, that
Subcontractor has breached any other agreement it might have with MTJV on any
other project.

5.3.2 In the event any of the condition as outlined in Paragraph 5.3.1 exists,
MTJV may withhold such funds as may be reasonably necessary to protect it from
liability or compensate it for its damages; provided, however, that the
exercising of the right of withholding by MTJV shall not be conclusive with
respect to any liability of Subcontractor to MTJV.
ARTICLE 6
PROTECTION OF PERSONS AND PROPERTY
6.1 SAFETY OF PERSONS AND PROPERTY
6.1.1 The Subcontractor must take all reasonable precautions for the safety of,
and must provide all reasonable protection to prevent damage, injury or loss to:

  (a)   all Employees at the Project site or engaged in the Work and all other
persons who may be affected by the Work or are in proximity to the Work;     (b)
  the Work and all materials and equipment to be incorporated into the Work,
whether in storage on or off the Project site, under the care, custody or
control of the Subcontractor or any lower-tier subcontractors;     (c)   other
property at the Project site or adjacent thereto, including all existing
improvements not part of the Work, trees, shrubs, lawns, walks, pavements,
roadways, structures and utilities not designated for removal, relocation or
replacement in the course of construction;     (d)   the Work of MTJV, the Owner
or other separate contractors; and     (e)   all tenants and visitors to the
Project.

6.1.2 The Subcontractor must give all notices and comply with all applicable
laws, ordinances, rules, regulations and lawful orders of any public authority
bearing on the safety of persons or property or their protection from damage,
injury or loss.
6.1.3 In addition to safety requirements imposed by law, Subcontractor shall
comply with all safety requirements and policies imposed by MTJV or the Owner
and will conduct operations in a safe manner. Subcontractor shall designate an
employee to be responsible for compliance with all federal, state, and local
safety and health regulations and all safety policies and requirements imposed
by MTJV or the Owner. Unless the Subcontractor designates otherwise, the
responsible employee shall be the Subcontractor’s jobsite supervisor.
Subcontractor shall be liable to MTJV for any additional costs, including fines,
which MTJV incurs as a result of Subcontractor’s failure to operate safely. MTJV
may conduct safety inspections from time to time. Such inspections shall not
relieve Subcontractor from its obligations to adhere to safety requirements nor
shall such inspections create any liability to MTJV.
ARTICLE 7
INSURANCE
7.1 SUBCONTRACTOR’S INSURANCE
7.1.1 The Subcontractor, prior to commencing the Work, shall procure and
purchase the following insurance from a company or companies lawfully authorized
to do business in the jurisdiction in which the Project is located:

  (a)   Workers Compensation and Employers Liability;

Page 8 of 13



--------------------------------------------------------------------------------



 



  (b)   Commercial General Liability (including Blanket Contractual Liability,
Products and Completed Operations, Bodily Injury (including sickness, disease or
death of any person other than Subcontractors employees) and Personal Injury and
Broad Form Property Damage);     (c)   Commercial Auto Liability;     (d)  
Umbrella Liability.

7.1.2 Such policies, with the exception of Workers Compensation, shall name
MTJV, the Owner and such other parties as may be required by MTJV and/or the
Contract Documents, as Additional Insured parties (CG2010 or equivalent) on a
primary basis. Subcontractor shall be responsible for any deductibles or
self-insured retention’s contained in the above policies both for itself and all
additional insureds.
7.1.3 WORKERS COMPENSATION AND EMPLOYER’S LIABILITY INSURANCE
.1 Policy must Include (a) coverage in accordance with Workers Compensation laws
of the state in which the Project is located; (b) “All States” Endorsement,
(c) Employers Liability with limits as set out in ‘Exhibit C” attached to the
Subcontract, and (d) a Waiver of Subrogation in favor of MTJV, the Owner, and
such other parties as may be required by Contract Documents.
.2 In the event that any employee of Subcontractor or any lower tier
subcontractor shall be leased, Subcontractor shall provide an Alternate Employer
Endorsement naming MTJV in connection with employee leasing company Workers
Compensation Insurance Policy. Such policy shall contain a Waiver of Subrogation
in favor of MTJV and Owner.
7.1.4 COMMERCIAL GENERAL LIABILITY INSURANCE
.1 Coverage must be on an occurrence basis and must be in the minimum liability
amounts as set forth in Exhibit “C” attached to the Subcontract. This insurance
must include coverage for liabilities arising out of the Work or from
Subcontractor or any of its subcontractors (at any tier) or their respective
employees, agents, officers or directors (a) acts or omissions, or
(b) negligence or gross negligence. Aggregate limits to apply per project.
.2 Coverage must also include contractual liability for indemnities and the
contractual liability of Subcontractor under the Contract Documents, including
Paragraphs 2.4 and 2.5 under these General Provisions.
7.1.5 COMMERCIAL AUTO LIABILITY INSURANCE
.1 Coverage shall include non-ownership and hired car coverage as well as owned
vehicles, with minimum liability amounts as set forth in Exhibit “C” attached to
the Subcontract.
.2 Coverage must include bodily injury, death of a person or persons, and
property damage arising out of ownership, maintenance, or use of any motor
vehicle, on or off the Work area of Project Site.
7.1.6 UMBRELLA LIABILITY INSURANCE
.1 Coverage shall be maintained in the minimum amounts as set forth in Exhibit
“C” attached to the Subcontract for bodily injury and property damage.
.2 Coverage, at a minimum, must be consistent with the primary liability policy
(requirements following), including, but not limited to, coverages and notice
provisions and must be kept and maintained for the same time period as required
for the applicable primary insurance.
7.1.7 The Contractor shall maintain all insurance until final completion of the
Project except that completed operations coverage shall be maintained for at
least one (1) year after the date of final completion. An additional certificate
evidencing continuation of coverage for completed operations will be submitted
with Subcontractors final application for payment. All applications for payment
will be held and no payments made to Subcontractor until all insurance
submissions are made and insurance coverage is confirmed and approved.
7.1.8 The Subcontractor will require each of its lower tier subcontractors to
carry Commercial General Liability Insurance, Workers Compensation Insurance,
Commercial Auto Liability and Employer’s Liability, together with such other
insurance that may also be required of Subcontractor and will require that the
insurance be furnished prior to the commencement of any Work, or entering into
any contracts with said lower tier subcontractors, or approving contracts with
any lower tier subcontractor, whichever is earliest. SUBCONTRACTOR AGREES TO
INDEMNIFY, DEFEND AND HOLD MTJV AND OWNER HARMLESS FOR ANY FAILURE OF
SUBCONTRACTOR OR ANY OF ITS LOWER TIER SUBCONTRACTORS TO OBTAIN THE REQUIRED
INSURANCE COVERAGES.
7.1.9 No insurance coverage furnished pursuant hereto shall be changed or
terminated except upon thirty (30) days advance written notice to MTJV from the
carrier or the licensed agent thereof. The Subcontractor must submit to MTJV
copies of insurance renewals, and in cases where previous insurance policies
have been canceled, proof of new insurance.

Page 9 of 13



--------------------------------------------------------------------------------



 



7.1.10 All such policies of insurance shall contain an endorsement whereby the
Insurance carrier agrees to waive all rights of recovery against MTJV, the
Owner, and such other parties as may be required by MTJV or the Contract
Documents. Subcontractor waives all rights of recovery against MTJV, the Owner
and such other parties as are required by MTJV and/or the Contract Documents for
losses within the scope of Subcontractor’s insurance.
7.1.11 Subcontractor’s materials, which are incorporated into the completed
Project, or properly stored on the Project site, are covered by Builder’s Risk
and Extended Coverage Insurance Policy containing the certain deductibles and
exclusions taken out either by MTJV or the Owner. Subcontractor shall be
responsible for such deductibles and exclusions or losses which are related to
this Subcontractor (or pro-rated share on multi-affected contractor occurrence).
It is the Subcontractor’s responsibility to evaluate the protection afforded by
that policy and to carry his own Risk Insurance if so desired, against all
losses not covered by said policy. A copy of said policy will be available for
Subcontractor’s inspection at MTJV’s office.
7.1.12 Upon request, Subcontractor shall provide MTJV with certified copies of
Insurance policies required by this Article 7.
7.1.13 The requiring of any and all insurance as set forth in these paragraphs,
or elsewhere, is in addition to and not in any way in substitution for all the
other protection provided under the Subcontract to MTJV, including Paragraph 2.5
(Indemnification).
7.1.14 No acceptance or approval of any insurance by MTJV will relieve or excuse
the Subcontractor or the surety of any bond(s) called for under the Subcontract,
from any liability or obligation imposed upon either or both of them by the
provisions of the Subcontract.
ARTICLE 8
PERFORMANCE BOND AND LABOR AND MATERIAL PAYMENT BOND
8.1 PERFORMANCE BOND AND LABOR AND MATERIAL PAYMENT BOND
8.1.1 If required by the Subcontract, Subcontractor must furnish to MTJV and
keep In force during the term of the Subcontract the required bonds, being both
a performance bond (for the Work) and labor and material payment bond (covering
the cost of the Work) guaranteeing that Subcontractor will perform its
obligations under the Subcontract and will pay for all labor and materials
furnished for the Work. Each bond must be issued in a form (refer to Exhibit
“B”) and by a surety acceptable to MTJV, must be submitted to MTJV for approval
as to form, must name MTJV as obligee and each must be in an amount equal to at
least 100% of the Subcontract amount (as the same may be adjusted from time to
time pursuant to the Contract), unless a greater amount is required by
applicable law, in which case such greater amount will control. The
Subcontractor must deliver the approved and executed bonds to MTJV upon
execution of the Subcontract. In the event the surety which provided bonding
becomes insolvent or fails during the term of the Subcontract, Subcontractor
shall immediately replace, at its expense, the bonds with valid bonds from a new
surety meeting the above requirements. Failure of Subcontractor to replace bonds
would be a failure subject to the conditions defined in Article 9.1.
8.1.2 The payment bond must be issued in a form consistent with and as may be
required by all applicable laws for the state in which the Project is located,
such that, to the fullest extent possible at law, no liens can attach to the
Project and all mechanics or materialmen’s liens filed in connection with the
Work or the Project will attach only to the bonds.
8.1.3 Notwithstanding the above, and in the event that liens are filed by anyone
in relation to the labor performed and/or material furnished pursuant to this
Subcontract, Subcontractor agrees to have the same discharged by posting a bond
with the appropriate authorities, or otherwise, within three days of notice. In
the event such lien is not so discharged, MTJV may discharge the lien itself and
hold Subcontractor responsible for all costs and obligations incurred.
8.1.4 If Subcontractor is not required to furnish bonds, or if MTJV desires
Subcontractor to provide additional bond coverage, MTJV may, at anytime, and
upon written request, instruct Subcontractor to provide, and Subcontractor shall
so provide within ten (10) days, performance and payment bonds as provided in
this Article 8. In this event, MTJV will reimburse Subcontractor for reasonable
bond premiums.
ARTICLE 9
TERMINATION
9.1 SUBCONTRACTOR’S FAILURE TO PERFORM; TERMINATION FOR DEFAULT
9.1.1 If, in the opinion of MTJV, Subcontractor shall at any time (a) refuse or
fail to provide sufficient properly skilled workers, adequate supervision or
materials of the proper quality, (b) fail in any material respect to prosecute
the Work according to MTJV’s current schedule, (c) cause, by any action or
omission, the stoppage or delay of or interference with the Work of MTJV or of
any other contractor or subcontractor, (d) fail to comply with any provision of
this Subcontract or the Contract Documents, (e) make a general assignment for
the benefit of its creditors, (f) have a receiver appointed, or (g) become
insolvent, then, after serving three (3) days’ written notice, unless the
condition specified in such notice shall have been eliminated within such three
(3) days, MTJV, at its option, without voiding the other provisions of this
Subcontract and without notice to the sureties and without prejudice to any
other rights of MTJV under the law, may (i) take such steps as are necessary to
overcome the condition, in which case the Subcontractor shall be liable to MTJV
for the cost thereof (ii) terminate for default Subcontractor’s performance of
all or a part of the Subcontract Work, or (iii) obtain specific performance or
interlocutory mandatory injunctive relief requiring performance of
Subcontractors obligations hereunder (it being agreed by Subcontractor that such
relief may be necessary to avoid irreparable harm to MTJV and/or the Owner).
9.1.2 In the event of termination for default, MTJV may, at its option,
(a) enter on the premises and take possession, for the purpose of completing the
Work, of all materials and jobsite equipment of Subcontractor, (b) take
assignment of any or all of Subcontractor’s subcontracts,

Page 10 of 13



--------------------------------------------------------------------------------



 



and/or (c) either itself or through others complete the Work by whatever method
MTJV may deem expedient. In case of termination for default, Subcontractor shall
not be entitled to receive any further payment until the Work shall be fully
completed and accepted by the Owner and payment in full made by the Owner. At
such time, if the unpaid balance of the price to be paid shall exceed the
expense incurred by MTJV, including overhead and profit, such excess shall be
paid by MTJV to Subcontractor. If such amount shall exceed such unpaid balance,
the Subcontractor shall pay MTJV the difference on demand.
9.1.3 If MTJV wrongfully exercises its option under Paragraph 9.1.1(i) that
action shall be treated as a deductive change. If MTJV wrongfully exercises its
option under Paragraph 9.1.1(ii), that termination for default shall be
considered a termination for MTJV’s convenience and Subcontractor shall be
entitled to the applicable compensation provided in Article 10. Subcontractor’s
remedies under this Paragraph 9.1.3 shall be exclusive. Nothing herein shall bar
withholdings by MTJV permitted by other provisions of this Subcontract.
ARTICLE 10
TERMINATION FOR CONVENIENCE
10.1 MTJV shall have the right to terminate for convenience Subcontractor’s
performance of all or any part of the Work by providing Subcontractor with a
written notice of termination for convenience, to be effective upon receipt by
Subcontractor. If there has been a termination of MTJV’s Contract with the
Owner, Subcontractor shall be paid the amount due from the Owner for its Work,
as provided in the Contract Documents, after payment therefore by the Owner to
MTJV. If MTJV’s Contract has not been terminated, Subcontractor shall be paid
the reasonable value of the Work performed by Subcontractor prior to termination
plus reasonable direct close-out costs, including jobsite overhead and profit on
Work performed, but in no event shall Subcontractor be entitled to unabsorbed
overhead, anticipatory profit or damages of any kind or nature, direct or
indirect, incidental or consequential. If no Work has been performed by
Subcontractor at the time of termination, Subcontractor shall be paid the sum of
$100.00 for its undertaking an obligation to perform.
ARTICLE 11
LAWS, REGULATIONS AND ORDINANCES
11.1 LAWS, REGULATIONS AND ORDINANCES
11.1.1 Subcontractor shall be bound by, and at its own cost shall comply with,
all Federal, state and local laws, codes, ordinances and regulations applicable
to this Subcontract and the performance of the Work whether by reason of general
law or by reason of provisions in the Contract Documents. Subcontractor and all
lower-tier subcontractors shall be duly licensed to operate under the laws of
all applicable jurisdictions.
11.1.2 Specifically and without limitation of the foregoing, Subcontractor and
all lower-tier subcontractors, and all employees, servants and agents of any of
them, shall comply strictly with the applicable requirements of the Occupational
Safety and Health Act (OSHA) of 1970, as amended, all other applicable health
and safety laws and regulations, and all laws and regulations applicable to the
hiring of aliens.
11.1.3 Subcontractor agrees to provide to MTJV a copy of its Hazard
Communication Program for the Project. OSHA Hazard Communication Standard
1926.59 will be aggressively enforced by MTJV.
11.1.4 Subcontractor shall be liable to MTJV and the Owner for all loss, damage,
cost and expense attributable to any acts of commission or omission by
Subcontractor, or any lower-tier subcontractors, and all employees, servants or
agents of any of them, resulting from failure to comply with any Federal, state
or local laws, codes, ordinances or regulations including, but not limited to,
any fines, penalties or corrective measures.
ARTICLE 12
EQUAL OPPORTUNITY
12.1 In connection with the performance of the Work, Subcontractor agrees not to
discriminate against any employee or applicant for employment because of race,
religion, sex, color or national origin. The aforesaid provision shall include,
but not be limited to, the following: employment, upgrading, demotion or
transfer; recruitment or recruitment advertising; layoff or termination; rates
of pay or other forms of compensation; and selection for training, including
apprenticeship. Subcontractor agrees to post hereafter, in conspicuous places,
available for employees and applicants for employment, notices prepared by
Subcontractor and approved by the government, when required, setting forth the
provisions of this Paragraph. Subcontractor shall permit access to its books,
records and accounts by representatives of MTJV or the Owner for purposes of
investigation to ascertain compliance with the provisions of this Paragraph.
12.2 Subcontractor shall include the provisions of this Paragraph in
Subcontractor’s subcontracts. The requirements of this Article 12 shall be in
addition to any Equal Opportunity provisions of the Contract Documents and other
laws, regulations and ordinances as set forth in Article 11 above.
ARTICLE 13
ADDITIONAL TERMS AND CONDITIONS
13.1 LAYOUT AND ENGINEERING
     MTJV shall furnish bench marks and base control lines for use by all
subcontractors. All layout, field engineering and field measurements required
for the execution of this Subcontract shall be provided by Subcontractor.

Page 11 of 13



--------------------------------------------------------------------------------



 



13.2 USE OF TEMPORARY FACILITIES
     Subcontractor, except for on-site offices and fabrication plants, may share
with MTJV and other subcontractors, at no charge, electrical power, OSHA
standard lighting, water, and sanitation services which MTJV has available. Any
additional services, including lighting, additional outlets, and/or water
requirements, which Subcontractor may require for the performance of its Work or
the protection of its Work, materials, and equipment from the elements and
against theft and vandalism shall be Subcontractor’s responsibility.
13.3 INTERFACE AND COORDINATION
13.3.1 Subcontractor, as well as its sub-subcontractors and trades, shall
cooperate and fully coordinate their Work with one another and all other
subcontractors for the purpose of securing a complete Project as required by the
project schedule.
13.3.2 Subcontractor shall review the critical dimensions and elevations of its
Work, and verify the previous Work as to its relationship to the Subcontractors
Work. The Subcontractor shall promptly submit a written statement to MTJV noting
any discrepancies or unacceptable conditions prior to commencing with the Work
of this Subcontract. Do not attach to or cover over any material which is not
properly installed.
13.4 PROTECTION OF MATERIALS, TOOLS, EQUIPMENT
     Subcontractor shall secure and adequately protect, all materials, tools,
and equipment delivered for or incorporated in the Work until the time of final
acceptance by the Owner. This shall include protection from the weather and all
other elements of nature, as well as any damage which may be done to same due to
vandalism, theft, or any cause.
13.5 TESTS AND INSPECTIONS
     All costs associated with the failure of, or unpreparedness for, any
required testing and/or inspection relating to the Work shall be the
responsibility of this Subcontractor.
13.6 DAILY CONSTRUCTION REPORT
     Subcontractor is required to submit a Daily Construction Report to MTJV.
The Report must include a description of the Subcontractor’s activities for the
day, a work force count by trade for both the Subcontractor and sub-contractors,
as well as a listing of any major deliveries. The Reports must be submitted by
noon the following day.
13.7 AS-BUILT DRAWINGS/RECORD DOCUMENTS
     Subcontractor shall daily maintain an up-to-date and accurate record of all
deviations from the approved drawings, specifications, and shop drawings which
may occur in the Work as actually constructed, and shall submit to MTJV for
submission to the Owner, at completion of the Work prior to final payment,
completely corrected as-built drawings representing the actual condition of the
Work for the record.
13.8 HOISTING AND SPECIAL RIGGING
13.8.1 Subcontractor is to perform all hoisting, rigging, and final placement of
material and/or equipment as required for the Work.
13.8.2 Subcontractor is responsible for any and all special rigging, flagmen,
spotters or other assistance necessary in connection with hoisting, as well as
personnel required for off loading materials.
13.9 DRUG-FREE AND SMOKE FREE WORKPLACE PROGRAM
     Subcontractor shall adopt MTJV’s Drug-Free and Smoke Free Workplace
Program, or a substantially similar program, for its own employees, agents and
representatives who come onto the jobsite and shall require its lower-tier
subcontractors who come onto the jobsite to do likewise. If Subcontractor, or
anyone who comes onto the jobsite under an employment or other contractual
arrangement with Subcontractor, whether direct or indirect, fails to enforce
MTJV’s Drug-Free and Smoke Free Workplace Program, or such substantially similar
program, MTJV reserves the right to bar such party from the jobsite. Any
resulting damage (including damage for delay) will be the responsibility of
Subcontractor. Copies of MTJV’s Drug-Free and Smoke Free Workplace Program will
be made available to Subcontractor upon request.
13.10 ADVERTISING — SIGNS
     Neither Subcontractor, lower-tier subcontractors, or any of their employees
shall take photographs of the Work or site, publish or display advertising
matter of any description relating to the Project, or display signs at or near
the Project without first obtaining the written consent of MTJV and the Owner.

Page 12 of 13



--------------------------------------------------------------------------------



 



ARTICLE 14
MISCELLANEOUS
14.1 NOTICES
     All notices shall be in writing addressed to the parties at the addresses
set out herein, and shall be considered as delivered when postmarked if
dispatched by registered or certified mall, when confirmed if sent by telegram
or telecopy, when signed for when delivered by hand, and when received in all
other cases.
14.2 SEVERABILITY AND WAIVER
14.2.1 The partial or complete invalidity of any one or more provisions of this
Subcontract shall not affect the validity or continuing force and effect of any
other provision. If any provision is invalid, in whole or in part, the provision
shall be considered reformed to reflect the intent thereof to the greatest
extent possible consistent with law. The failure of either party to insist, in
any one or more instances, upon the performance of any of the terms, covenants,
or conditions of this Subcontract, or to exercise any right herein, shall not be
construed as a waiver or relinquishment of such term, covenant, condition or
right with respect to further performance.
14.3 COMPLETE AGREEMENT
     This Subcontract contains the entire Agreement between the parties hereto
with respect to the matters covered herein. No other agreements,
representations, warranties, or other mailers, oral or written, shall be deemed
to bind the parties hereto.
14.4 ACKNOWLEDGMENT OF RECEIPT
     Subcontractor acknowledges that it has received and reviewed the foregoing
MTJV General Provisions. Subcontractor agrees that the terms of these General
Provisions will be incorporated into, as if fully written out, any Subcontract
MTJV and Subcontractor may execute in the future provided that these MTJV
General Provisions are referenced in any such future Subcontract. The execution
of this acknowledgment and receipt shall not confer any rights to Subcontractor
unless and until a Subcontract is executed between the parties incorporating
these provisions.
14.5 ADDITIONAL PROVISIONS
     Additional terms and conditions of these MTJV General Provisions are also
set forth in the Rider attached hereto and incorporated herein.

     
“Subcontractor”
  “MTJV”
IES COMMERCIAL, INC.
  MANHATTAN TORCON A JOINT VENTURE
 
   
/s/ MICHAEL J. CALIEL
  /s/ TED M. BAKER
 
   
Signature
  Signature
 
   
Michael J. Caliel
  Ted M. Baker
 
   
Printed Name
  Printed Name
 
   
President
  Executive Vice President
 
   
Title
  Title
 
   
Date: June 30, 2009
  Date: July 9, 2009
 
   

Page 13 of 13



--------------------------------------------------------------------------------



 



MODIFICATIONS TO SUBCONTRACT AGREEMENT BETWEEN
MANHATTAN TORCON A JOINT VENTURE AND
IES, Inc.
June 29,2009
RIDER

  1.   Article 2.3.4; end of first sentence, after including, insert; “up to
$1,500,000, per claim, of”.     2.   Article 2.5.1 (iv); last sentence, after
liability, insert; “for consequential damages or”.

     
IES Commercial, Inc.
  Manhattan Torcon A Joint Venture
 
   
/s/ MICHAEL J. CALIEL
  /s/ TED M. BAKER
 
   
Michael J. Caliel, President
  Ted M. Baker, Executive Vice President
 
   
June 30, 2009
  July 9, 2009
 
   
Date
  Date

 



--------------------------------------------------------------------------------



 



EXHIBIT A
MANHATTAN -TORCON JOINT VENTURE
SCOPE OF SUBCONTRACTOR’S WORK
IES COMMERCIAL, INC
Job #: 3239 -Cost Code: 160.160010
UNITED STATES ARMY MEDICAL RESEARCH INSTITUTE OF INFECTIOUS
DISEASES (USAMRIID) — FORT DETRICK

     
Division One
  GENERAL REQUIREMENTS, Pertinent portions thereof applicable to the Work to be
performed under this Subcontract, including Commissioning;
 
   
Section 02 41 00
  DEMOLITION and DECONSTRUCTION, Pertinent portions thereof applicable to the
work to be performed under this Subcontract;
 
   
Section 03 31 00.00 10
  CAST-IN-PLACE STRUCTURAL CONCRETE, Pertinent portions thereof applicable to
the work to be performed under this Subcontract;
 
   
Section 03 31 05
  CONTAINMENT CONCRETE, Pertinent portions thereof applicable to the work to be
performed under this Subcontract;
 
   
Section 05 50 10.00
  SPECIAL METAL FABRICATIONS, Pertinent portions thereof applicable to the Work
to be performed under this Subcontract;
 
   
Section 06 10 00
  ROUGH CARPENTRY, Pertinent portions thereof applicable to the work to be
performed under this Subcontract;
 
   
Section 07 14 00
  FLUID-APPLIED WATERPROOFING, Pertinent portions thereof applicable to the Work
to be performed under this Subcontract;
 
   
Section 07 60 00
  FLASHING AND SHEET METAL, Pertinent portions thereof applicable to the Work to
be performed under this Subcontract;
 
   
Section 07 81 00
  SPRAY-APPLIED FIREPROOFING, Pertinent portions thereof applicable to the work
to be performed under this Subcontract;
 
   
Section 07 84 00
  FIRESTOPPING, Pertinent portions thereof applicable to the Work to be
performed under this Subcontract;
 
   
Section 07 92 00
  JOINT SEALANTS, Pertinent portions thereof applicable to the Work to be
performed under this Subcontract;
 
   
Section 08 39 15
  PNEUMATIC AIR PRESSURE RESISTANT DOORS, Pertinent portions thereof applicable
to the Work to be performed under this Subcontract;
 
   
Section 08 31 13
  ACCESS DOORS, Pertinent portions thereof applicable to the Work to be
performed under this Subcontract;
 
   
Section 08 71 00
  DOOR HARDWARE, Pertinent portions thereof applicable to the Work to be
performed under this Subcontract;
 
   
Section 08 71 01
  SECURITY DOOR HARDWARE (FOUO), Pertinent portions thereof applicable to the
Work to be performed under this Subcontract;
 
   
Section 09 69 13
  RIGID GRID ACCESS FLOORING, Pertinent portions thereof applicable to the Work
to be performed under this Subcontract;
 
   
Section 09 90 00
  PAINTING AND COATINGS, Pertinent portions thereof applicable to the Work to be
performed under this Subcontract;
 
   
Division 10
  SPECIALTIES, Pertinent portions thereof applicable to the Work to be performed
under this Subcontract;

      Exhibit A, IES Commercial Inc., Scope of Work, USAMRIID Replacement   1 of
7

 



--------------------------------------------------------------------------------



 



     
Division 11
  EQUIPMENT, Pertinent portions thereof applicable to the Work to be performed
under this Subcontract;
 
   
Division 12
  FURNISHINGS, Pertinent portions thereof applicable to the Work to be performed
under this Subcontract;
 
   
Division 13
  SPECIAL CONSTRUCTION, Pertinent portions thereof applicable to the Work to be
performed under this Subcontract;
 
   
Division 14
  CONVEYING EQUIPMENT, Pertinent portions thereof applicable to the Work to be
performed under this Subcontract;
 
   
Division 21
  FIRE SUPPRESSION, Pertinent portions thereof applicable to the Work to be
performed under this Subcontract;
 
   
Division 22
  PLUMBING, Pertinent portions thereof applicable to the Work being performed
under this Subcontract;
 
   
Division 23
  HEATING, VENTILATING AND AIR CONDITIONING, Pertinent portions thereof
applicable to the Work being performed under this Subcontract;
 
   
Division 25
  INTEGRATED AUTOMATION, Pertinent portions thereof applicable to the Work being
performed under this Subcontract;
 
   
Division 26
  ELECTRICAL, Complete;
 
   
Division 27
  COMMUNICATIONS, Pertinent portions thereof applicable to the Work being
performed under this Subcontract;
 
   
Volume 9 & Div. 28
  ELECTRONIC SAFETY and SECURITY SYSTEM (FOUO), Pertinent portions thereof
applicable to the Work being performed under this Subcontract;
 
   
Section 31 00 00
  EARTHWORK, Pertinent portions thereof applicable to the Work to be performed
under this Subcontract;
 
   
Section 33 70 02.00 10
  ELECTRICAL DISTRIBUTION SYSTEM, UNDERGROUND, Complete;
 
   
Section 33 82 00
  TELECOMMUNICATIONS OUTSIDE PLANT (OSP), Pertinent portions thereof applicable
to the Work being performed under this Subcontract;
 
   
Division 41
  MATERIAL PROCESSING AND HANDLING EQUIPMENT, Pertinent portions thereof
applicable to the Work being performed under this Subcontract;
 
   
Volume 7 & 8
  APPENDIX A, B, & C, Pertinent portions thereof applicable to the Work to be
performed under this Subcontract;

In addition to the foregoing, it is further understood and agreed that this
Subcontract also includes the furnishing and installation of the below listed
items regardless of whether or not they are in the above specification
section(s) or any other specification section(s), or shown on the plans. Drawing
and detail references are provided for reference only and are not to be
considered as all inclusive of Contract Documents for the particular items
referenced. This Subcontract is all-inclusive and shall contain all supervision,
labor, materials, tools, and equipment to complete Subcontractor’s scope of
work, and with the exception of changes requested and paid for by the owner,
this subcontractor shall not submit any claims for additional costs associated
with the work:

1.   General contract options included in this subcontract: 1 thru 3, 5 thru 8,
10 thru 14, 16 thru 20, 22, 23, 25, 26, 27, 30 thru 50.   2.   Compliance with
and implementation of the Quality Control, Safety, Environmental Protection, and
Waste Management programs applicable to the Work.   3.   Submittals including,
but not limited to, product literature and catalog cuts, site-specific work
plans, design calculations, mock-ups, guarantees, shop drawings, certificates,
welding certificates, qualification statements,

      Exhibit A, IES Commercial Inc., Scope of Work, USAMRIID Replacement   2 of
7

 



--------------------------------------------------------------------------------



 



    samples, warrantee, clerical work, administrative and reproduction
requirements for the Work. This subcontract agreement is based on the Equipment
and Materials specified. Provide submittals for the Containment area mock up
within 30 days of award. Provide submittals with certification by a registered
architect or professional engineer where required.   4.   Coordinate, document,
and comply with LEED requirements including, but not limited to, low emitting
material content, recycled material content, construction waste management and
Local manufacturing requirements.   5.   All trash, debris, and spoils generated
by the Work will be cleaned up daily, broom swept and removed to onsite
dumpsters. This Subcontractor shall sort and place all materials in dumpsters as
identified and required by the Waste Management Program. Violation of not
pre-sorting materials shall result in the work being performed on behalf of the
Subcontractor, at the Subcontractor’s expense, on premium time.   6.  
Coordinate the Work with other features of the work. Provide complete,
integrated, and operable systems in accordance with contract requirements.   7.
  Protection of the Work and adjacent surfaces while performing the Work.   8.  
Material and equipment handling for the Work including, but not limited to,
transporting, unloading, distribution, storage, hoisting, rigging, and
relocations as work progresses.   9.   Ladders, scaffolds, and work platforms
for the Work.   10.   Task lighting for this subcontractor’s work as required.  
11.   Compliance with work restrictions and site security requirements
including, but not limited to off-site parking, badging of employees, and
sponsoring of visitors and unbadged personnel.   12.   All trade-specific permit
and inspection fees.   13.   Coordinate with regulatory agencies for
connections, shut-downs, disruptions, repairs, and inspections to ensure timely
performance of the Work.   14.   Cutting and patching where the need for such is
caused by Subcontractor’s untimely, uncoordinated or inaccurate performance of
the Work. Cutting, patching and core drilling for the Work shall include
protection, concrete slurry and water containment, and clean up of all core
drilling, cutting, and patching operations, in addition to restoration of the
patched area.   15.   Compliance with safety requirements of both MOSHA &
USACOE. All work requiring welding or burning will not commence unless a “Hot
Work Permit” has been issued.   16.   Provide MTJV with a subcontracting small
business plan in accordance with 00100 Section 1.5.3.f and related FAR clauses
including a plan to meet subcategories. Perform required reporting on eSRS with
proper MTJV contact copied on the submission. This subcontractor is aware of the
goals for participation by Small Businesses and Small Disadvantaged Businesses
in accordance with the Contract Documents, and has diligently provided outreach
to such businesses, and will award 20% of the value of this subcontract to
recognized firms in accordance with this provision. Provide evidence of outreach
in obtaining this goal.   17.   Provide all labor, material and equipment to
accomplish the related requirements of Volume 9: Security specifications and the
security drawings associated with the Work.   18.   Provide temporary power,
lighting, re-lamping, re-ballasting and replacement of defective Work required
to support the construction of the project, including, but not limited to,
power, lighting, equipment hook-up, tower crane connection, welder connections,
hoisting connections and other hook-ups related to supporting the Work.
Temporary power and lighting shall be removed once the permanent systems are
available for use. Provide tie-in to permanent power site system on premium
time. Coordinate with MTJV, the Owner, and Fort Detrick for requirements for tie
in.   19.   Provide electrical and communication service and distribution for
MTJV’s and Owner’s on site trailer complexes. Provide power, lighting,
receptacles, phone, and data requirements for these complexes, including
maintenance, re-lamping, re-ballasting, etc. as required through the life of the
project. NOTE: Communications for the field offices is part of the base contract
electrical work, and not part of the Communications alternate pricing. Provide
connections from the Utilidor Power Project to transfer the temporary power
initially serving the project to the Utilidor Power once the Utilidor work can
support the temporary or permanent service.   20.   A full scale mock up of a
High Containment area shall be constructed on site, and shall be ready for
review by the Owner no later than December 7, 2009. This subcontractor has
included all costs to complete the mock up,

      Exhibit A, IES Commercial Inc., Scope of Work, USAMRIID Replacement   3 of
7

 



--------------------------------------------------------------------------------



 



    for the related scope of work and components included herein. Provide other
mock-ups and samples that interface the work with other features of work.   21.
  Provide 3 dimensional electronic drawings for utility coordination in the
Containment areas. Provide hard copies and electronic files to the Containment
Coordinator, for electronic coordination of the Containment area. The software
for the electronic drawings shall be as determined by the Containment
Coordinator.   22.   Complete all required documentation for commissioning and
shall provide required labor to operate all equipment and systems related to
start up, testing, training, demonstration, and commissioning.   23.   Arrange
for all inspections, tests, fees, permits and licenses and file all plans or
other data required in connection with this work in accordance with all codes,
regulations, and ordinances required.   24.   The following records, as a
minimum, must be kept by the Subcontractor on site:

  a.   Record documents of the Work.     b.   Complete operation and maintenance
manuals.     c.   Other documents required by the contract and specifically
section 01 72 00.

    These records are subject to regular audit by MTJV and the Owner. At the
completion of the project and prior to final payment the above documents as well
as CAD record documents are to be indexed and provided to MTJV and the Owner.  
25.   Provide all seismic supports, bracing, connections, vibration isolation,
including submittals. Provide inspection documentation and certifications that
systems have been installed in accordance with the special inspection seismic
requirements   26.   Participate in the development of the CPM schedule for the
project with cost-loaded activities for the Work. The schedule shall be updated
monthly, for the work included herein, as a pre-requisite for approval of
progress payments.   27.   Full-time on-site Project Manager and Superintendent
for the full duration of the project. Both the Project Manager and
Superintendent shall have the authority to commit resources and make commitments
on behalf of the subcontractor. The Superintendent shall have authority and
responsibility for all work performed under this subcontract including
supervision of all craft and foreman and subcontractors. This subcontractor
shall also provide a full-time Quality Control (QC) individual that will perform
the duties as required by the specifications. The QC individual can have other
duties. Provide additional exclusive project management and supervision for
communications and security systems installations if alternates are accepted.  
28.   Coordination drawings and participation in coordination meetings for
coordination and interfacing of MEP work, Laboratory Work and all other features
of work. Provide complete, integrated, and operable systems in accordance with
contract requirements.   29.   Layout, coordinate, furnish and install sleeves
and other penetrations for the Work, including the development and submittal of
the sleeve layout in compliance with the special details for Containment area.
Provide escutcheons, caulking, and sealants, associated with the Work.   30.  
All rough-ins and connections to equipment furnished by others, including
advance coordination to assure service is provided in accordance with
manufacturers’ requirements and a complete installation.   31.   Provide
equipment data information per section 01 00 00 paragraph 1.7 and Tagging and
submittal requirements per 01 20 00 for all furnished equipment installed by
this Subcontractor, at the time of installation and commissioning with
appropriate tagging.   32.   Provide all layout from vertical and horizontal
control lines.   33.   Electrical site work complete; including but not limited
to, site lighting, site concrete for light foundations and pole bases, camera
pole bases, electrical, communications, security and cable TV duct banks. This
includes, but is not limited to, test pits, layout, saw cutting, trenching,
excavation, backfill, concrete, rebar, manholes, hand holes, gratings,
accessories, pull boxes, frames and covers, direct buried cables, and anchor
bolts. Protect excavated soil for re-use as backfill. Provide suitable backfill
if none available on-site. Spoils shall be loaded and placed at an on-site
stockpile for disposal by others. All exposed concrete shall have a rubbed
finish acceptable to the owner.   34.   Provide shop drawings with coordinated
size and locations for housekeeping pads. Provide layout for all housekeeping
pads.   35.   Firestopping, smoke sealing, and fire sealants for all
penetrations associated with the work.

      Exhibit A, IES Commercial Inc., Scope of Work, USAMRIID Replacement   4 of
7

 



--------------------------------------------------------------------------------



 



36.   Perform grouting of all work and equipment.   37.   Connection of all heat
tracing, heat trace control and alarm panels, including site piping tracing and
temporary utility piping heat tracing.   38.   Provide cathodic protection for
engineered piping systems, coordinated with the Mechanical Subcontractor and/or
Utility door Contractor.   39.   All miscellaneous brackets, clips, framing,
blocking, inserts, racks, and accessories required for supporting electrical
work. Where supports are to be mounted on fireproofed members, the Subcontractor
shall assure that the mounting hardware is in place prior to fireproofing and
provide the protection of the Work from the fireproofing Work. When hangers and
supports are installed after the application of the spray fireproofing, this
Subcontractor shall scrape and remove the spray fireproofing as required for the
attachment of the hanger or support. This subcontractor shall be responsible for
the repair and the applicable costs associated with the patching.   40.  
Coordinate the Work with the sequencing and progression of the building
installation to ensure that the Work is able to fit through the permanent
openings and doors without any leave outs. If a leave-out cannot be avoided,
provide a written listing of the locations, equipment type, equipment size,
location and proposed pathway by September 30, 2009.   41.   Provide special
supports required for all fixtures and equipment not indicated on the structural
drawings, including but not limited to support for custom light fixtures (see
E3.05).   42.   Provide raceways and cable tray for communications and security
system throughout the facility outside of communication rooms. In addition,
specifically provide raceways, cabletray, backboxes and coordination, for BMS,
communication systems, and security systems in the High Containment BSL-4 Area
as indicated.   43.   Provide maintenance, operation and extended warranty
requirements to use the permanent systems to support the completion of the
project, including re-lamping and ballast replacement where required.   44.  
Provide the emergency power system, equipment, and generator set complete,
including exhaust piping, muffler, fuel lines, and testing, test fuel, and
refilling of the fuel prior to turn over to the Owner. Provide maintenance and
extended warranties to comply with the Contract Documents. Allow for periodic
exercising of the generator during commissioning.   45.   Receive, store, mount
and connect VFD’s including support structure design and support installation.  
46.   Install loose motor starters, disconnects and fuses provided with other
features of work. Provide loose motor starters, disconnects and fuses not
provided by other features of work as indicated on the electrical drawings.  
47.   Provide grounding system including testing, excavation, backfill,
connections to structure, foundations, equipment, access flooring, and site
equipment.   48.   Provide conduits, pathways and raceways for the security
feature of work. Include exterior excavations, conduits, backfill, and concrete
foundations for exterior cameras, light poles and card readers to support the
security requirements.   49.   Provide fire pump service ductbanks, electrical
service, panel installation power, lighting, fire alarm, communication and
security rough-ins and connections.   50.   Provide fire alarm system complete,
including under floor system in rooms Room Nos. 5SA210 and 3SA401 per
specification section 09 69 13.   51.   Provide lightning protection system
complete, including protection of exhaust stacks and roof equipment. Coordinate
mounting details with the Roofing Subcontractor, and provide all required
sealants, special mounting hardware, or other components as required, with the
exception of roof flashing or boots.   52.   Provide potting of all conduit and
raceways, for all complete systems included in this scope of work.   53.  
Provide conduit for BMS, Security, and Communications systems within the BSL-4
Containment areas in addition to conduit required for Division 26.   54.  
Provide empty conduit for control tubing for APR Door System per details A3 &
A5/P5.06. Coordinate conduit locations and configuration with all associated
Subcontractors. Provide electrical back boxes, conduit, raceways for all
electronic door hardware.   55.   Furnish, coordinate and lay out access doors
for all components being provided and requiring access.   56.   Provide raceways
and wiring for elevator, fire pump, sump pumps, and similar status panels as
required by the contract documents.

      Exhibit A, IES Commercial Inc., Scope of Work, USAMRIID Replacement   5 of
7

 



--------------------------------------------------------------------------------



 



57.   Provide adequate and supplemental lighting as required to facilitate owner
review and approval of architectural mock ups.   58.   All identification
including, but not limited to, painting, labeling, identification markers and
nameplates, including color coding requirements for fire alarm and high voltage
conduit systems.   59.   Provide touch up paint and galvanizing touch up where
required.   60.   Factory and field testing, including independent acceptance
testing, start up, demonstration and training.   61.   Conduit, back boxes,
wiring, and terminations, including but not limited to pathways, sequencing and
coordination of the Work with the systems furniture, lab casework, fume hoods,
millwork and specialty equipment.   62.   Power, control wiring, transformers,
connection and mounting of control panels for electrically operated equipment
including, but not limited to, overhead doors, projection screens, door
operators, sensor operated flush valves, roller shades, loading dock levelers,
Monorails, and similar equipment.   63.   Provide power to BAS control panels.  
64.   Provide UPS components and system complete.   65.   Conduit, back boxes,
wiring, and terminations, including low voltage connections for door hardware.  
66.   Provide fire treated plywood backboards where required for all equipment.
  67.   Cut and make safe any existing power utilities required to facilitate
the demolition or relocation of existing structures. Include the removal of site
poles, lighting and the transformer noted on the civil demolition drawings.  
68.   Provide conduit and rough-ins for animal watering systems, mount and
connect panels. Coordinate the installation requirements with the Division 22
Subcontractor.   69.   The penal sum of the bonds will be required in
incremental values, totaling the Subcontract amount (as the same may be adjusted
from time to time pursuant to the Subcontract), as follows: (1) fifty percent
(50%) of the Subcontract amount at the time of execution of the Subcontract,
(2) twenty-five percent (25%) of the Subcontract amount in July 2010 and (3)
twenty-five percent (25%) of the Subcontract amount in July 2011. In addition,
upon execution of the Subcontract, Subcontractor shall provide a written
commitment from the surety that it will provide a Consent of Surety in the
additional amounts required at the times stated above.

EXCLUSIONS:

1.   Interior concrete house keeping pads   2.   Concrete foundation for
generator   3.   Animal Watering System

      Exhibit A, IES Commercial Inc., Scope of Work, USAMRIID Replacement   6 of
7

 



--------------------------------------------------------------------------------



 



OPTIONS/UNIT PRICES:
At the option of the MTJV, and upon written authorization by the MTJV,
Subcontractor will ADD/DEDUCT the following items of work at the specified
price. Prices are complete for furnish and install including all taxes, general
conditions, overhead and fee.

                            1.    
Delete Payment and Performance Bond
  DEDUCT   $  * ****   2.    
Provide for a credit (subject to final audit) for the Contractor Controlled
Insurance Program (CCIP) being administered by Rooney Insurance Agency for the
Project. The insurance coverage to be provided by MTJV under the CCIP is as
described in Exhibit C. Change proposal pricing will include Subcontractors
applicable insurance values with a breakout for the value in the change
proposal.
  DEDUCT   $  * ****   3.    
Delete excavation and backfill
  DEDUCT   $  * ****   4.    
Delete ductbank (conduit, concrete)
  DEDUCT   $  * ****   5.    
Delete architectural exposed caulking and sealing
  DEDUCT   $  * ****   6.    
Delete firestopping and fire sealants
  DEDUCT   $  * ****   7.    
Delete the requirement to provide cathodic protection
  DEDUCT   $  * ****   8.    
Delete communications for office trailer complexes
  DEDUCT   $  * ****   9.    
Delete conduit for BMS in the BSL-4 High Containment Area
  DEDUCT   $  * ****   10.    
Delete presorting requirement for construction waste
  DEDUCT   $  * ****   11.    
Add Division 27 Communications (complete)
  ADD   $  * ****   12.    
Add Section 28 20 01.00 10 Electronic Safety and Security (Complete)
  ADD   $  * ****

CONTRACT DOCUMENTS

1.   The Subcontract (including all attached and referenced Exhibits).   2.  
The Agreement between the MTJV and the Owner “Agreement”) in its entirety
including all referenced and included terms and conditions.   3.   Exhibits
enumerated and attached to the Agreement.   4.   All Amendments issued prior to
and all modifications issued after execution of the Agreement.   5.   Alternates
as selected and incorporated herein.   6.   Unit Prices.   7.   Plans and
Specifications as follows:

      Exhibit A, IES Commercial Inc., Scope of Work, USAMRIID Replacement   7 of
7

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
 
       
 
  CIVIL    
C0.011
  Cover Sheet-Civil/Landscaping-Phase 1   1/19/09
C0.021
  Index of Drawings-Civil/Landscaping-Phase 1   1/19/09
C0.031
  Overall Site Access Plan   10/31/08
V1.100
  Survey Plan-Overall -Phase 1   9/19/08
V1.101
  Survey Area 1-Phase 1   9/19/08
V1.102
  Survey Area 2-Phase 1   9/19/08
V1.103
  Survey Area 3-Phase 1   9/19/08
V1.104
  Survey Area 4-Phase 1   9/19/08
V1.105
  Survey Area 5-Phase 1   9/19/08
VI. 106
  Survey Area 6-Phase 1   9/19/08
V1.107
  Survey Area 7-Phase 1   9/19/08
V1.108
  Survey Area 8-Phase 1   9/19/08
V1.109
  Survey Area 9-Phase 1   9/19/08
V1.109A
  Survey Area 9A-Phase l   9/19/08
C1 .000
  Overall Demolition Plan-Phase 1   9/19/08
C1 .001
  Demolition Plan Area 1-Phase 1   9/19/08
C1 .002
  Demolition Plan Area 2-Phase 1   9/19/08
C1.003
  Demolition Plan Area 3-Phase 1   9/19/08
C1.004
  Demolition Plan Area 4-Phase 1   9/19/08
C1.005
  Demolition Plan Area 5-Phase 1   9/19/08
C1.006
  Demolition Plan Area 6-Phase 1   9/19/08
C1.007
  Demolition Plan Area 7-Phase 1   9/19/08
C1.008
  Demolition Plan Area 8-Phase 1   9/19/08
C1.009
  Demolition Plan Area 9-Phase 1   9/19/08
C1.020
  Overall Utility Demolition/ Relocation Plan-Phase 1   10/31/08
C1 .021
  Utility Demolition/Relocation Plan Area 1-Phase 1   9/19/08
C1.022
  Utility Demolition/Relocation Plan Area 2-Phase 1   9/19/08
C1 .023
  Utility Demolition/Relocation Plan Area 3-Phase 1   9/19/08
C1.024
  Utility Demolition/Relocation Plan Area 4-Phase 1   9/19/08
C1.025
  Utility Demolition/Relocation Plan Area 5-Phase 1   9/19/08
C1.026
  Utility Demolition/Relocation Plan Area 6-Phase 1   9/19/08
C1.027
  Utility Demolition/Relocation Plan Area 7-Phase 1   9/19/08
C1 .028
  Utility Demolition/Relocation Plan Area 8-Phase 1   10/31/08
C1.029
  Utility Demolition/Relocation Plan Area 9-Phase 1   9/19/08
C1.029A
  Utility Demolition/Relocation Plan Area 9A-Phase 1   10/31/08
C1.037
  Overall Utility Demolition and Relocation Plan   9/19/08
C1.100
  Overall Site Plan-Phase 1   10/31/08
C1.101
  Site Plan Area l-Phase 1   9/19/08
C1.102
  Site Plan Area 2-Phase 1   9/19/08
C1.103
  Site Plan Area 3-Phase 1   9/19/08
C1.104
  Site Plan Area 4-Phase 1   9/19/08
C1.105
  Site Plan Area 5-Phase 1   9/19/08
C1.106
  Site Plan Area 6-Phase 1   9/19/08
C1.107
  Site Plan Area 7-Phase 1   9/19/08
C1.108
  Site Plan Area 8-Phase 1   9/19/08
C1.109
  Site Plan Area 9-Phase 1   9/19/08
C1.200
  Overall Grading Plan-Phase 1   9/19/08
C1.201
  Grading Plan Area 1-Phase 1   9/19/08
C1.202
  Grading Plan Area 2-Phase 1   9/19/08
C1.203
  Grading Plan Area 3-Phase 1   9/19/08
C1.204
  Grading Plan Area 4-Phase 1   9/19/08
C1.205
  Grading Plan Area 5-Phase 1   9/19/08
C1.206
  Grading Plan Area 6-Phase 1   9/19/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   1 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
C1.207
  Grading Plan Area 7-Phase 1   9/19/08
C1.208
  Grading Plan Area 8-Phase 1   9/19/08
C1.209
  Grading Plan Area 9-Phase 1   9/19/08
C1.209A
  Grading Plan Area 9A-Phase 1   10/31/08
C2.100
  Site Enlargement Plan   9/19/08
C2.101
  Site Enlargement Plan   9/19/08
C2.102
  Site Enlargement Plan   9/19/08
C2.103
  Site Enlargement Plan   9/19/08
C2.104
  Site Enlargement Plan   9/19/08
C2.105
  Site Enlargement Plan   9/19/08
C2.106
  Site Enlargement Plan   10/31/08
C3.000
  Details-Phase 1   9/19/08
C3.001
  Details-Phase 1   10/31/08
C3.002
  Details-Phase 1   10/31/08
C3.003
  Details-Phase 1   10/31/08
C3.020
  Site Details   9/19/08
C3.021
  Site Details   9/19/08
C3.022
  Site Details   10/31/08
C3.023
  Site Details-Logistics Dock Ramp-Section Elevations   9/19/08
C3.024
  Site Details-Logistics Dumpster Dock-Section Elevations   9/19/08
C3.025
  Site Details-Logistics Dumpster Dock-Section Elevations   9/19/08
C3.026
  Site Details   9/19/08
C3.028
  Site Details-Logistics Dock Section Elevations   9/19/08
C3.029
  Site Details-Logistics Dock Section Elevations   9/19/08
C5.100
  Overall Site Utility Plan-Phase 1   10/31/08
C5.101
  Site Utility Plan Area 1-Phase 1   10/31/08
C5.102
  Site Utility Plan Area 2-Phase 1   10/31/08
C5.103
  Site Utility Plan Area 3-Phase 1   10/31/08
C5.104
  Site Utility Plan Area 4-Phase 1   10/31/08
C5.105
  Site Utility Plan Area 5-Phase 1   10/31/08
C5.106
  Site Utility Plan Area 6-Phase 1   10/31/08
C5.107
  Site Utility Plan Area 7-Phase 1   10/31/08
C5.108
  Site Utility Plan Area 8-Phase 1   10/31/08
C5.109
  Site Utility Plan Area 9-Phase 1   10/31/08
C5.109A
  Site Utility Plan Area 9A-Phase 1   9/19/08
C5.200
  Site Sanitary Profiles-Phase 1   10/31/08
C5.201
  Site Sanitary Profiles-Phase 2   10/31/08
C5.400
  Site Fire and Domestic Water Profiles-Phase 1   10/31/08
C5.500
  Storm Water Profiles-Phase 1   10/31/08
C5.501
  Storm Water Profiles-Phase 2   10/31/08
C7.100
  Overall Soil Erosion and Sediment Control Plan-Phase 1   1/12/09
C7.100DA
  Overall Soil Erosion and Sediment Control Plan-Drainage Area Map-Phase 1  
1/12/09
C7.101
  Soil Erosion and Sediment Control Plan Area 1-Phase 1   1/12/09
C7.102
  Soil Erosion and Sediment Control Plan Area 2-Phase 1   1/12/09
C7.103
  Soil Erosion and Sediment Control Plan Area 3-Phase 1   1/12/09
C7.104
  Soil Erosion and Sediment Control Plan Area 4-Phase 1   1/12/09
C7.105
  Soil Erosion and Sediment Control Plan Area 5-Phase 1   1/12/09
C7.106
  Soil Erosion and Sediment Control Plan Area 6-Phase 1   1/12/09
C7.107
  Soil Erosion and Sediment Control Plan Area 7-Phase 1   1/12/09
C7.108
  Soil Erosion and Sediment Control Plan Area 8-Phase 1   1/12/09
C7.108A
  Soil Erosion & Sediment Control Plan-Area 8A Phase   1/19/09
C7.109
  Soil Erosion and Sediment Control Plan Area 9-Phase 1   1/12/09
C7.109A
  Soil Erosion and Sediment Control Plan Area 9A-Phase 1   1/12/09
C7.120
  Soil E&S Notes and Details-Phase 1   1/12/09
C7.121
  Soil E&S Notes and Details-Phase 2   1/12/09
C7.122
  Storm Water Management-Phase 1   1/12/09
L1.100
  Overall Landscape Plan-Phase 1   9/19/08
L1.101
  Landscape Plan Area 1-Phase 1   9/19/08
L1.102
  Landscape Plan Area 2-Phase 1   9/19/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   2 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
L1.103
  Landscape Plan Area 3-Phase 1   9/19/08
L1.104
  Landscape Plan Area 4-Phase 1   9/19/08
L1.105
  Landscape Plan Area 5-Phase 1   9/19/08
L1.106
  Landscape Plan Area 6-Phase 1   9/19/08
L1.107
  Landscape Plan Area 7-Phase 1   9/19/08
L1.108
  Landscape Plan Area 8-Phase 1   9/19/08
L1.109
  Landscape Plan Area 9-Phase 1   9/19/08
L1.109A
  Landscape Plan Area 9A-Phase 1   9/19/08
L3.001
  Landscape Details   9/19/08
L3.002
  Landscape Details   9/19/08
L3.003
  Landscape Details-Planting Schedule   9/19/08
L3.004
  Landscape Details-Planting Schedule   9/19/08
B1.001
  Subsurface Exploration Logs and Notes   9/19/08
B1.002
  Subsurface Exploration Logs   9/19/08
B1.003
  Subsurface Exploration Logs   10/31/08
C0.011
  Cover Sheet-Civil/Landscaping-Phase 2   10/31/08
C0.021
  Index of Drawings-Civil/Landscaping-Phase 2   10/31/08
C0.031
  Overall Site Access Plan   10/31/08
V1.100
  Survey Plan-Overall-Phase 2   9/19/08
V1.110
  Survey Area 10-Phase 2   9/19/08
V1.111
  Survey Area 1l-Phase 2   9/19/08
V1.112
  Survey Area 12-Phase 2   9/19/08
V1.113
  Survey Area l3-Phase 2   9/19/08
V1.114
  Survey Area l4-Phase 2   9/19/08
V1.115
  Survey Area 15-Phase 2   9/19/08
V1.116
  Survey Area 16-Phase 2   9/19/08
C1.000
  Overall Demolition Plan-Phase 2   9/19/08
C1.010
  Demolition Plan Area 10-Phase 2   9/19/08
C1.011
  Demolition Plan Area 11-Phase 2   9/19/08
C1.012
  Demolition Plan Area 12-Phase 2   9/19/08
C1.013
  Demolition Plan Area 13-Phase 2   9/19/08
C1.014
  Demolition Plan Area 14-Phase 2   9/19/08
C1.015
  Demolition Plan Area 15-Phase 2   9/19/08
Cl.016
  Demolition Plan Area 16-Phase 2   9/19/08
C1.020
  Overall Utility Demolition and Relocation Plan-Phase 2   10/31/08
C1.030
  Utility Demolition/Relocation Plan Area 10-Phase 2   9/19/08
C1.031
  Utility Demolition/Relocation Plan Area 11-Phase 2   9/19/08
C1.032
  Utility Demolition/ Relocation Plan Area 12-Phase 2   10/31/08
C1.033
  Utility Demolition/ Relocation Plan Area 13-Phase 2   10/31/08
C1 .034
  Utility Demolition/ Relocation Plan Area 14-Phase 2   10/31/08
C1 .035
  Utility Demolition/ Relocation Plan Area 15-Phase 2   10/31/08
C1 .036
  Utility Demolition/ Relocation Plan Area 16-Phase 2   10/31/08
C1.100
  Overall Site Plan-Phase 2   9/19/08
C1.110
  Site Plan Area 10-Phase 2   9/19/08
C1.111
  Site Plan Area 11-Phase 2   9/19/08
C1.112
  Site Plan Area 12-Phase 2   9/19/08
C1.113
  Site Plan Area 13-Phase 2   9/19/08
C1.114
  Site Plan Area 14-Phase 2   9/19/08
C1.115
  Site Plan Area 15-Phase 2   9/19/08
C1 116
  Site Plan Area 16-Phase 2   9/19/08
C1.200
  Overall Grading Plan-Phase 2   9/19/08
C1.210
  Grading Plan Area 10-Phase 2   9/19/08
C1.211
  Grading Plan Area 11-Phase 2   9/19/08
C1.212
  Grading Plan Area 12-Phase 2   9/19/08
C1 .213
  Grading Plan Area 13-Phase 2   9/19/08
C1.214
  Grading Plan Area 14-Phase 2   9/19/08
C1 .215
  Grading Plan Area 15-Phase 2   9/19/08
C1 .216
  Grading Plan Area 16-Phase 2   9/19/08
C2.105
  Site Enlargement Plan   9/19/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   3 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
C2.106
  Site Enlargement Plan   9/19/08
C3.000
  Details-Phase 2   9/19/08
C3.001
  Details-Phase 2   10/31/08
C3.002
  Details-Phase 2   10/31/08
C3.003
  Details-Phase 2   10/31/08
C3.020
  Site Details   9/19/08
C3.021
  Site Details   9/19/08
C3.022
  Site Details   10/31/08
C3.027
  Site Details   9/19/08
C5.100
  Overall Site Utility Plan-Phase 2   10/31/08
C5.110
  Site Utility Plan Area 10-Phase 2   10/31/08
C5.111
  Site Utility Plan Area 11-Phase 2   10/31/08
C5.112
  Site Utility Plan Area 12-Phase 2   10/31/08
C5.113
  Site Utility Plan Area 13-Phase 2   10/31/08
C5.114
  Site Utility Plan Area 14-Phase 2   10/31/08
C5.115
  Site Utility Plan Area 15-Phase 2   10/31/08
C5.116
  Site Utility Plan Area 16-Phase 2   10/31/08
C5.510
  Stormwater Profiles-Phase 2   9/19/08
C5.511
  Stormwater Profiles-Phase 2   9/19/08
C7.100
  Overall Soil Erosion and Sediment Control Plan-Phase 2   10/31/08
C7.110
  Soil Erosion and Sediment Control Plan Area 10-Phase 2   10/31/08
C7.111
  Soil Erosion and Sediment Control Plan Area 11-Phase 2   10/31/08
C7.112
  Soil Erosion and Sediment Control Plan Area 12-Phase 2   10/31/08
C7.113
  Soil Erosion and Sediment Control Plan Area 13-Phase 2   10/31/08
C7.114
  Soil Erosion and Sediment Control Plan Area 14-Phase 2   10/31/08
C7.115
  Soil Erosion and Sediment Control Plan Area 15-Phase 2   10/31/08
C7.116
  Soil Erosion and Sediment Control Plan Area 16-Phase 2   10/31/08
C7.130
  Soil E&S Notes and Details-Phase 2   10/31/08
C7.131
  Soil E&S Notes and Details-Phase 2   10/31/08
C7.132
  Stormwater Management Phase 2   10/31/08
L1.100
  Overall Landscape Plan Phase 2 Landscape Plan Area 10-Phase 2   9/19/08
L1.110
  Landscape Plan Area 10 Phase 2   9/19/08
L1.111
  Landscape Plan Area l1 Phase 2   9/19/08
L1.112
  Landscape Plan Area 12-Phase 2   9/19/08
L1.113
  Landscape Plan Area 13-Phase 2   9/19/08
L1.114
  Landscape Plan Area 14-Phase 2   9/19/08
L1.115
  Landscape Plan Area 15-Phase 2   9/19/08
L1.116
  Landscape Plan Area 16-Phase 2   9/19/08
L3.001
  Landscape Details   9/19/08
L3.002
  Landscape Details   9/19/08
L3.003
  Landscape Details-Planting Schedule   9/19/08
L3.004
  Landscape Details-Planting Schedule   9/19/08
B1.001
  Subsurface Exploration Logs and Notes   9/19/08
B1.002
  Subsurface Exploration Logs   9/19/08
B1.003
  Subsurface Exploration Logs   9/19/08
CSO.011
  Cover Sheet-Civil Security-Phase 1   10/31/08
CSO.021
  Index of Drawings-Civil Security-Phase 1   9/19/08
CS0.011
  Cover Sheet-Civil Security-Phase 2   9/19/08
CSO.021
  Index of Drawings-Civil Security-Phase 2   9/19/08
 
       
 
  ARCHITECTURAL    
A0.011
  Cover Sheet-Architectural-Part 1   1/19/09
A0.021
  Index of Drawings-Architectural-Part 1   1/19/09
A0.031
  General Information   10/31/08
A0.20
  Basement and Tunnel Part 5E-Key Plans   1/19/09
A0.21
  Floors 1 and 2-Key Plans   1/19/09
A0.21-X
  Floors 1 and 2 Key Plans-(Bid Option #03)   1/19/09
A0.23
  Floors 3 and 4 Key Plans   1/19/09
A0.24
  Floor 4 and Floor 5 Radiation Shielding Key Plan   1/12/09

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   4 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
A0.25
  Floor 5 and 6 Key Plans   10/31/08
A0.26P
  Floor 6P Key Plan   10/31/08
A0.27
  Roof Key Plan   10/31/08
A0.31
  Life Safety Review   1/19/09
A0.32
  Life Safety Review   9/19/09
A0.404
  Basement Life Safety Plan Parts 4, 5 and SE Tunnel   1/19/09
A0.409
  Basement Life Safety Plan Part 9   1/19/09
A0.411
  Floor 1 Life Safety Plan Parts 1 to 5   1/19/09
A0.411-X
  Floor Life Safety Plan Parts 1 to 5-(Bid Option #03)   1/19/09
A0.416
  Floor 1 Life Safety Plan Parts 6 to 9   10/31/08
A0.421
  Floor 2 Life Safety Plan Parts 1 to 5   10/31/08
A0.421-X
  Floor 2 Life Safety Plan Part 1 to 5-(Bid Option #03)   10/31/08
A0.426
  Floor 2 Life Safety Plan Parts 6 to 9   10/31/08
A0.42TZ1
  Floor 2 Transition Zone Life Safety Plan Parts 1 to 5   10/31/08
A0.42TZ1-X
  Floor 2 Transition Zone Life Safety Plan Parts 1 to 5 (Bid Option #03)  
10/31/08
A0.431
  Floor 3 Life Safety Plan Parts 1 to 5   10/31/08
A0.436
  Floor 5 Life Safety Plan Parts 6 to 9   10/31/08
A0.441
  Floor 4 Life Safety Plan Parts 1 to 5   10/31/08
A0.446
  Floor 4 Life Safety Plan Parts 6 to 9   10/31/08
A0.44TZ1
  Floor 4 Transition Zone Life Safety Plan Parts 1 to 5   10/31/08
A0.451
  Floor 5 Life Safety Plan Parts 1 to 5   10/31/08
A0.456
  Floor 5 Life Safety Plan Parts 6 to 9   10/31/08
A0.461
  Floor 6 Life Safety Plan Parts 1 to 5   10/31/08
A0.466
  Floor 6 Life Safety Plan Parts 6 to 9   10/31/08
A0.46P1
  Floor of Life Safety Plan Parts 1 to 5   10/31/08
A0.46P6
  Floor of Life Safety Plan Parts 6 to 9   10/31/08
A0.471
  Roof Life Safety Plan Parts 1 to 5   10/31/08
A0.476
  Roof Life Safety Plan Parts 6 to 9   9/19/08
A1.04
  Basement Plan Part 4   9/19/08
A1.05
  Basement Plan Part 5   10/31/08
A1.05E
  Basement Plan Part SE Tunnel   10/31/08
A1.09
  Basement Plant Part 9   1/19/09
A1.11
  Floor 1 Plan Part 1   10/31/08
A1.11-X
  Floor 1 Plan Part 1-(Bid Option #03)   12/1/08
A1.12
  Floor 1 Plan Part 2   9/19/09
A1.13
  Floor 1 Plan Part 3   9/19/09
A1.14
  Floor 1 Plan Part 4   1/19/09
A1.15
  Floor 1 Plan Part 5   10/31/08
A1.16
  Floor 1 Plan Part 6   10/31/08
A1.17
  Floor 1 Plan Part 7   10/31/08
A1.18
  Floor 1 Plan Part 8   10/31/08
A1.19
  Floor 1 Plan Part 9   1/19/09
A1.21
  Floor 2 Plan Part 1   12/1/08
A1.21-X
  Floor 2 Plan Part 1-(Bid Option #03)   12/1/08
A1.22
  Floor 2 Plan Part 2   12/1/08
A1.23
  Floor 2 Plan Part 3   12/1/08
A1.24
  Floor 2 Plan Part 4   10/31/08
A1.25
  Floor 2 Plan Part 5   10/31/08
A1.26
  Floor 2 Plan Part 6   10/31/08
A1.27
  Floor 2 Plan Part 7   10/31/08
A1.28
  Floor 2 Plan Part 8   10/31/08
A1.29
  Floor 2 Plan Part 9   10/31/08
A1.2TZ2
  Floor 2 Transition Zone Plan Part 2   9/19/08
A1.2TZ3
  Floor 2 Transition Zone Plan Part 3   9/19/08
A1.2TZ4
  Floor 2 Transition Zone Plan Part 4   9/19/08
A1.31
  Floor 3 Plan Part 1   12/1/08
A1.32
  Floor 3 Plan Part 2   1/12/09
A1.33
  Floor 3 Plan Part 3   1/12/09
A1.34
  Floor 3 Plan Part 4   1/12/09

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   5 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
A1.35
  Floor 3 Plan Part 5   10/31/08
A1.36
  Floor 3 Plan Part 6   10/31/08
A1.37
  Floor 3 Plan Part 7   10/31/08
A1.38
  Floor 3 Plan Part 8   10/31/08
A1.39
  Floor 3 Plan Part 9   10/31/08
A1.41
  Floor 4 Plan Part 1   10/31/08
A1.42
  Floor 4 Plan Part 2   10/31/08
A1.43
  Floor 4 Plan Part 3   10/31/08
A1.44
  Floor 4 Plan Part 4   10/31/08
A1.45
  Floor 4 Plan Part 5   1/19/09
A1.46
  Floor 4 Plan Part 6   10/31/08
A1.47
  Floor 4 Plan Part 7   10/31/08
A1.48
  Floor 4 Plan Part 8   10/31/08
A1.49
  Floor 4 Plan Part 9   10/31/08
A1.4TZ2
  Floor 4 Transition Zone Plan Part 2   9/19/08
A1.4TZ3
  Floor 4 Transition Zone Plan Part 3   9/19/08
A1.4TZ4
  Floor 4 Transition Zone Plan Part 4   9/19/08
A1.51
  Floor 5 Plan Part l   10/31/08
A1.52
  Floor 5 Plan Part 2   12/1/08
A1.53
  Floor 5 Plan Part 3   10/31/08
A1.54
  Floor 5 Plan Part 4   10/31/08
A1.55
  Floor 5 Plan Part 5   10/31/08
A1.56
  Floor 5 Plan Part 6   10/31/08
A1.57
  Floor 5 Plan Part 7   1/12/08
A1.58
  Floor 5 Plan Part 8   10/31/08
A1.59
  Floor 5 Plan Part 9   10/31/08
A1.61
  Floor 6 Plan Part l   10/31/08
A1.62
  Floor 6 Plan Part 2   10/31/08
A1.63
  Floor 6 Plan Part 3   10/31/08
A1 .64
  Floor 6 Plan Part 4   10/31/08
A1.65
  Floor 6 Plan Part 5   10/31/08
A1.66
  Floor 6 Plan Part 6   10/31/08
A1 .67
  Floor 6 Plan Part 7   10/31/08
A1 .68
  Floor 6 Plan Part 8   10/31/08
A1.69
  Floor 6 Plan Part 9   10/31/08
A1.6P4
  Floor 6 Plan Part 4   10/31/08
A1.6P6
  Floor 6 Plan Part 6   10/31/08
A1.6P7
  Floor 5 Plan Part 7   10/31/08
A1.6P8
  Floor 6 Plan Part 8   10/31/08
A1.6P9
  Floor 6 Plan Part 9   10/31/08
A2.01
  Stair No. 1 Plans   10/31/08
A2.02
  Stair No. 2 Plans   10/31/08
A2.03
  Stair No. 3 Plans   1/19/08
A2.04
  Stair No. 4 Plans   1/19/08
A2.05
  Stair No. 5 Plans   1/19/08
A2.06
  Stair No. 6 Plans   10/31/08
A2.07
  Stair No. 7 Plans   10/31/08
A2.08
  Stair No. 8 Plans   10/31/08
A2.09
  Stair No. 9 Plans   10/31/08
A2.11
  Utility Tunnel Stair Plans   10/31/08
A2.12
  Communicating Stair No. 1   1/19/09
A2.13
  Communicating Stair No. 2   1/19/09
A2.21
  Stair Details   10/31/08
A2.22
  Stair Details   10/31/08
A2.23
  Stair Details   1/19/09
A2.24
  Stair Details   1/12/09
A2.31
  Elevator Plans   10/31/08
A2.32
  Elevator Plans   1/19/09
A2.33
  Elevator Plans   10/31/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   6 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
A2.41
  Toilet Locker Plans   1/12/09
A2.42
  Toilet Locker Plans   1/12/09
A2.43
  Toilet Locker Plans   10/31/08
A2.51
  Millwork Plans   10/31/08
A2.52
  Millwork Plans   10/31/08
A2.53
  Millwork Plans   10/31/08
A2.54
  Millwork Plans   10/31/08
A2.55
  Millwork Plans   10/31/08
A3.004
  Basement Exterior Key Plan Parts 4, 5 and SE Tunnel   1/19/09
A3.009
  Basement Exterior Key Plan Part 9   1/19/09
A3.011
  Floor 1 Exterior Key Plan Parts 1 to   1/19/09
A3.016
  Floor 1 Exterior Key Plan Parts 6 to 9   1/19/09
A3.021
  Floor 2 Exterior Key Plan Parts 1 to 5   12/1/08
A3.026
  Floor 2 Exterior Key Plan Parts 6 to 9   9/19/08
A3.031
  Floor 3 Exterior Key Plan Parts 1 to 5   9/19/08
A3.036
  Floor 3 Exterior Key Plan Parts 6 to 9   9/19/08
A3.041
  Floor 4 Exterior Key Plan Parts 1 to 5   9/19/08
A3.046
  Floor 4 Exterior Key Plan Parts 6 to 9   9/19/08
A3.051
  Floor 5 Exterior Key Plan Parts 1 to 5   9/19/08
A3.056
  Floor 5 Exterior Key Plan Parts 6 to 9   9/19/08
A3.061
  Floor 5 Exterior Key Plan Parts 1 to 5   9/19/08
A3.066
  Floor 6 Exterior Key Plan Parts 6 to 9   9/19/08
A3.06P1
  Floor 6 Exterior Key Plan Parts 1 to 5   10/31/08
A3.06P6
  Floor 6 Exterior Key Plan Parts 6 to 9   9/19/08
A3.07R1
  Roof Exterior Key Plan Parts 1 to 5   12/1/08
A3.07R6
  Roof Exterior Key Plan Parts 6 to 9   12/1/08
A3.11
  East, West, South and North Elevations   10/31/08
A3.12
  Partial Exterior Elevations   10/31/08
A3.13
  Partial Exterior Elevations   10/31/08
A3.13A
  Partial Exterior Elevations   9/19/08
A3.14
  Partial Exterior Elevations   1/19/09
A3.15
  Partial Exterior Elevations   10/31/08
A3.16
  Partial Exterior Elevations   10/31/08
A3.17
  Enlarged Exterior Plan and Elevations-Main Entry   9/19/08
A3.18
  Enlarged Exterior Elevations   9/19/08
A3.19
  Enlarged Exterior Plans and Section Details   10/31/08
A3.21
  Building Sections   1/19/09
A3.22
  Building Sections   1/19/09
A3.31
  Exterior On-Site Mock-Up   9/19/08
A4.01
  Wall Sections   12/1/08
A4.02
  Wall Sections   12/1/08
A4.03
  Wall Sections   12/1/08
A4.04
  Wall Sections   1/19/09
A4.05
  Wall Sections   9/19/08
A4.06
  Wall Sections   10/31/08
A4.07
  Wall Sections   9/19/09
A4.08
  Wall Sections   1/19/09
A4.09
  Wall Sections   12/1/08
A4.11
  Wall Section Details   12/1/08
A4.12
  Wall Section Details   10/31/08
A4.13
  Wall Section Details   1/19/09
A4.14
  Wall Section Details   12/1/08
A4.15
  Wall Section Details   1/19/09
A4.16
  Wall Section Details   1/19/09
A4.17
  Wall Section Details   9/19/08
A4.18
  Wall Section Details   10/31/08
A4.19
  Wall Section Details   9/19/08
A4.20A
  Wall Section Details   10/31/08
A4.20B
  Wall Section Details   1/19/09

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   7 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
A4.21
  Exterior Plan Details   10/31/08
A4.22
  Exterior Plan Details   10/31/08
A4.23
  Exterior Plan Details: FLRS 1-2   12/1/08
A4.24
  Exterior Plan Details: FLRS 1-2   12/1/08
A4.25
  Exterior Plan Details   12/1/08
A4.26
  Skylight Details   12/1/08
A4.27
  Exterior Plan Details   1/19/09
A4.28
  Exterior Plan Details   12/1/08
A4.29
  Typical Precast Concrete and Misc. Exterior Details   9/19/08
A4.30
  Exterior Plan Details   9/19/08
A4.31
  Exterior Stair Details   1/19/09
A4.32
  Waterproofing Details   10/31/08
A4.33
  Sun Screen Details   9/19/08
A4.34
  Expansion Joint Details   12/1/08
A4.41
  Roof Details   9/19/08
A4.42
  Roof Details   10/31/08
A0.012
  Cover Sheet-Architectural-Part 2   1/19/09
A0.022
  Index of Drawings-Architectural-Part 2   10/31/08
A0.032
  General information   10/31/08
A5.01
  Partition Types   10/31/08
A5.02
  Partition Details   10/31/08
A5.03
  Partition Details   10/31/08
A5.11
  Interior Elevations   1/12/09
A5.12
  Interior Elevations   9/19/08
A5.13
  Interior Elevations   10/31/08
A5.14
  Interior Elevations   10/31/08
A5.15
  Interior Elevations   10/31/08
A5.16-X
  Interior Elevations   10/31/08
A5.17
  Imaging Interior Elevations   9/19/09
A5.21
  Interior Sections   10/31/08
A5.22
  Interior Sections   10/31/08
A5.23
  Interior Sections   10/31/08
A5.24
  Interior Section Details   10/31/08
A5.25
  Interior Section Details   10/31/08
A5.26
  Interior Section Details   10/31/08
A5.27
  Interior Section Details   10/31/08
A5.28
  Interior Section Details   1/19/09
A5.29
  Interior Section Details   10/31/08
A5.29-X
  Interior Section Details   10/31/08
A5.311
  Interior Plan Details   1/19/09
A5.312
  Interior Plan Details   10/31/08
A5.313
  Interior Plan Details   10/31/08
A5.321
  Interior Plan Details   10/31/08
A5.322
  Interior Plan Details   12/1/08
A5.323
  Interior Plan Details   10/31/08
A5.324
  Interior Plan Details   9/19/08
A5.331
  Interior Plan Details   10/31/08
A5.332
  Interior Plan Details   12/1/08
A5.333
  Interior Plan Details   10/31/08
A5.334
  Interior Plan Details   10/31/08
A5.335
  Interior Plan Details   10/31/08
A5.341
  Interior Plan Details   9/19/08
A5.342
  Interior Plan Details   9/19/08
A5.343
  Interior Plan Details   10/31/08
A5.351
  Interior Plan Details   9/19/08
A5.352
  Interior Plan Details   9/19/08
A5.353
  Interior Plan Details   10/31/08
A5.354
  Interior Plan Details   10/31/08
A5.355
  Interior Plan Details   10/31/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   8 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
A5.356
  Interior Plan Details   9/19/08
A5.361
  Interior Plan Details   1/12/09
A5.362
  Interior Plan Details   1/12/09
A5.363
  Interior Plan Details   1/12/09
A5.364
  Interior Plan Details   9/19/08
A5.365
  Interior Plan Details   9/19/08
A5.371
  Interior Plan Details   9/19/08
A5.372
  Interior Plan Details   9/19/08
A5.381
  Interior Plan Details   9/19/08
A5.41
  Interior Door/Window Elevations   9/19/08
A5.42
  Interior Door/Window Elevations   9/19/08
A5.43
  Interior Door/Window Elevations   9/19/08
A5.44
  Interior Door/Window Elevations   9/19/08
A5.46
  Interior Door/Window Details   10/31/08
A5.47
  Interior Door/Window Details   10/31/08
A5.48
  Interior Door/Window Details   10/31/08
A5.491
  Interior Door/Window Details   1/12/09
A5.492
  Interior Door/Window Details   10/31/08
A5.51
  Millwork Elevations   10/31/08
A6.52
  Millwork Elevations   10/31/08
A5.53
  Millwork Elevations   10/31/08
A5.541
  Atrium Acoustical Wall Details   9/19/08
A5.542
  Atrium Acoustical Wall Details   9/19/08
A5.543
  Atrium Acoustical Wall Details   9/19/08
A5.544
  Atrium Acoustical Wall Details   1/12/09
A5.545
  Acoustical Wall Panels   1/12/09
A5.55
  Millwork Elevations   9/19/08
A5.56
  Millwork Details   10/31/08
A5.57
  Work Details   10/31/08
A5.58
  Work Details   12/1/08
A5.59
  Work Details   10/31/08
A5.59-X
  Work Details   9/19/08
A5.61
  Specialty Details   10/31/08
A5.62
  Specialty Details   1/19/09
A5.63
  Specialty Details   10/31/08
A5.64
  Specialty Details   9/19/08
A5.65
  Floor Finish Transition Details   10/31/08
A5.71
  Room Elevations High Containment   12/1/08
A5.72
  Room Elevations High Containment   12/1/08
A5.73
  Room Elevations High Containment   10/31/08
A5.74
  Room Elevations High Containment   12/1/08
A5.75
  Room Elevations High Containment   10/31/08
A5.76
  Room Elevations High Containment   1/12/09
A5.77
  Room Elevations High Containment   10/31/08
A5.81
  Specialty Details Aero & Tissue Digester   9/19/08
A5.82
  Specialty Details Imaging   10/31/08
A5.83
  Specialty Details Imaging   9/19/09
A5.91
  HC APR Details   1/12/09
A5.92
  Specialty Details HC   1/12/09
A5.93
  Specialty Details HC   9/19/08
A5.94
  Specialty Details HC   10/31/08
A5.95
  Specialty Details HC   10/31/08
A5.96
  Specialty Details HC   1/12109
A5.97
  Specialty Details HC   10/31/08
A5.98
  Specialty Details HC   12/1/08
A5.991
  Specialty Details HC   9/19/08
A5.992
  Specialty Details HC   10/31/08
A5.993
  Specialty Details HC   10/31/08
A6.01
  Casework Symbols   1/12/09

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   9 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
A6.02
  Casework Profile Types   9/19/08
A6.03
  Casework Profile Types   1/12/09
A6.11A-X
  Floor 1 Casework Plan Part 1A   9/19/08
A6.11B-X
  Floor 1 Casework Plan Part lB   10/31/08
A6.14D
  Floor 1 Casework Plan Part 4D   9/19/08
A6.14E
  Floor 1 Casework Plan Part 4E   9/19/08
A8.14F
  Floor 1 Casework Plan Part 4F   9/19/08
A6.15A
  Floor 1 Casework Plan Part 5A   9/19/08
A6.I5B
  Floor 1 Casework Plan Part 5B   9/19/08
A6.15C
  Floor 1 Casework Plan Part 5C   9/19/08
A8.15D
  Floor 1 Casework Plan Part 5D   9/19/08
A6.17B
  Floor 1 Casework Plan Part 7B   9/19/08
A6.17C
  Floor 1 Casework Plan Part 7C   9/19/08
A6.17D
  Floor 1 Casework Plan Part 7D   9/19/08
A6.18A
  Floor 1 Casework Plan Part 8B   9/19/08
A6.18C
  Floor 1 Casework Plan Part 8C   9/19/08
A6.18D
  Floor 1 Casework Plan Part 8D   1/12/09
A6.19C
  Floor 1 Casework Plan Part 9C   9/19/08
A6.19D
  Floor 1 Casework Plan Part 9D   9/19/08
A6.22A
  Floor 2 Casework Plan Part 2A   1/19/09
A6.22B
  Floor 2 Casework Plan Part 2B   10/31/08
A6.22C
  Floor 2 Casework Plan Part 2C   1/12/09
AS.23A
  Floor 2 Casework Plan Part 3A   1/19/09
A6.23B
  Floor 2 Casework Plan Part 3B   10/31/08
A6.23C
  Floor 2 Casework Plan Part 3C   1/12/09
A6.24A
  Floor 2 Casework Plan Part 4A   1/19/09
A6.24B
  Floor 2 Casework Plan Part 4B   9/19/08
A6.24C
  Floor 2 Casework Plan Part 4C   1/19/09
A6.24D
  Floor 2 Casework Plan Part 4D   9/19/08
A6.24E
  Floor 2 Casework Plan Part 4E   9/19/08
A6.24F
  Floor 2 Casework Plan Part 4F   9/19/08
A6.25A
  Floor 2 Casework Plan Part 5A   10/31/08
A6.25B
  Floor 2 Casework Plan Part 5B   9/19/08
A6.25C
  Floor 2 Casework Plan Part 5C   9/19/08
A6.25D
  Floor 2 Casework Plan Part 5D   9/19/08
A6.26C
  Floor 2 Casework Plan Part 6C   10/31/08
A6.27C
  Floor 2 Casework Plan Part 7C   9/19/08
A6.27D
  Floor 2 Casework Plan Part 7D   9/19/08
A6.28C
  Floor 2 Casework Plan Part 8C   9/19/08
A6.28D
  Floor 2 Casework Plan Part 8D   9/19/08
A6.29C
  Floor 2 Casework Plan Part 9C   9/19/08
A6.29D
  Floor 2 Casework Plan Part 9D   9/19/08
A6.37C
  Floor 3 Casework Plan Part 7C   9/19/08
A6.37D
  Floor 3 Casework Plan Part 7D   9/19/08
A6.38C
  Floor 3 Casework Plan Part 8C   9/19/08
A6.38D
  Floor 3 Casework Plan Part 8D   9/19/08
A6.39C
  Floor 3 Casework Plan Part 9C   9/19/08
A6.39D
  Floor 3 Casework Plan Part 9D   9/19/08
A6.42A
  Floor 4 Casework Plan Part 2A   9/19/08
A6.42B
  Floor 4 Casework Plan Part 2B   1/19/09
A6.42C
  Floor 4 Casework Plan Part 2C   1/19/09
A6.43A
  Floor 4 Casework Plan Part 3A   9/19/08
A6.43B
  Floor 4 Casework Plan Part 3B   9/19/08
A6.43C
  Floor 4 Casework Plan Part 3C   1/19/09
A6.44A
  Floor 4 Casework Plan Part 4A   9/19/08
A6.44B
  Floor 4 Casework Plan Part 4B   1/19/09
A6.44C
  Floor 4 Casework Plan Part 4C   1/19/09
A6.44D
  Floor 4 Casework Plan Part 4D   9/19/08
A6.44E
  Floor 4 Casework Plan Part 4E   9/19/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   10 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
A6.44F
  Floor 4 Casework Plan Part 4F   9/19/08
A6.45A
  Floor 4 Casework Plan Part 5A   10/31/08
A6.45B
  Floor 4 Casework Plan Part 5B   9/19/08
A6.45C
  Floor 4 Casework Plan Part 5C   1/19/09
A6.45D
  Floor 4 Casework Plan Part 5D   9/19/08
A6.47C
  Floor 4 Casework Plan Part 7C   9/19/08
A6.47D
  Floor 4 Casework Plan Part 7D   9/19/08
A6.48C
  Floor 4 Casework Plan Part 8C   9/19/08
A6.48D
  Floor 4 Casework Plan Part 8D   9/19/08
A6.49C
  Floor 4 Casework Plan Part 9C   9/19/08
A6.49D
  Floor 4 Casework Plan Part 9D   1/12/098
A6.57C
  Floor 5 Casework Plan Part 7C   9/19/08
A6.57D
  Floor 5 Casework Plan Part 7D   9/19/08
A6.58C
  Floor 5 Casework Plan Part 8C   9/19/08
A6.58D
  Floor 5 Casework Plan Part 8D   9/19/08
A6.59C
  Floor 5 Casework Plan Part 9C   9/19/08
A6.59D
  Floor 5 Casework Plan Part 9D   9/19/08
A6.81
  Casework Details   9/19/08
A6.82
  Miscellaneous Casework Details   9/19/08
A6.83
  Fumehood Elevations and Details   9/19/08
A6.91
  Casework Profile Types   1/12/098
A0.013
  Cover Sheet-Architectural-Part 3   10/31/08
A0.023
  Index of Drawings-Architectural-Part 3   10/31/08
A0.033
  General Information   10/31/08
A7.00
  Interior Finish Legend   9/19/08
A7.01-X
  Interior Floor Pattern Detail   9/19/08
A7.04
  Basement Interior Finish Plan Part 4   1/19/09
A7.05
  Basement Interior Finish Plan Part 5   1/19/09
A7.05E
  Basement Interior Finish Plan Part 5E Tunnel   1/19/09
A7.09
  Basement Interior Finish Plan Part 9   1/19/09
A7.11
  Floor 1 Interior Finish Plan Part I   9/19/08
A7.12
  Floor 1 Interior Finish Plan Part 2   9/19/08
A7.13
  Floor 1 Interior Finish Plan Part 3   1/19/09
A7.14
  Floor 1 Interior Finish Plan Part 4   10/31/08
A7.15
  Floor 1 Interior Finish Plan Part 5   10/31/08
A7.16
  Floor 1 Interior Finish Plan Part 6   12/1/08
A7.17
  Floor 1 Interior Finish Plan Part 7   9/19/08
A7.18
  Floor 1 Interior Finish Plan Part 8   10/31/08
A7.19
  Floor 1 Interior Finish Plan Part 9   10/31/08
A7.21
  Floor 2 Interior Finish Plan Part 1   1/12/09
A7.22
  Floor 2 Interior Finish Plan Part 2   1/12/09
A7.23
  Floor 2 Interior Finish Plan Part 3   1/12/09
A7.24
  Floor 2 Interior Finish Plan Part 4   1/12/09
A7.25
  Floor 2 Interior Finish Plan Part 5   1/12/09
A7.26
  Floor 2 Interior Finish Plan Part 6   10/31/08
A7.27
  Floor 2 Interior Finish Plan Part 7   10/31/08
A7.28
  Floor 2 Interior Finish Plan Part 8   10/31/08
A7.29
  Floor 2 Interior Finish Plan Part 9   9/19/08
A7.31
  Floor 2 Interior Finish Plan Part 1   10/31/08
A7.32
  Floor 2 Interior Finish Plan Part 2   10/31/08
A7.33
  Floor 3 Interior Finish Plan Part 3   10/31/08
A7.34
  Floor 3 Interior Finish Plan Part 4   10/31/08
A7.35
  Floor 3 Interior Finish Plan Part 5   9/19/08
A7.36
  Floor 3 Interior Finish Plan Part 6   9/19/08
A7.37
  Floor S Interior Finish Plan Part 7   9/19/08
A7.38
  Floor 3 Interior Finish Plan Part 8   10/31/08
A7.39
  Floor 3 Interior Finish Plan Part 9   9/19/08
A7.41
  Floor 4 Interior Finish Plan Part 1   9/19/08
A7.42
  Floor 4 Interior Finish Plan Part 2   9/19/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   11 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
A7.43
  Floor 4 Interior Finish Plan Part 3   10/31/08
A7.44
  Floor 4 interior Finish Plan Part 4   10/31/08
A7.45
  Floor 4 Interior Finish Plan Part 5   9/19/08
A7.46
  Floor 4 Interior Finish Plan Part 6   10/31/08
A7.47
  Floor 4 Interior Finish Plan Part 7   9/19/08
A7.48
  Floor 4 Interior Finish Plan Part 8   10/31/08
A7.49
  Floor 4 Interior Finish Plan Part 9   9/19/08
A7.51
  Floor 5 Interior Finish Plan Part 1   10/31/08
A7.52
  Floor 5 Interior Finish Plan Part 2   10/31/08
A7.53
  Floor 5 Interior Finish Plan Part 3   10/31/08
A7.54
  Floor 5 Interior Finish Plan Part 4   10/31/08
A7.55
  Floor 5 Interior Finish Plan Part 5   10/31/08
A7.56
  Floor 5 Interior Finish Plan Part 6   10/31/08
A7.57
  Floor 5 Interior Finish Plan Part 7   1/12/09
A7.58
  Floor 5 Interior Finish Plan Part 8   9/19/08
A7.59
  Floor 5 Interior Finish Plan Part 9   9/19/08
A7.61
  Floor 6 Interior Finish Plan Part 1   10/31/08
A7.62
  Floor 6 Interior Finish Plan Part 2   10/31/08
A7.63
  Floor 6 Interior Finish Plan Part 3   10/31/08
A7.64
  Floor 6 Interior Finish Plan Part 4   10/31/08
A7.65
  Floor 6 Interior Finish Plan Part 5   9/19/08
A7.66
  Floor 6 Interior Finish Plan Part 6   10/31/08
A7.67
  Floor 6 Interior Finish Plan Part 7   10/31/08
A7.68
  Floor 6 Interior Finish Plan Part 8   10/31/08
A7.69
  Floor 8 Interior Finish Plan Part 9   10/31/08
A7.6P4
  Floor 6P Interior Finish Plan Part 4   9/19/08
A7.6P6
  Floor SP Interior Finish Plan Part 6   9/19/08
A7.6P7
  Floor SP Interior Finish Plan Part 7   9/19/08
A7.6P8
  Floor 8P Interior Finish Plan Part 8   9/19/08
A7.6P9
  Floor SP Interior Finish Plan Part 9   9/19/08
A8.04
  Basement Reflected Ceiling Plan Part 4   1/19/09
A8.05
  Basement Reflected Ceiling Plan Part 5   9/19/08
A8.05E
  Basement Reflected Ceiling Plan Part 5E   9/19/08
A8.09
  Basement Reflected Ceiling Plan Part 9   1/19/09
A8.11
  Floor 1 Reflected Ceiling Plan Part 1   10/31/08
A8.11-X
  Floor 1 Reflected Ceiling Plan Part 1   10/31/08
A8.12
  Floor 1 Reflected Ceiling Plan Part 2   9/19/08
A8.13
  Floor 1 Reflected Ceiling Plan Part 3   9/19/08
A8.14
  Floor 1 Reflected Ceiling Plan Part 4   1/19/09
A8.15
  Floor 1 Reflected Ceiling Plan Part 5   12/1/08
A8.16
  Floor 1 Reflected Ceiling Plan Part 6   1/12/09
A8.17
  Floor l Reflected Ceiling Plan Part 7   1/12/09
A8.18
  Floor 1 Reflected Ceiling Plan Part 8   1/12/09
A8.19
  Floor 1 Reflected Ceiling Plan Part 9   1/12/09
A8.21
  Floor 2 Reflected Ceiling Plan Part 1   10/31/08
A8.21-X
  Floor 2 Reflected Ceiling Plan Part 1   10/31/08
A8.22
  Floor 2 Reflected Ceiling Plan Part 2   9/19/08
A8.22B
  Floor 2 Reflected Ceiling Plan Part 2   10/31/08
A8.22B ALT
  Floor 2 Reflected Ceiling Plan Part 2   9/19/08
A8.22C
  Floor 2 Reflected Ceiling Plan Part 2   10/31/08
A8.22C ALT
  Floor 2 Reflected Ceiling Plan Part 2   9/19/08
A8.23
  Floor 2 Reflected Ceiling Plan Part 3   9/19/08
A8.23B
  Floor 2 Reflected Ceiling Plan Part 3   10/31/08
A8.23B ALT
  Floor 2 Reflected Ceiling Plan Part 3   9/19/08
A8.23C
  Floor 2 Reflected Ceiling Plan Part 3   10/31/08
A8.23C ALT
  Floor 2 Reflected Ceiling Plan Part 3   9/19/08
A8.24
  Floor 2 Reflected Ceiling Plan Part 4   10/31/08
A8.25
  Floor 2 Reflected Ceiling Plan Part 5   10/31/08
A8.26
  Floor 2 Reflected Ceiling Plan Part 6   1/12/09

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   12 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
A8.27
  Floor 2 Reflected Ceiling Plan Part 7   1/12/09
A8.28
  Floor 2 Reflected Ceiling Plan Part 8   1/12/09
A8.29
  Floor 2 Reflected Ceiling Plan Part 9   1/12/09
A8.2TZ2
  Floor 2 Transition Zone Reflected Ceiling Plan Part 2   9/19/08
A8.2TZ3
  Floor 2 Transition Zone Reflected Ceiling Plan Part 3   9/19/08
A8.2TZ4
  Floor 2 Transition Zone Reflected Ceiling Plan Part 4   9/19/08
A8.31
  Floor 3 Reflected Ceiling Plan Part 1   10/31/08
A8.32
  Floor 3 Reflected Ceiling Plan Part 2   9/19/08
A8.33
  Floor 3 Reflected Ceiling Plan Part 3   12/1/08
A8.34
  Floor 3 Reflected Ceiling Plan Part 4   10/31/08
A8.35
  Floor 3 Reflected Ceiling Plan Part 5   10/31/08
A8.36
  Floor 3 Reflected Ceiling Plan Part 6   1/12/09
A8.37
  Floor 3 Reflected Ceiling Plan Part 7   1/12/09
A8.38
  Floor 3 Reflected Ceiling Plan Part 8   1/12/09
A8.39
  Floor 3 Reflected Ceiling Plan Part 9   1/12/09
A8.41
  Floor 4 Reflected Ceiling Plan Part 1   10/31/08
A8.42
  Floor 4 Reflected Ceiling Plan Part 2   9/19/08
A8.43
  Floor 4 Reflected Ceiling Plan Part 3   12/1/08
A8.44
  Floor 4 Reflected Ceiling Plan Part 4   10/31/08
A8.45
  Floor 4 Reflected Ceiling Plan Part 5   1/19/09
A8.46
  Floor 4 Reflected Ceiling Plan Part 6   1/12/09
A8.47
  Floor 4 Reflected Ceiling Plan Part 7   1/12/09
A8.48
  Floor 4 Reflected Ceiling Plan Part 8   1/12/09
A8.49
  Floor 4 Reflected Ceiling Plan Part 9   1/12/09
A8.4TZ2
  Floor 4 Transition Zone Reflected Ceiling Plan Part 2   9/19/08
A8.4TZ3
  Floor 4 Transition Zone Reflected Ceiling Plan Part 3   9/19/08
A8.4TZ4
  Floor 4 Transition Zone Reflected Ceiling Plan Part 4   9/19/08
A8.51
  Floor 5 Reflected Ceiling Plan Part 1   10/31/08
A8.52
  Floor 5 Reflected Ceiling Plan Part 2   9/19/08
A8.53
  Floor 5 Reflected Ceiling Plan Part 3   9/19/08
A8.54
  Floor 5 Reflected Ceiling Plan Part 4   10/31/08
A8.55
  Floor 5 Reflected Ceiling Plan Part 5   10/31/08
A8.56
  Floor 5 Reflected Ceiling Plan Part 6   1/12/09
A8.57
  Floor 5 Reflected Ceiling Plan Part 7   1/12/09
A8.58
  Floor 5 Reflected Ceiling Plan Part 8   1/12/09
A8.59
  Floor 5 Reflected Ceiling Plan Part 9   1/12/09
A8.61
  Floor 6 Reflected Ceiling Plan Part 1   10/31/08
A8.62
  Floor 6 Reflected Ceiling Plan Part 2   9/19/08
A8.63
  Floor 6 Reflected Ceiling Plan Part 3   9/19/08
A8.64
  Floor 6 Reflected Ceiling Plan Part 4   10/31/08
A8.65
  Floor 6 Reflected Ceiling Plan Part 5   10/31/08
A8.66
  Floor 6 Reflected Ceiling Plan Part 6   10/31/08
A8.67
  Floor 8 Reflected Ceiling Plan Part 7   1/12/09
A8.68
  Floor 5 Reflected Ceiling Plan Part 8   1/12/09
A8.69
  Floor 6 Reflected Ceiling Plan Part 9   1/12/09
A8.6P4
  Floor 6 Reflected Ceiling Plan Part 4   9/19/08
A8.6P6
  Floor 6 Reflected Ceiling Plan Part 6   9/19/08
A8.6P7
  Floor 6 Reflected Ceiling Plan Part 7   9/19/08
A8.6P8
  Floor 6 Reflected Ceiling Plan Part 8   9/19/08
A8.6P9
  Floor 6 Reflected Ceiling Plan Part 9   9/19/08
A8.81
  Vivarium Ceiling Details   9/19/08
A8.82
  Ceiling Details   1/12/09
A8.83
  Ceiling Details   9/19/08
A8.84
  Ceiling Details   9/19/08
A8.85
  Ceiling Details   10/31/08
A8.86
  Ceiling Details   9/19/08
A8.87
  Ceiling Details   9/19/08
A8.88
  Ceiling Details   9/19/08
A9.00
  Furniture Plan Details   10/31/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   13 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
A9.11
  Floor 1 Furniture Plan Part 1   1/12/09
A9.14
  Floor 1 Furniture Plan Part 4   9/19/08
A9.15
  Floor 1 Furniture Plan Part 5   9/19/08
A9.16
  Floor 1 Furniture Plan Part 5   10/31/08
A9.17
  Floor 1 Furniture Plan Part 7   1/12/09
A9.18
  Floor 1 Furniture Plan Part 8   10/31/08
A9.19
  Floor 1 Furniture Plan Part 9   10/31/08
A9-21-X
  Floor 2 Furniture Plan Part 1   10/31/08
A9-24
  Floor 2 Furniture Plan Part 4   10/31/08
A9-25
  Floor 2 Furniture Plan Part 5   10/31/08
A9-26
  Floor 2 Furniture Plan Part 6   10/31/08
A9-27
  Floor 2 Furniture Plan Part 7   10/31/08
A9-28
  Floor 2 Furniture Plan Part 8   10/31/08
A9-29
  Floor 2 Furniture Plan Part 9   10/31/08
A9-31
  Floor 3 Furniture Plan Part 1   10/31/08
A9-34
  Floor 3 Furniture Plan Part 4   10/31/08
A9-35
  Floor 3 Furniture Plan Part 5   10/31/08
A9-36
  Floor 3 Furniture Plan Part 6   10/31/08
A9-37
  Floor 3 Furniture Plan Part 7   10/31/08
A9-38
  Floor 3 Furniture Plan Part 8   10/31/08
A9-39
  Floor 3 Furniture Plan Part 9   10/31/08
A9-44
  Floor 4 Furniture Plan Part 4   10/31/08
A9-45
  Floor 4 Furniture Plan Part 5   1/19/09
A9-46
  Floor 4 Furniture Plan Part 6   10/31/08
A9-47
  Floor 4 Furniture Plan Part 7   10/31/08
A9-48
  Floor 4 Furniture Plan Part 5   10/31/08
A9-49
  Floor 4 Furniture Plan Part 9   10/31/08
A9-56
  Floor 5 Furniture Plan Part 6   10/31/08
A9-57
  Floor 5 Furniture Plan Part   10/31/08
A9-58
  Floor 5 Furniture Plan Part 5 .   10/31/08
A9-59
  Floor 5 Furniture Plan Part 9   10131/0
A9-81
  Display System Elevations   10/31/08
 
       
 
  STRUCTURAL    
S0.011
  Cover Sheet — Structural — Part 1   1/19/09
S0.021
  Index of Drawings — Structural — Part 1   1/19/09
S0.11
  General Information   1/19/09
S0.12
  General Information — Component and Cladding Zones   9/19/08
S1.01DP
  Drilled Pier Plan Part 1   11/18/08
S1.02DP
  Drilled Pier Plan Part 2   1/19/09
S1.03DP
  Drilled Pier Plan Part 3   1/19/09
S1.04DP
  Drilled Pier Plan Part 4   1/19/09
S1.05DP
  Drilled Pier Plan Part 5   11/18/08
S1.06DP
  Drilled Pier Plan Part 6   1/19/09
S1.07DP
  Drilled Pier Plan Part 7   1/19/09
S1.08DP
  Drilled Pier Plan Part 8   1/19/09
S1.09DP
  Drilled Pier Plan Part 9   1/19/09
S1.01
  Foundation Plan Part 1   1/19/09
S1.02
  Foundation Plan Part 2   1/19/09
S1.03
  Foundation Plan Part 3   1/19/09
S1.04
  Foundation and Basement Plan Part 4   1/19/09
S1.05
  Foundation and Basement Plan Part 5   1/19/09
S1.05E
  Foundation, Basement and Roof Framing Plan Part 5E Tunnel   1/19/09
S1.06
  Foundation Plan Part 6   1/19/09
S1.07
  Foundation Plan Part 7   1/19/09
S1.08
  Foundation Plan Part 8   1/19/09
S1.09
  Foundation and Basement Plan Part 9   1/19/09
S1.11
  Floor 1 Slab on Grade Plan Part 1   1/19/09
S1.12
  Floor 1 Slab on Grade Plan Part 2   1/19/09

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   14 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
S1.12H
  Floor 1 Slab on Grade Plan Part 2   10/31/08
S1.13
  Floor 1 Slab on Grade Plan Part 3   1/19/09
S1.13H
  Floor 1 Slab on Grade Plan Part 5   10/31/08
S1.14
  Floor 1 Slab on Grade/ Framing Plan Part 4   1/19/09
S1.15
  Floor 1 Slab on Grade/ Framing Plan Part 5   1/19/09
S1.16
  Floor 1 Slab on Grade/ Framing Plan Part 6   1/19/09
S1.17
  Floor 1 Slab on Grade/Framing Plan Part 7   10/31/08
S1.18
  Floor 1 Stab on Grade/ Framing Plan Part 8   1/19/09
S1.19
  Floor 1 Slab on Grade/Framing Plan Part 9   1/19/09
S1.21
  Floor 2 Framing Plan Part 1   1/19/09
S1.22
  Floor 2 Framing Plan Part 2   10/31/08
S1.22H
  Floor 2 Framing Plan Part 2-High Containment   1/19/09*
S1.22H-SE
  Floor 2 Slab Edge Part 2-High Containment   1/19/09*
S1.23
  Floor 2 Framing Plan Part 3   10/31/08
S1.23H
  Floor 2 Framing Plan Part 3-High Containment   1/19/09*
S1.23H-SE
  Floor 2 Slab Edge Part 3-High Containment   1/19/09*
S1.24
  Floor 2 Framing Plan Part 4   1/19/09
S1.24TD
  Floor 2 Trench Drain Plan Part 4   9/19/08
S1.25
  Floor 2 Framing Plan Part 5   1/19/09
S1.25TD
  Floor 2 Trench Drain Plan Part 5   9/19/08
S1.26
  Floor 2 Framing Plan Part 5   1/19/09
S1.27
  Floor 2 Framing Plan Part 7   1/19/09
S1.28
  Floor 2 Framing Plan Part 8   1/19/09
S1.29
  Floor 2 Framing Plan Part 9   1/19/09
S1.31
  Floor 3 Framing Plan Part 1   1/19/09
S1.32
  Floor 3 Framing Plan Part 2   11/18/08
S1.32H
  Floor 3 Framing Plan Part 2-High Containment   1/19/09*
S1.33
  Floor 3 Framing Plan Part 3   11/18/08
S1.33H
  Floor 3 Framing Plan Part 3-High Containment   1/19/09*
S1.34
  Floor 3 Framing Plan Part 4   1/19/09
S1.35
  Floor 3 Framing Plan Part 5   1/19/09
S1.36
  Floor 3 Framing Plan Part 6   1/19/09
S1.37
  Floor 3 Framing Plan Part 7   1/19/09
S1.38
  Floor 3 Framing Plan Part 6   1/19/09
S1.39
  Floor 3 Framing Plan Part 9   1/19/09
S1.41
  Floor 4 Framing Plan Part 1   1/19/09
S1.42
  Floor 4 Framing Plan Part 2   1/19/09
S1.42TD
  Floor 4 Trench Drain Plan Part 2   9/19/08
S1.43
  Floor 4 Framing Plan Part 3   1/19/09
S1.43TD
  Floor 4 Trench Drain Plan Part 3   9/19/08
S1.44
  Floor 4 Framing Plan Part 4   1/19/09
S1.44TD
  Floor 4 Trench Drain Plan Part 4   9/19/08
S1.45
  Floor 4 Framing Plan Part 5   1/19/09
S1.45TD
  Floor 4 Trench Drain Plan Part 5   9/19/08
S1.46
  Floor 4 Framing Plan Part 6   1/19/09
S1.47
  Floor 4 Framing Plan Part 7   1/19/09
S1.48
  Floor 4 Framing Plan Part 8   1/19/09
S1.49
  Floor 4 Framing Plan Part 9   1/19/09
S1.51
  Floor 5 Framing Plan Part 1   1/19/09
S1.52
  Floor 5 Framing Plan Part 2   1/19/09
S1.53
  Floor 5 Framing Plan Part 3   1/19/09
S1.54
  Floor 5 Framing Plan Part 4   1/19/09
S1.55
  Floor 5 Framing Plan Part 5   1/19/09
S1.56
  Floor 5 Framing Plan Part 6   1/19/09
S1.57
  Floor 5 Framing Plan Part 7   1/19/09
S1.58
  Floor 5 Framing Plan Part 5   1/19/09
S1.59
  Floor 5 Framing Plan Part 9   1/19/09
S1.61
  Floor 6 Framing Plan Part 1   1/19/09
S1.62
  Floor 6 Framing Plan Part 2   1/19/09

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   15 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
S1.63
  Floor 6 Framing Plan Part 3   1/19/09
S1.64
  Floor 6 Framing Plan Part 4   1/19/09
S1.65
  Floor 6 Framing Plan Part 5   1/19/09
S1.66
  Floor 6 Framing Plan Part 6   1/19/09
S1.67
  Floor 6 Framing Plan Part 7   1/19/09
S1.68
  Floor 6 Framing Plan Part 8   1/19/09
S1.69
  Floor 6 Framing Plan Part 9   1/19/09
S1.6P1
  Roof (Floor 6P) Framing Plan Part 1   1/19/09
S1.6P2
  Roof (Floor 6P) Framing Plan Part 2   1/19/09
S1.6P3
  Roof (Floor 6P) Framing Plan Part 3   11/18/0
S1.6P4
  Roof (Floor 6P) Framing Plan Part 4   1/19/09
S1.6P5
  Roof (Floor 6P) Framing Plan Part 5   11/18/08
S1.6P6
  Roof (Floor 6P) Framing Plan Part 6   1/19/09
S1.6P7
  Roof (Floor 6P) Framing Plan Part 7   1/19/09
S1.6P8
  Roof (Floor 6P) Framing Plan Part 8   10/31/08
S1.6P9
  Roof (Floor 6P) Framing Plan Part 9   11/18/08
S1.74
  Penthouse Roof, Dunnage and Solar Thermal Support Framing Plan Part 4  
1/19/09
S1.75
  Solar Thermal Support Framing Plan Part 5   10/31/08
S1.76
  Roof Framing Plan Part 6   11/18/08
S1.77
  Roof Framing Plan Part 7   11/18/08
S1.78
  Roof Framing Plan Part 8   11/18/08
S1.79
  Roof Framing Plan Part 9   11/18/08
S2.01
  Foundation Schedules and Details   1/19/09
S2.02
  Foundation Schedules and Details   1/19/09
S2.03
  Foundation Schedules and Details   9/19/08
S2.04
  Foundation Schedules and Details   1/19/09
S2.05
  Foundation Schedules and Details   1/19/09
S2.11
  Steel Column Schedule   1/19/09
S2.12
  Steel Column Schedule   1/19/09
S2.13
  Steel Column Schedule .   1/19/09
S2.15
  Steel Column Schedule   1/19/09
S2.16
  Steel Column Details   1/19/09
S2.30
  Concrete Column Details-High Containment   10/31/08
S2.31
  Concrete Column Schedule-High Containment.   10/31/08
S2.35
  Concrete Bearing Wall Details-High Containment   10/31/08
S2.36
  Concrete Bearing Wall Details-High Containment   10/31/08
S2.37
  Concrete Bearing Wall Details-High Containment   10/31/08
S2.50
  Concrete Slab Details-High Containment   10/31/08
S2.51
  Concrete Beam Details-High Containment   10/31/08
S2.52
  Concrete Beam Schedule-High Containment   10/31/08
S2.53
  Concrete Beam Schedule-High Containment   10/31/08
S0.012
  Cover Sheet-Structural-Part 2   1/19/09
S0.022
  Index of Drawings-Structural-Part 2   1/19/09
S3.01
  Braced Frame Details   11/18/08
S3.02
  Braced Frame Elevations   1/19/09
S3.03
  Braced Frame Elevations   11/18/08
S3.04
  Braced Frame Elevations   11/18/08
S3.05
  Braced Frame Elevations   1/19/09
S3.06
  Diagonal Brace Elevation Along Grid Line EA   10/31/08
S3.07
  Diagonal Brace Elevation Along Grid Line EB   11/18/08
S3.08
  Braced Frame Connection Schedule   1/19/09
S3.09
  Braced Frame Connection Schedule   1/19/09
S3.11
  Foundations Sections and Details   1/19/09
S3.12
  Foundations Sections and Details   1/19/09
S3.13
  Foundations Sections and Details   1/19/09
S3.13-X
  Foundations Sections and Details   1/19/09
S3.14
  Foundations Sections and Details   1/19/09
S3.23
  Superstructure Steel Sections and Details   1/19/09
S3.21
  Superstructure Steel Sections and Details   1/19/09

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   16 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
S3.22
  Superstructure Steel Sections and Details   1/19/09
S3.23
  Superstructure Steel Sections and Details   9/19/08
S3.24
  Superstructure Steel Sections and Details   1/19/09
S3.25
  Superstructure Steel Sections and Details   1/19/09
S3.26
  Superstructure Steel Sections and Details   1/19/09
S3.27
  Superstructure Steel Sections and Details   11/18/08
S3.28
  Superstructure Steel Sections and Details   10/31/08
S3.29
  Superstructure Steel Sections and Details   10/31/08
S3.31
  Superstructure Sections and Details   10/31/08
S3.32
  Superstructure Sections and Details   10/31/08
S3.41
  Superstructure Framing Details-High Containment   1/19/09*
S3.51
  Superstructure Steel Sections and Details   1/19/09
S3.52
  Superstructure Steel Sections and Details   11/18/08
S3.53
  Superstructure Steel Sections and Details   1/19/09
S3.54
  Superstructure Steel Sections and Details   1/19/09
S3.55
  Axial Connection Schedule and Details   1/19/09
S4.01
  Foundation Typical Details   11/18/08
S4.02
  Slab on Grade Typical Details   9/19/08
S4.11
  Superstructure Steel Typical Details   1/18/08
S4.12
  Superstructure Steel Typical Details   11/18/08
S4.13
  Superstructure Steel Typical Details   11/18/08
SS0.011
  Cover Sheet-Structural Security   1/19/09
SS0.021
  Index of Drawings-Structural Security   1/19/09
SS1.21
  Floor 2 PCP Connections Plan Part 1 and General Information   11/18/08
SS1.22
  Floor 2 PCP Connections Plan Part 2   11/18/08
SS1.23
  Floor 2 PCP Connections Plan Part 3   11/18/08
SS1.24
  Floor 2 PCP Connections Plan Pert 4   1/19/09
SS1.25
  Floor 2 PCP Connections Plan Part 5   11/18/08
SS1.26
  Floor 2 PCP Connections Plan Part 6   11/18/08
SS1.27
  Floor 2 PCP Connections Plan Part 7   11/18/08
SS1.28
  Floor 2 PCP Connections Plan Part 8   11/18/08
SS1.29
  Floor 2 PCP Connections Plan Part 9   11/18/08
SS1.31
  Floor 3 PCP Connections Plan Part 1   11/18/08
SS1.32
  Floor 3 PCP Connections Plan Part 2   11/18/08
SS1.33
  Floor 3 PCP Connections Plan Part 3   1/19/09
SS1.34
  Floor 3 PCP Connections Plan Part 4   1/19/09
SS1.35
  Floor 3 PCP Connections Plan Part 5   1/18/08
SS1.36
  Floor 3 PCP Connections Plan Part 6   11/18/08
SS1.37
  Floor 3 PCP Connections Plan Part 7   11/18/08
SS1.38
  Floor 3 PCP Connections Plan Part 8   11/18/08
SS1.39
  Floor 3 PCP Connections Plan Part 9   11/18/08
SS1.41
  Floor 4 PCP Connections Plan Part 1   11/18/08
SS1.42
  Floor 4 PCP Connections Plan Part 2   1/19/09
SS1.43
  Floor 4 PCP Connections Plan Part 3   1/19/09
SS1.44
  Floor 4 PCP Connections Plan Part 4   1/19/09
SS1.45
  Floor 4 PCP Connections Plan Part 5   11/18/08
SS1.46
  Floor 4 PCP Connections Plan Part 6   11/18/08
SS1.47
  Floor 4 PCP Connections Plan Part 7   11/18/08
SS1.48
  Floor 4 PCP Connections Plan Part 8   11/18/08
SS1.49
  Floor 4 PCP Connections Plan Part 9   11/18/08
SS1.51
  Floor 5 PCP Connections Plan Part 1   11/18/08
SS1.52
  Floor 5 PCP Connections Plan Part 2   1/19/09
SS1.53
  Floor 5 PCP Connections Plan Part 3   1/19/09
SS1.54
  Floor 5 PCP Connections Plan Part 4   1/19/09
SS1.55
  Floor 5 PCP Connections Plan Part 5   1/19/09
SS1.56
  Floor 5 PCP Connections Plan Part 6   11/18/08
SS1.57
  Floor 5 PCP Connections Plan Part 7   11/18/08
SS1.58
  Floor 5 PCP Connections Plan Part 8   11/18/08
SS1.59
  Floor 5 PCP Connections Plan Part 9   11/18/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   17 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
SS1.61
  Floor 6 PCP Connections Plan Part 1   11/18/08
SS1.62
  Floor 6 PCP Connections Plan Part 2   11/18/08
SS1.63
  Floor 6 PCP Connections Plan Part 3   11/18/08
SS1.64
  Floor 6 PCP Connections Plan Part 4   11/18/08
SS1.65
  Floor 6 PCP Connections Plan Part 5   11/18/08
SS1.66
  Floor 5 PCP Connections Plan Part 6   11/18/08
SS1.67
  Floor 6 PCP Connections Plan Part 7   11/18/08
SS1.68
  Floor 6 PCP Connections Plan Part 8   11/18/08
SS1.69
  Floor 6 PCP Connections Plan Part 9   11/18/08
SS1.6P1
  Roof (Floor 6P) POP Connections Plan Part 1   11/18/08
SS1.6P2
  Roof (Floor 6P) PCP Connections Plan Part 2   11/18/08
SS1.6P3
  Roof (Floor 6P) PCP Connections Plan Part 3   11/18/08
SS1.6P4
  Roof (Floor 6P) PCP Connections Plan Part 4   11/18/08
SS1.6P5
  Roof (Floor 6P) PCP Connections Plan Part 5   11/18/08
SS1.6P6
  Roof (Floor 6P) PCP Connections Plan Part 6   11/18/08
SS1.6P7
  Roof (Floor 6P) PCP Connections Plan Part 7   11/18/08
SS1.6P8
  Roof (Floor 6P) PCP Connections Plan Part 8   11/18/08
SS1.6P9
  Roof (Floor 6P) PCP Connections Plan Part 9   11/18/08
SS1.76
  Roof PCP Connections Plan Part 6   11/18/08
SS1.77
  Roof PCP Connections Plan Part 7   11/18/08
SS1.78
  Roof PCP Connections Plan Part 8   11/18/08
SS1.79
  Roof PCP Connections Plan Part 9   11/18/08
SS2.21
  Tie Connections Schedule and Details   1/19/09
SS2.22
  Continuity Connection Schedule and Details   11/18/08
SS3.21
  Superstructure POP Steel Sections and Details   11/18/08
 
       
 
  MECHANICAL    
ICO.011
  Cover Sheet-BMS   1/19/09
ICO.021
  Index of Drawings-BMS   10/31/08
ICO.11
  Building Management System (EMS) Symbols and Abbreviations   10/31/08
IC1.01
  BMS Architecture Diagram   10/31/08
IC1.02
  Environmental Monitoring System (EMS) Architecture Diagram   10/31/08
IC2.01
  BMS Control Diagram AHU-ABSL2-1, AHU-ABSL2-2, AHU-ABSL2-3, AHU-ABSL2-4  
10/31/08
IC2.02
  BMS Control Diagram AHU-ABSL-3E-2-1 & 4-15   10/31/08
IC2.03
  BMS Control Diagram AHU-ABSL-3E-2-2   10/31/08
IC2.04
  BMS Control Diagram AHIJ-ABSL-3E-4-1   10/31/08
IC2.05
  BMS Control Diagram AHU-ABSL-3E-4-2   10/31/08
IC2.06
  BMS Control Diagram AHU-ABSL-3E-4-3 & 4-3S   10/31/08
IC2.07
  BMS Control Diagram AHU-ABSL-3E-4-4   10/31/08
IC2.08
  BMS Control Diagram AHU-ABSL-3E-4-5   10/31/08
IC2.09
  BMS Control Diagram AHU-ABSL-3E-4-6   10/31/08
IC2.10
  BMS Control Diagram AHU-ABSL-3E-2-5 & 2-5S   10/31/08
IC2.11
  BMS Control Diagram AHU-ABSL-3E-2-6   10/31/08
IC2.12
  BMS Control Diagram AHU-ABSL-3E-2-7   10/31/08
IC2.13
  BMS Control Diagram AHU-ABSL-3E-2-8   10/31/08
IC2.14
  BMS Control Diagram ABSL2 BarrierAHU Barrier-1 & -2   10/31/08
IC2.15
  BMS Control Diagram HRU/EF BSL-3E Aero   10/31/08
IC2.16
  BMS Controls AHU BSL4   10/31/08
IC2.17
  BMS Controls Aerobiology   10/31/08
IC2.18
  BMS Control Diagram AHU-ADM WKM   9/19/08
IC2.19
  BMS Control Diagram AHU BSL-2-1, 2-2 and 2-3   10/31/08
IC2.20
  BMS Control Diagram AHU-BSL-2-4   10/31/08
IC2.21
  BMS Control Diagram (Atrium and Amenities)AHU-ATM-1 & 2   10/31/08
IC2.22
  BMS Control Diagram Offices) AHU-Lab Off-1, -2 & -3   10/31/08
IC2.23
  BMS Control Diagram (Logistics NET Offices) AHU-Log Off1 & 2   10/31/08
IC2.24
  BMS Control Diagram AHU-ADM CL-1 & 2   9/19/08
IC2.25
  BMS Control Diagram (Non Containment Corridor) AHU-NCTM Corr 2-3, 2-4 & 4-7  
10/31/08
IC2.26
  BMS Control Diagram Chilled and Process Water Systems   9/19/08
IC2.27
  BMS Control Diagram Preheat and Reheat Systems   10/31/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   18 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
IC2.28
  BMS Control Diagram-1st Floor Device Location Drawing   1/12/09
IC2.29
  BMS Control Diagram-2nd Floor Device Location Drawing   10/31/08
IC2.30
  BMS Control Diagram-2nd Floor Device Location Drawing   9/19/08
IC2.31
  BMS Control Diagram-2nd Floor Device Location Drawing   10/31/08
IC2.32
  BMS Control Diagram-2nd Floor Device Location Drawing   10/31/08
IC2.33
  MC Control Diagram-3rd Floor Device Location Drawing   9/19/08
IC2.34
  BMS Control Diagram-4th Floor Device Location Drawing   10/31/08
IC2.35
  BMS Control Diagram-4th Floor Device Location Drawing   1/12/09*
IC2.36
  BMS Control Diagram-4th Floor Device Location Drawing   9/19/08
IC2.37
  BMS Control Diagram-4th Floor Device Location Drawing   9/19/08
IC2.38
  BMS Control Diagram-5th Floor Device Location Drawing   9/19/08
IC2.39
  BMS Control Diagram-BSL-4 Floor Device Location Drawings   10/31/08
IC2.40
  BMS Control Diagram-Device Locations for O2/LN2 Piping   1/12/09
IC3.01
  BMS Control Diagram-Room Details, Non-GLP   9/19/08
IC3.02
  BMS Control Diagram-Room Details, GLP   9/19/08
IC3.03
  BMS Control Diagram-Room Details, Miscellaneous   1/12/09
IC3.04
  BMS Control Diagram-Room Details, Miscellaneous   10/31/08
IC3.05
  BMS Control Diagram-BSL4 Lab   9/19/08
IC3.05A
  BMS Control Diagram-BSL4 Lab Suite Control -Part 1   10/31/08
IC3.05B
  BMS Control Diagram-BSL4 Lab Suite Control -Part 2   10/31/08
IC3.06
  BMS Control Diagram-BSL4 Animal Rooms   9/19/08
IC3.06A
  BMS Control Diagram-ABSL-4 Vivarium Suite Control-Part 1   10/31/08
IC3.06B
  BMS Control Diagram-ABSL-4 Vivarium Suite Control-Part 2   10/31/08
IC3.07
  BMS Control Diagram-Aerobiology   9/19/08
IC3.07A
  BMS Control Diagram-Aerobiology/Suit Room Control-Part 1   10/31/08
IC3.07B
  BMS Control Diagram-Aerobiology/Suit Room Control-Part 2   10/31/08
IC3.08
  BMS Control Diagram Imaging   1/12/09
IC3.09
  BMS Control Diagram-2nd Floor BSL-3E Aerobiology   9/19/08
IC3.10
  BMS Control Diagram-4th Floor South BSL-3E Aerobiology   9/19/08
IC3.11
  BMS Control Diagram-4th Floor North 1BSL-3E Aerobiology   9/19/08
IC3.12
  BMS Control Diagram-Miscellaneous Details, Part 1   1/12/09
IC3.13
  BMS Control Diagram-Miscellaneous Details Part 2   10/31/08
IC3.14
  BMS Control Diagram-Miscellaneous Details, Part 3   10/31/08
IC3.15
  BMS Control Diagram-Miscellaneous Details, Part 4   1/12/09
IC3.16
  BMS Control Diagram-(A)BSL-3E Standby Equipment Control   9/19/08
IC3.17
  BMS Control Diagram-Chemical Shower System   1/12/09
IC3.18
  BMS Control Diagram-Miscellaneous Details-Part 5   10/31/08
IC4.01
  BMS Instrument Air System-Part 1, Non-Containment & Containment Level 2  
10/31/08
IC4.02
  BMS Instrument Air System-Part 2, Containment Level 3   10/31/08
IC4.03
  BMS Instrument Air System-Part 3, High Containment Level 4   10/31/08
M0.011
  Cover Sheet-Mechanical-Part 1   1/12/09*
M0.021
  Index of Drawings-Mechanical-Part 1   1/19/09
M0.11
  General Information-Part 1   9/19/08
M0.12
  General information-Part 2   9/19/08
M0.20
  Basement and Tunnel Key Plan   9/19/08
M0.21
  Floor 1 and 2 Key Plans   9/19/08
M0.23
  Floor 3 and 4 Key Plans   9/19/08
M0.25
  Floor 5 and 6 Key Plans   9/19/08
M0.26P
  Floor 6P Key Plan   9/19/08
M0.27
  Roof Key Plan   10/31/08
M0.30
  Basement HVAC Zoning Plan   9/19/08
M0.31
  Floor 1 HVAC Zoning Plan   9/19/08
M0.32
  Floor 2 HVAC Zoning Plan   9/19/08
M0.33
  Floor 3 HVAC Zoning Plan   9/19/08
M0.34
  Floor 4 HVAC Zoning Plan   9/19/08
M0.35
  Floor 5 HVAC Zoning Plan   9/19/08
M0.36
  Floor 6 HVAC Zoning Plan   9/19/08
M0.404
  Basement Duct Distribution Key Plan Part 5 4 & 5   1/19/09
M0.409
  Basement Duct Distribution Key Plan Part 9   1/19/09

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   19 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
M0.411
  Floor 1 Duct Distribution Key Plan Part 5 1 to 5   1/19/09
M0.416
  Floor 1 Duct Distribution Key Plan Parts 6 to 9   9/19/08
M0.421
  Floor 2 Duct Distribution Key Plan Parts 1 to 5   10/31/08
M0.426
  Floor 2 Duct Distribution Key Plan Parts 6 to 9   9/19/08
M0.431
  Floor 3 Duct Distribution Key Plan Parts 1 to 5   10/31/08
M0.436
  Floor 3 Duct Distribution Key Plan Parts 6 to 9   9/19/09
M0.441
  Floor 4 Duct Distribution Key Plan Parts 1 to 5   10/31/08
M0.446
  Floor 4 Duct Distribution Key Plan Parts 6 to 9   9/19/08
M0.451
  Floor 5 Duct Distribution Key Plan Parts 1 to 5   10/31/08
M0.456
  Floor 5 Duct Distribution Key Plan Parts 6 to 9   9/19/08
M0.461
  Floor 6 Duct Distribution Key Plan Parts 1 to 5   10/31/08
M0.466
  Floor 6 Duct Distribution Key Plan Parts 6 to 9   1/12/09
M0.46P6
  Floor 6 Duct Distribution Key Plan Parts 6 to 10   1/12/09
M0.4R1
  Roof Duct Distribution Key Plan Parts 1 to 5   10/31/08
M0.4R6
  Roof Duct Distribution Key Plan Parts 6 to 9   10/31/08
MP0.404
  Basement Piping Distribution Key Plan Parts 4 & 5   1/19/09
MP0.409
  Basement Piping Distribution Key Plan Part 9   1/19/09
MP0.411
  Floor 1 Piping Distribution Key Plan Parts 1 to 5   1/19/09
MP0.416
  Floor 1 Piping Distribution Key Plan Parts 6 to 9   1/19/09
MP0.421
  Floor 2 Piping Distribution Key Plan Parts 1 to 5   9/19/08
MP0.426
  Floor 2 Piping Distribution Key Plan Parts 6 to 9   9/19/08
MP0.431
  Floor 5 Piping Distribution Key Plan Parts 1 to 5   10/31/08
MP0.436
  Floor 5 Piping Distribution Key Plan Parts 6 to 9   9/19/08
MP0.441
  Floor 4 Piping Distribution Key Plan Parts 1 to 5   10/31/08
MP0.446
  Floor 4 Piping Distribution Key Plan Parts 6 to 9   9/19/08
MP0.451
  Floor 5 Piping Distribution Key Plan Parts 1 to 5   10/31/08
MP0.456
  Floor 5 Piping Distribution Key Plan Parts 6 to 9   9/19/08
MP0.461
  Floor 6 Piping Distribution Key Plan Parts 1 to 5   10/31/08
MP0.466
  Floor 6 Piping Distribution Key Plan Parts 6 to 9   10/31/08
MP0.46P6
  Floor 6P Piping Distribution Key Plan Parts 6 to 9   9/19/08
MP0.4R1
  Roof Piping Distribution Key Plan Parts 1 to 5   10/31/08
M2.04F
  Basement Floor Plan Part 4F   1/19/09
M2.04F-X
  Basement Floor Plan Part 4F-Bid Option #29   12/1/08
M2.09A
  Basement Floor Plan Part 9A & B   1/19/09
M2.09A-X
  Basement Floor Plan Part 9A & B-Bid Option #29   12/1/08
M2.09D
  Basement Floor Plan Part 9D   1/19/09
M2.09D-X
  Basement Floor Plan Part 9D-Bid Option #29   12/1/08
M2.11A
  Floor 1 Plan Part 1A   1/12/09
M2.11A-X
  Floor 1 Plan Part 1A-Bid Option #03   1/19/09
M2.11B
  Floor 1 Plan Part 1B   1/12/09
M2.11B-X
  Floor 1 Plan Part 18-Bid Option #03   1/19/09
M2.12A
  Floor 1 Plan Part 2A   9/19/08
M2.12B
  Floor 1 Plan Part 2B   9/19/08
M2.12C
  Floor 1 Plan Part 2C   9/19/08
M2.13A
  Floor 1 Plan Part 3A   9/19/08
M2.13B
  Floor 1 Plan Part 3B   9/19/08
M2.13C
  Floor 1 Plan Part 3C   9/19/08
M2.14A
  Floor 1 Plan Part 4A   10/31/08
M2.14B
  Floor 1 Plan Part 4B   9/19/08
M2.14C
  Floor 1 Plan Part 4C   9/19/08
M2.14D
  Floor 1 Plan Part 4E   10/31/08
M2.14E
  Floor 1 Plan Part 4D   10/31/08
M2.14F
  Floor l Plan Part 4F   1/19/09
M2.14F-X
  Floor l Plan Part 4F   12/1/08
M2.15A
  Floor 1 Plan Part 5A   10/31/08
M2.15B
  Floor 1 Plan Part 5B   10/31/08
M2.15C
  Floor 1 Plan Part 5C   10/31/08
M2.15D
  Floor 1 Plan Part 5D   10/31/08
M2.16A
  Floor 1 Plan Part 6A 7 B   10/31/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   20 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
M2.16C
  Floor 1 Plan Part 6C   10/31/08
M2.16D
  Floor 1 Plan Part 6D   10/31/08
M2.17A
  Floor 1 Plan Part 7A&B   9/19/08
M2.17C
  Floor 1 Plan Part 7C   10/31/08
M2.17D
  Floor 1 Plan Part 7D   10/31/08
M2.18A
  Floor 1 Plan Part 8A &B   10/31/08
M2.18C
  Floor 1 Plan Part 8C   1/12/09
M2.18D
  Floor 1 Plan Part 8D   9/19/08
M2.19A
  Floor l Plan Part 9A&B   1/19/09
M2.19C
  Floor 1 Plan Part 9C   9/19/08
M2.19D
  Floor 1 Plan Part 9D   1/19/09
M2.21A
  Floor 2 Plan Part 1A   1/12/09
M2.21A-X
  Floor 2 Plan Part 1A-Bid Option #03   1/19/09
M2.21B
  Floor 2 Plan Part 1B   1/12/09
M2.21B-X
  Floor 2 Plan Part 1B-Bid Option #03   1/19/09
M2.22A
  Floor 2 Plan Part 2A   10/31/08
M2.22B
  BSL4 Floor 2 Plan Part 2B   10/31/08
M2.22C
  BSL4 Floor 2 Plan Part 2C   10/31/08
M2.23A
  Floor 2 Plan Part 3A   10/31/08
M2.23B
  BSL4 Floor 2 Plan Part 3B   10/31/08
M2.23C
  BSL4 Floor 2 Plan Part 3C   10/31/08
M2.24A
  Floor 2 Plan Part 4A   9/19/08
M2.24B
  Floor 2 Plan Part 4B   9/19/08
M2.24C
  Floor 2 Plan Part 4C   1/12/09
M2.24D
  Floor 2 Plan Part 4D   9/19/08
M2.24E
  Floor 2 Plan Part 4E   9/19/08
M2.24F
  Floor 2 Plan Part 4F   1/12/09
M2.25A
  Floor 2 Plan Part 5A   9/19/08
M2.25B
  Floor 2 Plan Part 5B   9/19/08
M2.25C
  Floor 2 Plan Part 5C   9/19/08
M2.25D
  Floor 2 Plan Part 5D   9/19/08
M2.26A
  Floor 2 Plan Part 6A & B   10/31/08
M2.26C
  Floor 2 Plan Part 6C   10/31/08
M2.26D
  Floor 2 Plan Part 6D   9/19/08
M2.27C
  Floor 2 Plan Part 7C   9/19/08
M2.27D
  Floor 2 Plan Part 7D   9/19/08
M2.28A
  Floor 2 Plan Part 8A & B   9/19/08
M2.28C
  Floor 2 Plan Part 8C   9/19/08
M2.28D
  Floor 2 Plan Part 8D   9/19/08
M2.29A
  Floor 2 Plan Part 9A   10/31/08
M2.29C
  Floor 2 Plan Part 9C   9/19/08
M2.29D
  Floor 2 Plan Part 9D   10/31/08
M2.31A
  Floor 3 Plan Part 1A   1/19/09
M2.31B
  Floor 3 Plan Part 1B   10/31/08
M2.32A
  Floor 3 Plan Part 2A   10/31/08
M2.32B
  BSL4 Floor 3 Plan Part 2B   10/31/08
MP2.32B
  BSL4 Floor 3 Plan Part 2B   10/31/08
M2.32C
  BSL4 Floor 3 Plan Part 2C   1/12/09
MP2.32C
  BSL4 Floor 3 Plan Part 2C   10/31/08
M2.33A
  Floor 3 Plan Part 3A   10/31/08
M2.33B
  BSL4 Floor 3 Plan Part 3B   10/31/08
MP2.33B
  BSL4 Floor 3 Plan Part 3B   10/31/08
M2.33B
  BSL4 Floor 3 Plan Part 3C   10/31/08
MP2.33C
  BSL4 Floor 3 Plan Part 3C   10/31/08
M2.34A
  Floor 3 Plan Part 4A   10/31/08
M2.34B
  Floor 3 Plan Part 4B   10/31/08
M2.34C
  Floor 3 Plan Part 4C   1/19/09
M2.34D
  Floor 3 Plan Part 4D   10/31/08
M2.34E
  Floor 3 Plan Part 4E   10/31/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   21 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
M2.34F
  Floor 3 Plan Part 4F   1/12/09
M2.35A
  Floor 5 Plan Part 5A   10/31/08
M2.35B
  Floor 3 Plan Part 5B   10/31/08
M2.35C
  Floor 3 Plan Part 5C   9/19/08
M2.35D
  Floor 3 Plan Part 5D   10/31/08*
M2.36A
  Floor 3 Plan Part 6A & B   10/31/08*
M2.36C
  Floor 5 Plan Part 6C   12/1/08
M2.36D
  Floor 3 Plan Part 6D   1/19/09
M2.37C
  Floor 3 Plan Part 7C   9/19/08
M2.37D
  Floor 3 Plan Part 7D   10/31/08
M2.38A
  Floor 3 Plan Part 8A & B   10/31/08
M2.38C
  Floor 5 Plan Part 8C   9/19/08
M2.38D
  Floor 3 Plan Part 8D   9/19/08
M2.39A
  Floor 3 Plan Part 9A&B   10/31/08
M2.39C
  Floor 5 Plan Part 9C   9/19/08
M2.39D
  Floor 5 Plan Part 9D   1/19/09
M0.012
  Cover Sheet-Mechanical-Part 2   1/12/09*
M0.022
  Index of Drawings-Mechanical-Part 2   12/1/08
M0.11
  General Information-Part 1   9/19/08
M0.12
  General Information-Part 2   9/19/08
M2.41A
  Floor 4 Plan Part 1A   10/31/08
M2.41B
  Floor 4 Plan Part 1B   10/31/08
M2.41B-X
  Floor 4 Plan Part 1B-Bid Option #03   10/31/08
M2.42A
  Floor 4 Plan Part 2A   9/19/08
M2.42B
  Floor 4 Plan Part 2B   9/19/08
M2•42C
  Floor 4 Plan Part 2C   9/19/08
M2.43A
  Floor 4 Plan Part 3A   12/1/08
M2.43B
  Floor 4 Plan Part 3B   10/31/08
M2.43C
  Floor 4 Plan Part 3C   9/19/08
M2.44A
  Floor 4 Plan Part 4A   9/19/08
M2.44B
  Floor 4 Plan Part 4B   9/19/08
M2.44C
  Floor 4 Plan Part 4C   10/31/08
M2.44D
  Floor 4 Plan Part 4D   9/19/08
M2.44E
  Floor 4 Plan Part 4E   9/19/08
M2.44F
  Floor 4 Plan Part 4F   1/19/09
M2.45A
  Floor 4 Plan Part 5A   10/31/08
M2.45B
  Floor 4 Plan Part 5B   9/19/08
M2.45C
  Floor 4 Plan Part 5C   9/19/08
M2.45D
  Floor 4 Plan Part 5D   9/19/08
M2.46A
  Floor 4 Plan Part 6A & B   10/31/08
M2.46C
  Floor 4 Plan Part 6C   12/1/08
M2.46D
  Floor 4 Plan Part 6D   10/31/08
M2.47C
  Floor 4 Plan Part 7C   10/31/08
M2.47D
  Floor 4 Plan Part 7D   10/31/08
M2.48A
  Floor 4 Plan Part 8A & B   10/31/08
M2.48C
  Floor 4 Plan Part 8C   9/19/08
M2.48D
  Floor 4 Plan Part 8D   10/31/08
M2.49A
  Floor 4 Plan Part 9A& B   10/31/08
M2.49C
  Floor 4 Plan Part 9C   10/31/08
M2.49D
  Floor 4 Plan Part 9D   10/31/08
M2.51A
  Floor 5 Plan Part 1A   10/31/08
M2.51B
  Floor 5 Plan Part 18   10/31/08
M2.51B-X
  Floor 5 Plan Part 18-Bid Option #03   10/31/08
M2.52A
  Floor 5 Plan Part 2A   10/31/08
M2.52B
  Floor 5 Plan Part 2B   10/31/08
M2.52C
  Floor 5 Plan Part 2C   10/31/08
M2.53A
  Floor 5 Plan Part 3A   10/31/08
M2.53B
  Floor 5 Plan Part 38   10/31/08
M2.53C
  Floor 5 Plan Part 3C   10/31/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   22 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
M2.54A
  Floor 5 Plan Part 4A   10/31/08
M2.54B
  Floor 5 Plan Part 4B   10/31/08
M2.54C
  Floor 5 Plan Part 4C   9/19/08
M2.54D
  Floor 5 Plan Part 4D   9/19/08
M2.54E
  Floor 5 Plan Part 4E   10/31/08
M2.54F
  Floor 5 Plan Part 4F   1/19/09
M2.55A
  Floor 5 Plan Part 5A   10/31/08
M2.55B
  Floor 5 Plan Part 5B   9/19/08
M2.55C
  Floor 5 Plan Part 5C   10/31/08
M2.55D
  Floor 5 Plan Part 5D   9/19/08
M2.56A
  Floor 5 Plan Part 6A &B   10/31/08
M2.56C
  Floor 5 Plan Part 6C   10/31/08
M2.56D
  Floor 5 Plan Part 6C   10/31/08
M2.57A
  Floor 5 Plan Part 7A & B   9/19/08
M2.57C
  Floor 5 Plan Part 7C   10/31/08
M2.57D
  Floor 5 Plan Part 7D   10/31/08
M2.58C
  Floor 5 Plan Part 8C   10/31/08
M2.58D
  Floor 5 Plan Part 8D   10/31/08
M2.59A
  Floor 5 Plan Part 9A & B   9/19/08
M2.59C
  Floor 5 Plan Part 9C   10/31/08
M2.59D
  Floor 5 Plan Part 9D   10/31/08
M2.61A
  Floor 6 Plan Part 1A   10/31/08
M2.61B
  Floor 6 Plan Part 1B   10/31/08
M2.61B-X
  Floor 6 Plan Part 1B-Bid Option #03   10/31/08
M2.62A
  Floor 6 Plan Part 2A   10/31/08
M2.62B
  Floor 6 Plan Part 2B   10/31/08
M2.62C
  Floor 6 Plan Part 2C   10/31/08
M2.63A
  Floor 6 Plan Part 3A   10/31/08
M2.63B
  Floor 5 Plan Part 3B   10/31/08
M2.63C
  Floor 6 Plan Part 3C   9/19/08
M2.64A
  Floor 6 Plan Part 4A   9/19/08
M2.64B
  Floor 6 Plan Part 4B   9/19/08
M2.64C
  Floor 6 Plan Part 4C   9/19/08
M2.64D
  Floor 6 Plan Part 4D   9/19/08
M2.64E
  Floor 6 Plan Part 4E   9/19/08
M2.64F
  Floor 6 Plan Part 4F   1/12/09
M2.65A
  Floor 6 Plan Part 5A   9/19/08
M2.655
  Floor 6 Plan Part 5B   9/19/08
M2.65C
  Floor 6 Plan Part 5C   10/31/08
M2.65D
  Floor 6 Plan Part 5D   10/31/08
M2.66A
  Floor 6 Plan Part 6A   10/31/08
M2.66C
  Floor 6 Plan Part 6C   9/19/08
M2.66D
  Floor 6 Plan Part 6D   10/31/08
M2.67C
  Floor 6 Plan Part 7C   1/12/09
M2.67C-X
  Floor 6 Plan Part 7C-Bid Option #42   1/12/09
M2.67D
  Floor 6 Plan Part 7D   1/12/09
M2.67D-X
  Floor 6 Plan Part 7D-Bid Option #42   1/12/09
M2.68C
  Floor 6 Plan Part 8C   10/31/08
M2.68D
  Floor 6 Plan Part 8D   9/19/08
M2.69A
  Floor 6 Plan Part 9A & B   9/19/08
M2.69C
  Floor 6 Plan Part 9C   10/31/08
M2.69D
  Floor 6 Plan Part 9D   10/31/08
M2.6P4F
  Floor 6P Plan Part 4F   9/19/08
M2.6P6C
  Floor 6P Plan Part 60   10/31/08
M2.6P6D
  Floor 6P Plan Part 6D   10/31/08
M2.6P7C
  Floor 6P Plan Part 7C   1/12/09
M2.6P7C-X
  Floor 6P Plan Part 7C-Bid Option #42   1/12/09
M2.6P7D
  Floor 6P Plan Part 7D   1/12/09
M2.6P7D-X
  Floor 6P Plan Part 7D-Bid Option #42   1/12/09

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   23 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
M2.6P8C
  Floor 6P Plan Part 8C   10/31/08
M2.6P8D
  Floor 6P Plan Part 8D   10/31/08
M2.6P9C
  Floor 6P Plan Part 9C   10/31/08
M2.6P9D
  Floor 6P Plan Part 9D   10/31/08
M2.R4E
  Roof Plan Part 4E   9/19/08
M0.013
  Cover Sheet-Mechanical-Part 3   l/12/09*
M0.023
  Index of Drawings-Mechanical-Part 3   12/1/08
M0.11
  General Information Part 1   9/19/08
M0.12
  General Information Part 2   9/19/08
M3.01
  Airflow Diagram (Lab Offices and Amenities)   9/19/08
M3.02
  Airflow Diagram (Atrium)   9/19/08
M3.03
  Airflow Diagram (Logistics and VET MED)   9/19/08
M3.04
  Airflow Diagram (BSL-2)   9/19/08
M3.05
  Airflow Diagram ABSL-2 Zone 6A Main)   9/19/08
M3.06
  Airflow Diagram (ABSL-2 Zone 6A Floor 2S)   9/19/08
M3.07
  Airflow Diagram (ABSL-2 Zone 6A Floor 2N)   9/19/08
M3.08
  Airflow Diagram (ABSL-2 Zone 6A Floor 4S)   9/19/08
M3.09
  Airflow Diagram (ABSL-2 Zone 6A Floor 4N)   9/19/08
M3.10
  Airflow Diagram (ABSL-2 Zone 6B Barrier)   9/19/08
M3.11
  Airflow Diagram ((A)BSL-3E Zone 7)   10/31/08
M3.12
  Airflow Diagram ((A)BSL-SE Zone 8)   9/19/08
M3.13
  Airflow Diagram ((A)BSL-SE Zone 8C)   9/19/08
M3.14
  Airflow Diagram ((A)BSL-SE Zone 15)   9/19/08
M3.15
  Airflow Diagram ((A)BSL-SE Zone 16)   9/19/08
M3.16
  Airflow Diagram ((A)BSL-SE Zone 17)   9/19/08
M3.17
  Airflow Diagram ((A)BSL-SE Zone 18)   9/19/08
M3.18
  Airflow Diagram ((A)BSL-SE Zone 19)   9/19/08
M3.19
  Airflow Diagram (BSL-3E Zone 11)   9/19/08
M3.20
  Airflow Diagram (BSL-3E Zone 12)   9/19/08
M3.21
  Airflow Diagram (BSL-3E Zone 13)   9/19/08
M3.22
  Airflow Diagram (BSL-3E Zone 14)   9/19/08
M3.23
  Airflow and Pressurization Diagram (BSL3-E Aerobiology)   10/31/08
M3.24
  Airflow Diagram ((A)BSL-3E Zone-16C, 18C & 20C)   10/31/08
M3.25
  Clinic and Administration Offices Airflow Diagram   9/19/08
M3.26
  Airflow Diagram (Non-Containment Corridor Zone 10-1)   10/31/08
M3.27
  Airflow Diagram (Non-Containment Corridor Zone 10-2)   9/19/08
M3.28
  Airflow Diagram (Non-Containment Corridor Zone 23-1)   9/19/08
M3.29
  Airflow Diagram (Non-Containment Corridor Zone 23-2)   9/19/08
M3.30
  Airflow Diagram ((A)BSL-3E Zone 20)   9/19/08
M3.31
  Airflow & Pressurization Diagram BSL4Lab Suite AHU System Schematic Zones
25,26,27   10/31/08
M3.32
  Airflow & Pressurization Diagram BSL4Lab Suite AHU System Schematic Zones
28,29,30   10/31/08
M4.01
  Chilled Water Distribution Diagram-1   1/19/09
M4.02
  Chilled Water Distribution Diagram-2   9/19/08
M4.03
  Heating Hot Water Reheat Distribution Diagram-1   9/19/08
M4.04
  Heating Hot Water Reheat Distribution Diagram-2   9/19/08
M4.05
  Preheat Glycol/ Hot Water Distribution Diagram-1   9/19/08
M4.06
  Preheat Glycol/ Hot Water Distribution Diagram-2   9/19/08
M4.07
  Preheat/Heat Recovery Distribution Diagram   9/19/08
M4.08
  Steam/ Condensate Distribution Diagram-1   1/19/09
M4.09
  Steam/ Condensate Distribution Diagram-2   9/19/08
M4.10
  Clean Steam Distribution Diagram   9/19/08
M4.1 I
  Process Water Distribution Diagram   9/19/08
M4.12
  BSL4 Mechanical Piping Schematic   10/31/08
M4.13
  BSL4 Mechanical Piping Schematic   10/31/08
M5.01
  Details   9/19/08
M5.02
  Details   10/31/08
M5.03
  Details   9/19/08
M5.04
  BSL4 Details (Hepas)   10/31/08
M5.05
  Details   10/31/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   24 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
M5.06
  BSL4 Details (BSL4 AHU)   10/31/08
M5.07
  Details   10131/08
M5.08
  Details   10/31/08
M5.09
  Details   9/19/0
M5.10
  Details   1/12/09
M5.11
  Details   10/31/08
M5.12
  Details   9/19/0
M5.13
  Details   10/31/08
M5.14
  Details   12/1/0
M5.15
  Details   1/12/09
M5.16
  BSL4 Mechanical Room Fire Damper Details   10/31/08
M5.17
  Details   9/19/0
M5.18
  Details   10/31/08
M5.19
  Details   9/19/0
MS5.01
  Mechanical Security Details   9/19/0
M6.01
  Sections   1/19/0
M6.02
  Sections   9/19/08
M6.03
  Sections   9/19/08
M6.04
  Sections   9/19/08
M6.05
  Sections   9/19/08
M6.06
  Sections   9/19/08
M6.07
  Sections   9/19/08
M6.08
  BSL4 Section A-A   0/31/08
M6.09
  BSL4 Section B-B   1/12/09
M6.10
  BSL4 Section C-C   10/31/08
M6.11
  Sections   9/19/08
M6.12
  Sections   9/19/08
M6.13
  Sections   9/19/08
M6.14
  Sections   10/31/08
M6.15
  Sections   10/31/08
M6.16
  Sections   9/19/08
M6.17
  Sections   9/19/08
M6.18
  Sections   10/31/08
M6.30
  Isometrics   9/19/08
M6.31
  Isometrics   9/19/08
M6.32
  Isometrics   9/19/08
M6.33
  Isometrics   9/19/08
M6.34
  Isometrics   10/31/08
M6.35
  3rd Floor-BSL4   10/31/08
M6.36
  4th and 5th Floor BSL4   10/31/08
M7.01
  Schedules   9/19/08
M7.02
  Schedules   10/31/08
M7.03
  Schedules   1/12/09
M7.04
  Schedules   9/19/08
M7.05
  Schedules   10/31/08
M7.06
  Schedules   9/19/08
M7.07
  Schedules   9/19/08
M7.08
  Schedules   1/19/09
M7.09
  Schedules   9/19/08
M7.10
  Schedules   10/31/08
M7.11
  Schedules   1/19/09
M7.12
  Schedules   10/31/08
M7.13
  Schedules   10/31/08
M7.14
  Schedules   9/19/08
M7.15
  Schedules   10/31/08
M7.16
  Schedules   9/19/08
M7.17
  Schedules   9/19/08
M7.18
  Schedules   9/19/08
M7.19
  Schedules   1/12/09

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   25 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
M7.20
  Schedules   9/19/08
M7.21
  BSL4 Mechanical Schedules   10/31/08
M7.22
  BSL4 Mechanical Schedules   10/31/08
M7.23
  BSL4 Mechanical Schedules   10/31/08
M7.24
  Schedules   1/12/09
M7.25
  Schedules   1/12/09
M7.26
  Schedules   9/19/08
M7.27
  Schedules   1/12/09
M7.28
  Schedules   1/12/09
M7.29
  Schedules   1/12/09
M7.30
  Schedules   1/12/09
M7.31
  Mechanical Schedules   10/31/08
M7.32
  Mechanical Schedules   9/19/08
M7.33
  Schedules   9/19/08
M7.34
  Schedules   9/19/08
 
       
 
  PLUMBING    
P0.011
  Cover Sheet-Plumbing-Part 1   1/19/09
P0.021
  Index of Drawings-Plumbing-Part 1   1/19/09
P0.11
  General Information   9/19/08
P1.11
  Floor 1 Underslab Plan Part 1   10/31/08
P1.11-X
  Floor 1 Underslab Plan Part 1-Bid Option #03   10/31/08
P1.12
  Floor l Underslab Plan Part 2   10/31/08
P1.13
  Floor 1 Underslab Plan Part 3   9/19/08
P1.14
  Floor 1 Underslab Plan Part 4   1/12/09
P1.15
  Floor 1 Underslab Plan Part 5   1/12/09
P1.16
  Floor 1 Underslab Plan Part 6   9/19/08
P1.17
  Floor 1 Underslab Plan Part 7   1/12/09
P1.18
  Floor 1 Underslab Plan Part 8   1/12/09
P1.19
  Floor 1 Underslab Plan Part 9   1/12/09
P1.20
  Floor Penetration Plan Part 1   9/19/08
P1.71
  Roof Plan Parts 1 to 5   1/19/09
P1.76
  Roof Plan Parts 6 to 9   1/12/09
P2.04F
  Basement Plan Part 4F   1/19/09
P2.05B
  Basement Plan Part 5B   9/19/08
P2.05D
  Basement Plan Part 5D   9/19/08
P2.05E
  Basement Plan Part 5E   9/19/08
P2.09AB
  Basement Plan Parts 9A & 9B   1/19/09
P2.09D
  Basement Plan Parts 9D   1/19/09
P2.11A
  Floor 1 Plan Part 1A   1/12/09
P2.11A-X
  Floor 1 Plan Part 1A-Bid Option #03   1/12/09
P2.11B
  Floor 1 Plan Part 1B   1/12/09
P2.11B-X
  Floor 1 Plan Part 1B-Bid Option #03   1/12/09
P2.12A
  Floor 1 Plan Part 2A   1/12/09
P2.12B
  Floor 1 Plan Part 2B   1/12/09
P2.12C
  Floor l Plan Part 2C   1/12/09
P2.13A
  Floor 1 Plan Part 3A   1/12/09
P2.13B
  Floor 1 Plan Part 3B   1/12/09
P2.13C
  Floor 1 Plan Part 3C   1/12/09
P2.14A
  Floor l Plan Part 4A   1/19/09
P2.14B
  Floor 1 Plan Part 4B   1/19/09
P2.14C
  Floor 1 Plan Part 4C   1/19/09
P2.14D
  Floor 1 Plan Part 4D   1/19/09
P2.14E
  Floor 1 Plan Part 4E   1/19/09
P2.14F
  Floor 1 Plan Part 4F   1/19/09
P2.15A
  Floor l Plan Part 5A   1/12/09
P2.15B
  Floor 1 Plan Part 5B   1/12/09
P2.15C
  Floor 1 Plan Part 5C   1/12/09
P2.15D
  Floor 1 Plan Part 5D   1/12/09

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   26 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
P2.16AB
  Floor 1 Plan Parts 6A & 6B   9/19/08
P2.16C
  Floor 1 Plan Parts 6C   9/19/08
P2.16D
  Floor 1 Plan Parts 6D   1/12/09
P2.17AB
  Floor 1 Plan Parts 7A & 7B   1/12/09
P2.17C
  Floor 1 Plan Parts 7C   10/31/08
P2.17D
  Floor 1 Plan Parts 7D   10/31/08
P2.18AB
  Floor 1 Plan Parts 8A & 8B   1/12/09
P2.18C
  Floor 1 Plan Parts 8C   1/12/09
P2.18D
  Floor 1 Plan Parts 8D   1/12/09
P2.19AB
  Floor 1 Plan Parts 9A & 9B   1/19/09
P2.19C
  Floor 1 Plan Parts 9C   1/12/09
P2.19D
  Floor 1 Plan Parts 9D   1/12/09
P2.21A
  Floor 2 Plan Part 1A   10/31/08
P2.21A-X
  Floor 2 Plan Part 1A- Bid Option #03   10/31/08
P2.21B
  Floor 2 Plan Part 1B   9/19/08
P2.21B-X
  Floor 2 Plan Part 1B- Bid Option #03   9/19/08
P2.22A
  Floor 2 Plan Part 2A   1/12/09
P2.22B
  Floor 2 Plan Part 2B   1/12/09
P2.22C
  Floor 2 Plan Part 2C   1/12/09
P2.23A
  Floor 2 Plan Part 3A   1/12/09
P2.23B
  Floor 2 Plan Part 3B   1/12/09
P2.23C
  Floor 2 Plan Part 3C   1/12/09
P2.24A
  Floor 2 Plan Part 4A   1/12/09
P2.24B
  Floor 2 Plan Part 4B   1/12/09
P2.24C
  Floor 2 Plan Part 4C   1/12/09
P2.24D
  Floor 2 Plan Part 4D   1/12/09
P2.24E
  Floor 2 Plan Part 4E   1/12/09
P2.24F
  Floor 2 Plan Part 4F   1/12/09
P2.25A
  Floor 2 Plan Part 5A   1/19/09
P2.25B
  Floor 2 Plan Part 5B   1/12/09
P2.25C
  Floor 2 Plan Part 5C   1/12/09
P2.25D
  Floor 2 Plan Part 5D   1/12/09
P2.26AB
  Floor 2 Plan Part 6A & 6B   9/19/08
P2.26C
  Floor 2 Plan Part 6C   10/31/08
P2.26D
  Floor 2 Plan Part 6D   10/31/08
P2.27AB
  Floor 2 Plan Part 7A & 7B   9/19/08
P2.27C
  Floor 2 Plan Part 7C   10/31/08
P2.27D
  Floor 2 Plan Part 7D   10/31/08
P2.28AB
  Floor 2 Plan Part 8A & 8B   9/19/08
P2.28C
  Floor 2 Plan Part 8C   10/31/08
P2.28D
  Floor 2 Plan Part 8D   10/31/08
P2.29AB
  Floor 2 Plan Part 9A & 9B   9/19/08
P2.29C
  Floor 2 Plan Part 9C   1/12/09
P2.29D
  Floor 2 Plan Part 9D   1/19/09
P0.012
  Cover Sheet- Plumbing- Part 2   1/19/09
P0.022
  Index of Drawings- Plumbing- Part 2   10/31/08
P0.12
  General Information   9/19/08
P2.31A
  Floor 3 Plan Part 1A   10/31/08
P2.31B
  Floor 3 Plan Part 1B   10/31/08
P2.32A
  Floor 3 Plan Part 2A   1/12/09
P2.32B
  Floor 3 Plan Part 2B   1/12/09
P2.32C
  Floor 3 Plan Part 2C   1/12/09
P2.33A
  Floor 3 Plan Part 3A   1/19/09
P2.33B
  Floor 3 Plan Part 3B   1/12/09
P2.33C
  Floor 3 Plan Part 3C   1/12/09
P2.34A
  Floor 3 Plan Part 4A   1/19/09
P2.34B
  Floor 3 Plan Part 4B   1/19/09
P2.34C
  Floor 3 Plan Part 4C   1/12/09
P2.34D
  Floor 3 Plan Part 4D   1/12/09

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   27 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
P2.34E
  Floor 3 Plan Part 4E   1/12/09
P2.34F
  Floor 3 Plan Part 4F   1/12/09
P2.35A
  Floor 3 Plan Part 5A   1/12/09
P2.35B
  Floor 3 Plan Part 5B   10/31/08
P2.35C
  Floor 3 Plan Part 5C   1/12/09
P2.35D
  Floor 3 Plan Part 5D   10/31/08
P2.36AB
  Floor 3 Plan Part 6A & 6B   9/19/08
P2.36C
  Floor 3 Plan Part 6C   9/19/08
P2.36D
  Floor 3 Plan Part 6D   1/12/09
P2.37AB
  Floor 3 Plan Part 7A & 7B   9/19/08
P2.37C
  Floor 3 Plan Part 7C   10/31/08
P2.37D
  Floor 3 Plan Part 7D   10/31/08
P2.38AB
  Floor 3 Plan Part 8A & 8B   9/19/08
P2.38C
  Floor 3 Plan Part 8C   10/31/08
P2.38D
  Floor 3 Plan Part 8D   10/31/08
P2.39AB
  Floor 3 Plan Part 9A & 9B   9/19/08
P2.39C
  Floor 3 Plan Part 9C   10/31/08
P2.39D
  Floor 3 Plan Part 9D   1/12/09
P2.41A
  Floor 4 Plan Part 1A   1/12/09
P2.41B
  Floor 4 Plan Part lB   1/12/09
P2.42A
  Floor 4 Plan Part 2A   1/12/09
P2.42B
  Floor 4 Plan Part 2B   1/12/09
P2.42C
  Floor 4 Plan Part 2C   1/12/09
P2.43A
  Floor 4 Plan Part 3A   1/19/09
P2.43B
  Floor 4 Plan Part 3B   1/12/09
P2.43C
  Floor 4 Plan Part 3C   1/12/09
P2.44A
  Floor 4 Plan Part 4A   1/12/09
P2.44B
  Floor 4 Plan Part 4B   1/12/09
P2.44C
  Floor 4 Plan Part 4C   1/12/09
P2.44D
  Floor 4 Plan Part 4D   1/19/09
P2.44E
  Floor 4 Plan Part 4E   1/12/09
P2.44F
  Floor 4 Plan Part 4F   1/12/09
P2.45A
  Floor 4 Plan Part 5A   9/19/08
P2.45B
  Floor 4 Plan Part 5B   1/12/09
P2.45C
  Floor 4 Plan Part 5C   1/12/09
P2.45D
  Floor 4 Plan Part 5D   1/12/09
P2.46AB
  Floor 4 Plan Part 6A & 6B   9/19/08
P2.46C
  Floor 4 Plan Part 6C   9/19/08
P2.46D
  Floor 4 Plan Part 6D   10/31/08
P2.47AB
  Floor 4 Plan Part 7A & 7B   9/19/08
P2.47C
  Floor 4 Plan Part 7C   10/31/08
P2.47D
  Floor 4 Plan Part 7D   10/31/08
P2.48AB
  Floor 4 Plan Part 8A & 8B   9/19/08
P2.48C
  Floor 4 Plan Part 8C   10/31/08
P2.48D
  Floor 4 Plan Part 8d   10/31/08
P2.49AB
  Floor 4 Plan Part 9A & 9B   9/19/08
P2.49C
  Floor 4 Plan Part 9C   1/12/09
P2.49D
  Floor 4 Plan Part 9D   1/12/09
P2.51A
  Floor 5 Plan Part lA   10/31/08
P2.51B
  Floor 5 Plan Part lB   10/31/08
P2.52A
  Floor 5 Plan Part 2A   10/31/08
P2.52B
  Floor 5 Plan Part 2B   10/31/08
P2.52C
  Floor 5 Plan Part 2C   10/31/08
P2.53A
  Floor 5 Plan Part 3A   10/31/08
P2.53B
  Floor 5 Plan Part 3B   10/31/08
P2.53C
  Floor 5 Plan Part 3C   10/31/08
P2.54A
  Floor 5 Plan Part 4A   10/31/08
P2.54B
  Floor 5 Plan Part 4B   10/31/08
P2.54C
  Floor 5 Plan Part 4C   1/12/09

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   28 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
P2.54C_ALT
  Floor 5 Plan Part 4C   10/31/08
P2.54D
  Floor 5 Plan Part 4D   1/12/09
P2.54E
  Floor 5 Plan Part 4E   10/31/08
P2.54F
  Floor 5 Plan Part 4F   1/19/09
P2.55A
  Floor 5 Plan Part 5A   1/12/09
P2.55B
  Floor 5 Plan Part 5B   1/19/09
P2.55C
  Floor 5 Plan Part 5C   1/12/09
P2.55D
  Floor 5 Plan Part 5D   1/19/09
P2.56AB
  Floor 5 Plan Part 6A & 6B   9/19/08
P2.56C
  Floor 5 Plan Part 6C   9/19/08
P2.56D
  Floor 5 Plan Part 6D   10/31/08
P2.57AB
  Floor 5 Plan Part 7A & 7B   1/12/09*
P2.57C
  Floor 5 Plan Part 7C   1/19/09*
P2.57D
  Floor 5 Plan Part 7D   10/31/08
P2.58AB
  Floor 5 Plan Part 8A & 8B   9/19/08
P2.58C
  Floor 5 Plan Part 8C   10/31/08
P2.58D
  Floor 5 Plan Part 8D   1/19/09
P2.59AB
  Floor 5 Plan Part 9A & 9B   9/19/08
P2.59C
  Floor 5 Plan Part 9C   10/31/08
P2.59D
  Floor 5 Plan Part 9D   1/12/09
P0.013
  Cover Sheet- Plumbing- Part 3   1/19/09
P0.023
  Index of Drawings- Plumbing- Part 3   1/12/09
P0.13
  General Information   9/19/08
P2.61A
  Floor 6 Plan Part 1A   1/19/09
P2.61B
  Floor 6 Plan Part 1B   10/31/08
P2.62A
  Floor 6 Plan Part 2A   1/12/09
P2.62B
  Floor 6 Plan Part 2B   10/31/08
P2.62C
  Floor 6 Plan Part 2C   1/19/09
P2.63A
  Floor 6 Plan Part 3A   1/12/09
P2.63B
  Floor 6 Plan Part 3B   10/31/08
P2.63C
  Floor 6 Plan Part 3C   10/31/08
P2.64A
  Floor 6 Plan Part 4A   10/31/08
P2.64B
  Floor 6 Plan Part 4B   10/31/08
P2.64C
  Floor 6 Plan Part 4C   1/12/09
P2.64D
  Floor 6 Plan Part 4D   1/19/09
P2.64E
  Floor 6 Plan Part 4E   1/19/09
P2.64F
  Floor 6 Plan Part 4F   10/31/08
P2.65A
  Floor 6 Plan Part 5A   1/12/09
P2.65B
  Floor 6 Plan Part 5B   1/12/09
P2.65C
  Floor 6 Plan Part 5C   9/19/08
P2.65D
  Floor 6 Plan Part 5D   1/12/09
P2.66AB
  Floor 6 Plan Part 6A & 6B   9/19/08
P2.66C
  Floor 6 Plan Part 6C   9/19/08
P2.66D
  Floor 6 Plan Part 6D   1/19/09
P2.67AB
  Floor 6 Plan Part 7A & 7B   9/19/08
P2.67C
  Floor 6 Plan Part 7C   10/31/08
P2.67D
  Floor 6 Plan Part 7D   1/12/09
P2.68AB
  Floor 6 Plan Part 8A & 8B   9/19/08
P2.68C
  Floor 6 Plan Part 8C   1/12/09
P2.68D
  Floor 6 Plan Part 8D   10/31/08
P2.69AB
  Floor 6 Plan Part 9A & 9B   9/19/08
P2.69C
  Floor 6 Plan Part 9C   10/31/08
P2.69D
  Floor 6 Plan Part 9D   01/12/09
P2.6P4F
  Floor 6P Plan Part 4F   9/19/08
P2.6P6C
  Floor 6P Plan Part 6C   9/19/08
P2.6P6D
  Floor 6P Plan Part 6D   9/19/08
P2.6P7C
  Floor 6P Plan Part 7C   1/12/09
P2.6P7D
  Floor 6P Plan Part 7D   9/19/08
P2.6P8C
  Floor 6P Plan Part 8C   9/19/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   29 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
P2.6P8D
  Floor 6P Plan Part 8D   9/19/08
P2.6P9C
  Floor 6P Plan Part 9C   9/19/08
P2.6P9D
  Floor 6P Plan Part 9D   1/19/09
P3.01
  Schedules   1/19/09
P3.02
  Schedules   1/19/09
P3.03
  Schedules   1/12/09
P4.01
  Risers Storm Water   9/19/08
P4.02
  Risers Storm Water   9/19/08
P4.03
  Risers Sanitary Waste   1/19/09
P4.04
  Risers Sanitary Waste   1/12/09
P4.05
  Risers Sanitary Waste   9/19/08
P4.06
  Risers Laboratory Waste   9/19/08
P4.07
  Risers Bio Waste   1/12/09
P4.08
  Risers Bio Waste   10/31/08
P4.09
  Risers Bio Waste   1/12/09
P4.10
  Risers Sanitary Waste BSL-2 Wing   10/31/08
P4.11
  Risers Sanitary Waste BSL-2 Wing   1/19/09
P4.12
  Risers Laboratory Waste BSL-2 Wing   9/19/08
P4.13
  Risers Laboratory Waste BSL-2 Wing   9/19/08
P4.14
  Risers Laboratory WaSite BSL-2 Wing   9/19/08
P4.15
  Risers Bio Waste   10/31/08
P4.16
  Risers Bio Waste   10/31/08
P4.17
  Risers Bio Waste   10/31/08
P4.18
  Risers   1/12/09
P4.19
  Risers   1/12/09
P4.20
  Risers Domestic Water   1/12/09
P4.21
  Risers Domestic Water- High Containment Wing   1/19/09
P4.22
  Risers Domestic Water- BSL-2 Wing   1/19/09
P4.23
  Risers Laboratory Water- BSL-2 Wing   10/31/08
P4.24
  Risers BSL-3/BSL-4 Laboratory Water   1/12/09
P4.25
  Risers ABSL-2 Lab Water   1/19/09
P4.26
  Risers Tempered Water- High Containment Wing   10/31/08
P4.27
  Risers Tempered Water- BSL-2 Wing   10/31/08
P4.28
  Risers Softened Cold Water   1/19/09
P4.29
  Risers RO Water- BSL-2 Wing   10/31/08
P4.30
  Risers RO-4 Water- High Containment Wing   10/31/08
P4.31
  Risers RO-3 Water- High Containment Wing   10/31/08
P4.32
  Risers Laboratory Vacuum   1/12/09
P4.33
  Risers Compressed Air   1/12/09
P4.34
  Risers Liquid Nitrogen   1/12/09
P4.35
  Risers Carbon Dioxide   1/12/09
P4.36
  Clinic Domestic Water Risers   10/31/08
P4.37
  Risers   1/12/09
P4.38
  Clinic Special Services Risers   9/19/08
P4.39
  Risers Detergent Systems   9/19/08
P4.40
  Risers Tampered Water BSL-2 Wing   10/31/08
P4.41
  Risers Laboratory Water-BSL-4   1/12/09
P4.42
  Risers Laboratory Waste-BSL-5   1/12/09
P4.43
  Risers Sanitary Waste   1/12/09
P4.44
  Risers Sanitary Waste   1/12/09
P4.45
  Risers Sanitary Waste   1/12/09
P4.46
  Risers Sanitary Waste   1/12/09
P4.47
  Risers Laboratory Vacuum   1/12/09
P4.48
  Risers Carbon Dioxide   1/12/09
P4.50
  Risers Compressed Air   1/12/09
P4.51
  Risers Sanitary Waste   1/19/09
P5.01
  Water Heater Details   9/19/08
P5.02
  Water Heater Details   9/19/08
P5.03
  Water Service Details   9/19/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   30 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
P5.04
  BSL-2 Wing Plumbing Closet South End   1/19/09
P5.05
  BSL-2 Wing Plumbing Closet North End   1/12/09
P5.06
  Containment Area Plumbing Details   1/12/09
P5.07
  Lab Gas Equipment Details   1/19/09
P5.08
  Lab Gas Equipment Details   10/31/08
P5.09
  Plumbing Details   1/19/09
P5.10
  Plumbing Details   1/19/09
P5.11
  Details BSL-4   1/12/09
P5.12
  Details BSL-4   1/19/09
P5.13
  BSL-3 Details   10/31/08
P5.14
  Plumbing Details   9/19/08
P5.15
  Plumbing Details   1/19/09
P5.16
  Plumbing Details   12/1/08
P5.17
  RO Water Equipment Details BSL-3 & BSL-4 Areas   1/19/09
P5.18
  RO Water Equipment Details BSL-2 Area   1/19/09
P5.19
  Plumbing Details   1/12/09
P5.20
  Animal Watering Details   1/19/09
P5.21
  Animal Watering Details   10/31/08
P5.22
  Plumbing Details   1/19/09
P5.23
  Plumbing Details   1/19/09
P5.24
  Plumbing Details   9/19/08
P5.25
  Containment Area Plumbing Details   10/31/08
P5.26
  Holding Room Plumbing Details   10/31/08
P5.27
  Detergent System Details   1/12/09
P5.28
  Solar Thermal Heating System- Bid Option #02   9/19/09
P5.29
  3rd Floor High Containment Plumbing Closet   1/12/09
P5.30
  1st Floor High Containment Plumbing Closet   9/19/08
P5.31
  3rd Floor Plumbing Closet   1/12/09
P6.01
  Chemical Shower System Schematic   1/12/09
P6.02
  Breathing Air System Schematic   10/31/08
P6.03
  Tissue Digester Schematic   9/19/08
 
       
 
  FIRE PROTECTION    
F0.011
  Cover Sheet- Fire Protection   1/19/09
F0.021
  Index of Drawings- Fire Protection   1/19/09
F0.11
  General Information   1/12/09
F0.401
  Basement Plan Parts 1 to 5   1/19/09
F0.411
  Floor 1 Plan Parts 1 to 5   12/1/08
F0.416
  Floor 1 Plan Parts 6 to 9   12/1/08
F0.421
  Floor 2 Plan Parts 1 to 5   1/19/09
F0.426
  Floor 2 Plan Parts 6 to 9   10/31/08
F0.431
  Floor 3 Plan Parts 1 to 5   10/31/08
F0.436
  Floor 3 Plan Parts 6 to 9   10/31/08
F0.441
  Floor 4 Plan Parts 1 to 5   1/19/09
F0.446
  Floor 4 Plan Parts 6 to 9   10/31/08
F0.451
  Floor 5 Plan Parts 1 to 5   9/19/08
F0.456
  Floor 5 Plan Parts 6 to 9   10/31/08
F0.461
  Floor 6 Plan Parts 1 to 5   1/12/09
F0.466
  Floor 6 Plan Parts 6 to 9   1/12/09
F0.46P1
  Floor 6P Plan Parts 1 to 5   1/19/09
F0.46P6
  Floor 6P Plan Parts 6 to 9   9/19/08
F1.16
  Floors 1 & 2 BSL-2 Plan Part 6 Enlarged Plans   10/31/08
Fl .22
  Floor 2 BSL4 FP Plan Part 2   10/31/08
Fl .23
  Floor 2 BSL4 FP Plan Part 3   10/31/08
F1.32
  Floor 3 BSL4 FP Plan Part 2   10/31/08
F1.33
  Floor 3 BSL4 FP Plan Part 3   10/31/08
P3.01
  Schedules   10/31/08
F4.01
  Risers   10/31/08
F5.01
  Details   9/19/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   31 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
F5.02
  Details   9/19/08
F5.03
  Details   9/19/08
F5.04
  BSL-4 Details   10/31/08
F5.05
  Details   9/19/08
F5.06
  Details   12/01/08*
 
       
 
  ELECTRICAL    
E0.011
  Cover Sheet- Electrical- Part 1   1/12/09*
E0.021
  Index of Drawings- Electrical- Part 1   1/12/09*
E0.11
  Symbol List- Part 1   9/19/08
E0.12
  Symbol List — Part 2   10/31/08
ELS0.01
  Site Lighting Plan Area 1 Phase 1   9/19/08
ELS0.02
  Site Lighting Plan Area 2 Phase 1   9/19/08
ELS0.03
  Site Lighting Plan Area 3 Phase 1   9/19/08
ELS0.04
  Site Lighting Plan Area 4 Phase 1   9/19/08
ELS0.05
  Site Lighting Plan Area 5 Phase 1   9/19/08
ELS0.06
  Site Lighting Plan Area 6 Phase 1   9/19/08
ELS0.07
  Site Lighting Plan Area 7 Phase 1   9/19/08
ELS0.08
  Site Lighting Plan Area 8 Phase 1   9/19/08
ELS0.09
  Site Lighting Plan Area 9 Phase 1   9/19/08
ELSO.17
  Site Lighting Schedule and Details   9/19/08
EPS0.01
  Partial Site Plan-Power   1/19/09
EL1.04
  Basement Floor Plan Part 4- Lighting   1/19/09
EL1.05
  Basement Floor Plan Part 5- Lighting   9/19/08
EL1.05E
  Basement Floor Plan Part 5E Tunnel- Lighting   9/19/08*
EL1.09
  Basement Floor Plan Part 9- Lighting   1/19/09
EL1.11
  Floor 1 Plan Part 1- Lighting   10/31/08
EL1.11-X
  Floor 1 Plan Part 1- Lighting- Bid Option #03   10/31/08
EL1.12
  Floor 1 Plan Part 2- Lighting   9/19/08
EL1.13
  Floor 1 Plan Part 3- Lighting   9/19/08
EL1.14
  Floor 1 Plan Part 4- Lighting   1/19/09
EL1.15
  Floor 1 Plan Part 5- Lighting   10/31/08
EL1.16
  Floor 1 Plan Part 6- Lighting   10/31/08
EL1.17
  Floor 1 Plan Part 7- Lighting   10/31/08
EL1.18
  Floor 1 Plan Part 8- Lighting   10/31/08
EL1.19
  Floor 1 Plan Part 9- Lighting   1/19/09
EL1.21
  Floor 2 Plan Part 1- Lighting   9/19/08
EL1.21-X
  Floor 2 Plan Part 1- Lighting — Bid Option #03   10/31/08
EL1.22
  Floor 2 Plan Part 2- Lighting   10/31/08
EL1.23
  Floor 2 Plan Part 3- Lighting   10/31/08
EL1.24
  Floor 2 Plan Part 4- Lighting   9/19/08
EL1.25
  Floor 2 Plan Part 5- Lighting   9/19/08
EL1.26
  Floor 2 Plan Part 6- Lighting   9/19/08
EL1.27
  Floor 2 Plan Part 7- Lighting   9/19/08
EL1.28
  Floor 2 Plan Part 8- Lighting   9/19/08
EL1.29
  Floor 2 Plan Part 9- Lighting   10/31/08
EL1.2TZ2
  Floor 2 Transition Zone Plan Part 2- Lighting   9/19/08
EL1.2TZ3
  Floor 2 Transition Zone Plan Part 3- Lighting   9/19/08
EL1.2TZ4
  Floor 2 Transition Zone Plan Part 4- Lighting   9/19/08
EL1.31
  Floor 3 Plan Part 1- Lighting   10/31/08
EL1.32
  Floor 3 Plan Part 2- Lighting   9/19/08
EL1.33
  Floor 3 Plan Part 3- Lighting   9/19/08
EL1.34
  Floor 3 Plan Part 4- Lighting   9/19/08
EL1.35
  Floor 3 Plan Part 5- Lighting   9/19/08
EL1.36
  Floor 3 Plan Part 6- Lighting   9/19/08
EL1.37
  Floor 3 Plan Part 7- Lighting   9/19/08
EL1.38
  Floor 3 Plan Part 8- Lighting   9/19/08
EL1.39
  Floor 3 Plan Part 9- Lighting   9/19/08
EL1.41
  Floor 4 Plan Part 1- Lighting   9/19/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   32 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
EL1.42
  Floor 4 Plan Part 2- Lighting   9/19/08
EL1.43
  Floor 4 Plan Part 3- Lighting   9/19/08
EL1.44
  Floor 4 Plan Part 4- Lighting   9/19/08
EL1.45
  Floor 4 Plan Part 5- Lighting   9/19/08
EL1.46
  Floor 4 Plan Part 6- Lighting   10/31/08
EL1.47
  Floor 4 Plan Part 7- Lighting   9/19/08
EL1.48
  Floor 4 Plan Part 8- Lighting   9/19/08
EL1.49
  Floor 4 Plan Part 9- Lighting   9/19/08
EL1.4TZ2
  Floor 4 Transition Zone Plan Part 2- Intrusion Alarm   9/19/08
EL1.4TZ3
  Floor 4 Transition Zone Plan Part 3- Intrusion Alarm   9/19/08
EL1.4TZ4
  Floor 4 Transition Zone Plan Part 4- Intrusion Alarm   9/19/08
EL1.51
  Floor 5 Plan Part 1- Lighting   9/19/08*
EL1.52
  Floor 5 Plan Part 2- Lighting   9/19/08*
EL1.53
  Floor 5 Plan Part 3- Lighting   9/19/08*
EL1.54
  Floor 5 Plan Part 4- Lighting   9/19/08*
EL1.55
  Floor 5 Plan Part 5- Lighting   9/19/08*
EL1.56
  Floor 5 Plan Part 6- Lighting   9/19/08
EL1.57
  Floor 5 Plan Part 7- Lighting   9/19/08
EL1.58
  Floor 5 Plan Part 8- Lighting   9/19/08
EL1.59
  Floor 5 Plan Part 9- Lighting   9/19/08
EL1.61
  Floor 6 Plan Part 1- Lighting   9/19/08*
EL1.62
  Floor 6 Plan Part 2- Lighting   9/19/08*
EL1.63
  Floor 6 Plan Part 3- Lighting   9/19/08*
EL1.64
  Floor 6 Plan Part 4- Lighting   9/19/08*
EL1.65
  Floor 6 Plan Part 5- Lighting   9/19/08*
EL1.66
  Floor 6 Plan Part 6- Lighting   9/19/08
EL1.67
  Floor 6 Plan Part 7- Lighting   9/19/08*
EL1.68
  Floor 6 Plan Part 8- Lighting   9/19/08
EL1.69
  Floor 6 Plan Part 9- Lighting   9/19/08*
EL1.6P4
  Floor 6P Plan Part 4- Lighting   9/19/08
EL1.6P6
  Floor 6P Plan Part 6- Lighting   9/19/08
EL1.6P7
  Floor 6P Plan Part 7- Lighting   10/31/08
EL1.6P8
  Floor 6P Plan Part 8- Lighting   10/31/08
EL1.6P9
  Floor 6P Plan Part 9- Lighting   9/19/08
EP1.04
  Basement Floor Plan Part 4- Power   1/19/09
EP1.05
  Basement Floor Plan Part 5- Power   9/19/08
EP1.05E
  Basement Floor Plan Part 5E Tunnel- Power   9/19/08
EP1.09
  Basement Floor Plan Part 9- Power   1/19/09
EP1.11
  Floor 1 Plan Part 1- Power   10/31/08
EP1.11-X
  Floor 1 Plan Part 1- Power- Bid Option #03   10/31/08
EP1.12
  Floor 1 Plan Part 2- Power   9/19/08*
EP1.13
  Floor 1 Plan Part 3- Power   9/19/08
EP1.14
  Floor 1 Plan Part 4- Power   1/19/09
EP1.14-X
  Floor 1 Plan Part 4- Power- Bid Option #29   12/1/08
EP1.15
  Floor 1 Plan Part 5- Power   1/12/09
EP1.16
  Floor 1 Plan Part 6- Power   1/12/09
EP1.17
  Floor 1 Plan Part 7- Power   9/19/08
EP1.18
  Floor 1 Plan Part 8- Power   12/1/08
EP1.19
  Floor 1 Plan Part 9- Power   1/19/09
EP1.19-X
  Floor 1 Plan Part 9- Power- Bid Option #29   12/1/08
EP1.21
  Floor 2 Plan Part 1- Power   9/19/08
EP1.21-X
  Floor 2 Plan Part 1- Power- Bid Option #03   10/31/08
EP1.22
  Floor 2 Plan Part 2- Power   9/19/08
EP1.23
  Floor 2 Plan Part 3- Power   9/19/08
EP1.24
  Floor 2 Plan Part 4- Power   10/31/08
EP1.25
  Floor 2 Plan Part 5- Power   10/31/08
EP1.26
  Floor 2 Plan Part 6- Power   10/31/08
EP1.27
  Floor 2 Plan Part 7- Power   10/31/08
EEP1.28
  Floor 2 Plan Part 8- Power   10/31/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   33 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
EP1.29
  Floor 2 Plan Part 9- Power   10/31/08
EP1.2TZ2
  Floor 2 Transition Zone Plan Part 2- Power   9/19/08
EP1.2TZ3
  Floor 2 Transition Zone Plan Part 3- Power   9/19/08
EP1.2TZ4
  Floor 2 Transition Zone Plan Part 4- Power   10/31/08
EP2.22B
  BSL4 Floor 2 Plan Part 2B- Power   10/31/08
EP2.22C
  BSL4 Floor 2 Plan Part 2C- Power   9/19/08
EP2.23B
  BSL4 Floor 2 Plan Part 3B- Power   10/31/08
EP2.23C
  BSL4 Floor 2 Plan Part 3C- Power   9/19/08
EP1.31
  Floor 3 Plan Part 1- Power   9/19/08*
EP1.32
  Floor 3 Plan Part 2- Power   1/19/09
EP1.33
  Floor 3 Plan Part 3- Power   1/19/09
EP1.34
  Floor 3 Plan Part 4- Power   10/31/08*
EP1.35
  Floor 3 Plan Part 5- Power   10/31/08*
EP1.36
  Floor 3 Plan Part 6- Power   10/31/08*
EP1.37
  Floor 3 Plan Part 7- Power   9/19/08
EP1.38
  Floor 3 Plan Part 8- Power   9/19/08
EP1.39
  Floor 3 Plan Part 9- Power   10/31/08
EP1.41
  Floor 4 Plan Part 1- Power   10/31/08
EP1.42
  Floor 4 Plan Part 2- Power   9/19/08
EP1.43
  Floor 4 Plan Part 3- Power   01/12/09
EP1.44
  Floor 4 Plan Part 4- Power   10/31/08
EP1.45
  Floor 4 Plan Part 5- Power   9/19/08
EP1.46
  Floor 4 Plan Part 6- Power   9/19/08
EP1.47
  Floor 4 Plan Part 7- Power   9/19/08
EP1.48
  Floor 4 Plan Part 8- Power   9/19/08
EP1.49
  Floor 4 Plan Part 9- Power   10/31/08
EP1.4TZ2
  Floor 4 Transition Zone Plan Part 2- Power   10/31/08
EP1.4TZ3
  Floor 4 Transition Zone Plan Part 3- Power   10/31/08
EP1.4TZ4
  Floor 4 Transition Zone Plan Part 4- Power   10/31/08
EP1.51
  Floor 5 Plan Part 1- Power   10/31/08
EP1.52
  Floor 5 Plan Part 2- Power   10/31/08
EP1.53
  Floor 5 Plan Part 3- Power   10/31/08
EP1.54
  Floor 5 Plan Part 4- Power   10/31/08
EP1.55
  Floor 5 Plan Part 5- Power   10/31/08
EP1.56
  Floor 5 Plan Part 6- Power   10/31/08
EP1.57
  Floor 5 Plan Part 7- Power   9/19/08
EP1.58
  Floor 5 Plan Part 8- Power   9/19/08
EP1.59
  Floor 5 Plan Part 9- Power   10/31/08
EP1.61
  Floor 6 Plan Part 1- Power   9/19/08
EP1.62
  Floor 6 Plan Part 2- Power   10/31/08
EP1.63
  Floor 6 Plan Part 3- Power   10/31/08
EP1.64
  Floor 6 Plan Part 4- Power   10/31/08
EP1.65
  Floor 6 Plan Part 5- Power   10/31/08
EP1.66
  Floor 6 Plan Part 6- Power   10/31/08
EP1.67
  Floor 6 Plan Part 7- Power   1/12/09
EP1.67-X
  Floor 6 Plan Part 7- Power- Bid Option #42   1/12/09
EP1.68
  Floor 6 Plan Part 8- Power   10/31/08
EP1.69
  Floor 6 Plan Part 8- Power   10/31/08
EP1.6P4
  Floor 6P Plan Part 4- Power   10/31/08
EP1.6P6
  Floor 6P Plan Part 6- Power   9/19/08*
EP1.6P7
  Floor 6P Plan Part 7- Power   9/19/08*
EP1.6P8
  Floor 6P Plan Part 8- Power   9/19/08*
EP0.28A
  Roof Plan Part 1-5- Power   9/19/08*
EP0.28B
  Roof Plan Part 6-9- Power   9/19/08*
E0.012
  Cover Sheet- Electrical- Part 2   1/12/09*
E0.022
  Index of Drawings- Electrical- Part 2   1/19/09
E0.11
  Symbol List Part 1   9/19/08
E0.12
  Symbol List Part 2   10/31/08
ECS0.01
  Site Plan Communications   9/19/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   34 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
EC1.04
  Basement Floor Plan Part 4- Communications   1/19/09
EC1.05
  Basement Floor Plan Part 5- Communications   9/19/08
EC1.05E
  Basement Floor Plan Part 5E Tunnel- Communications   9/19/08
EC1.09
  Basement Floor Plan Part 9- Communications   1/19/09
EC1.11
  Floor 1 Plan Part 1- Communications   10/31/08
EC1.11-X
  Floor 1 Plan Part 1- Communications- Bid Option #03   10/31/08
EC1.12
  Floor 1 Plan Part 2- Communications   9/19/08
EC1.13
  Floor 1 Plan Part 3- Communications   9/19/08
EC1.14
  Floor 1 Plan Part 4- Communications   1/19/09
EC1.15
  Floor 1 Plan Part 5- Communications   10/31/08
EC1.16
  Floor 1 Plan Part 6- Communications   10/31/08
EC1.17
  Floor 1 Plan Part 7- Communications   10/31/08
EC1.18
  Floor 1 Plan Part 8- Communications   10/31/08
EC1.19
  Floor 1 Plan Part 9- Communications   10/31/08
EC1.21
  Floor 2 Plan Part 1- Communications   9/19/08
EC1.21-X
  Floor 2 Plan Part 1- Communications- Bid Option #03   9/19/08
EC1.22
  Floor 2 Plan Part 2- Communications   10/31/08
EC1.23
  Floor 2 Plan Part 3- Communications   9/19/08
EC1.24
  Floor 2 Plan Part 4- Communications   9/19/08
EC1.25
  Floor 2 Plan Part 5- Communications   10/31/08
EC1.26
  Floor 2 Plan Part 6- Communications   9/19/08
EC1.27
  Floor 2 Plan Part 7- Communications   9/19/08
EC1.28
  Floor 2 Plan Part 8- Communications   9/19/08
EC1.29
  Floor 2 Plan Part 9- Communications   9/19/08
EC1.31
  Floor 3 Plan Part 1- Communications   9/19/08
EC1.32
  Floor 3 Plan Part 2- Communications   9/19/08
EC1.33
  Floor 3 Plan Part 3- Communications   9/19/08
EC1.34
  Floor 3 Plan Part 4- Communications   9/19/08
EC1.35
  Floor 3 Plan Part 5- Communications   9/19/08
EC1.36
  Floor 3 Plan Part 6- Communications   9/19/08
EC1.37
  Floor 3 Plan Part 7- Communications   9/19/08
EC1.38
  Floor 3 Plan Part 8- Communications   9/19/08
EC1.39
  Floor 3 Plan Part 9- Communications   9/19/08
EC1.41
  Floor 4 Plan Part 1- Communications   9/19/08
EC1.42
  Floor 4 Plan Part 2- Communications   9/19/08
EC1.43
  Floor 4 Plan Part 3- Communications   9/19/08
EC1.44
  Floor 4 Plan Part 4- Communications   9/19/08
EC1.45
  Floor 4 Plan Part 5- Communications   1/19/09
EC1.46
  Floor 4 Plan Part 6- Communications   9/19/08
EC1.47
  Floor 4 Plan Part 7- Communications   9/19/08
EC1.48
  Floor 4 Plan Part 8- Communications   9/19/08
EC1.49
  Floor 4 Plan Part 9- Communications   9/19/08
EC1.51
  Floor 5 Plan Part 1- Communications   9/19/08
EC1.52
  Floor 5 Plan Part 2- Communications   9/19/08
EC1.53
  Floor 5 Plan Part 3- Communications   9/19/08
EC1.54
  Floor 5 Plan Part 4- Communications   9/19/08
EC1.55
  Floor 5 Plan Part 5- Communications   9/19/08
EC1.56
  Floor 5 Plan Part 6- Communications   9/19/08
EC1.57
  Floor 5 Plan Part 7- Communications   9/19/08
EC1.58
  Floor 5 Plan Part 8- Communications   9/19/08
EC1.59
  Floor 5 Plan Part 9- Communications   10/31/08
EC1.61
  Floor 6 Plan Part 1- Communications   9/19/08
EC1.62
  Floor 6 Plan Part 2- Communications   9/19/08
EC1.63
  Floor 6 Plan Part 3- Communications   9/19/08
EC1.64
  Floor 6 Plan Part 4- Communications   9/19/08
EC1.65
  Floor 6 Plan Part 5- Communications   9/19/08
EC1.66
  Floor 6 Plan Part 6- Communications   9/19/08
EC1.67
  Floor 6 Plan Part 7- Communications   9/19/08
EC1.68
  Floor 6 Plan Part 8- Communications   9/19/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   35 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
EC1.69
  Floor 6 Plan Part 9- Communications   9/19/08
EC1.6P4
  Floor 6P Plan Part 4- Communications   9/19/08
EC1.6P8
  Floor 6P Plan Part 8- Communications   9/19/08
EF1.04
  Basement Floor Plan Part 4- Fire Alarm   1/19/09
EF1.05
  Basement Floor Plan Part 5- Fire Alarm   9/19/08
EF1.05E
  Basement Floor Plan Part 5E Tunnel- Fire Alarm   9/19/08
EF1.09
  Basement Floor Plan Part 9- Fire Alarm   1/19/09
EF1.11
  Floor 1 Plan Part 1- Fire Alarm   9/19/08
EF1.11-X
  Floor 1 Plan Part 1- Fire Alarm- Bid Option #03   9/19/08
EF1.12
  Floor 1 Plan Part 2- Fire Alarm   9/19/08
EF1.13
  Floor 1 Plan Part 3- Fire Alarm   9/19/08
EF1.14
  Floor 1 Plan Part 4- Fire Alarm   1/19/09
EF1.15
  Floor 1 Plan Part 5- Fire Alarm   9/19/08
EF1.16
  Floor 1 Plan Part 6- Fire Alarm   10/31/08
EF1.17
  Floor 1 Plan Part 7- Fire Alarm   9/19/08
EF1.18
  Floor 1 Plan Part 8- Fire Alarm   9/19/08
EF1.19
  Floor 1 Plan Part 9- Fire Alarm   10/31/08*
EF1.21
  Floor 2 Plan Part 1- Fire Alarm   9/19/08
EF1.21-X
  Floor 2 Plan Part 1- Fire Alarm- Bid Option #03   9/19/08
EF1.22
  Floor 2 Plan Part 2- Fire Alarm   12/1/08
EF1.23
  Floor 2 Plan Part 3- Fire Alarm   12/1/08
EF1.24
  Floor 2 Plan Part 4- Fire Alarm   12/1/08
EF1.25
  Floor 2 Plan Part 5- Fire Alarm   9/19/08
EF1.26
  Floor 2 Plan Part 6- Fire Alarm   10/31/08
EF1.27
  Floor 2 Plan Part 7- Fire Alarm   9/19/08
EF1.28
  Floor 2 Plan Part 8- Fire Alarm   9/19/08
EF1.29
  Floor 2 Plan Part 9- Fire Alarm   9/19/08
EF1.31
  Floor 3 Plan Part 1- Fire Alarm   10/31/08
EF1.32
  Floor 3 Plan Part 2- Fire Alarm   9/19/08
EF1.33
  Floor 3 Plan Part 3- Fire Alarm   9/19/08
EF1.34
  Floor 3 Plan Part 4- Fire Alarm   10/31/08
EF1.35
  Floor 3 Plan Part 5- Fire Alarm   9/19/08
EF1.36
  Floor 3 Plan Part 6- Fire Alarm   10/31/08
EF1.37
  Floor 3 Plan Part 7- Fire Alarm   9/19/08
EF1.38
  Floor 3 Plan Part 8- Fire Alarm   9/19/08
EF1.39
  Floor 3 Plan Part 9- Fire Alarm   10/31/08
EF1.41
  Floor 4 Plan Part 1- Fire Alarm   9/19/08
EF1.42
  Floor 4 Plan Part 2- Fire Alarm   12/1/08
EF1.43
  Floor 4 Plan Part 3- Fire Alarm   12/1/08
EF1.44
  Floor 4 Plan Part 4- Fire Alarm   12/1/08
EF1.45
  Floor 4 Plan Part 5- Fire Alarm   9/19/08
EF1.46
  Floor 4 Plan Part 6- Fire Alarm   10/31/08
EF1.47
  Floor 4 Plan Part 7- Fire Alarm   9/19/08
EF1.48
  Floor 4 Plan Part 8- Fire Alarm   9/19/08
EF1.49
  Floor 4 Plan Part 9- Fire Alarm   10/31/08*
EF1.51
  Floor 5 Plan Part 1- Fire Alarm   9/19/08
EF1.52
  Floor 5 Plan Part 2- Fire Alarm   9/19/08
EF1.53
  Floor 5 Plan Part 3- Fire Alarm   9/19/08
EF1.54
  Floor 5 Plan Part 4- Fire Alarm   9/19/08
EF1.55
  Floor 5 Plan Part 5- Fire Alarm   9/19/08
EF1.56
  Floor 5 Plan Part 6- Fire Alarm   10/31/08
EF1.57
  Floor 5 Plan Part 7- Fire Alarm   1/12/09
EF1.58
  Floor 5 Plan Part 8- Fire Alarm   9/19/08
EF1.59
  Floor 5 Plan Part 9- Fire Alarm   9/19/08
EF1.61
  Floor 6 Plan Part 1- Fire Alarm   9/19/08
EF1.62
  Floor 6 Plan Part 2- Fire Alarm   9/19/08
EF1.63
  Floor 6 Plan Part 3- Fire Alarm   9/19/08
EF1.64
  Floor 6 Plan Part 4- Fire Alarm   9/19/08
EF1.65
  Floor 6 Plan Part 5- Fire Alarm   9/19/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   36 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
EF1.66
  Floor 6 Plan Part 6- Fire Alarm   9/19/08
EF1.66-X
  Floor 6 Plan Part 6- Fire Alarm- Bid Option #26   9/19/08
EF1.67
  Floor 6 Plan Part 7- Fire Alarm   1/19/09
EF1.67-X
  Floor 6 Plan Part 7- Fire Alarm- Bid Option #26   1/12/09
EF1.68
  Floor 6 Plan Part 8- Fire Alarm   9/19/08
EF1.68-X
  Floor 6 Plan Part 8- Fire Alarm- Bid Option #26   9/19/08
EF1.69
  Floor 6 Plan Part 9- Fire Alarm   9/19/08
EF1.69-X
  Floor 6 Plan Part 9- Fire Alarm- Bid Option #26   9/19/08
EF1.6P4
  Floor 6P Plan Part 4- Fire Alarm- Bid Option #26   9/19/08
EF1.6P8
  Floor 6P Plan Part 8- Fire Alarm- Bid Option #27   9/19/08
E0.013
  Cover Sheet- Electrical- Part 3   1/12/09*
E0.023
  Index of Drawings- Electrical- Part 3   1/12/09*
E0.11
  Symbol List- Part 1   9/19/08
E0.12
  Symbol List- Part 2   10/31/08
E2.01
  Partial Floor Plans- Power   10/31/08
E2.02
  Partial Floor Plans- Power   10/31/08
E2.03
  Partial Floor Plans- Power   10/31/08
E2.04
  Partial Floor Plans- Power   10/31/08
E2.05
  Partial Floor Plans- Power   10/31/08
E2.06
  Partial Floor Plans- Power   9/19/08
E2.06-X
  Partial Floor Plans- Power- Bid Option #03   9/19/08
E2.07
  Partial Floor Plans- Power   10/31/08
E2.08
  Partial Floor Plans- Power   9/19/08
E2.09
  Partial Floor Plans- Power   9/19/08
E2.10
  Partial Floor Plans- Power   9/19/08
E2.11
  Partial Floor Plans- Power   9/19/08
E2.12
  Partial Floor Plans- Power   9/19/08
E2.21
  Partial Floor Plans- Communications   9/19/08
E2.22
  Partial Floor Plans- Communications   9/19/08
E2.23
  Partial Floor Plans- Communications   9/19/08
E2.24
  Partial Floor Plans- Communications   9/19/08
E2.25
  Partial Floor Plans- Communications   9/19/08
E2.26
  Partial Floor Plans- Communications   9/19/08
E2.27
  Partial Floor Plans- Communications   9/19/08
E2.28
  Partial Floor Plans- Communications   9/19/08
E2.29
  Partial Floor Plans- Communications   9/19/08
E2.30
  Partial Floor Plans- Communications   9/19/08
E2.31
  Partial Floor Plans- Communications   9/19/08
E3.01
  Lighting Fixture Schedule   10/31/08
E3.02
  Lighting Fixture Schedule   10/31/08
E3.03
  Lighting Fixture Schedule   10/31/08
E3.04
  Lighting Details   9/19/08
E3.05
  Lighting Details   9/19/08
E3.06
  Lighting Plate Details   9/19/08
E3.07
  Lighting Plate Details   9/19/08
E3.08
  Lighting Plate Details   9/19/08
E3.09
  Lighting Control System Riser Diagram and Details   9/19/08
E3.10
  Lighting Control System Relay Panel Schedules   9/19/08
E3.11
  Lighting Control System Relay Panel Schedules   10/31/08
E3.12
  Lighting Control System Relay Panel Schedules   9/19/08
E3.13
  Lighting Control System Relay Panel Schedules   9/19/08
E3.14
  Lighting Details Multi-Purpose Room 1EA605   9/19/08
E3.15
  Lighting Control System Dimming Systems   9/19/08
E3.16
  Lighting Control System Dimming Systems   9/19/08
E3.17
  Lighting Control System Dimming Systems   12/1/08
E3.20
  Panel Schedules   9/19/08
E3.21
  Panel Schedules   9/19/08
E3.22
  Panel Schedules   9/19/08
E3.23
  Panel Schedules   9/19/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   37 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
E3.24
  Panel Schedules   9/19/08
E3.25
  Panel Schedules   1/19/09
E3.26
  Panel Schedules   10/31/08
E3.27
  Panel Schedules   1/19/09
E3.28
  Panel Schedules   9/19/08
E3.29
  Panel Schedules   1/19/09
E3.30
  Panel Schedules   9/19/08
E3.31
  Panel Schedules   10/31/08
E3.32
  Panel Schedules   9/19/08
E3.33
  Panel Schedules   9/19/08
E3.34
  Panel Schedules   9/19/08
E3.35
  Panel Schedules   9/19/08
E3.36
  Panel Schedules   9/19/08
E3.37
  Panel Schedules   9/19/08
E3.38
  Panel Schedules   9/19/08
E3.39
  Panel Schedules   10/31/08
E3.40
  Panel Schedules   1/19/09
E3.41
  Panel Schedules   9/19/08
E3.42
  Panel Schedules   1/19/09
E3.43
  Panel Schedules   10/31/08
E3.44
  Panel Schedules   10/31/08
E3.45
  Panel Schedules   9/19/08
E3.46
  Panel Schedules   10/31/08
E3.47
  Panel Schedules   9/19/08
E3.48
  Panel Schedules   9/19/08
E3.49
  Panel Schedules   9/19/08
E3.50
  Panel Schedules   1031/08
E3.51
  Panel Schedules   9/19/08
E3.52
  Panel Schedules   1/12/09
E3.53
  Panel Schedules   9/19/08
E3.54
  Panel Schedules   9/19/08
E3.55
  Panel Schedules   10/31/08
E3.56
  Panel Schedules   9/19/08
E3.57
  Panel Schedules   10/31/08
E3.58
  Panel Schedules   9/19/08
E3.59
  Panel Schedules   9/19/08
E3.60
  Panel Schedules   9/19/08
E3.61
  Panel Schedules   10/31/08
E3.62
  Panel Schedules   10/31/08
E3.63
  Panel Schedules   9/19/08
E3.64
  Panel Schedules   9/19/08
E3.65
  Panel Schedules   9/19/08
E3.66
  Panel Schedules   9/19/08
E3.67
  Panel Schedules   9/19/08
E4.01
  Single Line Diagram   1/12/09
E4.02
  Single Line Diagram   10/31/08
E4.03
  Single Line Diagram   10/31/08
E4.04
  Single Line Diagram   10/31/08
E4.05
  Single Line Diagram   10/31/08
E4.06
  Single Line Diagram   10/31/08
E4.07
  Single Line Diagram   10/31/08
E4.08
  Single Line Diagram   9/19/08
E4.08-X
  Single Line Diagram- Bid Option #03   9/19/08
E4.09
  Single Line Diagram   1/12/09
E4.10
  Single Line Diagram   10/31/08
E4.11
  Single Line Diagram   10/31/08
E4.12
  Single Line Diagram   9/19/08
E4.13
  Single Line Diagram   12/1/08
E4.14
  Single Line Diagram   12/1/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   38 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
E4.15
  Single Line Diagram   10/31/08
E4.16
  Single Line Diagram   10/31/08
E4.17
  Single Line Diagram   10/31/08
E4.18
  Single Line Diagram   9/19/08
E4.19
  Single Line Diagram   9/19/08
E4.20
  Single Line Diagram   10/31/08
E4.21
  Single Line Diagram   9/19/08
E4.22
  Single Line Diagram   9/19/08
E4.23
  Single Line Diagram   9/19/08
E4.24
  Single Line Diagram   1/12/09
E4.24-X
  Single Line Diagram- Bid Option #42   1/12/09
E4.25
  Single Line Diagram   1/12/09
Ef.25-X
  Single Line Diagram- Bid Option #42   1/12/09
E4.26
  Single Line Diagram   9/19/08
E4.27
  Single Line Diagram   9/19/08
E4.28
  Single Line Diagram   9/19/08
E4.29
  Building Distribution Riser Diagram   9/19/08
E4.30
  Building Distribution Riser Diagram   12/1/08
E4.31
  Electrical Service Zones   9/19/08
E4.32
  Electrical Service Zones   9/19/08
E4.33
  Electrical Service Zones   9/19/08
E4.34
  Electrical Service Zones   9/19/08
E4.35
  Electrical Service Zones   9/19/08
E4.40
  Grounding Riser Diagram   9/19/08
E4.41
  Fire Alarm System Diagrams   9/19/08
E4.42
  Fire Alarm System Diagrams   1/19/09
E4.43
  Fire Alarm System Diagrams   1/19/08
E4.44
  Fire Alarm System Diagrams   1/19/08
E4.45
  Fire Alarm System Diagrams   1/19/08
E4.50
  Communications Systems Diagrams   9/19/08
E4.51
  Communications Systems Diagrams   9/19/08
E4.52
  Communications Systems Diagrams   9/19/08
E4.53
  Communications Systems Diagrams   9/19/08
E4.54
  Communications Systems Diagrams .   9/19/08
E4.55
  Communications Systems Diagrams   9/19/08
E4.56
  Communications Systems Diagrams   9/19/08
E4.57
  Communications Systems Diagrams   9/19/08
E4.58
  Communications Systems Diagrams   9/19/08
E5.00
  Electrical Details   9/19/08
E5.01
  Electrical Details   9/19/08
E5.02
  Electrical Details   9/19/08
E5.03
  Electrical Details   9/19/08
E5.04
  Electrical Details   9/19/08
E5.05
  Electrical Details   9/19/08
E5.06
  Electrical Details   9/19/08
E5.07
  Electrical Details   10/31/08
E5.11
  Electrical Details   10/31/08
E5.12
  Electrical Details   9/19/08
E5.13
  Electrical Details   9/19/08
E5.14
  Electrical Details   9/19/08
E5.51
  Electrical Details   9/19/08
 
       
 
  SIGNAGE    
GR0.011
  Cover Sheet- Signage   10/31/08
GR0.0212
  Index of Drawings- Signage   10/31/08
GR1.100
  Site Signage Placement Plan Phase 1 & 2   10/31/08
GR3.100
  Site Signage Details   10/31/08
GR.404
  Basement Signage Location Plan- Key Plan Parts 4 & 5   10/31/08
GR.409
  Basement Signage Location Plan- Key Plan Part 9   10/31/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   39 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
GR.411
  Floor 1 Signage Location Plan- Key Plan Parts 1 to 5   10/31/08
GR.416
  Floor 1 Signage Location Plan- Key Plan Parts 6 to 9   10/31/08
GR.421
  Floor 2 Signage Location Plan- Key Plan Parts 1 to 5   10/31/08
GR.426
  Floor 2 Signage Location Plan- Key Plan Parts 6 to 9   10/31/086
GR.431
  Floor 3 Signage Location Plan- Key Plan Parts 1 to 5   10/31/086
GR.436
  Floor 3 Signage Location Plan- Key Plan Parts 6 to 9   10/31/08
GR.441
  Floor 4 Signage Location Plan- Key Plan Parts 1 to 5   10/31/08
GR.446
  Floor 4 Signage Location Plan- Key Plan Parts 6 to 9   10/31/08
GR.451
  Floor 5 Signage Location Plan- Key Plan Parts 1 to 5   10/31/08
GR.456
  Floor 5 Signage Location Plan- Key Plan Parts 6 to 9   10/31/08
GR.461
  Floor 6 Signage Plan- Key Plan Parts 1 to 5   10/31/08
GR.466
  Floor 6 Signage Location Plan- Key Plan Parts 6 to 9   10/31/08
GR.501
  Sign Details   10/31/08
GR.502
  Sign Details   10/31/08
GR.503
  Sign Details   10/31/08
GR7.01
  Signage Message Schedule Basement and Floors 1 and 6   10/31/08
GR7.02
  Signage Message Schedule Floor 2   10/31/08
GR7.03
  Signage Message Schedule Floors 3 and 5   10/31/08
GR7.04
  Signage Message Schedule Floor 4   10/31/08
 
       
 
  SHIELDING    
SH0.011
  Cover Sheet- Consultant- Sheilding   10/31/08
SH0.021
  Index of Drawings- Consultant- Sheilding   9/19/08
SH0.11
  Specialty Details Imaging- General Information   10/31/08
SH2.01
  Specialty Details Imaging- Foundation Plan   9/19/08
SH2.11
  Specialty Details Imaging- Floor Plan   10/31/08
SH3.01
  Specialty Details Imaging- Elevations   9/19/08
SH5.01
  Specialty Details Imaging- RF Details   10/31/08
SH5.02
  Specialty Details Imaging- Unistrut Layout   10/31/08
SH5.03
  Specialty Details Imaging- M36 Silicon Steel Elevations   9/19/08
SH5.04
  Specialty Details Imaging- Remote Sheilds   10/31/08
SH5.05
  Specialty Details Imaging- RF Filter Box   9/19/08
 
       
SECTION
  DESCRIPTION    
 
  INTRODUCTORY INFORMATION AND INFORMATION AVAILABLE    
 
       
00 00 01
  PROJECT TITLE PAGE    
00 00 10
  BID SCHEDULE   1/23/09
 
  TABLE OF CONTENTS   1/23/09
 
  SUBMITTAL REGISTER   1/23/09
 
       
 
  CONTRACTING REQUIREMENTS    
 
       
 
  DIVISION 1 — GENERAL REQUIREMENTS    
01 00 00
  ADMINISTRATIVE REQUIREMENTS   12/5/08
01 05 00
  JOB CONSIDERATIONS   1/23/09
01 07 00
  CUTTING, PATCHING AND REPAIRING   9/19/08
01 11 00
  SUMMARY OF WORK   10/31/08
01 20 00
  WARRANTY REQUIREMENT   9/19/08
01 27 00
  MEASUREMENT AND PAYMENT   1/23/09
01 31 11
  SUSPENDED LOADING-COORDINATION AND LIMITATIONS   9/19/08
01 31 15
  CONTAINMENT CONSTRUCTION COORDINATION   10/31/08
01 31 19
  PROJECT MEETINGS   10/31/08
01 32 01.001
  PROJECT SCHEDULE   1/23/09
01 33 00
  SUBMITTAL PROCEDURES   10/31/08
01 33 10
  SPECIAL SUBMITTAL PROCEDURES   12/5/08
01 33 29
  LEED(TM) DOCUMENTATION   1/23/09
01 33 40
  COLOR/FINISH SAMPLE BOARDS   9/19/08
01 35 29
  SAFETY AND OCCUPATIONAL HEALTH REQUIREMENTS   9/19/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   40 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
01 41 50
  SEISMIC CONTROL REQUIREMENTS   10/31/08
01 41 60
  WIND LOAD DESIGN CRITERIA   9/19/08
01 42 00
  SOURCES FOR REFERENCE PUBLICATIONS   1/23/09
01 42 13
  REFERENCE STANDARDS, ABBREVIATIONS AND DEFINITIONS   1/23/09
01 45 02.001
  QUALITY CONTROL SYSTEM (QCS)   10/31/08
01 45 10
  CONTRACTOR QUALITY CONTROL   11/26/08
01 45 35
  SPECIAL INSPECTION   9/19/08
01 45 70
  ROOM INTEGRITY TESTING   10/31/08
01 51 00
  TEMPORARY CONSTRUCTION ITEMS   1/23/09
01 57 20.001
  ENVIRONMENTAL PROTECTION   11/18/08
01 57 23.001
  STORM WATER POLLUTION PREVENTION MEASURES   9/19/08
01 60 00
  PRODUCT REQUIREMENTS   9/19/08
01 61 23
  CONTRACTOR FURNISHED CONTRACTOR INSTALLED (CFCI)   10/31/08
01 62 35
  RECYCLED/RECOVERED MATERIALS   9/19/08
01 64 01
  GOVERNMENT FURNISHED CONTRACTOR INSTALLED (GFCI)   11/26/08
01 64 02
  GOVERNMENT FURNISHED GOVERNMENT INSTALLED (GFCI)   1/23/09
01 67 00
  MATERIAL/PRODUCT RESISTANCE   9/19/08
01 72 00
  AS-BUILT DRAWINGS — CADD   9/19/08
01 74 19
  CONSTRUCTION AND DEMOLITION WASTE MANAGEMENT   9/19/08
01 75 00
  STARTING AND ADJUSTING   11/26/08
01 77 00
  CLOSEOUT PROCEDURES   10/31/08
01 78 23
  OPERATION AND MAINTENANCE DATA   12/5/08
01 79 00
  DEMONSTRATION AND TRAINING   11/26/08
01 81 19
  INDOOR AIR QUALITY   9/19/08
01 91 00
  COMMISSIONING   1/23/09
01 91 01
  COMMISSIONING COMPONENT VERIFICATION   1/23/09
01 91 02
  COMMISSIONING SYSTEM TEST   1/23/09
01 91 03
  COMMISSIONING INTEGRATED SYSTEM TEST   1/23/09
01 91 04
  COMMISSIONING FUNCTIONAL OPERATIONAL SYSTEM TEST   11/26/08
 
       
 
  DIVISION 2 — EXISTING CONDITIONS    
02 41 00
  DEMOLITION AND DECONSTRUCTION   9/19/08
 
       
 
  DIVISION 3 — CONCRETE    
03 08 00
  COMMISSIONING OF CONCRETE   9/19/08
03 11 13.001
  STRUCTURAL CONCRETE FORMWORK   9/19/08
03 15 13.001
  EXPANSION JOINTS, CONTRACTION JOINTS, AND WATERSTOPS   9/19/08
03 20 01.001
  CONCRETE REINFORCEMENT   9/19/08
03 31 00.001
  CAST-IN-PLACE STRUCTURAL CONCRETE   1/23/09
03 31 05
  HIGH CONTAINMENT CAST-IN-PLACE STRUCTURAL CONCRETE   10/31/08
03 35 13
  HIGH-TOLERANCE CONCRETE FLOOR FINISHING   9/19/08
03 41 33.001
  PRECAST/PRESTRESSED CONCRETE FLOOR AND ROOF UNITS   09/19/08
03 45 01.001
  PRECAST ARCHITECTURAL CONCRETE   9/19/08
 
       
 
  DIVISION 4 — MASONRY    
04 20 00
  MASONRY   1/23/09
04 43 30
  CUT STONE   919/08
04 72 00
  CAST STONE   9/19/08
 
       
 
  DIVISION 5 — METALS    
05 05 13
  FACTORY-APPLIED METAL COATINGS   9/19/08
05 08 00
  COMMISSIONING OF METALS   9/19/08
05 12 00
  STRUCTURAL STEEL   10/31/08
05 30 00
  STEEL DECKS   1/23/09
05 40 00
  COLD-FORMED METAL FRAMING   9/19/08
05 50 00
  METAL: MISCELLANEOUS AND FABRICATIONS`   10/31/08
05 50 10.00
  SPECIAL METAL FABRICATIONS   12/5/08
05 51 00
  METAL STAIRS   12/5/08
05 71 00
  ORNAMENTAL STAIRS   9/19/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   41 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
05 72 00
  ORNAMENTAL HANDRAILS AND RAILINGS   9/19/08
 
       
 
  DIVISION 6 — WOOD AND PLASTICS    
06 10 00
  ROUGH CARPENTRY   9/19/08
06 20 00
  FINISH CARPENTRY   11/26/08
06 41 16.00 10
  LAMINATE CLAD ARCHITECTURAL CASEWORK   9/19/08
06 51 50
  FIBERGLASS (FRP) GRATINGS   10/31/08
06 61 16
  SOLID POLYMER (SOLID SURFACING) FABRICATIONS   9/19/08
 
       
 
  DIVISION 7 — THERMAL AND MOISTURE PROTECTION    
07 08 00
  COMMISSIONING OF THERMAL AND MOISTURE PROTECTION   9/19/08
07 13 53
  ELASTOMERIC SHEET WATERPROOFING   9/19/08
07 14 00
  FLUID-APPLIED WATERPROOFING   1/23/09
07 16 19
  METALLIC OXIDE WATERPROOFING   9/19/08
07 18 00
  TRAFFIC COATINGS   9/19/08
07 21 00
  BUILDING INSULATION   9/19/08
07 21 16
  MINERAL FIBER BLANKET INSULATION   9/19/08
07 21 19
  SPRAYED POLYURETHANE INSULATION   9/19/08
07 21 29
  SPRAYED THERMAL INSULATION   9/19/08
07 22 00
  ROOF AND DECK INSULATION   9/19/08
07 41 13
  NON-STRUCTURAL METAL ROOFING   1/23/09
07 42 13
  METAL WALL PANELS   11/26/08
07 42 50
  ALUMINUM AND PLASTIC COMPOSITE PANELS   9/19/08
07 52 00
  MODIFIED BITUMINOUS MEMBRANE ROOFING   1/23/09
07 55 56
  RUBBERIZED ASPHALT PROTECTED MEMBRANE ROOFING   1/23/09
07 60 00
  FLASHING AND SHEET METAL   9/19/08
07 71 00
  ROOF SPECIALTIES AND ACCESSORIES   9/19/08
07 81 00
  SPRAY-APPLIED FIREPROOFING   9/19/08
07 81 23
  INTUMESCENT FIREPROOFING   9/19/08
07 84 00
  FIRESTOPPING   9/19/08
07 92 00
  JOINT SELANTS   1/23/09
07 95 13
  EXPANSION JOINT COVER ASSEMBLIES   9/19/08
 
       
 
  DIVISION 08- OPENINGS    
08 05 00
  COMMON WORK RESULTS FOR OPENINGS (FOUO)   1/23/09
08 06 00
  DOOR AND FRAME SCHEDULE   1/23/09
08 08 00
  COMMISSIONING OF OPENINGS   9/19/08
08 11 13
  STEEL DOORS AND FRAMES   1/23/09
08 11 16
  ALUMINUM DOORS AND FRAMES   1/23/09
08 11 19
  STAINLESS STEEL DOORS AND FRAMES   9/19/08
08 12 16
  ALUMINUM DOOR FRAMES   9/19/08
08 14 00
  WOOD DOORS   9/19/08
08 15 00
  PLASTIC DOORS   9/19/08
08 31 13
  ACCESS DOORS   9/19/08
08 33 23
  OVERHEAD COILING DOORS   1/23/09
08 34 59
  SECURITY VAULT DOOR   9/19/08
08 38 13
  STRIP DOORS   9/19/08
08 39 15
  PNEUMATIC AIR PRESSURE RESISTANT DOORS   1031/08
08 41 13
  METAL-FRAMED STOREFRONTS   9/19/08
08 41 23
  FIRE RATED GLAZED WALL ASSEMBLIES   9/19/08
08 44 00
  GLAZED CURTAIN WALL   1/23/09
08 44 13
  GLAZED CURTAIN WALL (INTERIOR)   9/19/08
08 44 23
  STRUCTURAL GLASS CURTAIN WALL   9/19/08
08 55 00
  AIR PRESSURE RESISTANT WINDOWS   11/26/08
08 62 00
  SKYLIGHTS   9/19/08
08 71 00
  DOOR HARDWARE   10/31/08
08 71 01
  SECURITY DOOR HARDWARE (FOUO)   9/19/08
08 81 00
  GLAZING   1/23/09
08 91 00
  METAL WALL LOUVERS   10/31/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   42 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
 
       
 
  DIVISION 09 — FINISHES    
09 05 00
  COMMON WORK RESULTS FOR FINISHES (FOUO)   9/19/08
09 08 00
  COMMISSIONING OF FINISHES   9/19/08
09 22 00
  METAL SUPPORT ASSEMBLIES   9/19/08
09 24 23
  PLASTER   10/31/08
09 27 13
  GLASS FIBER REINFORCED GYPSUM FABRICATIONS   9/19/08
09 29 00
  GYPSUM BOARD   9/19/08
09 30 00
  CERAMIC TILE   9/19/08
09 51 00
  ACOUSTICAL CEILINGS   1/23/09
09 57 13
  SANITARY CEILINGS   9/19/08
09 60 05
  VAPOR TRANSMISSION TESTING   9/19/08
09 61 10
  CONCRETE FLOOR TREATMENT   9/19/08
09 64 13
  WOOD FLOORING   9/19/08
09 65 00
  RESILIENT FLOORING   9/19/08
09 66 13
  PRECAST TERRAZZO   9/19/08
09 66 23
  RESINOUS TERRAZZO FLOORING   9/19/08
09 67 00
  FLUID-APPLIED FLOORING   10/31/08
09 68 00
  CARPET   12/5/08
09 69 13
  RIGID GRID ACCESS FLOORING   9/19/08
09 83 13
  ACOUSTICAL WALL AND CEILING TREATMENTS   9/19/08
09 90 00
  PAINTS AND COATINGS   9/19/08
09 97 00
  SPECIAL COATINGS   12/5/08
 
       
 
  DIVISION 10 — SPECIALTIES    
10 10 00
  VISUAL COMMUNICATIONS SPECIALTIES   11/18/08
10 14 02
  INTERIOR SIGNAGE   10/31/08
10 21 13
  TOILET COMPARTMENTS   10/31/08
10 21 23.16
  CUBICLE TRACK AND HARDWARE   9/19/08
10 22 13
  WIRE MESH PARTITIONS   9/19/08
10 22 26
  OPERABLE PARTITIONS   9/19/08
10 25 00
  SERVICE WALLS   9/19/08
10 25 13
  PATIENT BED SERVICE WALLS   9/19/08
10 26 13
  WALL AND CORNER GUARDS   11/26/08
10 28 13
  TOILET ACCESSORIES   11/26/08
10 44 16
  FIRE EXTINGUISHERS   9/19/08
10 45 40
  OPTICAL PEDESTRIAN SECURITY LANES   9/19/08
10 51 00
  LOCKERS   10/31/08
10 56 26
  MOBILE STORAGE UNITS   11/18/08
10 56 26.13
  MANUAL MOBILE STORAGE SHELVING   9/19/08
 
       
 
  DIVISION 11 — EQUIPMENT    
11 05 13
  GENERAL REQUIREMENTS FOR EQUIPMENT   10/31/08
11 08 00
  COMMISSIONING OF EQUIPMENT   11/26/08
11 13 10
  DOCK LEVELERS   1/23/09
11 19 00
  DETENTION EQUIPMENT   9/19/08
11 24 33.01
  ROOF MAINTENANCE SYSTEMS   9/19/08
11 47 00
  ICE MACHINES   9/19/08
11 52 00
  AUDIO VISUAL EQUIPMENT   1/23/09
11 52 13
  PROJECTION SCREENS   9/19/08
11 53 13
  FUME HOODS   1/23/09
11 53 36
  DUST COLLECTION SYSTEM   9/19/08
11 53 53
  BIOLOGICAL SAFETY CABINETS   9/19/08
11 53 59
  CLASS III BIOLOGICAL SAFETY CABINET LINES   9/19/08
11 53 63.00
  STERILIZERS   1/23/09
11 53 64
  ETO STERILIZER   9/19/08
11 53 67
  DEPYROGENATION OVENS   9/19/08
11 53 69
  TISSUE DIGESTER SYSTEM   1/23/09
11 53 73
  MODULAR STAINLESS STEEL WALLS   1/23/09

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   43 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
11 53 91
  TUNNEL WASHERS   9/19/08
11 53 93
  PIT MOUNTED WASHER   9/19/08
11 60 00
  GLASSWARE WASHING EQUIPMENT   9/19/08
11 72 00
  EXAMINATION AND TREATMENT EQUIPMENT   9/19/08
11 72 13
  MEDICAL EQUIPMENT, MISCELLANEOUS   11/18/08
11 73 23.13
  VACUUM BEDDING DELIVERY AND DUST COLLECTION EQUIPMENT   11/26/08
11 73 23.19
  VACUUM BEDDING WASTE AND DUST COLLECTION EQUIPMENT   11/26/08
11 73 24
  BEDDING DISPENSER   11/26/08
11 94 00
  DECONTAMINATION MISTING TUNNEL   9/19/08
 
       
 
  DIVISION 12 — FURNISHINGS    
12 08 00
  COMMISSIONING OF FURNISHINGS   9/19/08
12 24 13
  ROLLER WINDOW SHADES   9/19/08
12 35 53.13
  METAL LABORATORY CASEWORK   9/19/08
12 35 53.19
  ADAPTABLE LABORATORY CASEWORK SYSTEM   9/19/08
12 35 53.26
  CUSTOM STAINLESS STEEL LABORATORY CASEWORK   10/31/08
12 48 13.13
  ENTRANCE FLOOR MATS   9/19/08
12 93 00
  SITE FURNISHINGS   1/23/09
 
       
 
  DIVISION 13 — SPECIAL CONSTRUCTION    
13 08 00
  COMMISSIONING OF SPECIAL CONSTRUCTION   9/19/08
13 21 00
  CONTROLLED ENVIRONMENT ROOMS   10/31/08
13 27 53
  SECURITY VAULT (FOUO)   10/31/08
13 48 00
  SEISMIC PROTECTION FOR MISCELLANEOUS EQUIPMENT   9/19/08
13 49 19
  RADIATION SHIELDING   12/5/08
13 49 23
  MRI, RF SHIELDED ENCLOSURE   10/31/08
 
       
 
  DIVISION 14 — CONVEYING SYSTEMS    
14 21 23
  ELECTRIC TRACTION PASSENGER ELEVATORS   11/26/08
14 24 00
  HYDRAULIC ELEVATORS   11/26/08
14 42 00
  WHEELCHAIR LIFTS   9/19/08
14 83 16
  SCISSOR LIFT   9/19/08
 
       
 
  DIVISION 21 — FIRE SUPPRESSION    
21 08 00
  COMMISSIONING OF FIRE SUPPRESSION SYSTEMS   9/19/08
21 10 01
  COMBINED STANDPIPE AND WET PIPE SPRINKLER SYSTEM, FIRE PROTECTION   10/31/08
21 30 00
  FIRE PUMPS   11/26/08
 
       
 
  DIVISION 22 — PLUMBING    
22 00 00
  PLUMBING, GENERAL PURPOSE   1/23/09
22 05 19
  PLUMBING THERMOMETERS AND GAUGES   9/19/08
22 05 29
  PLUMBING HANGERS AND SUPPORTS   9/19/08
22 05 03
  PLUMBING HEAT TRACING SYSTEM   10/31/08
22 05 48
  PLUMBING SOUND, VIBRATION, AND SEISMIC CONTROL   1/23/09
22 05 53
  PLUMBING IDENTIFICATION   9/19/08
22 05 75
  DRAINS AND CLEANOUTS   1/23/09
22 07 00
  THERMAL INSULATION FOR PLUMBING SYSTEMS   10/31/08
22 08 00
  COMMISSIONING OF PLUMBING SYSTEMS   9/19/08
22 10 05
  BUILDING SERVICES AND PROCESS PIPING SYSTEMS   10/31/08
22 10 06
  BUILDING SERVICES AND PROCESS PIPING SCHEDULES   1/23/09
22 10 19
  PLUMBING, PIPING SPECIALTIES   1/23/09
22 11 23
  WATER PRESSURE BOOSTER SYSTEM   10/31/08
22 14 29
  WASTEWATER PUMP   9/19/08
22 15 19.19
  NONLUBRICATED ROTARY SCREW AIR COMPRESSORS   11/18/08
22 31 00
  WATER SOFTENERS, CATION-EXCHANGE (SODIUM CYCLE)   1/23/09
22 33 00
  WATER HEATERS   11/18/08
22 33 30.00 10
  SOLAR WATER HEATING EQUIPMENT   9/19/08
22 36 00
  CHEMICAL SHOWER SYSTEM   12/5/08
22 42 00
  COMMERCIAL PLUMBING FIXTURES   1/23/09

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   44 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
22 62 16
  MEDICAL AND LABORATORY GAS AND VACUUM SYSTEM   1/23/09
22 63 17
  LIQUID NITROGEN SYSTEM   1/23/09
22 64 00
  BREATHING AIR SYSTEMS   12/5/08
22 67 00
  PURIFIED WATER GENERATING EQUIPMENT (REVERSE OSMOSIS WATER SKID/TANKS)  
10/31/08
22 71 00
  AUTOMATIC ANIMAL WATER SYSTEMS   11/26/08
22 72 00
  DETERGENT TRANSFER SYSTEMS   10/31/08
 
       
 
  DIVISION 23 — HEATING, VENTILATING, AND AIR CONDITIONING    
23 00 00
  AIR SUPPLY, DISTRIBUTION, VENTILATION, AND EXHAUST SYSTEMS   1/23/09
23 03 00
  BASIC MECHANICAL MATERIALS AND METHODS   10/31/08
23 05 48
  VIBRATION AND SEISMIC CONTROLS FOR HVAC DUCTWORK, PIPING AND EQUIPMENT  
9/19/08
23 05 93.00 10
  TESTING, ADJUSTING, AND BALANCING OF HVAC SYSTEMS   10/31/08
23 07 00
  THERMAL INSULATION FOR MECHANICAL SYSTEMS   10/31/08
23 08 00
  COMMISSIONING OF HEATING VENTILATING AND AIR CONDITIONING SYSTEMS   10/31/08
23 25 00
  CHEMICAL TREATMENT OF WATER FOR MECHANICAL SYSTEMS   10/31/08
23 40 00.00 10
  CHEMICAL, BIOLOGICAL, AND RADIOLOGICAL (CBR) AIR FILTRATION SYSTEM   10/31/08
23 64 26
  CHILLED, CHILLED-HOT, PROCESS AND CONDENSER WATER PIPING SYSTEMS   12/5/08
23 65 00.00 10
  COOLING TOWER   9/19/08
23 70 03.00 10
  HEATING AND UTILITIES SYSTEMS, CENTRAL STEAM   12/5/08
23 81 23
  COMPUTER ROOM AIR CONDITIONING UNITS   10/31/08
 
       
 
  DIVISION 25 — INTEGRATED AUTOMATION    
26 06 00
  BUILDING MANAGEMENT SYSTEM (BMS) POINTS LIST   1/23/09
25 08 00
  COMMISSIONING OF INTEGRATED AUTOMATION SYSTEM   10/31/08
25 10 00
  BUILDING MANAGEMENT SYSTEM (BMS)   1/23/09
25 10 01
  BUILDING MANAGEMENT SYSTEM (BMS) -OPTION 15A (LNS Based LonWorks)   9/19/08
25 10 02
  BUILDING MANAGEMENT SYSTEM — OPTION 15B (Non-LNS Based LonWorks/Non-Native
BACnet)   9/19/08
25 10 03
  BUILDING MANAGEMENT SYSTEM (BMS) — OPTION 15C (Native BACnet)   12/5/08
25 30 00
  BUILDING MANAGEMENT SYSTEM (BMS) FIELD EQUIPMENT   12/15/08
25 50 00
  ENVIRONMENTAL MONITORING SYSTEM   9/19/08
25 90 00
  BUILDING MANAGEMENT SYSTEM (BMS) SEQUENCE OF OPERATION   1/23/09
 
       
 
  DIVISION 26 ELECTRICAL    
26 00 00
  BASIC ELECTRICAL MATERIALS AND METHODS   10/31/08
26 05 48.00 10
  SEISMIC PROTECTION FOR ELECTRICAL EQUIPMENT   9/19/08
26 06 00
  COMMISSIONING OF ELECTRICAL SYSTEMS   10/31/08
26 08 00.13
  APPARATUS INSPECTION AND TESTING   10/31/08
26 09 13
  POWER MONITORING SYSTEM   1/23/08
26 09 23
  INTEGRATED LOW VOLTAGE LIGHTING CONTROL SYSTEM   9/19/08
26 09 23.13
  LIGHTING CONTROL DEVICES   9/19/08
26 11 16
  SECONDARY UNIT SUBSTATIONS   10/31/08
26 20 00
  INTERIOR DISTRIBUTION SYSTEM   10/31/08
26 23 00
  SWITCHBOARDS AND SWITCHGEAR   1/23/09
26 28 00.00 10
  MOTOR CONTROL CENTERS AND PANELBOARDS   1/23/09
26 28 01.00 10
  COORDINATED POWER SYSTEM PROTECTION   1/23/09
26 29 23
  VARIABLE FREQUENCY DRIVE SYSTEMS UNDER 600 VOLTS   9/19/08
26 32 15.00 10
  DIESEL-GENERATOR SET STATIONARY 100-2500 KW, WITH AUXILIARIES   9/19/08
26 33 53
  STATIC UNINTERRUPTIBLE POWER SUPPLY (UPS) SYSTEM   9/19/08
26 36 00.00 10
  AUTOMATIC TRANSFER SWITCH AND BY-PASS/ISOLATION SWITCH   10/31/08
26 41 01.00 10
  LIGHTING PROTECTION SYSTEM   9/19/08
26 42 14.00 10
  CATHOLIC PROTECTION SYSTEM (SACRIFICIAL ANODE)   9/19/08
26 51 00
  INTERIOR LIGHTING   10/31/08
26 56 00
  EXTERIOR LIGHT   9/19/08
26 60 13
  LOW-VOLTAGE MOTORS   9/19/08
 
       
 
  DIVISION 27-COMMUNICATIONS    

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   45 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
27 05 28.36
  CABLE TRAYS FOR COMMUNICATIONS SYSTEMS   9/19/08
27 10 00
  BUILDING TELECOMMUNICATIONS CABLING SYSTEM   9/19/08
27 53 16.23
  RADIO FREQUENCY SYSTEM (RFRS)   11/26/08
27 54 00
  COMMUNITY ANTENNA TELEVISION (CATV) SYSTEMS   9/19/08
 
       
 
  DIVISION 28 — ELECTRONIC SAFETY AND SECURITY    
28 08 00
  COMMISSIONING OF FIRE ALARM AND MASS NOTIFICATION SYSTEMS   9/19/08
28 20 01.00 10
  ELECTRONIC SECURITY SYSTEM (FOUO)   1/23/09
28 31 76
  INTERIOR FIRE ALARM AND MASS NOTIFICATION SYSTEM   1/23/09
 
       
 
  DIVISION 31 — EARTHWORK    
31 00 00
  EARTHWORK   1/23/09
31 40 00
  SHORING AND UNDERPINNING   11/18/08
31 63 26
  DRILLED PIERS (CAISSONS)   1/23/09
 
       
 
  DIVISION 32 — EXTERIOR IMPROVEMENTS    
32 05 33
  LANDSCAPE ESTABLISHMENT   9/19/08
32 11 10
  PAVEMENT DRAINAGE LAYER (RDM)   9/19/08
32 11 23
  AGGREGATE BASE COURSE (DGA)   9/19/08
32 12 17
  BITUMINOUS PAVING — MARYLAND (SUPERPAVE)   9/19/08
32 12 23
  CONCRETE GRID (GRASS) PAVERS   1/23/09
32 16 13
  CONCRETE SIDEWALKS AND CURBS AND GUTTERS   9/19/08
32 16 15
  CONCRETE BLOCK PAVEMENTS   9/19/08
32 17 24.00 10
  PAVEMENT MARKINGS   9/19/08
32 31 13.00
  CHAIN LINK FENCES AND GATES   9/19/08
32 31 51
  INTEGRATED BARRIER SYSTEMS (FOUO)   9/19/08
32 92 19
  SEEDING   9/19/08
32 92 26
  SPRIGGING   9/19/08
32 93 00
  EXTERIOR PLANTS   9/19/08
 
       
 
  DIVISION 33 — UTILITIES    
33 08 00
  COMMISSIONING OF UTILITIES   9/19/08
33 11 00
  WATER DISTRIBUTION   9/19/08
33 30 00
  SANITARY SEWERS   9/19/08
33 40 01
  STORM DRAINAGE   9/19/08
33 46 00
  SUBDRAINAGE SYSTEMS   1/23/09
33 60 01
  VALVES, PIPING, AND EQUIPMENT IN VALVE MANHOLES   9/19/08
33 61 00
  PREFABRICATED UNDERGROUND HEATING/COOLING DISTRIBUTION SYSTEM   9/19/08
33 61 13
  PRE-ENGINEERED UNDERGROUND HEAT DISTRIBUTION SYSTEM   9/19/08
33 70 02.00 10
  ELECTRICAL DISTRIBUTION SYSTEM, UNDERGROUND   9/19/08
33 82 00
  TELECOMMUNICATIONS OUTSIDE PLANT (OSP)   9/19/08
 
       
 
  DIVISION 44 — MATERIAL PROCESSING AND HANDLING EQUIPMENT    
41 22 03.13
  MONORAILS WITH MANUAL HOIST   9/19/08
41 22 03.19
  MONORAILS WITH ELECTRIC POWERED HOISTS   9/19/08
 
       
 
  ADDENDUM NO.    
 
  ADDITIONAL DOCUMENTS    
 
       
 
  COMMISSION APPENDICES    
 
  TABLE OF CONTENTS   1/23/09
 
       
 
  APPENDIX A    
 
       
 
  DIVISION 03 — CONCRETE    
03 08 00A
  CVF INDEX   9/19/08
03 08 00A
  HIGH CONTAINMENT CONCRETE — CVF   9/19/08
 
       
 
  DIVISION 05 — METALS    

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   46 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
05 08 00A
  CVF INDEX   9/19/08
05 08 00A
  SPECIAL METAL FABRICATION (DUNK TANK) — CVF   9/19/08
 
       
 
  DIVISION 07-THERMAL AND MOISTURE PROTECTION    
07 08 00A
  CVF INDEX    
07 08 00A
  MODIFIED BITUMINOUS MEMBRANE ROOFING — CVF   9/19/08
07 08 00A
  RUBBERIZED ASPHALT PROTECTED MEMBRANE ROOFING — CVF   9/19/08
 
       
 
  DIVISION 08 — OPENINGS    
08 08 00A
  CVF INDEX   9/19/08
08 08 00A
  ARP DOORS — CVF   9/19/08
08 08 00A
  ARP WINDOWS — CVF   9/19/08
08 08 00A
  GLAZED CURTAIN WALL — CVF   9/19/08
08 08 00A
  SKYLIGHT — CVF   9/19/08
08 08 00A
  STRUCTURAL GLASS CURTAIN WALL-CVF   9/19/08
 
       
 
  DIVISION 09 — FINISHES    
09 08 00A
  CVF INDEX   9/19/08
09 08 00A
  RESINOUS FLOORING RES5 — CVF   9/19/08
09 08 00A
  RESINOUS FLOORING RES6 — CVF   9/19/08
09 08 00A
  SPECIAL COATINGS — CVF   9/19/08
 
       
 
  DIVISION 11 — EQUIPMENT    
11 08 00A
  CVF INDEX   10/31/08
11 08 00A
  BEDDING DISPENSER — CVF   9/19/08
11 08 00A
  BIOLOGICAL SAFETY CABINET — CVF   9/19/08
11 08 00A
  CLASS II BSC Z3420-CVF   9/19/08
11 08 00A
  CLASS III BSC Z3432 IN 2SB112 AND 2SD112-CVF   9/19/08
11 08 00A
  CLASS III BSC Z3432 IN 2SJ218-CVF   9/19/08
11 08 00A
  CLASS III BSC Z3432 IN 4SJ220 AND 4SJ246-CVF   9/19/08
11 08 00A
  CLASS III BSC Z3434-CVF   9/19/08
11 08 00A
  DECON MISTING TUNNEL-CVF   9/19/08
11 08 00A
  DEPYROGENATION OVEN-CVF   9/19/08
11 08 00A
  DOWNDRAFT Z4504   9/19/08
11 08 00A
  ETO STERILIZER-CVF   9/19/08
11 08 00A
  FUME HOOD-CVF   9/19/08
11 08 00A
  GLASSWARE WASHER-CVF   9/19/08
11 08 00A
  RACK WASHER-CVF   9/19/08
11 08 00A
  STERILIZER Z3315   9/19/08
11 08 00A
  STERILIZER Z3320   9/19/08
11 08 00A
  STERILIZER Z3321   9/19/08
11 08 00A
  STERILIZER Z3335   9/19/08
11 08 00A
  STERILIZER Z3345   9/19/08
11 08 00A
  STERILIZER Z3350 BSL-2-CVF   9/19/08
11 08 00A
  STERILIZER Z3350 BSL-3E & 4-CVF   9/19/08
11 08 00A
  TISSUE DIGESTER-CVF   9/19/08
11 08 00A
  TUNNEL WASHER-CVF   9/19/08
11 08 00A
  VACUUM BEDDING AND DUST COLLECTION EQUIPMENT-CVF   9/19/08
 
       
 
  DIVISION 12 — FURNISHINGS    
12 08 00A
  CVF INDEX   9/19/08
12 08 00A
  STAINLESS STEEL LAB CASEWORK   9/19/08
 
       
 
  DIVISION 13 — SPECIAL CONDITIONS    
13 06 00A
  CVF INDEX   9/19/08
13 06 00A
  CONTROLLER ENVIRONMENTAL ROOM-CVF   9/19/08
13 06 00A
  RADIATION SHIELDING-CVF   9/19/08
13 06 00A
  RF SHIELDING-CVF   9/19/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   47 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
 
       
 
  DIVISION 21 — FIRE SUPPRESSION    
21 08 00A
  CVF INDEX   9/19/08
21 08 00A
  FIRE PUMP-CVF   9/19/08
21 08 00A
  STANDPIPE AND SPRINKLER PIPING-CVF   9/19/08
 
       
 
  DIVISION 22 — PLUMBING    
22 08 00A
  CVF INDEX   1/23/09
22 08 00A
  AIR COMPRESSOR-CVF   10/31/08
22 08 00A
  ANIMAL WATERING SYSTEM-CVF   10/31/08
22 08 00A
  BREATHING AIR SYSTEM-CVF   10/31/08
22 08 00A
  BRINE MAKING SYSTEM-CVF   9/19/08
22 08 00A
  CHEMICAL SHOWER-CVF   10/31/08
22 08 00A
  CIRCULATION PUMPS HOT WATER RETURN-CVF   9/19/08
22 08 00A
  CRYOGENIC BULK TANK-CVF   10/31/08
22 08 00A
  DETERGENT TRANSFER SYSTEM-CVF   9/19/08
22 08 00A
  DRAINAGE PIPING-CVF   10/31/08
22 08 00A
  ELEVATOR SUMP PUMP-CVF   9/19/08
22 08 00A
  LAB GAS DISTRIBUTION PIPING-CVF   10/31/08
22 08 00A
  LN2 DISTRIBUTION PIPING-CVF   9/19/08
22 08 00A
  PLUMBING FIXTURE-CVF   10/31/08
22 08 00A
  PRESSURE BOOSTER PUMPS AND COLDWATER-CVF   10/31/08
22 08 00A
  RO WATER PIPING SYSTEM-CVF   10/31/08
22 08 00A
  RO WATER SKID-CVF   9/19/08
22 08 00A
  SOLAR THERMAL HEATING EQUIPMENT-CVF   9/19/08
22 08 00A
  VACUUM PUMP-CVF   10/31/08
22 08 00A
  WASTEWATER LIFT STATION-CVF   9/19/08
22 08 00A
  WATER DISTRIBUTION PIPING-CVF   9/19/08
22 08 00A
  WATER HEATER-CVF   9/19/08
22 08 00A
  WATER SOFTENER-CVF   9/19/08
 
       
 
  DIVISION 23 — HEATING, VENTILATING, AND AIR CONDITIONING    
23 08 00A
  CVF INDEX-CVF   10/31/08
23 08 00A
  AIR CURTAIN-CVF   9/19/08
23 08 00A
  AIR HANDLING UNIT-CVF   10/31/08
23 08 00A
  BSL-4-HEPA-CVF   10/31/08
23 08 00A
  CLEAN STEAM GENERATOR-CVF   9/19/08
23 08 00A
  CONDENSATE RETURN UNIT-CVF   9/19/08
23 08 00A
  COOLING TOWER-CVF   9/19/08
23 08 00A
  CW MAKEUP-CVF   9/19/08
23 08 00A
  DUCTWORK-CVF   9/19/08
23 08 00A
  EXPANSION TANK-CVF   9/19/08
23 08 00A
  FAN COIL UNIT-CVF   9/19/08
23 08 00A
  FAN-CVF   9/19/08
23 08 00A
  FILTERS-CVF   9/19/08
23 08 00A
  GLYCOL FILL-CVF   9/19/08
23 08 00A
  HEAT EXCHANGER-CVF   9/19/08
23 08 00A
  HEAT RECOVERY UNIT-CVF   9/19/08
23 08 00A
  HUMIDIFIER-CVF   9/19/08
23 08 00A
  PIPING-CVF   9/19/08
23 08 00A
  REHEAT COIL-CVF   9/19/08
23 08 00A
  STEAM FLASH TANK-CVF   9/19/08
23 08 00A
  STEAM POWERED PUMP-CVF   9/19/08
23 08 00A
  STEAM PRV-CVF   9/19/08
23 08 00A
  STEAM TRAP-CVF   9/19/08
23 08 00A
  TERMINAL UNIT-CVF   9/19/08
 
       
 
  DIVISION 25 — INTEGRATED AUTOMATION    
25 08 00A
  CVF INDEX   9/19/08
25 08 00A
  COMMUNICATION GATEWAYS-CVF   9/19/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   48 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
25 08 00A
  COMPRESSED AIR PRV STATION-CVF   9/19/08
25 08 00A
  COMPUTER EQUIPMENT-CVF   9/19/08
25 08 00A
  CONTROL ENCLOSURES-CVF   9/19/08
25 08 00A
  EMS GLP PANELS-CVF   9/19/08
25 08 00A
  FIREMANS OVERRIDE PANEL-CVF   9/19/08
25 08 00A
  INSTRUMENTATION-CVF   9/19/08
25 08 00A
  IT JACKS FOR SPACE MONITORING-CVF   9/19/08
25 08 00A
  LAPTOP-CVF   9/19/08
25 08 00A
  LIGHTING CONTROL PANEL-CVF   9/19/08
25 08 00A
  PRINTERS-CVF   9/19/08
25 08 00A
  ROOM PRESSURE MONITORING-CVF   9/19/08
 
       
 
  DIVISION 26 — ELECTRICAL    
26 08 00A
  CVF INDEX   11/26/08
26 08 00A
  15kV DUPLEX SWITCHES-CVF   9/19/08
26 08 00A
  15kV FEEDER-CVF   9/19/08
26 08 00A
  15kV SWITCHES-CVF   9/19/08
26 08 00A
  AUTO TRANSFER SWITCHES-CVF   9/19/08
26 08 00A
  BUSWAY-CVF   9/19/08
26 08 00A
  CAST COIL TRANSFORMER-CVF   9/19/08
26 08 00A
  CATHODIC PROTECTION-CVF   9/19/08
26 08 00A
  DISCONNECT-CVF   9/19/08
26 08 00A
  DISTRIBUTION TRANSFORMERS-CVF   9/19/08
26 08 00A
  GENERATOR-CVF   9/19/08
26 08 00A
  GROUNDING AND LIGHTING PROTECTION-CVF   9/19/08
26 08 00A
  LOW VOLTAGE DRAWOUT SWITCHGEAR-CVF   9/19/08
26 08 00A
  MANUAL MOTOR STARTER-CVF   9/19/08
26 08 00A
  MASTER CONTROL UNIT-CVF   10/31/08
26 08 00A
  MCC-MOTOR CONTROL UNIT-CVF   10/31/08
26 08 00A
  METER-POWER MONITORING-CVF   9/19/08
26 08 00A
  MOTOR STARTER-CVF   9/19/08
26 08 00A
  PANELBOARDS-CVF   9/19/08
26 08 00A
  POWER DISTRIBUTION UNIT (PDU)-CVF   11/26/08
26 08 00A
  POWER FACTOR CORRECTION CAPACITORS-CVF   11/26/08
26 08 00A
  ROOM LEVEL-CVF   11/26/08
26 08 00A
  SWITCHBOARDS-CVF   9/19/08
26 08 00A
  UPS UNINTERRUPTABLE POWER SOURCE-CVF   1/23/09
26 08 00A
  VFD-VARIABLE FREQUENCY DRIVES-CVF    
 
       
 
  DIVISION 33 — UTILITIES    
33 08 00A
  CVF INDEX   10/31/08
33 08 00A
  SITE CHILLED WATER PIPING-CVF   10/31/08
33 08 00A
  SITE DOMESTIC WATER PIPING-CVF   10/31/08
33 08 00A
  SITE FIRE WATER PIPING-CVF   10/31/08
33 08 00A
  SITE LAB WASTE PIPING-CVF   10/31/08
33 08 00A
  SITE PUMPED CONDENSATE PIPING-CVF   10/31/08
33 08 00A
  SITE SANITARY PIPING-CVF   10/31/08
33 08 00A
  SITE STEAM PIPING-CVF   10/31/08
33 08 00A
  SITE STORM DRAIN PIPING-CVF   10/31/08
33 08 00A
  TUNNEL BIO-WASTE PIPING-CVF   10/31/08
 
       
 
  APPENDIX B    
 
       
 
  DIVISION 08 — OPENINGS    
08 08 00B
  ST INDEX   9/19/08
08 08 00B
  APR BSL-3E DECON ROOM DOOR-ST   9/19/08
08 08 00B
  APR BSL-3E IMAGING ROOM DOOR -ST   9/19/08
08 08 00B
  APR BSL-4 AIRLOCK WITH CHEMICAL SHOWER DOOR-ST   9/19/08
08 08 00B
  APR BSL-4 AIRLOCK WITHOUT CHEMICAL SHOWER DOOR ST   9/19/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   49 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
08 08 00B
  APR BSL-4 PASSAGE DOOR-ST   9/19/08
08 08 00B
  APR CHEMICAL SHOWER DOOR-ST   9/19/08
 
       
 
  DIVISION 11 — EQUIPMENT    
11 08 00B
  ST INDEX   9/19/08
11 08 00B
  STERILIZER ST   9/19/08
11 08 00B
  TISSUE DIGESTER ST   9/19/08
 
       
 
  DIVISION 21 — FIRE SUPPRESSION    
21 08 00B
  ST INDEX   9/19/08
21 08 00B
  FIRE PROTECTION SYSTEM ST   9/19/08
 
       
 
  DIVISION 22 — PLUMBING    
22 08 00B
  ST INDEX   1/23/09
22 08 00B
  BREATHING AIR SYSTEM-ST   10/31/08
22 08 00B
  BRINE SYSTEM -ST   10/31/08
22 08 00B
  COMPRESSED AIR SYSTEM-ST   1/23/09
22 08 00B
  CHEMICAL SHOWER SKID-ST   1/23/09
22 08 00B
  CHEMICAL SHOWER TRAINING ROOM-ST   10/31/08
22 08 00B
  DETERGENT SYSTER-ST   10/31/08
22 08 00B
  DOMESTIC HOT WATER SYSTEM-ST   10/31/08
22 08 00B
  LAB COLD WATER SYSTEM-ST   10/31/08
22 08 00B
  LAB GAS SYSTEM-ST   9/19/08
22 08 00B
  LAB HOT WATER SYSTEM-ST   10/31/08
22 08 00B
  RO WATER SYSTEM-ST   1/23/09
22 08 00B
  SOLAR THERMAL HEATING SYSTEM-ST   1/23/09
22 08 00B
  TEMPERED WATER SYSTEM-ST   10/31/08
22 08 00B
  VACUUM SYSTEM-ST   1/23/09
 
       
 
  DIVISION 23 — HEATING, VENTILATING, AND AIR CONDITIONING    
23 08 008B
  ST INDEX   1/23/09
23 08 008B
  AHU (A)BSL-3E-ST   9/19/08
23 08 008B
  AHU ABSL-2 ANIMAL & LAB-ST   9/19/08
23 08 008B
  AHU ADMIN/CLINIC-ST   9/19/08
23 08 008B
  AHU ADMIN/CLINIC (SHELL)-ST   9/19/08
23 08 008B
  AHU ADMIN/CLINIC (SC)-ST   9/19/08
23 08 008B
  AHU ADMIN WORK ROOM-ST   9/19/08
23 08 008B
  AHU ATRIUM ADMIN-ST   9/19/08
23 08 008B
  AHU BARRIER-ST   9/19/08
23 08 008B
  AHU BSL-2 HEPA-ST   9/19/08
23 08 008B
  AHU BSL-2 LAB FUME HOOD-ST   9/19/08
23 08 008B
  AHU BSL-2 LAB/OFFICE-ST   9/19/08
23 08 008B
  AHU BSL-2 LAB-ST   9/19/08
23 08 008B
  AHU BSL-4-ST   10/31/08
23 08 008B
  AHU LOGISTIC/OFFICES-ST   9/19/08
23 08 008B
  AHU NONCONTAINMENT CORRIDOR-ST   9/19/08
23 08 008B
  BSL-4 AEROBIOLOGY-ST   1/23/08
23 08 008B
  CHILLED WATER-ST   9/19/08
23 08 008B
  COOLING WATER-ST   9/19/08
23 08 008B
  EF ABSL-2-ST   9/19/08
23 08 008B
  EF ABSL-2 CAGEWASH-ST   9/19/08
23 08 008B
  EF ABSL-2 LAB-ST   9/19/08
23 08 008B
  EF ABSL-3E AEROBIOLOGY-ST   9/19/08
23 08 008B
  HRU-EF (A)BSL-3E-ST   1/23/09
23 08 008B
  HRU-EF ABSL-3E AEROBIOLOGY-ST   9/19/08
23 08 008B
  HRU-EF ABSL-3E HS-ST   9/19/08
23 08 008B
  HRU-EF NONCONTAINMENT CORR-ST   9/19/08
23 08 008B
  PREHEAT GLYCOL-ST   9/19/08
23 08 008B
  PREHEAT HEAT RECOVERY GLYCOL-ST   9/19/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   50 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
23 08 008B
  REHEAT — ST   9/19/08
23 08 008B
  STEAM SYSTEM-ST   9/19/08
23 08 008B
  TERMINAL UNITS-ST   9/19/08
23 08 008B
  TRIM HUMIDIFIERS-ST   9/19/08
 
       
 
  DIVISION 25 — INTEGRATED AUTOMATION    
25 08 00B
  ST INDEX   10/31/08
25 08 00B
  ALARM (A)BSL-3E-ST   9/19/08
25 08 00B
  ALARM ABSL-2-ST   9/19/08
25 08 00B
  ALARM BSL-2-ST   9/19/08
25 08 00B
  ALARM BSL-4-ST   10/31/08
25 08 00B
  ALARM BSL-4 AEROBIOLOGY-ST   10/31/08
25 08 00B
  ALARM EMS-ST   9/19/08
25 08 00B
  ALARM FOP-ST   9/19/08
25 08 00B
  ALARM LAB/OFFICE-ST   9/19/08
25 08 00B
  GRAPHICS BMS-ST   10/31/08
25 08 00B
  GRAPHICS EMS-ST   9/19/08
25 08 00B
  POINT 3RD PARTY MONITORING-ST   9/19/08
25 08 00B
  POINT ADMINISTRATION-ST   9/19/08
25 08 00B
  POINT AHU-A()BSL-2-ST   9/19/08
25 08 00B
  POINT AHU-BSL-2-ST   9/19/08
25 08 00B
  POINT AHU-BSL-4-ST   10/31/08
25 08 00B
  POINT AHU-BSL-4 AEROBIOLOGY-ST   10/31/08
25 08 00B
  POINT AHU-HRU-(A) BSL-3E-ST   10/31/08
25 08 00B
  POINT EMS-ST   9/19/08
25 08 00B
  POINT FIRE ALARM SYSTEM-ST   9/19/08
25 08 00B
  POINT LAB/OFFICE BSL-2-ST   9/19/08
25 08 00B
  POINT MECHANICAL SYSTEM-ST   9/19/08
25 08 00B
  POINT ROOMS ABSL-2-ST   9/19/08
25 08 00B
  POINT ROOMS BSL2-ST   9/19/08
25 08 00B
  POINT ROOMS BSL-4-ST   10/31/08
25 08 00B
  POINT ROOMS BSL-4 AEROBIOLOGY-ST   10/31/08
25 08 00B
  POINT ROOMS LAB/OFFICE-ST   10/31/08
25 08 00B
  POINT SECURITY SYSTEM-ST   9/19/08
25 08 00B
  SERVER BACKUP FUNCTIONS-ST   9/19/08
25 08 00B
  SERVER DDC PANEL COMMUNICATION-ST   9/19/08
25 08 00B
  SERVER OC SECURITY-ST   9/19/08
25 08 00B
  USER SECURITY LEVEL-ST   9/19/08
 
       
 
  DIVISION 26 — ELECTRICAL    
26 08 00B
  ST INDEX   11/26/08
26 08 00B
  EMERGENCY POWER SYSTEM-ST   9/19/08
26 08 00B
  POWER DISTRIBUTION UNIT (PDU)-ST   11/26/08
26 08 00B
  POWER FACTOR CORRECTION CAPACITORS-ST   11/26/08
26 08 00B
  POWER MONITORING-ST   9/19/08
26 08 00B
  SUB AUTO TRANSFER-ST   1/23/09
26 08 00B
  UPS-ST   9/19/08
 
       
 
  DIVISION 28 — SAFETY AND SECURITY    
28 08 00B
  ST INDEX   9/19/08
28 08 00B
  (FA & MNS) FIRE ALARM & MASS NOTIFICATION SYSTEM -ST   1/23/09
 
       
 
  APPENDIX C    
 
  DIVISION 22 PLUMBING    
22 08 00C
  1ST INDEX   11/26/08
22 08 00C
  DETERGENT TRANSFER SYSTEM 1ST   9/19/08
 
       
 
  DIVISION 23 — HEATING, VENTILATING, AND AIR CONDITIONING    
23 08 00C
  1ST INDEX   10/31/08

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   51 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CONTRACT DOCUMENTS
USAMRIID, FT DETRICK MD

              DESCRIPTION     TITLE   DRAWING INDEX   DATE
23 08 00C
  ABSL-2 AIR-1ST   9/19/08
23 08 00C
  ADMIN CLINIC AIR-1ST   9/19/08
23 08 00C
  ADMIN WORK ROOM-1ST   9/19/08
23 08 00C
  ATRIUM AIR-1ST   1/23/09
23 08 00C
  ATRIUM SMOKE CONTROL-1ST   9/19/08
23 08 00C
  BARRIER HOLDING AREA-1ST   9/19/08
23 08 00C
  BSL-2 LAB-1ST   9/19/08
23 08 00C
  BSL-3E LAB-1ST   9/19/08
23 08 00C
  BSL-4 AEROBIOLOGY-1ST   10/31/08
23 08 00C
  BSL-4 AREA-1ST   10/31/08
23 08 00C
  EMERGENCY SHUTDOWN-1ST   9/19/08
23 08 00C
  LAB OFFICE AIR-1ST   9/19/08
23 08 00C
  LOGISTICS OFFICE AIR-1ST   9/19/08
23 08 00C
  NON-CONTAINMENT CORRIDOR-1ST   9/19/08
23 08 00C
  ROOM LEVEL-1ST   10/31/08
 
       
 
  DIVISION 25 — INTEGRATED AUTOMATION    
25 08 00C
  1ST INDEX   9/19/08
25 08 00C
  AIR COMPRESSOR -1ST   10/31/08
25 08 00C
  EMS ENVIRONMENTAL MONITORING SYSTEM INTEGRATION-1ST   9/19/08
25 08 00C
  ENERGY MONITORING-1ST   9/19/08
25 08 00C
  LIGHTING INTEGRATION-1ST   9/19/08
25 08 00C
  SPEED OF RESPONSE-1ST   10/31/08
25 08 00C
  STEAM PRV-1ST   9/19/08
25 08 00C
  TIME SYNC-1ST   9/19/08
25 08 00C
  VFD VARIABLE FREQUENCY DRIVES-1ST   9/19/08
 
       
 
  DIVISION 26 — ELECTRICAL    
26 08 00C
  1ST INDEX   1/23/09
26 08 00C
  EMERGENCY POWER SYSTEM-1ST   1/23/09
26 08 00C
  POWER MONITORING SYSTEM-1ST   1/23/09
 
       
 
  AMENDMENTS    
 
       
 
  AMENDMENT 0001   9/8/08
 
  AMENDMENT 0002   9/18/08
 
  AMENDMENT 0003   10/22/08
 
  AMENDMENT 0004   10/31/08
 
  AMENDMENT 0005   11/18/08
 
  AMENDMENT 0006   11/25/08
 
  AMENDMENT 0007   11/26/08
 
  AMENDMENT 0008   12/5/08
 
  AMENDMENT 0009   12/9/08
 
  AMENDMENT 0010   12/15/08
 
  AMENDMENT 0011   12/16/08
 
  AMENDMENT 0012   1/23/09

 

*   Document re-issued in Amendment with date that does not match issue date.

  Exhibit A-1, Contract Documents, USAMRIID, Ft Detrick MD   52 of 52

 



--------------------------------------------------------------------------------



 



EXHIBIT B
SUBCONTRACT PERFORMANCE BOND
Bond No.                     
Premium                     
KNOW ALL MEN BY THESE PRESENTS, That we
                                                             as Principal and
                                             as Surety, are held and firmly
bound unto MANHATTAN TORCON A JOINT VENTURE as Obligee, in the penal sum of
                           DOLLARS ($                    ), lawful money of the
United States, for the payment of which sum well and truly, to be made, we bind
ourselves, our heirs, executors, administrators, successors and assigns, jointly
and severally, firmly by these presents.
THE CONDITION OF THE OBLIGATION IS SUCH, That Whereas, the Principal entered
into a certain agreement which is hereto attached and made a part hereof, with
the Obligee dated                     , 20___ for                      being
part of the work covered by a contract dated on or about April 26, 2007 between
United States Army Corp. of Engineers, Baltimore, Maryland hereinafter called
Owner, and the said Obligee for USAMRIID Replacement, Ft Detrick, Maryland which
contract and the specifications and general conditions thereof are hereby
incorporated herein and shall be deemed a part hereof as fully as if set out
herein.
NOW, THEREFORE, if the said Principal shall fully indemnify and save harmless
the Obligee from all loss, liability, costs, damages, penalty, attorney’s fees
or expense which Obligee may incur by reason of failure to well and truly keep
and perform each, every and all of the terms and conditions of said agreement on
the part of the said Principal to be kept and performed, including but not
limited, to completion within the time specified of all work covered by said
agreement, performance of all obligations, and guarantees of the Obligee
relating to such work under the contract with the Owner; then this obligation
shall be of no effect but otherwise it shall remain in full force and effect.
It is a condition hereof that any change, alteration, modification or amendment
of any nature whatsoever that may be made in the terms of said agreement, any
change in the character of scope of the work to be performed, or the method of
performance, under said agreement of modification of said agreement or in the
time for completion thereof, any change in the manner, time or amount of payment
as provided therein, any change of any nature whatsoever that may be made in the
terms of the contract between the said Obligee and the Owner or any change that
may be made in the performance of the work under said agreement by the
Principal, assented to by the Obligee, whether made under express agreement or
not, may be made without notice to the surety and without affecting the
obligations of the Surety on this bond and without requiring the consent of the
Surety, and no such change or changes shall release the Surety from any of its
obligations hereunder, the Surety hereby consenting to and waiving notice of any
such change, alteration, modification or amendment.
It is a further condition hereof that no one other than the named Obligee and
the successors, administrators, or assigns of the Obligee shall have any right
to action under this bond.
IN WITNESS WHEREOF, the said Principal and Surety have hereunto set their hands
and seals, this                      day of                     , 20___.

             
ATTEST:
 
                          (Principal)   (Seal)                       By
 
       
(Name and Title)
   
 
                          (Signature)    
 
           
WITNESS:
 
                          (Principal)   (Seal)                       By
 
       
(Name and Title)
   
 
                          (Signature)    
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT B
SUBCONTRACT PAYMENT BOND
Bond No.                     
Premium                     
KNOW ALL MEN BY THESE PRESENTS, That we
                                                         as Principal and
                                                  as Surety, are held and firmly
bound unto MANHATTAN TORCON A JOINT VENTURE as Obligee, in the penal sum of
                                         DOLLARS ($                    ), lawful
money of the United States, for the payment of which sum well and truly, to be
made, we bind ourselves, our heirs, executors, administrators, successors and
assigns, jointly and severally, firmly by these presents.
THE CONDITION OF THE OBLIGATION IS SUCH, That Whereas, the Principal entered
into a certain agreement which is hereto attached and made a part hereof with
the Obligee dated                     , 20___, for
                                         being part of the work covered by a
contract on or about April 26, 2007 between United States Army Corp. of
Engineers, Baltimore, Maryland hereinafter called Owner, and the said Obligee
for USAMRIID Replacement, Ft Detrick, Maryland which contract and the
specifications and general conditions thereof are hereby incorporated herein and
shall be deemed as part hereof as fully as if set out herein.
NOW, THEREFORE, if the said Principal shall pay promptly and in full the claims
of all persons, firms or corporations, performing labor or furnishing equipment,
materials, or supplies incurred in connection with the contract to be performed
under said agreement, and shall indemnify and save harmless the Obligee from all
loss, liability, costs, damages, penalty, attorney’s fees or expenses for all
taxes, insurance premiums, any and all applicable contributions, allowances or
other payments or deductions, however termed, required by statue or union labor
agreement, including voluntary payment thereof by the Obligee necessary to
insure orderly prosecution of work or other items or services used in, upon or
for or incurred in connection with the contract to be performed under said
agreement, then this obligation shall be of no effect, but otherwise it shall
remain in full force and effect.
It is a condition hereof that any change, alteration, modification or amendment
of any nature whatsoever that may be made in the terms of said agreement, any
change in the character or scope of the work to be performed, or the method of
performance, under said agreement or modification of said agreement or in the
time for completion thereof, any change in the manner, time or amount of payment
as provided therein, any change of any nature whatsoever that may be made in the
terms of the contract between the said Obligee and the Owner or any change that
may be made in the performance of the work under said agreement by the
Principal, assented to by the Obligee, whether made under express agreement or
not, may be made without notice to the Surety and without affecting the
obligations of the surety on this bond arid without requiring the consent of the
Surety, and no such change or changes shall release the Surety from any of its
obligations hereunder, the Surety hereby consenting to and waiving notice of any
such change, alteration, modification or amendment.
Subject to the priority of the named Obligee with respect to recovery up to the
penal sum of this bond, persons who have supplied or furnished labor, material,
machinery, equipment or supplies to the Principal for use in the prosecution of
the work provided for in said contract shall have a direct right of action
against said Principal and Surety under this bond.
IN WITNESS WHEREOF, the said Principal and Surety have hereunto set their hands
and seals, this                      day of                     , 20___.

             
ATTEST:
 
                          (Principal)   (Seal)                       By
 
       
(Name and Title)
   
 
                          (Signature)    
 
           
WITNESS:
 
                          (Principal)   (Seal)                       By
 
       
(Name and Title)
   
 
                          (Signature)    
 
           

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [h68872h6887202.gif]
Issue Date (MM/DD/YY) EXHIBIT C
CERTIFICATE OF LIABILITY INSURANCE
—
PRODUCER            THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY
AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS PHONE
NUMBER            CERTIFICATE DOES NOT AMEND, EXTEND OR ALTER THE COVERAGE
AFFORDED BY THE POLICIES BELOW. — INSURERS AFFORDING COVERAGE — INSURER
LETTER            A - INSURED            INSURER PHONE
NUMBER            LETTER            B - INSURER LETTER            C - INSURER
LETTER            D - INSURER LETTER            E - COVERAGES
— THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN
ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED,
NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER
DOCUMENT WITH RESPECT TO WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN,
THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL TERMS,
EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED
BY PAID CLAIMS. - INSUR            POLICY EFFECTIVE DATE            POLICY
EXPIRATION LTR            TYPE OF INSURANCE            POLICY NUMBER (MM/DD/YY)
DATE (MM/DD/YY) LIMITS — — — — — -
GENERAL LIABILITY            Each Occurrence $1,000,000
X            Commercial General Liability            Fire Damage (Any one fire)
$ 50,000
- — Claims Made            X            Occur (OFF SITE OPERATIONS) Med Exp (Any
one person) $ 5,000
— X            Addl Insured Endt (CG2010 11 85 or Equiv.) Personal & Adv Injury
$1,000,000
- X            Waiver of Subrogation Endorsement            General Aggregate
$2,000,000
- —
Policy            Project            X            LOC            Products-Comp/OP
ACG $2,000,000
— — — — AUTOMOBILE LIABILITY            Combined Single Unit X            Any
Auto (Ea Accident) $1,000,000
- — All Owned Autos            Bodily Injury Scheduled Autos (Per person) $
X            Hired Autos (ON SITE AND OFF-SITE OPERATIONS) Bodily Injury -
X            Non-Owned Autos (Per Accident) $ — — Garage
Liability            Property Damage X            Additional Insured Endorsement
(Per Accident) $ — — X            Waiver of Subrogation Endorsement — GARAGE
LIABILITY            Auto Only — Ea Accident $ Any Auto            Other Than
Auto: EA ACC $ — Only: AGG $ EXCESS LIABILITY            Each Occurrence
$3,000,000
X            Occur            Claims Made (OFF-SITE OPERATIONS) Aggregate
$3,000,000
- Deductible $ Retention $ WORKER’S COMPENSATION AND            X            WC
Statutory Limits            H-ER $ — — — EMPLOYER’S LIABILITY (OFF-SITE
OPERATIONS) E.I. Each Accident $ 500,000
X            Waiver of Subrogation Endorsement            E.I. Disease-Policy
Limit $ 500,000
- — E.I. Disease-Each Employee $ 500,000
— OTHER (if Applicable by Contract) $ Professional Liability $2,000,000
$ Description of Operations/Location/Vehicles/Special Items
Job 3239 — USAMRIID Replacement Project; Owner: Department of the Army,
Baltimore District, Corps of Engineers Additional Insured in favor of Manhattan
Torcon A Joint Venture & Owner on GL, Auto & Umbrella Policies. Additional
Insured Endorsements for Ongoing and Completed Operations are attached. Waiver
of Subrogation in favor of Manhattan Torcon A Joint Venture & Owner on GL and WC
Policies. Umbrella Policy Follows Form. CERTIFICATE HOLDER
CANCELLATION — Manhattan Torcon A Joint Venture SHOULD ANY OF THE ABOVE
DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION DATE THEREOF, THE ISSUING
COMPANY WILL MAIL 30 DAYS 7600 Leesburg Pike, Suite 150 West WRITTEN NOTICE TO
THE CERTIFICATE HOLDER NAMED TO THE LEFT. Falls Church, VA 22043
Authorized Representative





--------------------------------------------------------------------------------



 



CCIP Information
EXHIBIT C
INSURANCE REQUIREMENTS

1.0   Definitions (for purposes of this Exhibit C only)

         
 
  Certificate of Insurance:   Evidence of the insurance coverage afforded under
the CCIP.
 
       
 
  Contract:   The written agreement between Manhattan Torcon A Joint Venture and
Subcontractor describing the Work, Contract Terms and Conditions, or a portion
thereof. Also includes a written agreement between a subcontractor and any lower
tier subcontractor.
 
       
 
  General Contractor:   Manhattan Torcon A Joint Venture
 
       
 
  Contractor Controlled
Insurance Program
(CCIP):   A coordinated insurance program providing certain coverages, as
defined herein, for the General Contractor and Enrolled Subcontractors, along
with their Eligible Employees, performing Work at the Project Site.
 
       
 
  Eligible Employees:   Employees of enrolled Subcontractors who are not
excluded from the CCIP under the “Excluded Parties” definition.
 
       
 
  Enrolled Parties:   Those Subcontractors that have submitted all necessary
enrollment information and been accepted into the CCIP as evidenced by the
issuance of a Certificate of Insurance.
 
       
 
  Excluded Parties:   No insurance coverage provided by General Contractor under
the CCIP shall extend to the activities or products of the following:

(1)   Any person or organization that fabricates or manufactures products,
materials or supplies away from the project site(s);   (2)   Hazardous materials
remediation, removal, or transportation companies and their consultants;   (3)  
Any architect, engineer or surveyor and their consultants except when approved
by General Contractor;

-2-



--------------------------------------------------------------------------------



 



(4)   Truckers, material dealers, vendors, suppliers, and Contractor/operators
(independent contractors) whose operations or employees are engaged solely in
the loading, hauling, unloading, or some combination of the same, of material,
supplies or equipment to or from the Project Site, or their employees;   (5)  
Any employee of an enrolled Subcontractor, who does not work or generate payroll
at the Project Site;   (6)   Any employees of an enrolled Subcontractor who
occasionally visits the Project Site to make deliveries, pick-up supplies or
personnel, to perform supervisory or progress inspections, or for any other
reason;   (7)   Any Day Labor Employees (labor service employees whose coverage
is provided by their employer); or   (8)   Any other person or entity
specifically excluded by General Contractor, in its sole discretion, from
participation as Enrolled Parties.

         
 
      The CCIP, CCIP Policies and CCIP Coverages shall not apply to Excluded
Parties, even if erroneously enrolled in the CCIP. Excluded Parties and parties
no longer enrolled or covered by the CCIP or erroneously enrolled in the CCIP
shall obtain and maintain, and require by contract that each of their lower-tier
Subcontractors obtain and maintain, the insurance coverages as required by
Paragraph 11.1.4, below, and as required by the CCIP Manual.
 
       
 
  Insured:   The General Contractor, and Enrolled Subcontractors and their
Eligible Employees and any other party named in the insurance policies.
 
       
 
  Insurers:   Those Insurance Companies providing the required coverages that
are included in the CCIP. The Insurers will be identified in the Project
Insurance Manual.
 
       
 
  Deductive Option Bid:   Obligation of any enrolled party to delete insurance
costs for coverages provided by the CCIP from its bid and all change orders.
Such costs will then be shown as

-3-



--------------------------------------------------------------------------------



 



         
 
      a separate Deductive Option. All deductions are subject to verification by
CCIP Administrator through the providing of contractors’ rate and declaration
pages from their insurance policies.
 
       
 
  CCIP Administrator:   TBD
 
       
 
  Off-Site Work:   Work performed away from the Project Site.
 
       

  Payroll:   Any requests for payroll information for the CCIP refer to
Unburdened Straight Time Payroll per Workers Compensation Class Code.
 
       
 
  Project:   USAMRIID — Ft. Detrick, MD
 
       
 
  Project Site:   “Project Site” shall mean those areas designated in writing by
the General Contractor in a Contract document for performance of the Work and
such additional areas as may be designated in writing for Contractor’s use in
performance of the Work. Subject to CCIP Insurers written approval, the term
“Project Site” shall also include: (1) field office sites, (2) property used for
bonded storage of material for the Project approved by the General Contractor
(3) staging areas dedicated to the Project, and (4) areas where activities
incidental to the Project are being performed by General Contractor or
Subcontractors covered by the worker’s compensation policy included in the CCIP,
but excluding any permanent locations of General Contractor or such covered
Subcontractors.
 
       
 
  Subcontract:   The written agreement between General Contractor and
Subcontractor, or between Subcontractor and a lower tier Subcontractor,
describing the Work, Subcontract Terms and Conditions, or a portion thereof.
 
       
 
  Subcontractor:   Includes those persons, firms, joint venture entities,
corporations, or other parties that enter into a Subcontract with General
Contractor to perform Work at the Project Site and any of these Subcontractor’s
lower-tier subcontractors.
 
       
 
  Work:   Operations, as fully described in the Contract and Subcontract,
performed at the Project Site.

-4-



--------------------------------------------------------------------------------



 



2.0   General Information

  2.1   General Contractor may arrange for this Project to be insured under a
CCIP. It is General Contractor’s intention to provide Workers’ Compensation,
Employer’s Liability, General Liability, and Excess Liability as outlined herein
and defined by the individual policies for the time period from the start of
Work through completion and final acceptance by General Contractor, except as
otherwise provided herein. The insurance limits of liability, as specified in
Paragraph 3.0: lnsurance Provided by General Contractor under the CCIP, are for
any Contracts that General Contractor elects to include in this CCIP.     2.2  
The CCIP will provide certain insurance coverages for the General Contractor,
and enrolled subcontractors, along with their Eligible Employees performing Work
at the Project Site. Off-site operations shall be covered only if all operations
at such site are identified and solely dedicated to the Project. It shall be the
responsibility of the General Contractor and Subcontractors to notify the CCIP
Administrator, in writing, to request coverage for specified off-site
operations. Coverage is not provided at the site unless confirmed in writing by
the CCIP Administrator.     2.3   All insurance underwriting, payroll, rating or
loss history information requested by General Contractor or the CCIP
Administrator shall be provided by the Subcontractor within five (5) working
days of the request. Subcontractor agrees (and will require each lower-tier
subcontractor to agree) that General Contractor, General Contractor’s insurer or
General Contractor’s representative may audit the Subcontractor’s and the
records of lower-tier subcontractors to confirm the accuracy of all insurance
information provided, including, without limitation, any such information that
may have any effect on insurance resulting from changes in the Work. At all
times during performance of the Contract and Subcontracts, the Subcontractor and
lower-tier subcontractors shall cooperate with General Contractor, CCIP
Administrator and CCIP insurers.     2.4   Participation in the CCIP is
mandatory but not automatic. When the Subcontractors and lower-tier
subcontractors are properly enrolled in the CCIP, the CCIP Administrator will
issue or have issued to the Subcontractor and lower-tier subcontractors, prior
to their commencing Work on the Project Site, a Certificate of Insurance
evidencing the coverages arranged by the General Contractor.     2.5   This is
an Deductive Option Bid. Subcontractor will exclude the cost of CCIP coverages
from their cost of work and ensure that each lower-tier subcontractor exclude
the costs of CCIP coverages from their bids or proposals. However, the cost of
insurance removed from each bid will be listed as a separate Deduct Option to
the bid. The Costs of CCIP Coverages is defined as the amount of Subcontractor’s
and eligible lower-tier subcontractors’ reduction in Insurance costs due to the
CCIP Program. The calculation of these costs will be determined using the CCIP
Administrator’s enrollment Forms 1, 2 and 3 found in the Project

-5-



--------------------------------------------------------------------------------



 



      Insurance Manual. The Costs of CCIP Coverages includes reductions in
insurance premiums, all relevant taxes and assessments, markup on insurance
premiums, and losses retained through large deductibles or self-insurance
retentions, or self-funded other programs. Change orders will also exclude the
Cost of CCIP Coverages.     2.6   General Contractor will pay the insurance
premiums for the CCIP coverages. The General Contractor is responsible for all
adjustments to the premiums and will be the sole beneficiary of all dividends,
retroactive adjustments, return premiums, and any other monies due through
audits or otherwise. The Subcontractor assigns to the General Contractor the
right to receive all such adjustments, and will require that each lower-tier
subcontractor assign to General Contractor all such adjustments.     2.7  
General Contractor reserves the right to exclude any Subcontractor or lower-tier
subcontractor from the CCIP, prior to or after enrollment by the Subcontractor
into the CCIP. If Contractor elects to exclude a Subcontractor from the CCIP, or
elects not to use a CCIP on this project, the Subcontractor will be responsible
for ensuring the insurance coverages outlined in the Subcontract Agreement are
provided to the General Contractor before the Subcontractor can begin or resume
work on the Project.     2.8   As soon as practicable, a CCIP Insurance Manual
will be sent to the enrolled Subcontractors and any lower-tier subcontractors,
and will become a part of the Contract with Subcontractor. The CCIP Insurance
Manual will contain the administrative and claim reporting procedures.
Subcontractor agrees to and will require that its lower-tier subcontractors also
cooperate with the CCIP Administrator in providing all information as required
in the CCIP Insurance Manual.     2.9   Notwithstanding the CCIP, the
Subcontractor shall initiate, maintain and supervise all safety precautions and
programs in connection with the Work. Subcontractor is solely responsible, at no
adjustment to the contract sum payable or contract time, for initiating,
maintaining, and supervising all safety precautions and programs relating to the
conduct of Work, including, without limitation, any safety programs or
procedures that are required by any applicable state or federal laws, rules or
regulations, or by the terms of the CCIP Insurance Manual.     2.10  
Subcontractor will cooperate fully with the CCIP Administrator and all CCIP
Insurers with regard to enrollment, provision of required information and
compliance with reasonable safety suggestions. Subcontractor and their
lower-tier subcontractors shall assist and cooperate in every manner possible in
connection with the adjustment of all claims arising out of their operations
conducted in connection with the Work and shall cooperate with General
Contractor, CCIP lnsurers and CCIP Administrator with the adjustment,
settlement, mediation, arbitration or litigation of all said claims, including,
without limitation, providing light or modified duty for injured workers,

-6-



--------------------------------------------------------------------------------



 



      appearances in mediation, arbitration or court proceedings and/or
participating in settlement meetings, as may be required.

3.0   Insurance Provided by GENERAL CONTRACTOR under the CCIP:

  3.1   Unless otherwise provided herein, prior to commencement of the Work.
General Contractor, at its sole option and expense, shall secure and maintain at
all times during the performance of this Contract the insurance specified in
Subparagraphs 3.2.1, 3.2.2, 3.2.3, and 3.2.4 below, with the General Contractor,
its Subcontractors and such other persons or interests General Contractor may
designate in connection with the performance of the Work as insured parties and
with limits not less than those specified below for each coverage.     3.2  
Unless otherwise provided herein, General Contractor will furnish the following
insurance coverages as set forth in Subparagraphs 3.2.1, 3.2.2, 3.2.3, and 3.2.4
for the benefit of all Enrolled Subcontractors, lower-tier subcontractors and
their Eligible Employees performing Work at the Project Site.

  3.2.1   Workers’ Compensation & Employer’s Liability:

          Coverage:   Statutory limits required by the Workers’ Compensation    
Laws of the State of Maryland:
 
       
Part One:
  Workers’ Compensation:   Statutory Limits
 
       
Part Two:
  Employer’s Liability:    
 
  Bodily Injury by Accident:   $1,000,000 each accident
 
  Bodily Injury by Disease:   $1,000,000 each employee
 
  Bodily Injury by Disease:   $1,000,000 policy limit

      The premium and losses of each participant in the CCIP will be filed with
the appropriate rating bureau by the Insurer. Experience modifiers of the CCIP
participant could be affected, either positively or negatively, by their loss
experience while performing Work under this Contract. Insurance coverage will
cease for any employee when he or she leaves the Project Site either to perform
other Work not covered by this Contract, or for employee personal time.

  3.2.2   General Liability (excluding Automobile Liability and Professional
Liability):         Coverage: Third party personal injury, bodily injury and
property damage liability

          Limits of Liability:   All Insureds’ Combined:
General Aggregate
  $ 4,000,000  
Products/Completed Operations Aggregate
  $ 4,000,000  
Personal/Advertising Injury Aggregate
  $ 2,000,000  
Each Occurrence Limit
  $ 2,000,000  

-7-



--------------------------------------------------------------------------------



 



      Coverage under this policy includes, but is not limited to, the following:

Personal injury liability:
Blanket Contractual Liability covering contractual liability assumed under this
contract;
Employees included as Additional Insureds;
Board Form Property Damage Liability;
Cross Liability and Severability of Interest;
Incidental Medical Malpractice Coverage;
Explosion, Collapse and Underground Hazard; and Completed operations coverage
with provision of an additional ten (10) years extension after substantial
completion or through the applicable statute limitations, which is less;
Warranty and Call Back Work.

      Coverage exclusions include, but are not limited to the following:

Any loss insurable by the Builders’ Risk Insurance policy, including
deductibles;
War and Nuclear Energy Liability;
Pollution and Asbestos Liability;
Aircraft, Helicopter, Watercraft, Automobile and Truck Liability;
Professional (Errors & Omissions) Liability;
Intentional Acts;
Products Recall;
Mold, Silica.

      This is a summary of coverage only. The CCIP Insurance policies will be
made available to all enrolled Subcontractors upon request. Each Subcontractor
should review the CCIP policies with its insurance and/or legal advisors.

Exceptions/Notes:

  (a)   The CCIP coverages are limited solely to Work performed at the Project
Site. As such, products/completed operations coverage provided under the
Commercial General Liability and the Excess Liability do not apply to any
insured party, Subcontractor, vendor, supplier, material dealer, or other
product or material manufactured, assembled, or otherwise worked upon while away
from the Project Site.     (b)   This insurance will include a maximum of ten
(10) years products & completed operations extension, beyond Substantial
Completion of the project with a single, non-reinstated aggregate limit.    
3.2.4   Excess/Umbrella Liability Insurance:         Coverage:     Written on a
strict following form basis over the primary Excess/Umbrella policy.

          Minimum Limits of Liability:   All Insureds’ Combined:
Combined Single Limit
  $ 50,000,000  
General Aggregate
  $ 50,000,000  
Products/Completed Operations Aggregate
  $50,000,000 for 10-years

-8-



--------------------------------------------------------------------------------



 



  3.3   General Contractor assumes no obligations to provide insurance other
than that evidenced by the policies referred to in Paragraph 3.0. General
Contractor, however, reserves the right to furnish insurance coverage of various
types and limits provided that such coverage shall not be less than that
specified above and the costs of such insurance shall be paid by General
Contractor.

4.0   Alternative Insurance

  4.1   In the event General Contractor for any reason is either unable to
furnish or after commencement of Work elects not to furnish or to continue to
furnish the insurance as specified in Subparagraphs 3.2.1, 3.2.2, 3.23 and
following written notice from General Contractor, Subcontractor and lower-tier
subcontractors shall secure and maintain at General Contractor’s cost, not to
exceed the lesser of: (1) Sub-contractor’s actual net cost for the insurance
coverage, or (2) the insurance cost identified in the Subcontractor’s Deductive
Option Bid.     4.2   In the event the Subcontractor has been required to secure
insurance specified in the Contract which was to have been provided by General
Contractor under the CCIP, General Contractor is no longer obligated to furnish
that part of the insurance specified in Subparagraphs 3.2.1, 32.2, 3.23 above.
All insurance secured by the Subcontractor pursuant to General Contractor’s
requirements under the provisions of the Contract shall be through policies
subject to General Contractor’s approval.

5.0   Required Subcontractor Insurance Coverages

  5.1   Insurance provided to the Subcontractors and lower-tier subcontractors
under CCIP does not cover their automobiles, tools and equipment. The CCIP also
does not cover Workers’ Compensation claims or Commercial General Liability
claims arising from “Off-Site Work.” Off-Site Work as used in this document
means Work performed under the Contract that is not performed at the designed
Project Site. The CCIP does not cover Professional Liability claims or Pollution
Liability claims arising from Work or services performed under contract at or
from the designated Project Site. At their own expense, the Subcontractors and
lower-tier subcontractors must carry the following minimum coverages and limits:

  5.1.1   Commercial Automobile Liability Insurance for contract work both
occurring on-site and off-site limits of liability not less than:

$1,000,000 Combined Single Limit

      This insurance must apply to all owned, leased, non-owned or hired
vehicles to be used in the performance of work. Such insurance shall allow
Subcontractor to

-9-



--------------------------------------------------------------------------------



 



      waive subrogation against the General Contractor and/or its
representatives prior to loss or shall include a waiver of the insurer’s right
of subrogation.

  5.1.2   Off-Site Workers’ Compensation Insurance, including Employer’s
Liability with minimum limits of

$500,000 Bodily Injury with Accident — Each Accident
$500,000 Bodily Injury with Disease — Policy Limit
$500,000 Bodily Injury with Disease — Each Employee

      Coverage to protect Subcontractor from and against all claims arising from
performance of Work outside the Project Site under the Contract. Such insurance
(where permissible by law) shall waive subrogation against General Contractor.

  5.1.3   Off-Site Commercial General Liability Insurance for Contract
operations not physically occurring within the Project Site with a limit of
liability not less than:

Primary Insurance
$1,000,000 Each occurrence
$1,000,000 Personal Injury and Advertising Injury
$2,000,000 General Aggregate
$2,000,000 Products/Completed Operations Aggregate

      Such policy shall include coverage for contractual liability assumed under
the Contract, contractors’ protective liability, and explosion, collapse and
underground property damage hazards. The Policy Form should be CG 00 01 12 04 or
equivalent.

  5.1.4   Off-Site Umbrella Liability Insurance for Contract operations not
physically occurring within the Project Site with limits of liability not less
than:

$3,000,000 Each occurrence
$3,000,000 General aggregate

  5.2   The Subcontractor or lower-tier subcontractor shall provide and maintain
the following insurance of the type and in limits as set forth by General
Contractor’s risk management should construction operations warrant such
coverage.

  5.2.1   Aircraft/Aviation Liability:         Should aircraft of any kind be
used by the Subcontractor, or by anyone else on its behalf, the Subcontractor
shall contact General Contractor risk management to ensure the appropriate
aircraft/aviation liability is in place. All limits, coverages, and endorsements
will be set and enforced by General Contractor’s risk management.

-10-



--------------------------------------------------------------------------------



 



  5.2.2   Contractors Pollution Liability Insurance         Should the
Subcontractor or lower-tier subcontractor be involved in remediation or removal
activities or disposal of hazardous substances of any kind, General Contractor’s
risk management must be contacted to obtain instructions as to pollution
liability insurance requirements. The General Contractor’s risk management
department will establish and enforce the appropriate limits, coverages, and
endorsements based on the identified exposure.

      Subcontractors of all tiers will be required to provide additional Insured
status to the General Contractor for policies required in 5.1.1 and 5.1.3;

      The additional Insured status shall provide coverage for the
Premises/Operations and Products/Completed Operations exposures and shall
indicate that such coverage is primary to any insurance carried by the General
Contractor.

6.0   Insurance Requirements for Excluded Parties:

  6.1   Subcontractor and each lower-tier subcontractor shall require all
Excluded Parties, as defined herein, to provide and maintain insurance of the
type and in limits as set forth in the Subcontract Agreement.

7.0   Subcontractor Warranties and Agreements

  7.1   All information submitted to the General Contractor or the CCIP
Administrator shall be accurate and complete to the best of its knowledge.
Subcontractor will notify the General Contractor or Administrator immediately in
writing of any errors discovered during the performance of the work.     7.2  
Neither the General Contractor, their insurance Broker, nor the CCIP
Administrator are agents or guarantors of the insurance companies providing
coverage under the CCIP. Nor are they responsible for claims or other disputes
between any Subcontractor or lower-tier subcontractor, and the CCIP Insurers.
Nor do they guarantee the solvency of any CCIP Insurer, the adequacy of the
limits of liability, or that the CCIP policies provide adequate coverage terms
and conditions.     7.3   General Contractor acknowledges that all references to
CCIP policy terms, conditions, and limits of liability in this document, as well
as the Project Insurance Manual, are for reference only. Subcontractor and its
lower-tier subcontractors are responsible for conducting their own independent
review and analysis of the CCIP coverages in formulating any opinion or belief
as to the applicability to such coverages in the event of any loss or potential
claim.

-11-



--------------------------------------------------------------------------------



 



  7.4   In the event of conflicting language, the provisions of the CCIP
Insurance policies shall govern then the provisions of the Contract documents,
and finally the provisions of the Project Insurance Manual.     7.5   In the
event that an audit of subcontractor’s records, as permitted in the Contract or
other CCIP documents, reveals a discrepancy in the insurance, payroll, safety,
or any other information required to be provided to General Contractor or CCIP
Administrator, or reveals inclusion of costs for CCIP coverages in any payment
for the work, General Contractor will have the right to deduct from payments due
Subcontractor all such insurance costs as well as all audit costs.     7.6   A
claims charge-back will be assessed for the amount of any loss payable under the
CCIP Commercial General Liability Policy. The enrolled Subcontractor or
lower-tier subcontractor primarily responsible for causing any bodily injury or
property damage liability loss shall be responsible for payment of the
charge-back. The charge-back will equal the deductible under the Subcontractor’s
or lower-tier subcontractor’s regular (non-CCIP) commercial general liability
policy up to a maximum charge-back of $25,000. The minimum charge-back shall be
the actual loss of $5,000 which is ever less. The charge-back shall be applied
on the same basis as applied under the Contractor’s or subcontractor’s regular
(non-CCIP) general liability insurance policy. All enrolled Subcontractors are
required to provide the General Contractor a copy of their commercial general
liability insurance deductible endorsement for the purpose of determining the
charge-back. If the loss exceeds $5,000 and information necessary to determine a
Subcontractor’s deductible as stated on its commercial general insurance
endorsement is not available to the General Contractor, the General Contractor
will charge the Subcontractor the actual loss up to a $25,000 maximum per
occurrence until receipt of documentation from the Subcontractor’s commercial
general insurance policy evidencing their actual deductible. If the loss is less
than $5,000, the General Contractor will charge the actual loss. The charge-back
does not apply to workers’ compensation claims for a Subcontractor’s own
employee.     7.7   A claims charge-back will be assessed for the amount of any
loss payable under the CCIP Builder’s Risk Policy. The first $10,000 of any such
occurrence will be paid by the Subcontractor. This includes all expenses or
claims payments incurred by the CCIP Insurer for losses attributable to the
Subcontractor’s work, acts or omissions, or the work, acts or omissions of any
tier of subcontractor. Subcontractor may elect to pass this charge through to
any responsible subcontractor but in no event may require total subcontractor
reimbursement in excess of $10,000.

8.0   General Contractor Obligations

  8.1   General Contractor shall furnish each bidding Subcontractor, vendor,
supplier, material dealer or other party a copy of this CCIP Exhibit and shall
incorporate the terms of this Exhibit in all contracts and agreements entered
into for performance of any portion of the Work.

-12-



--------------------------------------------------------------------------------



 



  8.2   Subcontractor shall enroll in the CCIP within five (5) days of receiving
a request by General Contractor or its CCIP Administrator. Subcontractor shall
notify each lower-tier subcontractor of the procedure for enrolling in General
Contractor’s CCIP and confirm that enrollment is mandatory but not automatic.
Subcontractor shall assure that its lower-tier subcontractors shall not commence
work until verification of enrollment is confirmed by the CCIP Administrator by
the issuance of a Certificate of Insurance.     8.3   Subcontractor shall not
violate any condition of the policies of insurance provided by the General
Contractor under the terms of this CCIP Attachment or the CCIP Insurance Manual.
All requirements imposed by the subject policies and to be performed by General
Contractor shall likewise be imposed on, assumed and performed by each
Subcontractor and their lower-tier subcontractors.     8.4   Subcontractor shall
participate in the claim reporting procedures of the General Contractor’s CCIP.
Subcontractor agrees to assist and cooperate in every manner possible in
connection with the adjustment of all claims arising out of operations within
the scope of the Work provided for by the Contract awarded pursuant to the bid
specifications, and to cooperate with the insurer in all claims and demands
which the General Contractor’s insurer(s) is called upon to adjust or to defend
against. General Contractor shall take all necessary action to assure that it’s
Subcontractors and their lower-tier subcontractors comply with any such request
for assistance and cooperation.     8.5   All Subcontractors and their
lower-tier subcontractors shall submit monthly payrolls and worker-hour reports
to General Contractor or CCIP Administrator on CCIP Form-4 Monthly On-Site
Payroll Report. This reporting form will be provided to all Subcontractors at
time of enrollment into the CCIP. Failure to submit these reports may result in
funds being held or delayed from monthly progress payments. The CCIP Form-4
Monthly On-Site Payroll Report must be submitted for each month, including zero
(0) payroll, if applicable, until completion of the Work under each Contract and
Subcontract. For those Subcontractors and lower-tier subcontractors performing
Work under multiple Subcontracts, a separate CCIP Form-4 is required for each
Subcontract under which Work is being performed.

9.0   Notices, Costs

  9.1   The cost of the insurance, specified in Paragraph 3.0 above, to be
obtained by General Contractor will be paid for by the General Contractor, and
the General Contractor shall receive and pay, as the case may be, all
adjustments in such costs, whether by way of dividends or otherwise. General
Contractor shall execute such instruments of assignment as may be necessary to
permit General Contractor’s receipt of such adjustments and shall cause all
Subcontractors and their lower-tier subcontractors covered by such insurance to
do the same.

-13-



--------------------------------------------------------------------------------



 



  9.2   Any Subcontractor or lower-tier subcontractor who has completed their
work at the Project site and whose CCIP insurance has been terminated, who
returns to the site to perform warranty work must do so under their own
insurance.     9.3   Contractors’ Equipment insurance for all construction tools
and equipment whether owned, leased, rented, borrowed or used on work at the
Project Site is the responsibility of the Subcontractor and/or lower-tier
subcontractor, and the General Contractor shall not be responsible for any loss
or damage to tools and equipment. This Contractors’ Equipment insurance shall
contain a waiver of subrogation against General Contractor and/or its
representatives and all approved Subcontractors and lower-tier subcontractors.
If an individual approved Subcontractor or lower-tier subcontractor does not
purchase such insurance, he will hold harmless General Contractor and/or its
representatives and other approved Subcontractors and lower-tier subcontractors
for damage to his tools and equipment.     9.4   Nothing herein shall relieve
Subcontractors and their lower-tier subcontractors of their respective
obligations to exercise due care in the performance of their duties in
connection with the Work or to complete the Work in strict compliance with this
Contract and subsequent subcontracts.     9.5   Any type of insurance or
increase of limits not described above which the Subcontractor require for its
own protection or on account of statute shall be its own responsibility and at
its own expense.     9.6   In addition to any other rights of withholding that
General Contractor may have under the Contract Documents, General Contractor has
the right to withhold any payments otherwise due to the Subcontractor in the
event of a failure by Subcontractor or any lower-tier subcontractor to comply
with the requirements of this Exhibit C or the CCIP Insurance Manual. General
Contractor may withhold from any payment owed to Subcontractor the Costs of CCIP
Coverages if included in a request for payment. Such withholding by General
Contractor shall not be deemed to be a default under the Construction Contract.
General Contractor shall withhold from Subcontractor the Costs of CCIP Coverages
attributable to an increase in Subcontractor’s and the lower-tier
subcontractors’ total payroll for the Work over the amount reported to General
Contractor and CCIP Administrator at time of enrollment in the CCIP.     9.7  
Without limitation upon any of General Contractor’s other rights or remedies,
any failure by Subcontractor or any lower-tier subcontractor to comply with any
provision of this Exhibit C or the CCIP Insurance Manual shall be deemed a
material breach of this Construction Contract, thereby entitling General
Contractor, at its option, upon notice to Subcontractor to suspend performance
by Subcontractor, without any adjustment to Contract Sum Payable or Contract
Time, until there is full compliance, or (2) or terminate this Construction
Contract for cause.

-14-



--------------------------------------------------------------------------------



 



  9.8   The provision of the CCIP shall in no way be interpreted as relieving
Subcontractor or any lower-tier subcontractor of any responsibility or liability
under the Contract Documents, the CCIP Policies, or Applicable Laws, including,
without limitation, Subcontractor’s and lower-tier subcontractor’s
responsibilities relative to indemnification and their obligation to exercise
due care in the performance of the Work and to complete the Work in strict
compliance with the Contract Documents.

-15-



--------------------------------------------------------------------------------



 



     
EXHIBIT D
  W9I2DR-09-C-0026
FAR REGULATIONS
   
USAMRIID REPLACEMENT
  Page 1 of 29
FT DETRICK, MD

   

Section 00700 — Contract Clauses
CLAUSES INCORPORATED BY REFERENCE

         
52.202-1
  Definitions   JUL 2004
52.203-3
  Gratuities   APR 1984
52.203-5
  Covenant Against Contingent Fees   APR 1984
52.203-6
  Restrictions On Subcontractor Sales To The Government   SEP 2006
52.203-7
  Anti-Kickback Procedures   JUL 1995
52.203-8
  Cancellation, Rescission, and Recovery of Funds for Illegal or Improper
Activity   JAN 1997
52.203-10
  Price Or Fee Adjustment For Illegal Or Improper Activity   JAN 1997
52.203-12
  Limitation On Payments To Influence Certain Federal Transactions   SEP 2007
52.203-13
  Contractor Code of Business Ethics and Conduct   DEC 2007
52.204-4
  Printed or Copied Double-Sided on Recycled Paper   AUG 2000
52.204-7
  Central Contractor Registration   APR 2008
52.209-6
  Protecting the Government’s Interest When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment   SEP 2006
52.211-18
  Variation in Estimated Quantity   APR 1984
52.215-2 Alt III
  Audit and Records—Negotiation (Jun 1999) Alternate III   JUN 1999
52.215-10
  Price Reduction for Defective Cost or Pricing Data   OCT 1997
52.215-12
  Subcontractor Cost or Pricing Data   OCT 1997
52.215-15
  Pension Adjustments and Asset Reversions   OCT 2004
52.215-18
  Reversion or Adjustment of Plans for Postretirement Benefits (PRB) Other than
Pensions   JUL 2005
52.215-19
  Notification of Ownership Changes   OCT 1997
52.215-2 1
  Requirements for Cost or Pricing Data or Information Other Than Cost or
Pricing Data—Modifications   OCT 1997
52.219-4
  Notice of Price Evaluation Preference for HUBZone Small Business Concerns  
JUL 2005
52.219-8
  Utilization of Small Business Concerns   MAY 2004
52.219-9 Alt II
  Small Business Subcontracting Plan (Apr 2008) Alternate II   OCT 2001
52.219-14
  Limitations On Subcontracting   DEC 1996
52.219-16
  Liquidated Damages-Subcontracting Plan   JAN 1999
52.222-3
  Convict Labor   JUN 2003

 



--------------------------------------------------------------------------------



 



     
EXHIBIT D
  W9I2DR-09-C-0026
FAR REGULATIONS
   
USAMRIID REPLACEMENT
  Page 2 of 29
FT DETRICK, MD

   

         
52.222-4
  Contract Work Hours and Safety Standards Act — Overtime Compensation   JUL
2005
52.222-6
  Davis Bacon Act   JUL 2005
52.222-7
  Withholding of Funds   FEB 1988
52.222-8
  Payrolls and Basic Records   FEB 1988
52.222-9
  Apprentices and Trainees   JUL 2005
52.222-10
  Compliance with Copeland Act Requirements   FEB 1988
52.222-11
  Subcontracts (Labor Standards)   JUL 2005
52.222-12
  Contract Termination-Debarment   FEB 1988
52.222-13
  Compliance with Davis-Bacon and Related Act Regulations.   FEB 1988
52.222-14
  Disputes Concerning Labor Standards   FEB 1988
52.222-15
  Certification of Eligibility   FEB 1988
52.222-21
  Prohibition Of Segregated Facilities   FEB 1999
52.222-26
  Equal Opportunity   MAR 2007
52.222-27
  Affirmative Action Compliance Requirements for Construction   FEB 1999
52.222-35
  Equal Opportunity For Special Disabled Veterans, Veterans of the Vietnam Era,
and Other Eligible Veterans   SEP 2006
52.222-36
  Affirmative Action For Workers With Disabilities   JUN 1998
52.222-37
  Employment Reports On Special Disabled Veterans, Veterans Of The Vietnam Era,
and Other Eligible Veterans   SEP 2006
52.223-5
  Pollution Prevention and Right-to-Know Information   AUG 2003
52.223-6
  Drug-Free Workplace   MAY 2001
52.223-14
  Toxic Chemical Release Reporting   AUG 2003
52.225-13
  Restrictions on Certain Foreign Purchases   JUN 2008
52.226-1
  Utilization Of Indian Organizations And Indian-Owned Economic Enterprises  
JUN 2000
52.227-1
  Authorization and Consent   DEC 2007
52.227-2
  Notice And Assistance Regarding Patent And Copyright Infringement   DEC 2007
52.227-4
  Patent Indemnity-Construction Contracts   DEC 2007
52.228-2
  Additional Bond Security   OCT 1997
52.228-5
  Insurance — Work On A Government Installation   JAN 1997
52.228-11
  Pledges Of Assets   FEB 1992
52.228-12
  Prospective Subcontractor Requests for Bonds   OCT 1995
52.228-14
  Irrevocable Letter of Credit   DEC 1999
52.228-15
  Performance and Payment Bonds—Construction   NOV 2006
52.229-3
  Federal, State And Local Taxes   APR 2003
52.232-5
  Payments under Fixed-Price Construction Contracts   SEP 2002
52.232-17
  Interest   JUN 1996
52.232-23
  Assignment Of Claims   JAN 1986
52.232-27
  Prompt Payment for Construction Contracts   SEP 2005
52.232-33
  Payment by Electronic Funds Transfer—Central Contractor Registration   OCT
2003
52.233-1
  Disputes   JUL 2002
52.233-4
  Applicable Law for Breach of Contract Claim   OCT 2004
52.236-2
  Differing Site Conditions   APR 1984
52.236-3
  Site Investigation and Conditions Affecting the Work   APR 1984
52.236-5
  Material and Workmanship   APR 1984
52.236-8
  Other Contracts   APR 1984
52.236-9
  Protection of Existing Vegetation, Structures, Equipment, Utilities, and
Improvements   APR 1984
52.236-10
  Operations and Storage Areas   APR 1984
52.236-11
  Use and Possession Prior to Completion   APR 1984
52.236-12
  Cleaning Up   APR 1984
52.236-13
  Accident Prevention   NOV 1991

 



--------------------------------------------------------------------------------



 



     
EXHIBIT D
  W9I2DR-09-C-0026
FAR REGULATIONS
   
USAMRIID REPLACEMENT
  Page 3 of 29
FT DETRICK, MD

   

         
52.236-15
  Schedules for Construction Contracts   APR 1984
52.236-21
  Specifications and Drawings for Construction   FEB 1997
52.236-26
  Preconstruction Conference   FEB 1995
52.242-13
  Bankruptcy   JUL 1995
52.242-14
  Suspension of Work   APR 1984
52.243-4
  Changes   JUN 2007
52.244-6
  Subcontracts for Commercial Items   MAR 2007
52.248-3
  Value Engineering-Construction   SEP 2006
52.249-2 Alt I
  Termination for Convenience of the Government (Fixed Price) (May 2004) —
Alternate I   SEP 1996
52.249-10
  Default (Fixed-Price Construction)   APR 1984
52.253-1
  Computer Generated Forms   JAN 1991
252.203-7001
  Prohibition On Persons Convicted of Fraud or Other Defense
Contract-Related-Felonies   DEC 2004
252.204-7003
  Control Of Government Personnel Work Product   APR 1992
252.204-7004 Alt A
  Central Contractor Registration (52.204-7) Alternate A   SEP 2007
252.205-7000
  Provision Of Information To Cooperative Agreement Holders   DEC 1991
252.209-7004
  Subcontracting With Firms That Are Owned or Controlled By The Government of a
Terrorist Country   DEC 2006
252.209-7004
  Subcontracting With Firms That Are Owned or Controlled By The Government of a
Terrorist Country   DEC 2006
252.2 19-7003
  Small Business Subcontracting Plan (DOD Contracts)   APR 2007
252.223-7004
  Drug Free Work Force   SEP 1988
252.223-7006
  Prohibition On Storage And Disposal Of Toxic And Hazardous Materials   APR
1993
252.225-7012
  Preference For Certain Domestic Commodities   MAR 2008
252.226-7001
  Utilization of Indian Organizations and Indian-Owned Economic Enterprises, and
Native Hawaiian Small Business Concerns   SEP 2004
252.227-7022
  Government Rights (Unlimited)   MAR 1979
252.232-7003
  Electronic Submission of Payment Requests and Receiving Reports   MAR 2008
252.236-7000
  Modification Proposals-Price Breakdown   DEC 1991
252.243-7001
  Pricing Of Contract Modifications   DEC 1991
252.243-7002
  Requests for Equitable Adjustment   MAR 1998
252.243-7002
  Requests for Equitable Adjustment   MAR 1998
252.247-7023 Alt III
  Transportation of Supplies by Sea (May 2002) Alternate III   MAY 2002

CLAUSES INCORPORATED BY FULL TEXT
52.204-2 SECURITY REQUIREMENTS (AUG 1996) — ALTERNATE II (APR 1984)
     (a) This clause applies to the extent that this contract involves access to
information classified “Confidential,” “Secret,” or “Top Secret.”
     (b) The Contractor shall comply with (1) the Security Agreement (DD
Form 441), including the National Industrial Security Program Operating Manual
(DOD 5220.22-M); and (2) any revisions to that manual, notice of which has been
furnished to the Contractor.
     (c) If, subsequent to the date of this contract, the security
classification or security requirements under this contract are changed by the
Government and if the changes cause an increase or decrease in security costs or

 



--------------------------------------------------------------------------------



 



     
EXHIBIT D
  W9I2DR-09-C-0026
FAR REGULATIONS
   
USAMRIID REPLACEMENT
  Page 4 of 29
FT DETRICK, MD
   

otherwise affect any other term or condition of this contract, the contract
shall be subject to an equitable adjustment as if the changes were directed
under the Changes clause of this contract.
     (d) The Contractor agrees to insert terms that conform substantially to the
language of this clause, including this paragraph (d) but excluding any
reference to the Changes clause of this contract, in all subcontracts under this
contract that involve access to classified information.
     (e) The Contractor shall be responsible for furnishing to each employee and
for requiring each employee engaged on the work to display such identification
as may be approved and directed by the Contracting Officer. All prescribed
identification shall immediately be delivered to the Contracting Officer, for
cancellation upon the release of any employee. When required by the Contracting
Officer, the Contractor shall obtain and submit fingerprints of all persons
employed or to be employed on the project.
52.222-39 NOTIFICATION OF EMPLOYEE RIGHTS CONCERNING PAYMENT OF UNION DUES OR
FEES (DEC 2004)
     (a) Definition. As used in this clause—
United States means the 50 States, the District of Columbia, Puerto Rico, the
Northern Mariana Islands, American Samoa, Guam, the U.S. Virgin Islands, and
Wake Island.
     (b) Except as provided in paragraph (e) of this clause, during the term of
this contract, the Contractor shall post a notice, in the form of a poster,
informing employees of their rights concerning union membership and payment of
union dues and fees, in conspicuous places in and about all its plants and
offices, including all places where notices to employees are customarily posted.
The notice shall include the following information (except that the information
pertaining to National Labor Relations Board shall not be included in notices
posted in the plants or offices of carriers subject to the Railway Labor Act, as
amended (45 U.S.C. 151-188)).
Notice to Employees
Under Federal law, employees cannot be required to join a union or maintain
membership in a union in order to retain their jobs. Under certain conditions,
the law permits a union and an employer to enter into a union-security agreement
requiring employees to pay uniform periodic dues and initiation fees. However,
employees who are not union members can object to the use of their payments for
certain purposes and can only be required to pay their share of union costs
relating to collective bargaining, contract administration, and grievance
adjustment.
If you do not want to pay that portion of dues or fees used to support
activities not related to collective bargaining, contract administration, or
grievance adjustment, you are entitled to an appropriate reduction in your
payment. If you believe that you have been required to pay dues or fees used in
part to support activities not related to collective bargaining, contract
administration, or grievance adjustment, you may be entitled to a refund and to
an appropriate reduction in future payments.
For further information concerning your rights, you may wish to contact the
National Labor Relations Board (NLRB) either at one of its Regional offices or
at the following address or toll free number:
National Labor Relations Board
Division of Information
1099 14th Street, N.W.
Washington, DC 20570
1-866-667-6572
1-866-316-6572 (TTY)

 



--------------------------------------------------------------------------------



 



     
EXHIBIT D
  W9I2DR-09-C-0026
FAR REGULATIONS
   
USAMRIID REPLACEMENT
  Page 5 of 29
FT DETRICK, MD
   

To locate the nearest NLRB office, see NLRB’s website at http://www.nlrb.gov
     (c) The Contractor shall comply with all provisions of Executive Order
13201 of February 17, 2001, and related implementing regulations at 29 CPR part
470, and orders of the Secretary of Labor.
     (d) In the event that the Contractor does not comply with any of the
requirements set forth in paragraphs (b), (c), or (g), the Secretary may direct
that this contract be cancelled, terminated, or suspended in whole or in part,
and declare the Contractor ineligible for further Government contracts in
accordance with procedures at 29 CFR part 470, Subpart B—Compliance Evaluations,
Complaint investigations and Enforcement Procedures. Such other sanctions or
remedies may be imposed as are provided by 29 CFR part 470, which implements
Executive Order 13201, or as are otherwise provided by law.
     (e) The requirement to post the employee notice in paragraph (b) does not
apply to—
     (1) Contractors and subcontractors that employ fewer than 15 persons;
     (2) Contractor establishments or construction work sites where no union has
been formally recognized by the Contractor or certified as the exclusive
bargaining representative of the Contractor’s employees;
     (3) Contractor establishments or construction work sites located in a
jurisdiction named in the definition of the United States in which the law of
that jurisdiction forbids enforcement of union-security agreements;
     (4) Contractor facilities where upon the written request of the Contractor,
the Department of Labor Deputy Assistant Secretary for Labor-Management Programs
has waived the posting requirements with respect to any of the Contractor’s
facilities if the Deputy Assistant Secretary finds that the Contractor has
demonstrated that—
     (i) The facility is in all respects separate and distinct from activities
of the Contractor related to the performance of a contract; and
     (ii) Such a waiver will not interfere with or impede the effectuation of
the Executive order; or
     (5) Work outside the United States that does not involve the recruitment or
employment of workers within the United States.
     (f) The Department of Labor publishes the official employee notice in two
variations; one for contractors covered by the Railway Labor Act and a second
for all other contractors. The Contractor shall—
     (1) Obtain the required employee notice poster from the Division of
Interpretations and Standards, Office of Labor-Management Standards, U.S.
Department of Labor, 200 Constitution Avenue, NW, Room N-5605, Washington, DC
20210, or from any field office of the Department’s Office of Labor-Management
Standards or Office of Federal Contract Compliance Programs;
     (2) Download a copy of the poster from the Office of Labor-Management
Standards website at http://www.olms.dol.gov; or
     (3) Reproduce and use exact duplicate copies of the Department of Labors
official poster.
     (g) The Contractor shall include the substance of this clause in every
subcontract or purchase order that exceeds the simplified acquisition threshold,
entered into in connection with this contract, unless exempted by the Department
of Labor Deputy Assistant Secretary for Labor-Management Programs on account of
special circumstances in the national interest under authority of 29 CFR
470.3(c). For indefinite quantity subcontracts, the

 



--------------------------------------------------------------------------------



 



     
EXHIBIT D
  W9I2DR-09-C-0026
FAR REGULATIONS
   
USAMRIID REPLACEMENT
  Page 6 of 29
FT DETRICK, MD
   

Contractor shall include the substance of this clause if the value of orders in
any calendar year of the subcontract is expected to exceed the simplified
acquisition threshold. Pursuant to 29 CFR part 470, Subpart B—Compliance
Evaluations, Complaint Investigations and Enforcement Procedures, the Secretary
of Labor may direct the Contractor to take such action in the enforcement of
these regulations, including the imposition of sanctions for noncompliance with
respect to any such subcontract or purchase order. If the Contractor becomes
involved in litigation with a subcontractor or vendor, or is threatened with
such involvement, as a result of such direction, the Contractor may request the
United States, through the Secretary of Labor, to enter into such litigation to
protect the interests of the United States.
(End of clause)
52.225-11 BUY AMERICAN ACT—CONSTRUCTION MATERIALS UNDER TRADE AGREEMENTS (AUG
2007)
     (a) Definitions. As used in this clause—
Caribbean Basin country construction material means a construction material
that-
     (1) is wholly the growth, product, or manufacture of a Caribbean Basin
country; or
     (2) In the case of a construction material that consists in whole or in
part of materials from another country, has been substantially transformed in a
Caribbean Basin country into a new and different construction material distinct
from the materials from which it was transformed.
Component means an article, material, or supply incorporated directly into a
construction material.
Construction material means an article, material, or supply brought to the
construction site by the Contractor or subcontractor for incorporation into the
building or work. The term also includes an item brought to the site
preassembled from articles, materials, or supplies. However, emergency life
safety systems, such as emergency lighting, fire alarm, and audio evacuation
systems, that are discrete systems incorporated into a public building or work
and that are produced as complete systems, are evaluated as a single and
distinct construction material regardless of when or how the individual parts or
components of those systems are delivered to the construction site. Materials
purchased directly by the Government are supplies, not construction material.
Cost of components means—
     (1) For components purchased by the Contractor, the acquisition cost,
including transportation costs to the place of incorporation into the
construction material (whether or not such costs are paid to a domestic firm),
and any applicable duty (whether or not a duty-free entry certificate is
issued); or
     (2) For components manufactured by the Contractor, all costs associated
with the manufacture of the component, including transportation costs as
described in paragraph (1) of this definition, plus allocable overhead costs,
but excluding profit. Cost of components does not include any costs associated
with the manufacture of the construction material.
Designated country means any of the following countries:
     (1) A World Trade Organization Government Procurement Agreement country
(Aruba, Austria, Belgium, Bulgaria, Canada, Cyprus, Czech Republic, Denmark,
Estonia, Finland, France, Germany, Greece, Hong Kong, Hungary, Iceland, Ireland,
Israel, Italy, Japan, Korea (Republic of), Latvia, Liechtenstein, Lithuania,
Luxembourg, Malta, Netherlands, Norway, Poland, Portugal, Romania, Singapore,
Slovak Republic, Slovenia, Spain, Sweden, Switzerland, or United Kingdom);

 



--------------------------------------------------------------------------------



 



     
EXHIBIT D
  W9I2DR-09-C-0026
FAR REGULATIONS
   
USAMRIID REPLACEMENT
  Page 7 of 29
FT DETRICK, MD
   

     (2) Free Trade Agreement country (Australia, Bahrain, Canada, Chile,
Dominican Republic, El Salvador, Guatemala, Honduras, Mexico, Morocco,
Nicaragua, or Singapore);
     (3) A least developed country (Afghanistan, Angola, Bangladesh, Benin,
Bhutan, Burkina Faso, Burundi, Cambodia, Cape Verde, Central African Republic,
Chad, Comoros, Democratic Republic of Congo, Djibouti, East Timor, Equatorial
Guinea, Eritrea, Ethiopia, Gambia, Guinea, Guinea-Bissau, Haiti, Kiribati, Laos,
Lesotho, Madagascar, Malawi, Maldives, Mali, Mauritania, Mozambique, Nepal,
Niger, Rwanda, Samoa, Sao Tome and Principe, Senegal, Sierra Leone, Solomon
Islands, Somalia, Tanzania, Togo, Tuvalu, Uganda, Vanuatu, Yemen, or Zambia); or
     (4) A Caribbean Basin country (Antigua and Barbuda, Aruba, Bahamas,
Barbados, Belize, British Virgin Islands, Costa Rica, Dominica, Grenada, Guyana,
Haiti, Jamaica, Montserrat, Netherlands Antilles, St. Kitts and Nevis, St.
Lucia, St. Vincent and the Grenadines, or Trinidad and Tobago).
Designated country construction material means a construction material that is a
WTO GPA country construction material, an FTA country construction material, a
least developed country construction material, or a Caribbean Basin country
construction material.
Domestic construction material means—
     (1) An unmanufactured construction material mined or produced in the United
States; or
     (2) A construction material manufactured in the United States, if the cost
of its components mined, produced, or manufactured in the United States exceeds
50 percent of the cost of all its components. Components of foreign origin of
the same class or kind for which nonavailability determinations have been made
are treated as domestic.
Foreign construction material means a construction material other than a
domestic construction material.
Least developed country construction material means a construction material
that—
     (1) Is wholly the growth, product, or manufacture of a least developed
country; or
     (2) In the case of a construction material that consists in whole or in
part of materials from another country, has been substantially transformed in a
least developed country into a new and different construction material distinct
from the materials from which it was transformed.
United States means the 50 States, the District of Columbia, and outlying areas.
WTO GPA country construction material means a construction material that—
     (1) Is wholly the growth, product, or manufacture of a WTO GPA country; or
     (2) In the case of a construction material that consists in whole or in
part of materials from another country, has been substantially transformed in a
WTO GPA country into a new and different construction material distinct from the
materials from which it was transformed.
     (b) Construction materials. (1) This clause implements the Buy American Act
(41 U.S.C. 10a-10d) by providing a preference for domestic construction
material. In addition, the Contracting Officer has determined that the WTO GPA
and Free Trade Agreements (FTAs) apply to this acquisition. Therefore, the Buy
American Act restrictions are waived for designated country construction
materials.

 



--------------------------------------------------------------------------------



 



     
EXHIBIT D
  W9I2DR-09-C-0026
FAR REGULATIONS
   
USAMRIID REPLACEMENT
  Page 8 of 29
FT DETRICK, MD
   

     (2) The Contractor shall use only domestic or designated country
construction material in performing this contract, except as provided in
paragraphs (b)(3) and (b)(4) of this clause.
     (3) The requirement in paragraph (b)(2) of this clause does not apply to
the construction materials or components listed by the Government as follows:
None
     (4) The Contracting Officer may add other foreign construction material to
the list in paragraph (b)(3) of this clause if the Government determines that—
     (i) The cost of domestic construction material would be unreasonable. The
cost of a particular domestic construction material subject to the restrictions
of the Buy American Act is unreasonable when the cost of such material exceeds
the cost of foreign material by more than 6 percent;
     (ii) The application of the restriction of the Buy American Act to a
particular construction material would be impracticable or inconsistent with the
public interest; or
     (iii) The construction material is not mined, produced, or manufactured in
the United States in sufficient and reasonably available commercial quantities
of a satisfactory quality.
     (c) Request for determination of inapplicability of the Buy American Act.
     (i) Any Contractor request to use foreign construction material in
accordance with paragraph (b)(4) of this clause shall include adequate
information for Government evaluation of the request, including—
     (A) A description of the foreign and domestic construction materials;
     (B) Unit of measure;
     (C) Quantity;
     (D) Price;
     (E) Time of delivery or availability;
     (F) Location of the construction project;
     (G) Name and address of the proposed supplier; and
     (H) A detailed justification of the reason for use of foreign construction
materials cited in accordance with paragraph (b)(3) of this clause.
     (ii) A request based on unreasonable cost shall include a reasonable survey
of the Market and a completed price comparison table in the format in paragraph
(d) of this clause.
     (iii) The price of construction material shall include all delivery costs
to the construction site and any applicable duty (whether or not a duty-free
certificate may be issued).
     (iv) Any Contractor request for a determination submitted after contract
award shall explain why the Contractor could not reasonably foresee the need for
such determination and could not have requested the determination before
contract award. If the Contractor does not submit a satisfactory explanation,
the Contracting Officer need not make a determination.

 



--------------------------------------------------------------------------------



 



     
EXHIBIT D
  W9I2DR-09-C-0026
FAR REGULATIONS
   
USAMRIID REPLACEMENT
  Page 9 of 29
FT DETRICK, MD
   

     (2) If the Government determines after contract award That an exception to
the Buy American Act applies and the Contracting Officer and the Contractor
negotiate adequate consideration, the Contracting Officer will modify the
contract to allow use of the foreign construction material. However, whether the
basis for the exception is the unreasonable price of a domestic construction
material, adequate consideration is not less than the differential established
in paragraph (b)(4)(i) of this clause.
     (3) Unless the Government determines that an exception to the Buy American
Act applies, use of foreign construction material is noncompliant with the Buy
American Act.
     (d) Data. To permit evaluation of requests under paragraph (e) of this
clause based on unreasonable cost, the Contractor shall include the following
information and any applicable supporting data based on the survey of suppliers:
Foreign and Domestic Construction Materials Price Comparison

                          Construction material description   Unit of measure  
  Quantity     Price (dollars)  
 
                       
Item 1:
                       
Foreign construction material
                       
 
                 
Domestic construction material
                       
 
                 
Item 2:
                       
Foreign construction material
                       
 
                 
Domestic construction material
                       
 
                 

/1/ Include all delivery costs to the construction site and any applicable duty
(whether or not a duty-free entry certificate is issued).
List name, address, telephone number, and contact for suppliers surveyed. Attach
copy of response; if oral, attach summary.
Include other applicable supporting information.
(End of clause)
52.228-I BID GUARANTEE (SEP 1996)
     (a) Failure to furnish a bid guarantee in the proper form and amount, by
the time set for opening of bids, may be cause for rejection of the bid.
     (b) The bidder shall furnish a bid guarantee in the form of a firm
commitment, e.g., bid bond supported by good and sufficient surety or sureties
acceptable to the Government, postal money order, certified check, cashier’s
check, irrevocable letter of credit, or, under Treasury Department regulations,
certain bonds or notes of the United States. The Contracting Officer will return
bid guarantees, other than bid bonds, (1) to unsuccessful bidders as soon as
practicable after the opening of bids, and (2) to the successful bidder upon
execution of contractual documents and bonds (including any necessary
coinsurance or reinsurance agreements), as required by the bid as accepted.-
     (c) The amount of the bid guarantee shall be (20%) twenty percent of the
bid price or $3,000,000.00, whichever is less.-
     (d) If the successful bidder, upon acceptance of its bid by the Government
within the period specified for acceptance, fails to execute all contractual
documents or furnish executed bond(s) within 10 days after receipt of the forms
by the bidder, the Contracting Officer may terminate the contract for default.-

 



--------------------------------------------------------------------------------



 



     
EXHIBIT D
  W9I2DR-09-C-0026
FAR REGULATIONS
   
USAMRIID REPLACEMENT
  Page 10 of 29
FT DETRICK, MD
   

     (e) In the event the contract is terminated for default, the bidder is
liable for any cost of acquiring the work that exceeds the amount of its bid,
and the bid guarantee is available to offset the difference.
(End of clause)
52.252-2 CLAUSES INCORPORATED BY REFERENCE (FEB 1998)
This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the fill text of a clause may
be accessed electronically at this/these address(es):
http://www. arnet.gov/far
http://farsite.hill. afmil/
http://dtic.mil/dfars
(End of clause)
252.236-7001 CONTRACT DRAWINGS AND SPECIFICATIONS (AUG 2000)
     (a) The Government will provide to the Contractor, without charge, one set
of contract drawings and specifications, except publications incorporated into
the technical provisions by reference, in electronic or paper media as chosen by
the Contracting Officer
     (b) The Contractor shall-
     (1) Check all drawings furnished immediately upon receipt;
     (2) Compare all drawings and verify the figures before laying out the work;
     (3) Promptly notify the Contracting Officer of any discrepancies;
     (4) Be responsible for any errors that might have been avoided by complying
with this paragraph (b);
     (5) Reproduce and print contract drawings and specifications as needed.
     (c) In general—
     (1) Large-scale drawings shall govern small-scale drawings; and
     (2) The Contractor shall follow figures marked on drawings in preference to
scale measurements,
     (d) Omissions from the drawings or specifications or the misdescription of
details of work that are manifestly necessary to carry out the intent of the
drawings and specifications, or that are customarily performed, shall not
relieve the Contractor from performing such omitted or misdescribed details of
the work. The Contractor shall perform such details as if fully and correctly
set forth and described in the drawings and specifications.
     (e) The work shall conform to the specifications and the contract drawings
identified on the following index of drawings:
Title: US AMRIID Replacement Facility
(End of clause)

 



--------------------------------------------------------------------------------



 



     
EXHIBIT D
  W9I2DR-09-C-0026
FAR REGULATIONS
   
USAMRIID REPLACEMENT
  Page 11 of 29
FT DETRICK, MD
   

INFORMATIONAL TEXT
EQUIPMENT OWNERSHIP AND OPERATING EXPENSE SCHEDULE
     (a) This clause does not apply to terminations. See 52.249-5000, Basis for
settlement of proposals and FAR Part 49.
     (b) Allowable cost for construction and marine plant and equipment in sound
workable conditions owned or controlled and furnished by a contractor or
subcontractor at any tier shall be based on actual costs data for each piece of
equipment or groups of similar serial and services for which the government can
determine both ownership and operating costs from the contractor’s accounting
records. When both ownership and operating costs cannot be determined for any
piece of equipment or groups of similar serial or series equipment from the
contractor’s accounting records, costs for that equipment shall be based upon
the applicable provisions of EP1110-1-8 Construction Equipment Ownership and
Operating Expenses Schedule, Region East. Working conditions shall be considered
to be average for determining equipment rates using the schedule unless
specified otherwise by the contracting officer. For equipment not included in
the schedule, rates for comparable pieces of equipment may be used or a rate may
be developed using the formula provided in the schedule. For forward pricing,
the schedule in effect at the time of negotiations shall apply. For retroactive
pricing, the schedule in effect at the time the work was performed shall apply.
     (c) Equipment rental costs are allowable, subject to the provisions of FAR
31.105(d)(ii) and FAR 31.205-36. Rates for equipment rented from an organization
under common control, lease-purchase arrangements, and sale-leaseback
arrangements, will be determined using the schedule, except that actual rates
will be used for equipment leased from an organization under common control that
has an established proactive of leasing the same or similar equipment to
unaffiliated lessees.
     (d) When actual equipment costs are proposed and the total amount of the
pricing action exceeds the small purchase threshold, the contracting officer
shall request the contractor to submit either certified cost or pricing data, or
partial/limited data, as appropriate. The data shall be submitted on Standard
Form 1411, Contract Pricing Proposal Cover Sheet.
(End of Clause)
CENAB-CT/SEP 95
(EFARS 52.231-4084)
(was 52.231-5000)
BASIS FOR SETTLEMENT OF PROPOSALS (EFARS 52.249-5000)
Actual costs will be used to determine equipment costs for a settlement proposal
submitted on the total cost basis under FAR 49.206-2(b). In evaluating a
terminations settlement proposal using the total cost basis, the following
principals will be applied to determine allowable equipment costs:
     (1) Actual costs for each piece of equipment, or groups of similar serial
or series equipment, need not be available in the contractor’s accounting
records to determine total actual equipment costs.
     (2) If equipment costs have been allocated to a contract using
predetermined rates, those charges will be adjusted to actual costs.
     (3) Recorded job costs adjusted for unallowable and unallowable expenses
will be used to determine equipment operating expenses.

 



--------------------------------------------------------------------------------



 



     
EXHIBIT D
  W9I2DR-09-C-0026
FAR REGULATIONS
   
USAMRIID REPLACEMENT
  Page 12 of 29
FT DETRICK, MD
   

     (4) Ownership costs (depreciation) will be determined using the
contractor’s depreciation schedule (subject to the provisions of FAR 31.205-11).
     (5) License, taxes, storage and insurance costs age normally recovered as
an indirect expense and unless the contractor charges these costs directly to
contracts, they will be recovered through the indirect expense rate.
End of Clause
CENAB-CT-Sep 95
(was 52.249-4083)
SECURITY LANGUAGE FOR UNCLASSIFIED CONTRACTS
All Contractor employees (U.S. citizens and Non- U.S. citizens) working under
this contract (to include grants, cooperative agreements and task orders) who
require access to Automated Information Systems (AIS), (stand alone computers,
network computers/systems, e-mail) shall, at a minimum, be designated into an
ADP-III position (non- sensitive) in accordance with DoD 5220-22-R, Industrial
Security Regulation. The investigative requirements for an ADP-III position are
a favorable National Agency Check (NAC), SF-85P, Public Trust Position. The
contractor shall have each applicable employee complete a SF-85P and submit to
the Security Officer, Baltimore District, Corps of Engineers, P.O. Box 1715,
Baltimore, MD 2120:3-1715 within three (3) working days after award of any
contract or task order, and shall be submitted prior to the individual being
permitted access to an AIS. Contractors that have a commercial or government
entity (CAGE) Code and Facility Security Clearance through the Defense Security
Service shall process the NACs and forward visit requests/results of NAC to
Security Officer, Baltimore District, Corps of Engineers, P. O. Box 1715,
Baltimore, MD 21203-1715. For those contractors that do not have a CAGE Code or
Facility Security Clearance, the Security Office, Baltimore District, Corps of
Engineers, will process the investigation in coordination with the Contractor
and contract employees.
In accordance with Engineering Regulation, ER 380-1-18, Section 4, foreign
nationals who work on Corps of Engineers’ contracts or task orders shall be
approved by the HQUSACE Foreign Disclosure Officer or higher before beginning
work on the contract/task order. This regulation includes subcontractor
employees. (NOTE: exceptions to the above requirement include foreign nationals
who perform janitorial and/or ground maintenance services.) The contractor shall
submit to the Division/District Contract Office, the names of all foreign
nationals proposed for performance under this contract/task order, along with
documentation to verify that he/she was legally admitted into the United States
and has authority to work and/or go to school in the US. Such documentation may
include a US passport, Certificate of US citizenship (INS Form N-560 or N-561),
Certificate of Naturalization (INS Form N-550 or N-570), foreign passport with
I-551 stamp or attached INS Form I-94 indicating employment authorization, Alien
Registration Receipt Card with photograph (INS Form I-151 or I-551), Temporary
Resident Card (INS Form I-688), Employment Authorization Card (INS Form I-688A),
Reentry Permit (INS Form I-327), Refugee Travel Document (INS Form I-571),
Employment Authorization Document issued by the INS which contains a photograph
(INS Form I-688B).
Note: Classified contracts require the issuance of a DD Form 254 (Department of
Defense Contract Security Classification Specification).
(Feb 03)
Display of Hotline Poster(s) (Dec 2007)
     (a) Definition.
     “United States,” as used in this clause, means the 50 States, the District
of Columbia, and outlying areas.

 



--------------------------------------------------------------------------------



 



     
EXHIBIT D
  W9I2DR-09-C-0026
FAR REGULATIONS
   
USAMRIID REPLACEMENT
  Page 13 of 29
FT DETRICK, MD
   

     (b) Display of fraud hotline poster(s). Except as provided in paragraph
(c)—
     (1) During contract performance in the United States, the Contractor shall
prominently display in common work areas within business segments performing
work under this contract and at contract work sites—
     (i) Any agency fraud hotline poster or Department of Homeland Security
(DHS) fraud hotline poster identified in paragraph (b)(3) of this clause; and
     (ii) Any DHS fraud hotline poster subsequently identified by the
Contracting Officer.
     (2) Additionally, if the Contractor maintains a company website as a method
of providing information to employees, the Contractor shall display an
electronic version of the poster(s) at the website.
     (3) Any required posters may be obtained as follows:
          http://www.dodig.osd.mil/HOTLTNE/hotline7.htm
     (i) Appropriate agency name(s) and/or title of applicable Department of
Homeland Security fraud hotline poster); and
     (ii) The website(s) or other contact information for obtaining the
poster(s).)
     (c) If the Contractor has implemented a business ethics and conduct
awareness program, including a reporting mechanism, such as a hotline poster,
then the Contractor need not display any agency fraud hotline posters as
required in paragraph (b) of this clause, other than any required DHS posters.
     (d) Subcontracts. The Contractor shall include the substance of this
clause, including this paragraph (d), in all subcontracts that exceed
$5,000,000, except when the subcontract—
     (1) Is for the acquisition of a commercial item; or
     (2) Is performed entirely outside the United States.
(End of clause)
FAR 52.203-14

 



--------------------------------------------------------------------------------



 



EXHIBIT D   W9I2DR-09-C-0026 FAR REGULATIONS     USAMRIID REPLACEMENT   Page 14
of 29 FT DETRICK, MD          

Section 00800 — Special Contract Requirements
ACCOUNTING AND APPROPRIATION DATA
AA: 97 NA 2007 0500.1401 El 2007 08 8012 10758359000 18020 3230 SLG5LG
AMOUNT: $333,000,000.00
CIN 000000000000000000000000000000: $333,000,000.00
CLAUSES INCORPORATED BY REFERENCE

         
52.236-1
  Performance of Work by the Contractor   APR 1984
52.242-14
  Suspension of Work   APR 1984
52.246-12
  Inspection of Construction   AUG 1996
52.246-21
  Warranty of Construction   MAR 1994
252.201-7000
  Contracting Officer’s Representative   DEC 1991

CLAUSES INCORPORATED BY FULL TEXT
52.211-10 COMMENCEMENT, PROSECUTION, AND COMPLETION OF WORK (APR 1984)
The Contractor shall be required to (a) commence work under this contract within
10 calendar days after the date the Contractor receives the notice to proceed,
(b) prosecute the work diligently, and (c) complete the entire work ready for
use not later than 1,825 calendar days after receipt of Notice to Proceed. The
time stated for completion shall include final cleanup of the premises.
(End of clause)
52.211-12 LIQUIDATED DAMAGES—CONSTRUCTION (SEP 2000)
     (a) If the Contractor fails to complete the work within the time specified
in the contract, the Contractor shall pay liquidated damages to the Government
in the amount of $l6.633.00 [Contracting Officer insert amount] for each
calendar day of delay until the work is completed or accepted.
     (b) If the Government terminates the Contractor’s right to proceed,
liquidated damages will continue to accrue until the work is completed. These
liquidated damages are in addition to excess costs of repurchase under the
Termination clause.
(End of clause)

252.232-7007 LIMITATION OF GOVERNMENT’S OBLIGATION (MAY 2006) — ALTERNATE I (MAY
2006)

 



--------------------------------------------------------------------------------



 



EXHIBIT D   W9I2DR-09-C-0026 FAR REGULATIONS     USAMRIID REPLACEMENT   Page 15
of 29 FT DETRICK, MD          

     (a) Contract line item 0001 is incrementally funded. An allotment schedule
is contained in paragraph (j) of this clause.
     (b) For item(s) identified in paragraph (a) of this clause, the Contractor
agrees to perform up to the point at which the total amount payable by the
Government, including reimbursement in the event of termination of those item(s)
for the Government’s convenience, approximate the total amount currently
allotted to the contract. The Contractor is not authorized to continue work on
those item(s) beyond that point. The Government will not be obligated in any
event to reimburse the Contractor in excess of the amount allotted to the
contract for those item(s) regardless of any thing to the contrary in the clause
entitled “TERMINATION FOR THE CONVENIENCE OF THE GOVERNMENT.” As used in this
clause, the total amount payable by the Government in the event of termination
of applicable contract line item(s) for convenience includes costs, profit and
estimated termination settlement costs for those item(s).
     (c) Notwithstanding the dates specified in the allotment schedule in
paragraph (j) of this clause, the Contractor will notify the Contracting Officer
in writing at least ninety days prior to the date when, in the Contractor’s best
judgment, the work will reach the point at which the total amount payable by the
Government, including any costs for termination for convenience, will
approximate 85 percent of the total amount then allotted to the contract for
performance of the applicable item(s). The notification will state
     (1) the estimate date when that point will be reached and
     (2) an estimate of additional funding, if any, needed to continue
performance of applicable line items up to the next scheduled date for allotment
of funds identified in paragraph (I) of this clause, or to a mutually agreed
upon substitute date.
The notification will also advise the Contracting Officer of the estimated
amount of additional funds that will be required for the timely performance of
the item(s) funded pursuant to this clause, for subsequent period as maybe
specified in the allotment schedule in paragraph (j) of this clause, or
otherwise agreed to by the parties. If after such notification additional funds
are not allotment by the date identified in the Contractor’s notified, or by an
agreed substitute date, the Contracting Officer will terminate any item(s) for
which additional funds have not been allotted, pursuant to the clause of this
contract entitle “TERMINATION FOR THE CONVENIENCE OF THE GOVERNMENT.”
     (d) additional funds are allotted for continued performance of the contract
line item(s) identified in paragraph (a) of this clause, the parties will agree
as to the period of contract performance which will be covered by the funds. The
provisions of paragraph (b) through (d) of this clause will apply in like manner
to the additional allotted funds and agreed substitute date, and the contract
will be modified accordingly.
     (e) If, solely by reason of failure of the Government to allot additional
funds, by the dates indicated below, in amounts sufficient for timely
performance of the contract line item(s) identified in paragraph (a) of this
clause, the Contractor incurs additional costs or is delayed in the performance
of the work under this contract and if additional funds are allotted, an
equitable adjustment will be made in the price or prices (including appropriate
target, billing, and ceiling prices where applicable) of the item(s), or in the
time of delivery, or both. Failure to agree to any such equitable adjustment
hereunder will be a dispute concerning a question of fact within the meaning of
the clause entitle “disputes.”
     (f) The Government may at any time prior to termination allot additional
funds for the performance of the contract line item(s) identified in paragraph
(a) of this clause.
     (g) The termination provisions of this clause do not limit the rights of
the Government under the clause entitled “Default.” The provisions of this
clause are limited to the work and allotment of funds for the contract line
item(s) set forth in paragraph (a) of this clause. This clause no longer applies
once the contract is fully

 



--------------------------------------------------------------------------------



 



EXHIBIT D   W9I2DR-09-C-0026 FAR REGULATIONS     USAMRIID REPLACEMENT   Page 16
of 29 FT DETRICK, MD          

funded except with regard to the rights or obligations of the parties concerning
equitable adjustments negotiated under paragraphs (d) and (e) of this clause.
     (h) Nothing in this clause affects the right of the Government to terminate
this contract pursuant to the clause of this contract entitled “Termination for
Convenience of the Government.”
     (i) Nothing in this clause shall be construed as authorization of voluntary
services whose acceptance is otherwise prohibited under 31 U.S.C. 1342.
     (j) The parties contemplate that the Government will allot funds to this
contract in accordance with the following schedule:

         
On execution of contract:
  $ 147,000,000.00  
February 15 2009:
  $ 186,000,000.00  
January 15, 2010:
  $ 94,000,000.00  
January 15, 2011:
  $ 115,000,000.00  
January 15, 2012:
  $ 10,000,000.00  

(End of clause)
52.232-5002 CONTINUING CONTRACTS (ALTERNATE) (MAR l995)—EFARS
     (a) Funds are not available at the inception of this contract to cover the
entire contract price. The sum of                      has been reserved for
this contract and is available for payment to the contractor during the current
fiscal year. It is expected that Congress will make appropriations for future
fiscal years from which additional funds, together with funds provided by one or
more non-federal project sponsors will be reserved for this contract. The
liability of the United States for payments beyond the funds reserved for this
contract is contingent on the reservation of additional funds.
     (b) Failure to make payments in excess of the amount currently reserved, or
that nay be reserved form time to time, shall not be considered a breach of this
contract, and shall not entitle the contractor to a price adjustment under the
terms of this contract except as specifically provided in paragraphs (e) and
(h) below.
     (c) The Government may at any time reserve additional funds for payments
under- the contract if there are funds available for such purpose. The
contracting officer will promptly notify the contractor of any additional funds
reserved for the contract by issuing an administrative modification to the
contract.
     (d) If earnings will be such that funds reserved for the contract will be
exhausted before the end of any fiscal year, the contractor shall give written
notice to the contracting officer of the estimated date of exhaustion and the
amount of additional funds which will be needed to meet payments due or to
become due under this contract during that fiscal year. This notice shall be
given not less than 45 nor more than 60 days prior to the estimated date of
exhaustion.
     (e) No payments will be made after exhaustion of funds except to the extent
that additional funds are reserved for the contract. If and when sufficient
additional funds are reserved, the contractor shall be entitled to simple
interest on any payment that the contracting officer determines was actually
earned under the terms of this

 



--------------------------------------------------------------------------------



 



EXHIBIT D   W9I2DR-09-C-0026 FAR REGULATIONS     USAMRIID REPLACEMENT   Page 17
of 29 FT DETRICK, MD          

contract and would have been made except for exhaustion of funds. Interest shall
be computed from the time such payment would otherwise have been made until
actually or constructively made, and shall be at the rate established by the
Secretary of the Treasury pursuant to Public Law 92-41, 85 STAT 97, as in effect
on the first day of the delay in such payment.
     (f) Any suspension, delay, or interruption of work arising from exhaustion
or anticipated exhaustion of funds shall not constitute a breach of this
contract and shall not entitle the contractor to any price adjustment under a
“Suspension of Work” or similar clause or in any other manner under this
contract.
     (g) An equitable adjustment in performance time shall be made for any
increase in the time required for performance of any part of the work arising
from exhaustion of funds or the reasonable anticipation of exhaustion of funds.
     (h) If, upon the expiration of sixty (60) days after the beginning of the
fiscal year following an exhaustion of funds, the Government has failed to
reserve sufficient additional funds to cover payments otherwise due, the
contractor, by written notice delivered to the contracting officer at any time
before such additional funds are reserved, may elect to treat his right to
proceed with the work as having been terminated. Such a termination shall be at
no cost to the Government, except that, to the extent that additional funds to
make payment therefore are allocated to this contract, it may be treated as a
termination for the convenience of the Government.
     (i) If at any time it becomes apparent that the funds reserved for any
fiscal year are in excess of the funds required to meet all payments due or to
become due the contractor because of work performed and to be performed under
this contract during the fiscal year, the Government reserves the right, after
notice to the contractor, to reduce said reservation by the amount of such
excess.
     (j) The term “Reservation” means monies that have been set aside and made
available for payments under this contract.
(End of clause)
INFORMATIONAL TEXT
END ITEMS OF SMALL BUSINESSES
Definition of End Item: An assembled whole system or equipment ready for its
intended use. This definition is to assist in clarification of the clause
52.219-6, Notice of Total Small Business Set-Aside.
Clarification is also made of the provisions FAR 52.212-3 (Offeror
Representations and Certifications — Commercial Items) (JAN 2005) or FAR
52.219-1 (Small Business Program Representations) (MAY 2004) when referring to
the “Small Business Concern Representation.” If the small business assembles the
system or equipment (even though the components are from large businesses), the
small business can certify that, “it will furnish all end items which arc
manufactured or produced by a small business concern in the United States.”
End of Clause
(CENAB-CT SEP 00)
(FAR 19.5)
(was 52.219-4081)
SUBMISSION OF INVOICES
     (a) Original invoices for services performed under the contract will be
submitted to and payment will be made by:

 



--------------------------------------------------------------------------------



 



EXHIBIT D   W9I2DR-09-C-0026 FAR REGULATIONS     USAMRIID REPLACEMENT   Page 18
of 29 FT DETRICK, MD          

USACE FINANCE CENTER
ATTN: DISBURSING
5722 INTEGRITY DRIVE
MILLINGTON, TN 38054-5005
     (b) One copy of all invoices shall be forwarded to the following for review
and certification:
Fort Detrick Integrated Program Office
1542 Porter Street
Fort Detrick, Maryland 21702
ATTN: Contracting Officer Representative
End of Clause
(CENAB-CT may 1992)
REQUIRED INSURANCE FOR GOVERNMENT INSTALLATION & DREDGING
Pursuant to the contract clause entitled, 52.228-5, Insurance — Work on a
Government Installation or on Dredging projects (which ever applies), the
contractor shall procure and maintain during the entire period of this
performance under the contract the following minimum insurance:
COVERAGE FOR GOVERNMENT INSTALLATION

          Type   Amount
Comprehensive General Liability
  $500,000 per occurrence
Bodily injury or death
       
 
       
Motor Vehicle Liability (for each motor vehicle):
  $200,000 per person
Bodily injury or death
  $500,000 per occurrence
 
       
Property Damage:
  $20,000 per occurrence
Workers’ Compensation and Employer Liability:
  $100,000 per person

COVERAGE FOR DREDGING

          Type   Amount
Comprehensive General Liability
  $500,000 per occurrence
Bodily injury or death
       
 
       
Marine Liability —
       
Excess towers’ liability
  $1,000,000 per occurrence
Excess protection and indemnity insurance
  $1,000,000 per occurrence
 
       
Workers’ Compensation and Employer’s Liability:
       
(including Longshore & Harbor Workers’ Compensation)
  $100,000 per person

 



--------------------------------------------------------------------------------



 



EXHIBIT D   W9I2DR-09-C-0026 FAR REGULATIONS     USAMRIID REPLACEMENT   Page 19
of 29 FT DETRICK, MD          

Workers’ Compensation and Employer’s Liability: Contractors are required to
comply with applicable Federal and State workers’ compensation and occupational
disease statutes. If occupational diseases are not compensable under those
statutes, they shall be covered under the employer’s liability section of the
insurance policy, except when contract operations are so commingled with a
contractor’s commercial operations that it would not be practical to require
this coverage. Employer’s liability coverage of at least $100,000 shall be
required, except in States with exclusive or monopolistic funds that do not
permit workers’ compensation to be written by private carriers.
Prior to the commencement of work hereunder, the Contractor shall furnish to the
Contracting Officer a certificate or written statement of the above required
insurance. The policies evidencing required insurance shall contain an
endorsement to the effect that cancellation or any material change in policies
adversely affecting the interests of the Government in such insurance shall not
be effective for such period as may be prescribed by the laws of the State in
which this contract is to be performed and in no event less than thirty
(30) days after written notice thereof to the Contracting Officer.
The Contractor agrees to insert the substance of this clause, including this
paragraph, in all subcontracts hereunder.
(CENAB-CT MAY 1992)
(FAR 28.307-2(a))
PROGRESS PAYMENT REQUEST
     (a) Update Progress Schedule or Network Analysis another information
required by SECTION: administration requirements of the SPECIAL CLAUSES.
     (b) Certified payroll records and required by the Contract clause entitled
PAYROLLS AND BASIC RECORDS.
     (c) Certification that the as-built drawings have been updated and jointly
reviewed by Government and contractor representative for the month that payment
is requested as required by SECTION: AS-BUILT DRAWINGS of the SPECIAL CLASSES.
     (d) Copies of invoices for materials stored on-site that have not yet been
incorporated into the work, but for which payment is requested. Original of each
shall be submitted to the Contracting Officer and a duplicate copy sent to the
address given in (g) below.
     (e) Minutes of monthly safety meeting as required by Section 1 of EM
385-1-I, Corps of Engineers Safety and Health Requirements Manual, (latest
revision).
     (f) Certification as required by the Contract Clause entitled PAYMENTS
UNDER FIXED-PRICE CONSTRUCTION CONTRACTS (far 52.0232-005 APR 1989). Original
shall be submitted to the Contracting Officer and one copy sent to the address
give in (g) below.
     (g) Address for direct transmission of invoices and certification:
Finance and Accounting Office
Department of the Army
Baltimore District, Corps of Engineers
P.O. Box 1715
Baltimore, Maryland 21203-1715
End of Clause
(was 022-4020)

 



--------------------------------------------------------------------------------



 



EXHIBIT D   W9I2DR-09-C-0026 FAR REGULATIONS     USAMRIID REPLACEMENT   Page 20
of 29 FT DETRICK, MD          

SUMMARY FOR THE PAYMENT OFFICE
All modifications will provide sufficient information to permit the paying
office to readily identify the changes for each Contract Line Item (CLIN) and
SubCLIN item as follows:
     (a) The amount of funds obligated by prior contract actions, to include the
total cost and fee if a cost-type contract; the target fee at time of contract
award if a cost-plus-incentive-fee contract; the base fee if a
cost-plus-award-fee contract; or the target price and target profit if a
fixed-price incentive contract;
     (b) The amount of funds obligated or deobligated by the instant
modification, categorized by the types of contracts specified in paragraph
(a) of this section; and
     (c) The total cumulative amount of obligated or deobligated funds,
categorized by the types of contracts specified in paragraph (a) of this
section.
End of Clause
(was 52.232-4131)
EVALUATION OF CONTRACTOR PERFORMANCE
As a minimum, the contractor’s performance will be evaluated upon final
acceptance of the work. However, interim evaluation may be prepared at any time
during the contract performance when determined to be in the best interest of
the Government.
The format for the evaluation will be DD 2626, and the contractor will be rated
either outstanding, satisfactory, or unsatisfactory in the areas of Contractor
Quality Control, Timely Performance, Effectiveness of Management, Compliance
with Labor Standards, and Compliance with Safety Standards. The contractor will
be advised of any unsatisfactory rating either in an individual element or in
the overall rating prior to completing the evaluation, and all contractor
comments will be made a part of the official record. Performance Evaluation
Reports will be available to all DOD Contracting Offices for their future use in
determining contractor responsibility.
End of Clause
(CENAB-CT JUN 1996)
(FAR 36.201)
(was 52.236-4000)
SAFETY ASSURANCE
Preconstruction Safety Meeting: Representatives of the Contractor shall meet
with the Contracting Officer or his/her representative(s) prior to the start of
repair, alteration or construction activities for the purpose of reviewing the
Contractor’s safety and health programs and discussing implementation of all
safety and health provisions pertinent to the work to be performed under the
contract. The Contractor shall be prepared to discuss, in detail, the measures
he/she intends to take in order to control any unsafe or unhealthy conditions
associated with the work to be performed under the contract. This meeting may be
held in conjunction with the preconstruction conference, if so directed by the
Contracting Officer. The conduct of this meeting is not contingent upon a
general preconstruction meeting. The level of detail for the safety meeting is
dependent upon the nature of the work and the potential inherent hazards. The
Contractor’s principal on-site representative(s) shall attend this meeting.
Compliance with Regulations: All work, including the handling of hazardous
materials or the disturbance or dismantling of hazardous materials or the
disturbance or dismantling of structures containing hazardous materials shall
comply with the applicable requirements of 20 CFR 1926/1910. Work involving the
disturbance or dismantling

 



--------------------------------------------------------------------------------



 



EXHIBIT D   W9I2DR-09-C-0026 FAR REGULATIONS     USAMRIID REPLACEMENT   Page 21
of 29 FT DETRICK, MD          

of asbestos or asbestos containing materials, the demolition of structures
containing asbestos, and/or the disposal and removal of asbestos, shall also
comply with the requirements of 40 CFR, Part 61, Subparts A and B, ETL
1110-1-118 and DA Circular 40-83-4. All work shall comply with applicable state
and municipal safety and health requirements. Where there is a conflict between
applicable regulations, the most stringent shall apply.
Contractor Responsibility:
     (a) The Contractor shall assume full responsibility and liability for
compliance with all applicable regulations pertaining to the health and safety
of personnel during the execution of work, and shall hold the Government
harmless for any action on his part or that of his employees or subcontractors,
which results in illness, injury, or death. Contractors are required to report
any accidents and injuries to the Contracting Officer’s Representative within 24
hours of the accident. A written report (ENG 3394) shall be submitted within 72
hours of the accident to the Contracting Officer’s Representative.
     (b) The Contractor is subject to the safety and health standards of both
the Occupational Safety and Health Act (OSHA) and the Corps of Engineers General
Safety Requirements, EM 385-1-1. Implementation of OSHA provisions rests in the
statutory requirement while compliance with EM 385-1-1 is a contractual matter.
     (c) The Contractor should review the accident-prevention clauses of the
contract, the Corps of Engineers General Safety Requirements, EM 385-1-1, latest
revision, referred to therein, and the special and technical provisions
applicable to safety. The Contractor should assure himself that he has full
knowledge of the personal protective equipment (including respiratory equipment)
that must be provided workmen, and that he is familiar with medical surveillance
and recordkeeping requirements and with the safety standards applicable to
machinery and mechanized equipment, ladders and scaffolds, fire prevention and
protection, stripping of concrete forms, cleanup and housekeeping and other
safety measures for the prevention of accidents during construction.
Inspections, Tests, and Reports: The required inspections, tests, and reports
made by the contractor, subcontractors, specially trained technicians, equipment
manufacturers, and others as required, shall be at the contractor’s expense.
These reports shall be furnished in accordance with the terms contained herein.
     a. MATERIALS AND EQUIPMENT: Special facilities, devices, equipment,
clothing, and similar items used by the Contractor in the execution of work
shall comply with the applicable regulations.
     b. HAZARDOUS MATERIALS: The Contractor shall bring to the attention of the
Contracting Officer any material suspected of being hazardous which he
encounters during execution of the work, A determination will be made by the
Contracting Officer as to whether the Contractor shall perform tests to
determine if the material is hazardous. If the Contracting Officer directs the
contractor to perform tests, and/or if the material is found hazardous and
additional protective measures are needed, a contract change may be required,
subject to equitable adjustment under the terms of the contract.
End of Clause
(CENAB-CT MAY 1992)
(FAR 36.513)
(was 52.236-4038)
HEAD PROTECTION (HARD HATS)
The entire work area under this contract is designated as a hard hat area. The
contractor shall post the area as per paragraph 05.D.01, EM 385-1-1, and shall
insure that all contractor personnel, vendors, and visitors utilize hard hats
within the project area.
End of Clause
(CENAB-CT-OCT 94)

 



--------------------------------------------------------------------------------



 



EXHIBIT D   W9I2DR-09-C-0026 FAR REGULATIONS     USAMRIID REPLACEMENT   Page 22
of 29 FT DETRICK, MD          

YEAR 2000 COMPLIANCE
     (1) The following applies to Supply, Service and Construction contracts:
     (a) In accordance with FAR 39.106, the contractor shall ensure that with
respect to any design, construction, goods, or services under this contract as
well as any subsequent task/delivery orders issued under this contract (if
applicable), all information technology contained therein shall be Year 2000
compliant. Specifically the contractor shall:
          (1) Perform, maintain, and provide an inventory of all major
components to include structures, equipment, items, parts, and furnishings under
this contract and each task/delivery order which may be affected by the Y2K
compliance requirement.
          (2) Indicate whether each component is currently Year 2000 compliant
or requires an upgrade for compliance prior to government acceptance.
     (2) The following applies to Architect-Engineering contracts:
     (a) The Architect/Engineer (A-E) shall insure that hardware, firmware,
software, and information technology systems separately or in combination with
each other or other elements specified in the documents developed under this
contract shall be year 2000 compliant in accordance with FAR 39.106.
End of Clause
(CENAB-CT SEP 1998)
(FAR 39.105)
(was 52.239-4100)
TESTING LABORATORIES
Testing is required to be performed by the Contractor as part of his Quality
Control program to verify contract compliance. This Quality Control Testing is
to be conducted by a project or commercial laboratory which has been found
adequate and qualified by a Corps of Engineers Division Laboratory Inspection
team.
     (a) A composite listing of approved testing laboratories within the North
Atlantic Division is available upon request. The Contractor should engage the
services of a laboratory contained in the composite list. Contractors may obtain
the list by calling (410) 962-3464.
     (b) The Contractor may engage the services of a laboratory other than those
contained in the aforementioned list provided:
     (1) The Contractor identifies and proposes the unapproved laboratory a
minimum of 90 days prior to the start of testing. This time is necessary to
allow for scheduling an inspection by a Corps of Engineers Division Laboratory
team. The time for Government inspection will not be the basis for an increase
in the contract performance period.
     (2) All costs of Government inspection shall be the responsibility of the
contractor.
     (3) The Contractor may request Government inspection and approval prior to
award by forwarding a written request to:
     Commander, U.S. Army Engineer District Baltimore

 



--------------------------------------------------------------------------------



 



EXHIBIT D   W9I2DR-09-C-0026 FAR REGULATIONS     USAMRIID REPLACEMENT   Page 23
of 29 FT DETRICK, MD          

Attn: Chief, Quality Management Section
Construction Division
P.O. Box 1715
Baltimore, MD 21203-1715
End of Clause
(CENAB-CO FEB 1995)
(FAR 46.000)
(was 52.246-4003)
PARTNERING
In order to most effectively accomplish this contract, the Government proposes
to form a partnership with the Contractor to develop a cohesive building team.
It is anticipated that this partnership would involve the Corps of Engineers,
the Directorate of Environmental and Master Planning, the Contractor, primary
subcontractors and the designers. This partnership would strive to develop a
cooperative management team drawing on the strengths of each team member in an
effort to achieve a quality project within budget and on schedule. This
partnership would be bilateral in membership and participation will be totally
voluntary. Any cost associated with effectuating this partnership, excluding
travel and lodging cost of Government personnel, will be borne by the
Contractor. The partnering meetings shall be held in accordance with each
individual task order.
(End of Clause)
WAGE DETERMINATION
     If a U.S. Department of Labor Wage Determination, has been included, it is
titled: General Wage Decision No MD080009, dated 18 July 2008, with all current
modifications. For Construction contracts the wage rate is an attachment located
at the end of Section 00800. For Supply, Service and A-E contracts the wage rate
is an attachment located in Section J.
     If a U.S. Department of Labor Wage Determination has not been included, it
should be added by amendment prior to the date set for receipt of
bids/proposals.
     In the event a Department of Labor Wage Rates has not been attached to this
contract, neither the contractor nor any subcontractor under the contract shall
pay any of his employees performing work under the contract (regardless of
whether they are service employees) less than minimum wage specified by
Section 6(a)(1) of the Fair Labor Standards Act, as amended.
End of Clause
(was 0222-4020)
WAGE DETERMINATIONS
WAGE DETERMINATION DECISION
OF THE SECRETARY OF LABOR
The following wage determination will be used to conform with the requirements
of the Davis- Bacon Act (40 U.S.C. 276a to 276a-7) of the Contract Clauses*:

 



--------------------------------------------------------------------------------



 



EXHIBIT D   W9I2DR-09-C-0026 FAR REGULATIONS     USAMRIID REPLACEMENT   Page 24
of 29 FT DETRICK, MD          

WAGE DETERMINATION DECISION
OF THE SECRETARY OF LABOR
The following wage determination will be used to conform with the requirements
of the Davis- Bacon Act (40 U.S.C. 276a to 276a-7) of the Contract Clauses*:
Decision No. MD080009 dated December 19, 2008

 



--------------------------------------------------------------------------------



 



EXHIBIT D   W9I2DR-09-C-0026 FAR REGULATIONS     USAMRIID REPLACEMENT   Page 25
of 29 FT DETRICK, MD    

 

*   WAGE DETERMINATIONS: The provisions of the Davis-Bacon Act also apply to
employees who work at off-site facilities such as batch plants, rock quarries,
sand pits, and the like, which are setup exclusively to furnish material to the
on-site construction site. Accordingly, contractors are required to maintain
complete records on such employees. However, operations of a “commercial
supplies” or “material-man” established in proximity to but not on the actual
site of work prior to the opening of bids are not covered by the Act even if
dedicated exclusively to the Federal project for a time. (29 CFR 5.2 (1))

General Decision Number: MD080009 12/19/2008 MD9
Superseded General Decision Number: MD20070009
State: Maryland
Construction Type: Building
County: Frederick County in Maryland.
BUILDING CONSTRUCTION PROJECTS (Does not include single family homes and
apartments up to and including 4 stories)

      Modification Number   Publication Date
0
  02/08/2008
1
  05/02/2008
2
  05/16/2008
3
  07/18/2008
4
  12/05/2008
5
  12/19/2008

 

*   ASBE0024-00l 10/0 1/2008

                      Rates   Fringes
 
               
Asbestos Worker/Heat and Frost Insulator
               
 
               
Includes the application of all insulating materials, protective coverings,
coatings and finishes to all types of mechanical systems
  $ 29.18       14.18  

 

*   ASBE0024-005 10/01/2008

                      Rates   Fringes
 
               
Fire Stop Technician
  $ 22.85       6.59  
 
               
Includes the application of materials or devices within or around penetrations
and openings in all rated wall or floor assemblies, in order to prevent the
passage of fire, smoke of other gases. The application includes all components
involved in creating the rated barrier at perimeter slab edges and exterior
cavities, the head of gypsum board or concrete walls, joints between rated wall
or floor components, sealing
               

 



--------------------------------------------------------------------------------



 



EXHIBIT D   W9I2DR-09-C-0026 FAR REGULATIONS     USAMRIID REPLACEMENT   Page 26
of 29 FT DETRICK, MD    

 
 
of penetrating items and blank openings.
 
ELEC0024-00I 11/30/2008

                      Rates   Fringes
 
               
Electricians
  $ 32.15       5.25%+11.90  
 
               
IRON000S-002 06/01/2008
               
 
               
From the water’s edge of point Look-Out, Maryland running in a straight line to
the northeast City Limits and including Parole, Maryland; from there running in
a straight line to the southern outskirts and excluding Laurel, Maryland; from
there running in a straight line to the southern outskirts and excluding
Frederick, Maryland; from there running in a straight line to the northwest City
Limits and including Boonsboro, Maryland; from there running in a straight line
to the southeast City Limits and excluding Charlestown, West Virginia; from
there in a straight line to the southeast City Limits and excluding Winchester,
Virginia; from there in a straight line to the northwest City Limits and
including Front Royal, Virginia; from there in a straight line to the Culpeper
County Line and encompassing the County of Culpeper.
               

                      Rates   Fringes
 
               
Ironworkers, Structural and Sheeting
  $ 27.83       12.595  
 
               
IRON00L6-002 04/01/2008
               
 
               
From the water edge of Point Lookout, Maryland, from there running in a straight
line to the Northeast City Limits and excluding Parole, Maryland, from there
running in a straight line to the Southern outskirts and including Laurel,
Maryland (Cherry Lane) from there running in a straight line to the Southern
outskirts and including Frederick, Maryland, from there running in a straight
line to the Northwest City Limits and excluding Boonesboro, Maryland, and from
there in a straight line running to the direction of Waynesboro, Pennsylvania,
from there in a straight line to Holtwood, Pennsylvania, from Holtwood to the
Northeast Shore of Conowingo, from Conowingo to Port Deposit, from Port Deposit
using the halfway point between Local #451 and Local #16. Offshore drilling or
construction projects 100 miles from coastal line of Maryland.
               

                      Rates   Fringes
 
               
Ironworker, reinforcing and structural
  $ 26.73       14.10  

 



--------------------------------------------------------------------------------



 



EXHIBIT D   W9I2DR-09-C-0026 FAR REGULATIONS     USAMRIID REPLACEMENT   Page 27
of 29 FT DETRICK, MD    

                      Rates   Fringes
 
 
Sheeters
  $ 26.98       14.10  
 
               
IRON020I -002 05/01/2008
               
 
 
From the water’s edge of Point Look Out, Maryland, running in a straight line to
the northeast City Limits and including Parole, Maryland; from there running in
a straight line to the southern outskirts and excluding Laurel, Maryland; from
there running in a straight line to the southern outskirts and excluding
Frederick, Maryland; from there running in a straight line to the northwest City
Limits and including Boonsboro, Maryland; from there running in a straight line
to the southeast City Limits and excluding Charlestown, West Virginia; from
there in a straight line to the southeast City Limits and excluding Winchester,
Virginia; from there in a straight line to northwest City Limits and including
Front Royal, Virginia; from there in a straight line to the Culpeper County Line
and encompassing the County of Culpeper.
               

                      Rates   Fringes
 
               
Ironworker (Reinforcing)
  $ 26.15       12.08  
 
               
SUMD1999-003 04/07/1999
               

                      Rates   Fringes
 
               
BRICKLAYER
  $ 14.74       .81  
 
               
Carpenters (Including Drywall Hanging and Acoustical Ceiling-Installation)
  $ 12.89       2.71  
 
               
Cement Mason/Concrete Finisher
  $ 15.12       3.06  
 
               
FENCE ERECTOR
  $ 10.28       .85  
 
               
Glaziers
  $ 13.60       .99  
 
               
Laborers:
               
Mason Tenders, Brick
  $ 8.37       .81  
Unskilled
  $ 9.29       2.81  
 
               
Painters:
               
Brush and Roller
  $ 11.35          
Drywall Finishers
  $ 13.28       .80  
 
               
Pipefitters (Including HVAC Pipe Work)
  $ 12.21       3.20  
 
               
Plasterer
  $ 13.44       .53  
 
               
Plumbers
  $ 12.13       2.04  

 



--------------------------------------------------------------------------------



 



EXHIBIT D   W9I2DR-09-C-0026 FAR REGULATIONS     USAMRIID REPLACEMENT   Page 28
of 29 FT DETRICK, MD    

                      Rates   Fringes
 
  Power equipment operators:                
Backhoes
  $ 11.31       2.33  
Bulldozers
  $ 13.00       1.21  
Graders
  $ 11.00       .32  
Loaders
  $ 15.25          
Rollers
  $ 12.00       1.68  
 
               
Roofers
  $ 13.96       2.41  
 
               
Sheet Metal Worker (Including HVAC Duct Work)
  $ 14.82       2.85  
 
               
Sprinkler Fitters
  $ 12.90       1.15  
 
               
Truck Driver, Dump
  $ 10.00       1.40  
 
               
WELDERS — Receive rate prescribed for craft performing operation to which
welding is incidental.
               
 
 
Unlisted classifications needed for work not included within the scope of the
classifications listed may be added after award only as provided in the labor
standards contract clauses (29CFR 5.5 (a) (1) (ii)).
               
 
               
In the listing above, the ‘SU” designation means that rates listed under the
identifier do not reflect collectively bargained wage and fringe benefit rates.
Other designations indicate unions whose rates have been determined to be
prevailing.
               

WAGE DETERMINATION APPEALS PROCESS
 

(1)   Has there been an initial Decision in the matter? This can be:   *   an
existing published wage determination   *   a survey underlying a wage
determination   *   a Wage and Hour Division letter setting forth a position on
a wage determination matter   *   a conformance (additional classification and
rate) ruling

On survey related matters, initial contact, including requests for summaries of
surveys, should be with the Wage and Hour Regional Office for the area in which
the survey was conducted because those Regional Offices have responsibility for
the Davis-Bacon survey program. If the response from this initial contact is not
satisfactory, then the process described in 2.) and 3.) should be followed.

 



--------------------------------------------------------------------------------



 



EXHIBIT D   W9I2DR-09-C-0026 FAR REGULATIONS     USAMRIID REPLACEMENT   Page 29
of 29 FT DETRICK, MD    

With regard to any other matter not yet ripe for the formal process described
here, initial contact should be with the Branch of Construction Wage
Determinations, Write to:
Branch of Construction Wage Determinations
Wage and Hour Division
US. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210
     (2) If the answer to the question in 1.) is yes, then an interested party
(those affected by the action) can request review and reconsideration from the
Wage and Hour Administrator (See 29 CFR Part 1.8 and 29 CFR Part 7). Write to:
Wage and Hour Administrator
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210
The request should be accompanied by a Mi statement of the interested party’s
position and by any information (wage payment data, project description, area
practice material, etc.) that the requestor considers relevant to the issue.
     (3) If the Decision of the Administrator is not favorable, an interested
party may appeal directly to the Administrative Review Board (formerly the Wage
Appeals Board). Write to:
Administrative Review Board
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210
     (4) All Decisions by the Administrative Review Board are final.
     END OF GENERAL DECISION

 